Exhibit 10.4

 

EXECUTION COPY

 

 

 

Published CUSIP Number:  14162FAA9

 

CREDIT AND GUARANTY AGREEMENT

Dated as of August 17, 2015

 

among

 

CARE CAPITAL PROPERTIES, LP,

as Borrower,

 

CARE CAPITAL PROPERTIES, INC.,

CARE CAPITAL PROPERTIES GP, LLC,

and

CERTAIN SUBSIDIARIES OF

CARE CAPITAL PROPERTIES, LP

FROM TIME TO TIME PARTY HERETO,

as Guarantors,

 

THE LENDERS PARTY HERETO FROM TIME TO TIME,

 

BANK OF AMERICA, N.A.,

as Administrative Agent,

 

JPMORGAN CHASE BANK, N.A.,

BARCLAYS BANK PLC and

CITIZENS BANK, NATIONAL ASSOCIATION,

as Co-Syndication Agents,

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

CITIBANK, N.A.

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,

ROYAL BANK OF CANADA and

WELLS FARGO BANK, N.A.,

as Co-Documentation Agents

 

and

 

BANK OF AMERICA, N.A.,

JPMORGAN CHASE BANK, N.A.,

BARCLAYS BANK PLC and

CITIZENS BANK, NATIONAL ASSOCIATION,

as Swing Line Lenders and L/C Issuers

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED and

J.P. MORGAN SECURITIES LLC,

as Joint Bookrunners

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

J.P. MORGAN SECURITIES LLC,

BARCLAYS BANK PLC and

CITIZENS BANK, NATIONAL ASSOCIATION,

as Joint Lead Arrangers

 

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Section

 

Page

 

 

 

Article I. DEFINITIONS AND ACCOUNTING TERMS

1

1.01

Defined Terms

1

1.02

Other Interpretive Provisions

40

1.03

Accounting Terms

41

1.04

Rounding

41

1.05

Exchange Rates; Currency Equivalents

41

1.06

Additional Alternative Currencies

42

1.07

Change of Currency

42

1.08

Times of Day; Rates

43

1.09

Letter of Credit Amounts

43

 

 

 

Article II. THE COMMITMENTS AND CREDIT EXTENSIONS

43

2.01

Commitments

43

2.02

Borrowings, Conversions and Continuations of Loans

45

2.03

Letters of Credit

47

2.04

Swing Line Loans

56

2.05

Negotiated Rate Loans

59

2.06

Prepayments

61

2.07

Termination or Reduction of Commitments

64

2.08

Repayment

64

2.09

Interest

65

2.10

Fees

66

2.11

Computation of Interest and Fees; Retroactive Adjustment of Applicable Rate

67

2.12

Evidence of Debt

67

2.13

Payments Generally; Administrative Agent’s Clawback

68

2.14

Sharing of Payments by Lenders

69

2.15

Extension of Revolving Maturity Date

70

2.16

Increase in Revolving Commitments; Addition of Incremental Term Loan Facilities

71

2.17

Cash Collateral

73

2.18

Defaulting Lenders

74

2.19

Conversion of Term A-1 Loans

76

 

 

 

Article III. TAXES, YIELD PROTECTION AND ILLEGALITY

78

3.01

Taxes

78

3.02

Illegality

82

3.03

Inability to Determine Rates

83

3.04

Increased Costs; Reserves on Eurocurrency Rate Loans

83

3.05

Compensation for Losses

85

3.06

Mitigation Obligations; Replacement of Lenders

86

3.07

Survival

86

 

 

 

Article IV. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

87

4.01

Conditions of Initial Credit Extension

87

4.02

Conditions to All Credit Extensions

89

 

 

 

Article V. REPRESENTATIONS AND WARRANTIES

89

5.01

Existence, Qualification and Power

90

5.02

Authorization; No Contravention

90

5.03

Governmental Authorization; Other Consents

90

 

i

--------------------------------------------------------------------------------


 

5.04

Binding Effect

90

5.05

Financial Statements; No Material Adverse Effect

90

5.06

Litigation

91

5.07

No Default

91

5.08

Ownership of Property and Valid Leasehold Interests; Liens

92

5.09

Environmental Compliance

92

5.10

Insurance

92

5.11

Taxes

92

5.12

ERISA Compliance

92

5.13

Margin Regulations; Investment Company Act; REIT Status

93

5.14

Disclosure

93

5.15

Compliance with Laws

93

5.16

Sanctions Concerns

94

5.17

Use of Proceeds

94

5.18

Solvency

94

5.19

Subsidiaries; Taxpayer Identification Number

94

5.20

Anti-Money Laundering; Anti-Corruption Laws

94

5.21

Unencumbered Properties

95

 

 

 

Article VI. AFFIRMATIVE COVENANTS

95

6.01

Financial Statements

95

6.02

Certificates; Other Information

96

6.03

Notices

97

6.04

Payment of Taxes

98

6.05

Preservation of Existence, Etc.

98

6.06

Maintenance of Properties

98

6.07

Maintenance of Insurance

98

6.08

Compliance with Laws

99

6.09

Books and Records

99

6.10

Inspection Rights

99

6.11

Use of Proceeds

99

6.12

REIT Status; Stock Exchange Status

99

6.13

Employee Benefits

100

6.14

Additional Guarantors

100

6.15

Environmental Matters

102

6.16

Further Assurances

102

6.17

Anti-Corruption

102

 

 

 

Article VII. NEGATIVE COVENANTS

102

7.01

Liens

102

7.02

Investments

103

7.03

Indebtedness

104

7.04

Fundamental Changes

104

7.05

Dispositions

105

7.06

Restricted Payments

105

7.07

Change in Nature of Business

105

7.08

Transactions with Affiliates

105

7.09

Sanctions; Anti-Money Laundering; Anti-Corruption

105

7.10

Financial Covenants

106

7.11

Burdensome Agreements

107

7.12

Use of Proceeds

107

7.13

Amendments of Organization Documents

107

 

ii

--------------------------------------------------------------------------------


 

7.14

Accounting Changes

108

7.15

Compliance with Environmental Laws

108

 

 

 

Article VIII. EVENTS OF DEFAULT AND REMEDIES

108

8.01

Events of Default

108

8.02

Remedies Upon Event of Default

110

8.03

Application of Funds

111

 

 

 

Article IX. ADMINISTRATIVE AGENT

112

9.01

Appointment and Authority

112

9.02

Rights as a Lender

112

9.03

Exculpatory Provisions

113

9.04

Reliance by Administrative Agent

113

9.05

Delegation of Duties

114

9.06

Resignation of Administrative Agent

114

9.07

Non-Reliance on Administrative Agent and Other Lenders

115

9.08

No Other Duties, Etc.

115

9.09

Administrative Agent May File Proofs of Claim

116

9.10

Collateral and Guaranty Matters

116

 

 

 

Article X. MISCELLANEOUS

117

10.01

Amendments, Etc.

117

10.02

Notices; Effectiveness; Electronic Communication

120

10.03

No Waiver; Cumulative Remedies

122

10.04

Expenses; Indemnity; Damage Waiver

122

10.05

Payments Set Aside

124

10.06

Successors and Assigns

125

10.07

Treatment of Certain Information; Confidentiality

131

10.08

Right of Setoff

132

10.09

Interest Rate Limitation

132

10.10

Counterparts; Integration; Effectiveness

132

10.11

Survival of Representations and Warranties

133

10.12

Severability

133

10.13

Replacement of Lenders

133

10.14

Governing Law; Jurisdiction; Etc.

134

10.15

Waiver of Jury Trial

135

10.16

No Advisory or Fiduciary Responsibility

135

10.17

USA Patriot Act Notice

135

10.18

Delivery of Signature Page

136

10.19

Judgment Currency

136

10.20

Electronic Execution of Assignments and Certain Other Documents

136

10.21

ENTIRE AGREEMENT

137

 

 

 

Article XI. GUARANTY

137

11.01

The Guaranty

137

11.02

Obligations Unconditional

137

11.03

Reinstatement

138

11.04

Certain Waivers

139

11.05

Remedies

139

11.06

Guaranty of Payment; Continuing Guaranty

139

11.07

Contribution

139

11.08

Investment Grade Release

140

11.09

Keepwell

141

 

iii

--------------------------------------------------------------------------------


 

SCHEDULES

 

 

1.01(a)

Acquired Properties

1.01(b)

Excluded Subsidiaries

2.01

Commitments and Applicable Percentages

5.19

Subsidiaries; Taxpayer Identification Numbers

10.02

Administrative Agent’s Office; Certain Addresses for Notices

 

 

EXHIBITS

 

 

A

Form of Committed Loan Notice

B

Form of Swing Line Loan Notice

C

Form of Negotiated Rate Loan Notice

D-1

Form of Revolving Note

D-2

Form of Term A-1 Note

D-3

Form of Term A-2 Note

E

Form of Compliance Certificate

F

Form of Assignment and Assumption

G

Form of Joinder Agreement

H

Forms of U.S. Tax Compliance Certificates

I

Form of Notice of Term A-1 Prepayment and Conversion

 

iv

--------------------------------------------------------------------------------


 

CREDIT AND GUARANTY AGREEMENT

 

This CREDIT AND GUARANTY AGREEMENT, dated as of August 17, 2015 (as amended,
restated, supplemented or otherwise modified from time to time, this
“Agreement”), among, CARE CAPITAL PROPERTIES, LP, a Delaware limited partnership
(the “Borrower”), CARE CAPITAL PROPERTIES, INC., a Delaware corporation (the
“Parent”), CARE CAPITAL PROPERTIES GP, LLC, a Delaware limited liability company
(“Care GP”), and certain subsidiaries of the Borrower from time to time party
hereto as guarantors, the lending institutions party hereto from time to time
(each, a “Lender” and collectively, the “Lenders”), BANK OF AMERICA, N.A. (“Bank
of America”), as Administrative Agent, and BANK OF AMERICA, JPMORGAN CHASE BANK,
N.A. (“JPMorgan”), BARCLAYS BANK PLC (“Barclays”) and CITIZENS BANK, NATIONAL
ASSOCIATION (“Citizens”), as Swing Line Lenders and L/C Issuers.

 

WHEREAS, the Borrower has requested that the Lenders provide revolving credit
and term loan facilities pursuant to the terms of this Agreement, and the
Lenders are willing to do so on the terms and conditions set forth herein; and

 

WHEREAS, to provide assurance for the repayment of the Obligations hereunder,
the Borrower will, among other things, provide or cause to be provided to the
Administrative Agent, for the benefit of the holders of the Obligations so
guaranteed, a guaranty of the Obligations by Parent, Care GP and the other
Guarantors pursuant to Article XI hereof.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

 

ARTICLE I.

 

DEFINITIONS AND ACCOUNTING TERMS

 

1.01                        Defined Terms.

 

As used in this Agreement, the following terms shall have the meanings set forth
below:

 

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

 

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Borrower and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.  For the avoidance of doubt,
prior to the effectiveness of the Spin-Off, Ventas, Inc. and its Subsidiaries
(other than the Parent and its Subsidiaries) shall not be Affiliates of the
Parent and its Subsidiaries.

 

--------------------------------------------------------------------------------


 

“Agent Parties” has the meaning specified in Section 10.02(c).

 

“Agents” means the Administrative Agent, the Arrangers, the Syndication Agents,
the Swing Line Lenders and the L/C Issuers.

 

“Aggregate Revolving Commitments” means the Revolving Commitments of all
Revolving Lenders (inclusive of the Alternative Currency Commitments), which as
of the Closing Date are $600,000,000 and which may be increased pursuant to
Section 2.16 or Section 2.19 or decreased pursuant to Section 2.07.

 

“Agreement” has the meaning specified in the introductory paragraph hereto.

 

“Agreement Currency” has the meaning specified in Section 10.19.

 

“Alternative Currency” means each of Euro, Sterling, Canadian Dollars, Swiss
Franc and each other currency (other than Dollars) that is approved in
accordance with Section 1.06.

 

“Alternative Currency Commitment” means, as to each Lender, its obligation to
make Committed Revolving Loans to the Borrower pursuant to Section 2.01(a)(ii),
in Dollars and Alternative Currencies, in an aggregate principal amount at any
one time outstanding the Dollar Equivalent of which does not exceed the Dollar
amount set forth opposite such Lender’s name in the column entitled “Alternative
Currency Commitment” on Schedule 2.01 or in the Assignment and Assumption or New
Lender Joinder Agreement pursuant to which such Lender becomes a party hereto,
as applicable, as such amount may be adjusted from time to time in accordance
with this Agreement.

 

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the applicable
L/C Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.

 

“Alternative Currency Sublimit” means an amount equal to the lesser of the
Aggregate Revolving Commitments and $250,000,000.  The Alternative Currency
Sublimit is part of, and not in addition to, the Aggregate Revolving
Commitments.

 

“Alternative Currency Tranche Lender” means a Lender with an Alternative
Currency Commitment or an outstanding Alternative Currency Tranche Loan.

 

“Alternative Currency Tranche Loan” has the meaning specified in
Section 2.01(a)(ii).

 

“Applicable Fee Rate” means, with respect to any day, the per annum fee rate set
forth opposite the Revolver Usage for such day in the following pricing grid:

 

Revolver Usage

 

Applicable
Fee Rate

 

> 50

%

0.25

%

< 50

%

0.30

%

 

2

--------------------------------------------------------------------------------


 

For purposes hereof, “Revolver Usage” means, with respect to any day, the ratio
(expressed as a percentage) of (a) the sum of (i) the Outstanding Amount of
Committed Revolving Loans on such day and (ii) the Outstanding Amount of L/C
Obligations on such day to (b) the Aggregate Revolving Commitments in effect on
such day.  For the avoidance of doubt, the Outstanding Amount of Swing Line
Loans shall not be counted towards or considered usage of the Revolving Credit
Facility for purposes of determining “Revolver Usage”.

 

“Applicable Percentage” means (a) with respect to Revolving Loans (other than
Negotiated Rate Loans), L/C Obligations and Swing Line Loans, for each Revolving
Lender at any time, subject to adjustment as provided in Section 2.18, (i) a
fraction (expressed as a percentage, carried out to the ninth decimal place),
the numerator of which is the amount of such Revolving Lender’s Revolving
Commitment and the denominator of which is the amount of the Aggregate Revolving
Commitments at such time, (ii) with respect to matters relating to Alternative
Currency Commitments and Alternative Currency Tranche Loans only, a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of such Revolving Lender’s Alternative Currency
Commitment and the denominator of which is the aggregate amount of all Lenders’
Alternative Currency Commitments at such time and (iii) with respect to matters
relating to Dollar Tranche Commitments (including L/C Obligations and Swing Line
Loans) and Dollar Tranche Loans only, a fraction (expressed as a percentage,
carried out to the ninth decimal place), the numerator of which is the amount of
such Revolving Lender’s Dollar Tranche Commitment and the denominator of which
is the aggregate amount of all Lenders’ Dollar Tranche Commitments at such time;
provided that, if the Revolving Commitment of each Revolving Lender has been
terminated in full or if the Aggregate Revolving Commitments have expired, then
the Applicable Percentage of each Revolving Lender shall be determined based on
the Applicable Percentage of such Revolving Lender in effect immediately prior
to such termination or expiration, giving effect to any subsequent assignments;
(b) with respect to Negotiated Rate Loans, for each Lender at any time, a
fraction (expressed as a percentage, carried out to the ninth decimal place),
the numerator of which is the Outstanding Amount of such Negotiated Rate Loan
held by such Lender at such time and the denominator of which is the aggregate
Outstanding Amount of such Negotiated Rate Loan at such time; (c) with respect
to the Term A-1 Facility, with respect to any Term A-1 Lender at any time, the
percentage (carried out to the ninth decimal place) of the Term A-1 Facility
represented by (i) on or prior to the Closing Date, such Term A-1 Lender’s Term
A-1 Commitment at such time and (ii) thereafter, the principal amount of such
Term A-1 Lender’s Term A-1 Loans at such time; and (d) with respect to the Term
A-2 Facility, with respect to any Term A-2 Lender at any time, the percentage
(carried out to the ninth decimal place) of the Term A-2 Facility represented by
(i) on or prior to the Closing Date, such Term A-2 Lender’s Term A-2 Commitment
at such time and (ii) thereafter, the principal amount of such Term A-2 Lender’s
Term A-2 Loans at such time.  The initial Applicable Percentages of each Lender
are set forth opposite the name of such Lender on Schedule 2.01 or in the
Assignment and Assumption or New Lender Joinder Agreement pursuant to which such
Lender becomes a party hereto, as applicable.

 

“Applicable Rate” means (a) at any time prior to the Investment Grade Pricing
Effective Date, the Leverage-Based Applicable Rate in effect at such time and
(b) at any time on and after the Investment Grade Pricing Effective Date, the
Ratings-Based Applicable Rate in effect at such time.

 

“Applicable Swing Line Percentage” means with respect to Swing Line Loans, for
each Swing Line Lender at any time, a fraction (expressed as a percentage,
carried out to the ninth decimal place), the numerator of which is the
Outstanding Amount of the Swing Line Loans held by such Swing Line Lender at
such time and the denominator of which is the Outstanding Amount of all Swing
Line Loans at such time.

 

3

--------------------------------------------------------------------------------


 

“Applicable Time” means, with respect to any borrowings and payments in any
currency other than Dollars, the local time in the place of settlement for such
currency as may be determined by the Administrative Agent or the applicable L/C
Issuer, as the case may be, to be necessary for timely settlement on the
relevant date in accordance with normal banking procedures in the place of
payment.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arrangers” means (x) Merrill Lynch, Pierce, Fenner & Smith Incorporated and
J.P. Morgan Securities LLC, each in its capacity as a joint bookrunner and
(y) Merrill Lynch, Pierce, Fenner & Smith Incorporated, J.P. Morgan Securities
LLC, Barclays and Citizens, each in its capacity as a joint lead arranger.

 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit F or any other form (including electronic
documentation generated by use of an electronic platform) approved by the
Administrative Agent.

 

“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.

 

“Audited Financial Statements” means the audited combined consolidated balance
sheets of Care Capital Properties, Inc.’s Predecessors as of December 31, 2014
and 2013 and the related combined consolidated statements of income, equity, and
cash flows for each of the years in the three-year period ended December 31,
2014, in each case as set forth in the Form 10.

 

“Auto-Extension Letter of Credit” has the meaning specified in
Section 2.03(b)(iii).

 

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Business Day preceding the Revolving Maturity Date,
(b) the date of termination of the Aggregate Revolving Commitments pursuant to
Section 2.07, and (c) the date of termination of the commitment of each
Revolving Lender to make Loans and of the obligation of each L/C Issuer to make
L/C Credit Extensions pursuant to Section 8.02.

 

“Bank of America” has the meaning specified in the introductory paragraph
hereto.

 

“Bankruptcy Code” means the Bankruptcy Reform Act of 1978, as heretofore and
hereafter amended, as codified at 11 U.S.C. § 101 et seq., and the rules and
regulations promulgated thereunder, or any successor provision thereto.

 

“Bankruptcy Plan” has the meaning specified in Section 10.06(g)(iv).

 

“Barclays” has the meaning specified in the introductory paragraph hereto.

 

4

--------------------------------------------------------------------------------


 

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus ½ of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate” and (c) the Eurocurrency Rate (as defined in clause (b) of the
definition thereof) plus 1%.  The “prime rate” is a rate set by Bank of America
based upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate.  Any change in such prime rate announced by Bank of America shall take
effect at the opening of business on the day specified in the public
announcement of such change.

 

“Base Rate Committed Revolving Loan” means a Committed Revolving Loan that is a
Base Rate Loan.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.  All
Base Rate Loans shall be denominated in Dollars.

 

“Borrower” has the meaning specified in the introductory paragraph hereto.

 

“Borrower Materials” has the meaning specified in Section 6.02.

 

“Borrowing” means a Committed Borrowing, a Term A-1 Borrowing, a Term A-2
Borrowing, a Swing Line Borrowing or a Negotiated Rate Borrowing, as the context
may require.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state of New York or where the Administrative Agent’s Office with
respect to Obligations denominated in Dollars is located and:

 

(a)                                 if such day relates to any interest rate
settings as to a Eurocurrency Rate Loan denominated in Dollars, any fundings,
disbursements, settlements and payments in Dollars in respect of any such
Eurocurrency Rate Loan, or any other dealings in Dollars to be carried out
pursuant to this Agreement in respect of any such Eurocurrency Rate Loan, means
any such day that is also a London Banking Day;

 

(b)                                 if such day relates to any interest rate
settings as to a Eurocurrency Rate Loan denominated in Euro, any fundings,
disbursements, settlements and payments in Euro in respect of any such
Eurocurrency Rate Loan, or any other dealings in Euro to be carried out pursuant
to this Agreement in respect of any such Eurocurrency Rate Loan, means a TARGET
Day;

 

(c)                                  if such day relates to any interest rate
settings as to a Eurocurrency Rate Loan denominated in a currency other than
Dollars or Euro, means any such day on which dealings in deposits in the
relevant currency are conducted by and between banks in the London or other
applicable offshore interbank market for such currency; and

 

(d)                                 if such day relates to any fundings,
disbursements, settlements and payments in a currency other than Dollars or Euro
in respect of a Eurocurrency Rate Loan denominated in a currency other than
Dollars or Euro, or any other dealings in any currency other than Dollars or
Euro to be carried out pursuant to this Agreement in respect of any such
Eurocurrency Rate Loan (other than any interest rate settings), means any such
day on which banks are open for foreign exchange business in the principal
financial center of the country of such currency.

 

“Canadian Dollar” and “CAD” mean the lawful currency of Canada.

 

5

--------------------------------------------------------------------------------


 

“Capitalization Rate” means 10.0% for all Government Reimbursed Properties and
7.5% for all Non-Government Reimbursed Properties.

 

“Care GP” has the meaning specified in the introductory paragraph hereto.

 

“Cash Collateral” has the meaning specified in the definition of “Cash
Collateralize.”

 

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, the L/C
Issuers or the Swing Line Lenders (as applicable) and the Revolving Lenders, as
collateral for L/C Obligations, Obligations in respect of Swing Line Loans, or
obligations of Revolving Lenders to fund participations in respect thereof (as
the context may require), cash or deposit account balances or, if the L/C
Issuers or the Swing Line Lenders benefitting from such collateral shall agree
in their sole discretion, other credit support, in each case pursuant to
documentation in form and substance reasonably satisfactory to (a) the
Administrative Agent and (b) the L/C Issuers or the Swing Line Lenders (as
applicable).  “Cash Collateral” shall have a meaning correlative to the
foregoing and shall include the proceeds of such cash collateral and other
credit support.

 

“Change in Law” means the occurrence, after the date of this Agreement, and with
respect to any Person in particular, after the date such Person becomes a party
to this Agreement, of any of the following:  (a) the adoption or taking effect
of any law, rule, regulation or treaty, (b) any change in any law, rule,
regulation or treaty or in the administration, interpretation, implementation or
application thereof by any Governmental Authority or (c) the making or issuance
of any request, rule, guideline or directive (whether or not having the force of
law) by any Governmental Authority; provided that notwithstanding anything
herein to the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (y) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or a
United States Governmental Authority, in each case pursuant to Basel III, shall
in each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

“Change of Control” means an event or series of events by which:

 

(a)                                 any “person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Exchange Act, but excluding any employee
benefit plan of such person or its subsidiaries, and any person or entity acting
in its capacity as trustee, agent or other fiduciary or administrator of any
such plan) becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5
under the Exchange Act, except that a person or group shall be deemed to have
“beneficial ownership” of all securities that such person or group has the right
to acquire, whether such right is exercisable immediately or only after the
passage of time (such right, an “option right”)), directly or indirectly, of
thirty-five percent (35%) or more of the equity securities of the Parent
entitled to vote for members of the board of directors or equivalent governing
body of the Parent on a fully-diluted basis (and taking into account all such
securities that such person or group has the right to acquire pursuant to any
option right) and the Borrower shall not have repaid all of the outstanding
Obligations in full in cash, Cash Collateralized all outstanding Letters of
Credit in an amount equal to one hundred percent (100%) of the then current L/C
Obligations and terminated the Revolving Commitments within forty-five (45) days
after such Person or Affiliated Group shall have acquired such percentage of
such equity securities; or

 

(b)                                 Care GP ceases to be the sole general
partner of the Borrower; or

 

6

--------------------------------------------------------------------------------


 

(c)                                  the Parent ceases to own directly one
hundred percent (100%) of the Equity Interests of Care GP or ceases to own,
directly or indirectly, seventy-five percent (75%) or more of the equity
interests in the Borrower; or

 

(d)                                 during any period of 24 consecutive months,
a majority of the members of the board of directors or other equivalent
governing body of the Parent cease to be composed of individuals (i) who were
members of that board or equivalent governing body on the first day of such
period, (ii) whose election or nomination to that board or equivalent governing
body was approved by individuals referred to in clause (i) above constituting at
the time of such election or nomination at least a majority of that board or
equivalent governing body or (iii) whose election or nomination to that board or
other equivalent governing body was approved by individuals referred to in
clauses (i) and (ii) above constituting at the time of such election or
nomination at least a majority of that board or equivalent governing body.

 

“Citizens” has the meaning specified in the introductory paragraph hereto.

 

“Class” when used with respect to Loans or a Borrowing, refers to whether such
Loans, or the Loans comprising such Borrowing, are Committed Revolving Loans,
Swing Line Loans, Negotiated Rate Loans, Term A-1 Loans or Term A-2 Loans.

 

“Closing Date” means the first date on which all conditions precedent in
Section 4.01 are satisfied or waived in accordance with Section 10.01.

 

“Code” means the Internal Revenue Code of 1986.

 

“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Revolving Loans of the same Type, in the same currency and, in the case of
Eurocurrency Rate Loans, having the same Interest Period made by each of the
Dollar Tranche Lenders or each of the Alternative Currency Tranche Lenders, as
the case may be, pursuant to Section 2.01.

 

“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a Term
Borrowing, (c) a conversion of Loans from one Type to the other, or (d) a
continuation of Eurocurrency Rate Loans, in each case provided to the
Administrative Agent pursuant to Section 2.02(a), which shall be substantially
in the form of Exhibit A or such other form as may be approved by the
Administrative Agent (including any form on an electronic platform or electronic
transmission system as shall be approved by the Administrative Agent),
appropriately completed and signed by a Responsible Officer of the Borrower.

 

“Committed Revolving Loan” means a Dollar Tranche Loan and/or an Alternative
Currency Tranche Loan, as the context may require, and includes Committed
Revolving Loans pursuant to Section 2.03.

 

“Commitments” means, collectively, the Revolving Commitments, Term A-1
Commitments and Term A-2 Commitments.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Competitor” means Ventas, Inc., Sabra Health Care REIT , Inc., Omega Healthcare
Investors, Inc. and any other healthcare REIT or similar Person in the
healthcare industry, and any Affiliate of any of the foregoing.

 

7

--------------------------------------------------------------------------------


 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit E or another form reasonably satisfactory to the Administrative Agent.

 

“Connection Income Taxes” has the meaning specified in the definition of
“Excluded Taxes.”

 

“Consolidated Adjusted Net Worth” means, as of any day for the Consolidated
Group, the sum of (a) total shareholders’ equity or net worth plus
(b) accumulated depreciation and accumulated amortization, in each case,
determined on a consolidated basis in accordance with GAAP minus (c) assets that
are considered to be intangible assets under GAAP, excluding lease intangibles;
but excluding, in any event, for purposes hereof, unrealized gains and losses on
Swap Contracts reported on a consolidated balance sheet as accumulated other
comprehensive income or loss.

 

“Consolidated EBITDA” means, for any period for the Consolidated Group, the sum
of Consolidated Net Income plus, without duplication, to the extent deducted in
computing Consolidated Net Income, (a) amortization and depreciation expense,
(b) other non-cash charges, (c) Consolidated Interest Expense, (d) provision for
taxes, and (e) minority interest expense attributable to non-wholly owned
Subsidiaries, in each case determined on a consolidated basis in accordance with
GAAP; but excluding, in any event, (i) extraordinary gains and losses and
related tax effects thereon, (ii) non-cash impairment charges, (iii) non-cash
stock or option based compensation, (iv) other non-cash gains and losses and
related tax effects thereon, and (v) merger-related expenses and deal costs,
including transition and integration expenses related to consummated
transactions and costs related to acquisitions and investments not permitted to
be capitalized pursuant to GAAP.

 

“Consolidated Fixed Charge Coverage Ratio” means, on the last day of any fiscal
quarter, the ratio of (a) Consolidated EBITDA for the four (4) consecutive
fiscal quarters ending on such date to (b) Consolidated Fixed Charges for the
four (4) consecutive fiscal quarters ending on such date.

 

“Consolidated Fixed Charges” means, for any period for the Consolidated Group,
the sum of, without duplication, (a) Consolidated Interest Expense, plus
(b) scheduled principal payments on Consolidated Total Indebtedness (excluding
any balloon or final payment) during the applicable period, plus (c) cash
dividends and distributions on preferred stock of the Parent, if any, in each
case determined on a consolidated basis in accordance with GAAP; but excluding,
in any event, (i) gains and losses from unwinding or break-funding of Swap
Contracts, (ii) write-offs of unamortized deferred financing fees,
(iii) prepayment fees, premiums and penalties, and (iv) other unusual or
non-recurring items as are reasonably acceptable to the Administrative Agent and
the Required Lenders.

 

“Consolidated Group” means the Parent and its Subsidiaries determined on a
consolidated basis in accordance with GAAP.

 

“Consolidated Interest Expense” means, for any period for the Consolidated
Group, interest expense determined in accordance with GAAP, but including, in
any event, the interest component under capital leases and the implied interest
component under securitization transactions and excluding, in any event,
amortization of deferred financing fees, amortization of debt discounts and swap
breakage costs.

 

“Consolidated Net Income” means, for any period for the Consolidated Group, net
income or loss determined on a consolidated basis in accordance with GAAP; but
excluding, in any event, (a) the income or loss of any Person that is not a
Consolidated Party in which any Consolidated Party has an equity investment or
comparable interest, except to the extent of the amount of dividends or other
distributions actually paid to Consolidated Parties by such Person during such
period, (b) the income or loss of any Person accrued prior to the date that it
became a Consolidated Party or that such Person’s assets were acquired by a
Consolidated Party (except as otherwise required in connection with
Section 1.03), and (c)

 

8

--------------------------------------------------------------------------------


 

any net after tax gains or losses attributable to sales of non-current assets
out of the ordinary course of business and write-downs of non-current assets in
anticipation of losses to the extent they have decreased net income.

 

“Consolidated Party” means a member of the Consolidated Group.

 

“Consolidated Secured Debt” means the aggregate principal amount of Consolidated
Total Indebtedness that is Secured Debt.

 

“Consolidated Secured Debt Leverage Ratio” means, on the last day of any fiscal
quarter, the ratio of (a) Consolidated Secured Debt outstanding on such date to
(b) Consolidated Total Asset Value as of such date.  Notwithstanding anything to
the contrary contained herein, for the purposes of this ratio, (i) Consolidated
Secured Debt on any date shall be adjusted by deducting therefrom an amount
equal to the lesser of (x) the aggregate amount of Consolidated Secured Debt
outstanding on such date that by its terms is scheduled to mature on or before
the date that is twenty-four (24) months following such date and (y) the
aggregate amount of all unrestricted cash and cash equivalents on such date and
escrow and other deposits (excluding unrestricted cash and cash equivalents and
escrow and other deposits deducted from the calculation of Consolidated
Unsecured Debt to determine the Consolidated Unencumbered Debt Yield as of the
last day of such fiscal quarter) to the extent available for the repayment of
Consolidated Secured Debt of the type described in clause (x) and
(ii) Consolidated Total Asset Value shall be adjusted by deducting therefrom the
amount by which Consolidated Secured Debt is adjusted under clause (i).

 

“Consolidated Total Asset Value” means, with respect to the Consolidated Group
at any time, the sum (without duplication) of the following: (a) an amount equal
to (i) NOI derived from each Property for the fiscal quarter most recently ended
on or prior to such date of determination (for Properties owned or ground leased
for all of the four (4) fiscal quarter period then ended (it being understood
and agreed that all Properties owned or leased as of the Closing Date (other
than the Properties set forth on Schedule 1.01(a)) shall be subject to this
clause (a))), multiplied by four, divided by (ii) the Capitalization Rate for
each such Property, (b) the acquisition price paid for each Property acquired
during the four (4) fiscal quarter period most recently ended (it being
understood and agreed that all Properties identified on Schedule 1.01(a) shall
be subject to this clause (b) as of the Closing Date), (c) the aggregate amount
of unrestricted cash and cash equivalents as of the end of the fiscal quarter
most recently ended on or prior to such date of determination, (d) the
undepreciated GAAP book value of the Consolidated Group’s interest in real
property assets that are under construction or development (other than
Properties under renovation) but not yet substantially complete such that
occupancy is not viable, (e) the GAAP book value of the Consolidated Group’s
interest in unimproved land holdings, (f) the GAAP book value of the
Consolidated Group’s interest in all mortgages, mezzanine loans and notes
receivable, and (g) the Consolidated Parties’ pro rata share of the foregoing
items and components attributable to interests in Unconsolidated Affiliates.

 

“Consolidated Total Indebtedness” means, as of any day for the Consolidated
Group, the sum (without duplication) of (i) the Indebtedness of the Consolidated
Group and (ii) the Consolidated Parties’ pro rata share of Indebtedness of
Unconsolidated Affiliates attributable to the Consolidated Parties’ interests in
Unconsolidated Affiliates; provided that Consolidated Total Indebtedness shall
not include security deposits, accounts payable, accrued liabilities and prepaid
rents, any intracompany debt, or dividends and distributions declared but not
payable, each as defined in accordance with GAAP.

 

“Consolidated Total Leverage Ratio” means the ratio (expressed as a percentage)
of Consolidated Total Indebtedness to Consolidated Total Asset Value.

 

9

--------------------------------------------------------------------------------


 

“Consolidated Unencumbered Debt Yield” means, as of any date of determination,
the ratio of (a) Unencumbered NOI for the then most recently completed period of
four (4) consecutive fiscal quarters plus interest income from unencumbered
Qualified Mortgage Loan Receivables (provided, however, the aggregate amount of
Qualified Mortgage Loan Receivables attributable to second mortgages or second
deeds of trust shall not exceed $150,000,000) for the then most recently
completed period of four (4) consecutive fiscal quarters to (b) the Consolidated
Unsecured Debt as of the last day of the then most recently completed fiscal
quarter.  Notwithstanding anything to the contrary contained herein, for the
purposes of this ratio, Consolidated Unsecured Debt on any date shall be
adjusted by deducting therefrom an amount equal to the lesser of (x) the
aggregate amount of Consolidated Unsecured Debt outstanding on such date that by
its terms is scheduled to mature on or before the date that is twenty-four (24)
months following such date and (y) the aggregate amount of all unrestricted cash
and cash equivalents (excluding unrestricted cash and cash equivalents and
escrow and other deposits deducted from the calculation of Consolidated Secured
Debt to determine the Consolidated Secured Debt Leverage Ratio as of the last
day of such fiscal quarter) to the extent available for the repayment of
Consolidated Unsecured Debt of the type described in clause (x).

 

“Consolidated Unsecured Debt” means, at any time, the portion of Consolidated
Total Indebtedness that is not Consolidated Secured Debt.

 

“Consolidated Unsecured Interest Coverage Ratio” means, as of any date of
determination, the ratio of (a) Unencumbered NOI for the four consecutive fiscal
quarters most recently ended to (b) Consolidated Unsecured Interest Expense for
the four consecutive fiscal quarters most recently ended (calculated as of the
last day of each of the first four fiscal quarters ending after the Closing Date
on an annualized basis reasonably acceptable to the Administrative Agent for the
four quarter period then ended).

 

“Consolidated Unsecured Interest Expense” means, for any period, the portion of
Consolidated Interest Expense for such period attributable to Consolidated
Unsecured Debt.

 

“Consolidated Unsecured Leverage Ratio” means, as of any date of determination,
the ratio (expressed as a percentage) of Consolidated Unsecured Debt to
Unencumbered Total Asset Value.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

 

“Credit Party” means, collectively, (a) the Borrower, (b) the Parent, (c) Care
GP, (d) at all times prior to the Investment Grade Release, each Subsidiary
Guarantor and (e) upon and at all times following the Investment Grade Release,
each Direct Owner of an Unencumbered Property and each Indirect Owner of a
Direct Owner of an Unencumbered Property.

 

“Customary Recourse Carveouts” means, with respect to any Non-Recourse
Indebtedness, exclusions from the exculpation provisions with respect to such
Non-Recourse Indebtedness for fraud, misrepresentation, misapplication of funds,
waste, environmental claims, voluntary bankruptcy, collusive

 

10

--------------------------------------------------------------------------------


 

involuntary bankruptcy, prohibited transfers, violations of single purpose
entity covenants and other circumstances customarily excluded from exculpation
provisions and/or included in separate indemnification agreements in
non-recourse financings of commercial real estate.

 

“Debt Rating” and “Debt Ratings” have the meanings specified in the definition
of “Ratings-Based Applicable Rate.”

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurocurrency Rate Loan, the Default
Rate shall be an interest rate equal to the interest rate otherwise applicable
to such Loan plus 2% per annum, and (b) when used with respect to Letter of
Credit Fees, a rate equal to the Applicable Rate plus 2% per annum.

 

“Defaulting Lender” means, subject to Section 2.18(b), any Lender that (a) has
failed to perform any of its funding obligations hereunder, including in respect
of (i) its Loans or (ii) participations in respect of L/C Obligations or Swing
Line Loans, in each case within two (2) Business Days of the date required to be
funded by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s reasonable determination that one or more
condition precedents to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, (b) has notified the Borrower, the Administrative Agent,
any L/C Issuer or any Swing Line Lender that it does not intend to comply with
its funding obligations or has made a public statement to that effect with
respect to its funding obligations hereunder (unless such notice or public
statement states that such position is based on such Lender’s reasonable
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
notice or public statement) cannot be satisfied), (c) has failed, within three
(3) Business Days after written request by the Administrative Agent or the
Borrower, to confirm in writing to the Administrative Agent and the Borrower
that it will comply with its prospective funding obligations hereunder (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon receipt of such written confirmation by the Administrative Agent and
the Borrower), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under clauses (a) through (d) above

 

11

--------------------------------------------------------------------------------


 

shall be conclusive and binding absent manifest error, and such Lender shall be
deemed to be a Defaulting Lender (subject to Section 2.18(b)) upon delivery of
written notice of such determination to the Borrower, the Administrative Agent,
the L/C Issuers and the Swing Line Lenders.

 

“deemed year” has the meaning specified in Section 2.09(d).

 

“Designated Jurisdiction” means any country, region or territory to the extent
that such country, region or territory is the subject of any Sanction.

 

“Direct Owner” has the meaning specified in the definition of “Unencumbered
Property Criteria.”

 

“Disbursement Request” has the meaning specified in the Escrow Agreement.

 

“Disposition” or “Dispose” means the sale, transfer or assignment (including any
sale and leaseback transaction) of any property by any Person, including any
sale, assignment, transfer or other disposal, with or without recourse, of any
notes or accounts receivable or any rights and claims associated therewith, in
any case other than sales or other dispositions of assets in the ordinary course
of business.

 

“Disqualified Institution” has the meaning specified in the definition of
“Eligible Assignee.”

 

“Dollar” and “$” mean lawful money of the United States.

 

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any other currency, the equivalent amount thereof in Dollars as
determined by the Administrative Agent or the applicable L/C Issuer, as the case
may be, at such time on the basis of the Spot Rate (determined in respect of the
most recent Revaluation Date) for the purchase of Dollars with such currency.

 

“Dollar Tranche Commitment” means, as to each Lender, its obligation to (a) make
Dollar Tranche Loans to the Borrower pursuant to Section 2.01(a)(i),
(b) purchase participations in L/C Obligations, and (c) purchase participations
in Swing Line Loans, in an aggregate principal amount at any one time
outstanding the Dollar Equivalent of which does not exceed the Dollar amount set
forth opposite such Lender’s name in the columns entitled “Dollar Tranche
Commitment” on Schedule 2.01 or in the Assignment and Assumption or New Lender
Joinder Agreement pursuant to which such Lender becomes a party hereto, as
applicable, as such amount may be increased by such Lender pursuant to
Section 2.16 or otherwise adjusted from time to time in accordance with this
Agreement.

 

“Dollar Tranche Lender” means a Lender with a Dollar Tranche Commitment or an
outstanding Dollar Tranche Loan.

 

“Dollar Tranche Loan” has the meaning specified in Section 2.01(a)(i).

 

“Domestic Subsidiary” means a Subsidiary that is organized under the laws of any
state within the United States (other than any Subsidiary of any other
Subsidiary that is organized under the laws of any jurisdiction other than a
state within the United States).

 

“DQ List” has the meaning specified in Section 10.06(g)(v).

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii), (v), (vi) and (vii) (subject to such
consents, if any, as may be required under Section 10.06(b)(iii)); provided that
notwithstanding the foregoing, “Eligible Assignee” shall not include

 

12

--------------------------------------------------------------------------------


 

(a) any prospective assignee or successor administrative agent (other than a
Lender or an Affiliate of a Lender) which (1) is or has been an adverse party in
litigation or other legal proceedings with, or has threatened, litigation or
other legal proceedings against, any Credit Party or (2) is a REIT investing
primarily in healthcare and/or seniors housing properties, (b) an Affiliate of
any of the foregoing entities listed in clause (a) hereof, (c) any Competitor,
(d) any tenant under a lease in which any Consolidated Party is the landlord,
(e) any manager of a property owned or leased by a Consolidated Party or (f) any
other Person designated by the Borrower as a “Disqualified Institution” by
written notice to the Administrative Agent (for distribution to the Lenders
(including by posting such notice to the Platform)) (any such Person under any
of the foregoing clauses (a) through (f) being a “Disqualified Institution”);
provided further that “Disqualified Institutions” shall exclude any Person that
the Borrower has designated as no longer being a “Disqualified Institution” by
written notice delivered to the Administrative Agent from time to time.

 

“Eligible Ground Lease” means a ground lease as to which no payment default or
other material default or event of default has occurred or with the passage of
time or the giving of notice would occur and containing the following terms and
conditions: (a) a remaining term (inclusive of any unexercised extension
options) of thirty (30) years or more from the date the Property is included as
an Unencumbered Property; (b) the right of the lessee to mortgage and encumber
its interest in the leased property without the consent of the lessor; (c) the
obligation of the lessor to give the holder of any mortgage lien on such leased
property written notice of any defaults on the part of the lessee and agreement
of such lessor that such lease will not be terminated until such holder has had
a reasonable opportunity to cure or complete foreclosure, and fails to do so;
(d) reasonable transferability of the lessee’s interest under such lease,
including the ability to sublease; and (e) such other rights customarily
required by mortgagees making a loan secured by the interest of the holder of
the leasehold estate demised pursuant to a ground lease.

 

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

 

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Credit Parties or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person and all
of the warrants or options for the purchase or acquisition from such Person of
shares of capital stock of (or other ownership or profit interests in) such
Person (but excluding any debt security that is convertible into or exchangeable
for capital stock).

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Parent within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and

 

13

--------------------------------------------------------------------------------


 

(o) of the Code for purposes of provisions relating to Section 412 of the
Code).  For the avoidance of doubt, prior to the effectiveness of the Spin-Off,
Ventas, Inc. and its Subsidiaries (other than the Parent and its Subsidiaries)
shall not be ERISA Affiliates of the Parent and its Subsidiaries.

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Parent or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Parent or any ERISA Affiliate from a Multiemployer
Plan; (d) the filing of a notice of intent to terminate, the treatment of an
amendment to a Pension Plan or Multiemployer Plan as a termination under
Section 4041 or 4041A of ERISA, or the commencement of proceedings by the PBGC
to terminate a Pension Plan or Multiemployer Plan; (e) an event or condition
which is reasonably expected to result, under Section 4042 of ERISA, in the
termination of, or the appointment of a trustee to administer, any Pension Plan
or Multiemployer Plan; or (f) the imposition of any liability under Title IV of
ERISA, other than for PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon the Parent or any ERISA Affiliate in excess of $50,000,000.

 

“Escrow Agent” has the meaning specified in the definition of “Escrow
Agreement.”

 

“Escrow Agreement” means that certain Escrow Agreement, dated as of August 17,
2015, among Bank of America, N.A. in its capacity as Escrow Agent thereunder
(the “Escrow Agent”), Ventas, Inc., the Parent, the Borrower and the
Administrative Agent.

 

“Euro” and “EUR” mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.

 

“Eurocurrency Rate” means:

 

(a)                                 with respect to any Credit Extension (other
than a Base Rate Loan) for any Interest Period:

 

(i) denominated in a LIBOR Quoted Currency, the rate per annum equal to the
London Interbank Offered Rate (“LIBOR”) or a comparable or successor rate which
rate is approved by the Administrative Agent, as published on the applicable
Bloomberg screen page (or such other commercially available source providing
such quotations as may be designated by the Administrative Agent from time to
time) (in such case, the “LIBOR Rate”) at approximately 11:00 a.m., London time,
two Business Days prior to the commencement of the applicable Interest Period,
for deposits in the relevant currency (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period;

 

(ii) denominated in Canadian dollars, the rate per annum equal to the Canadian
Dealer Offered Rate, or a comparable or successor rate which rate is approved by
the Administrative Agent, as published on the applicable Bloomberg screen
page (or such other commercially available source providing such quotations as
may be designated by the Administrative Agent from time to time) at or about
10:00 a.m. (Toronto, Ontario time) on the Rate Determination Date with a term
equivalent to the applicable Interest Period; and

 

14

--------------------------------------------------------------------------------


 

(iii) denominated in any other non-LIBOR Quoted Currency, the rate per annum as
reasonably designated by the Administrative Agent with respect to such
Alternative Currency at the time such Alternative Currency is approved by the
Administrative Agent and the relevant Lenders; and

 

(b)                                 for any interest rate calculation with
respect to a Base Rate Loan on any date, the rate per annum equal to the LIBOR
Rate, at or about 11:00 a.m., London time determined two Business Days prior to
such date for U.S. Dollar deposits with a term of one month commencing that day;

 

provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection with any rate set forth in this definition,
the approved rate shall be applied in a manner consistent with market practice;
provided, further that to the extent such market practice is not
administratively feasible for the Administrative Agent, such approved rate shall
be applied in a manner as otherwise reasonably determined by the Administrative
Agent; and if the Eurocurrency Rate shall be less than zero, such rate shall be
deemed zero for purposes of this Agreement.

 

“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of the Eurocurrency Rate.  Eurocurrency Rate Loans
may be denominated in Dollars or in an Alternative Currency.  All Loans
denominated in an Alternative Currency must be Eurocurrency Rate Loans.

 

“Event of Default” has the meaning specified in Section 8.01.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.

 

“Excluded Subsidiary” means any Domestic Subsidiary that:

 

(a)                                 is not the Direct Owner of an Unencumbered
Property, or an Indirect Owner of the Direct Owner of an Unencumbered Property,
and

 

(b)                                 is either (i) an Immaterial Subsidiary,
(ii) a non-wholly owned Subsidiary set forth on Schedule 1.01(b) or (iii) a
borrower or guarantor of Secured Debt owed to a non-affiliate, or a direct or
indirect parent of such borrower or guarantor (other than the Borrower), and the
terms of such Secured Debt prohibit such Domestic Subsidiary from becoming a
Guarantor.

 

“Excluded Swap Obligation” means, with respect to any Guarantor, any Obligation
under any Swap Contract if, and to the extent that, all or a portion of the
Guaranty of such Guarantor of, or the grant under a Loan Document by such
Guarantor of a security interest to secure, such Obligation (or any Guarantee
thereof) is or becomes illegal under the Commodity Exchange Act (or the
application or official interpretation thereof) by virtue of such Guarantor’s
failure for any reason to constitute an “eligible contract participant” as
defined in the Commodity Exchange Act (determined after giving effect to
Section 11.09 and any and all guarantees of such Guarantor’s Obligations under
any Swap Contract by other Credit Parties) at the time the Guaranty of such
Guarantor, or grant by such Guarantor of a security interest, becomes effective
with respect to such Obligation.  If an Obligation under any Swap Contract
arises under a Master Agreement governing more than one Swap Contract, such
exclusion shall apply to only the portion of such Obligation that is
attributable to Swap Contracts for which such Guaranty or security interest
becomes illegal.

 

15

--------------------------------------------------------------------------------


 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of the Credit Parties hereunder, (a) taxes imposed on or
measured by its overall net income (however denominated), and franchise taxes
imposed on it (in lieu of net income taxes), (i) by the jurisdiction (or any
political subdivision thereof) under the Laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable Lending Office is located or (ii) as a result of
a present or former connection between such recipient and the jurisdiction
imposing such Tax (other than connections arising from such recipient having
executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document) (such taxes described
in this subsection (ii) hereinafter referred to as “Connection Income Taxes”),
(b) any branch profits taxes imposed by the United States or any similar tax
imposed by any other jurisdiction in which a Credit Party is located, (c) any
backup withholding tax that is required to be withheld from amounts payable to a
Lender that has failed to comply with clause (A) of Section 3.01(e)(ii), (d) in
the case of a Foreign Lender (other than an assignee pursuant to a request by
the Borrower under Section 10.13), any U.S. withholding tax that is imposed on
amounts payable to such Foreign Lender at the time such Foreign Lender becomes a
party hereto (or designates a new Lending Office) or is attributable to such
Foreign Lender’s failure or inability (other than as a result of a Change in
Law) to comply with Section 3.01(e), except to the extent that such Foreign
Lender (or its assignor, if any) was entitled, at the time of designation of a
new Lending Office (or assignment), to receive additional amounts from the
Credit Parties with respect to such withholding tax pursuant to Section 3.01(a),
and (e) any withholding Taxes imposed under FATCA.

 

“Existing Revolving Maturity Date” has the meaning specified in Section 2.15(a).

 

“Extended Letter of Credit” means any Letter of Credit with an expiration date
occurring up to one year beyond the Letter of Credit Expiration Date pursuant to
the terms of Section 2.03(a)(ii)(B).

 

“Facility” means the Term A-1 Facility, the Term A-2 Facility or the Revolving
Credit Facility, as the context may require.

 

“Facility Fee” has the meaning specified in Section 2.10(a).

 

“Facility Fee Rate” means, from time to time, the rate per annum set forth in
the following table, with reference to the Pricing Levels set forth in the
definition of “Ratings-Based Applicable Rate”:

 

Pricing Level

 

Facility Fee

 

1

 

0.125

%

2

 

0.150

%

3

 

0.200

%

4

 

0.250

%

5

 

0.300

%

 

“Facility Lease” means a lease or sublease (including any master lease) with
respect to any Property owned or ground leased by any of the Consolidated
Parties as lessor, to a third party Tenant, which is a triple-net lease such
that such Tenant is required to pay all taxes, utilities, insurance (including
casualty insurance), maintenance and other customary expenses with respect to
the subject Property (whether in the form of reimbursements, additional rent or
otherwise) in addition to the base rental payments required thereunder such that
net operating income to the applicable Consolidated Party for such Property
(before non-cash items) equals the base rent paid thereunder.

 

16

--------------------------------------------------------------------------------


 

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations promulgated thereunder or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the Code and any
legislation implementing an intergovernmental approach thereto.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent.

 

“Fee Letters” means, collectively, the fee letters entered into from time to
time among the Borrower and one or more of the Agents and/or their Affiliates in
respect of the Facilities.

 

“Fitch” means Fitch Ratings, Inc. and any successor thereto.

 

“Foreign Lender” means any Lender that is organized under the Laws of a
jurisdiction other than that in which the Borrower to which such Lender has made
any Loan or L/C Advance hereunder is a resident for tax purposes.  For purposes
of this definition, the United States, each State thereof and the District of
Columbia shall be deemed to constitute a single jurisdiction.

 

“Form 10” means the Registration Statement on Form 10 filed by the Parent, as
amended as of July 30, 2015.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuers, an amount equal to such Defaulting Lender’s
Applicable Percentage of the outstanding L/C Obligations, less the amount of
such L/C Obligations as to which such Defaulting Lender has funded its
participation obligation or as to which such Defaulting Lender’s participation
obligation has been reallocated to other Revolving Lenders or Cash
Collateralized in accordance with the terms hereof, and (b) with respect to the
Swing Line Lenders, an amount equal to such Defaulting Lender’s Applicable
Percentage of Swing Line Loans, less the amount of such Swing Line Loans as to
which such Defaulting Lender has funded its participation obligation or as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Revolving Lenders or Cash Collateralized in accordance with the terms
hereof.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or

 

17

--------------------------------------------------------------------------------


 

such other principles as may be approved by a significant segment of the
accounting profession in the United States, that are applicable to the
circumstances as of the date of determination, consistently applied.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Government Reimbursed Properties” means Healthcare Facilities in respect of
which 51% or more of revenues are generated from reimbursements under Medicare,
Medicaid and other government programs for payment of services rendered by
healthcare providers (i.e. skilled nursing facilities, hospitals, etc.).

 

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any payment obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other obligation, (ii) to purchase or lease
property, securities or services for the purpose of assuring the obligee in
respect of such Indebtedness or other obligation of the payment or performance
of such Indebtedness or other obligation, (iii) to maintain working capital,
equity capital or any other financial statement condition or liquidity or level
of income or cash flow of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation, or (iv) entered into for
the purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien).  The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.  The term “Guarantee” as a verb has a
corresponding meaning.

 

“Guaranteed Obligations” has the meaning set forth in Section 11.01.

 

“Guarantors” means, collectively, the Parent, Care GP and each Subsidiary
Guarantor.

 

“Guaranty” means the guaranty of the Obligations by the Guarantors pursuant to
Article XI hereof.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Healthcare Facility” means any skilled nursing facilities, hospitals, long term
acute care facilities, inpatient rehabilitation facility, medical office
buildings, assisted living facilities, independent living facilities or memory
care or other personal care facilities and ancillary businesses that are
supplemental or incidental to the foregoing.

 

18

--------------------------------------------------------------------------------


 

“Honor Date” has the meaning set forth in Section 2.03(b)(v).

 

“Immaterial Subsidiary” means each Subsidiary (i) which, as of the later of the
date of the financial statements referenced in Section 5.05(b) or the most
recent fiscal quarter of the Parent for which financial statements have been
delivered pursuant to Section 6.01, contributed less than $15,000,000 of
Consolidated EBITDA for the period of four consecutive fiscal quarters then
ended, which calculations shall be made on a Pro Forma Basis giving effect to
any transactions permitted under Section 7.04 or 7.05 with respect to such
Subsidiary, or (ii) which contributed less than $75,000,000 of Consolidated
Total Asset Value as of such date, giving pro forma effect to any subsequent
transactions permitted under Section 7.04 or 7.05 with respect to such
Subsidiary as if such transactions occurred on the last day of such fiscal
quarter.

 

“Increase Effective Date” has the meaning set forth in Section 2.16(d).

 

“Incremental Facilities” has the meaning set forth in Section 2.16(a).

 

“Incremental Revolving Increase” has the meaning set forth in Section 2.16(a).

 

“Incremental Term A-1 Increase” has the meaning set forth in Section 2.16(a).

 

“Incremental Term A-2 Increase” has the meaning set forth in Section 2.16(a).

 

“Incremental Term Loan Facility” has the meaning set forth in Section 2.16(a).

 

“Indebtedness” means (without duplication), at any time and with respect to any
Person, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)                                 all obligations of such Person for borrowed
money, whether secured or unsecured, and all obligations of such Person
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments including, without limitation, recourse and non-recourse mortgage
debt;

 

(b)                                 all direct or contingent obligations of such
Person arising under letters of credit (including standby and commercial),
bankers’ acceptances, bank guaranties, surety bonds and similar instruments;

 

(c)                                  aggregate net obligations of such Person
under Swap Contracts;

 

(d)                                 all obligations of such Person to pay the
deferred purchase price of property or services (other than trade accounts
payable in the ordinary course of business);

 

(e)                                  indebtedness (excluding prepaid interest
thereon) secured by a Lien on property owned or purchased by such Person
(including indebtedness arising under conditional sales or other title retention
agreements), whether or not such indebtedness shall have been assumed by such
Person or is limited in recourse, to the extent of the value of the property
encumbered by such Lien;

 

(f)                                   capital leases and Synthetic Lease
Obligations;

 

(g)                                  all obligations of such Person to purchase,
redeem, retire, defease or otherwise make any payment in respect of any Equity
Interest in such Person at any time prior to the date

 

19

--------------------------------------------------------------------------------


 

that is six months after the latest Maturity Date hereunder (other than
obligations that can solely be satisfied by delivery of Equity Interests of such
Person), valued, in the case of a redeemable preferred interest, at the
liquidation preference thereof, and

 

(h)                                 all Guarantees of such Person in respect of
any of the foregoing.

 

For all purposes hereof, (i) the amount of any net obligation under any Swap
Contract on any date shall be deemed to be the Swap Termination Value thereof as
of such date (which shall be a positive number if such amount would be owed by a
Consolidated Party and a negative number if such amount would be owed to a
Consolidated Party) and the net obligations under Swap Contracts shall not be
less than zero and (ii) the amount of any capital lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date. Any liability will be excluded
so long as it is (1) secured by a letter of credit issued for the benefit of a
Credit Party or other Consolidated Party in form and substance and from a
financial institution reasonably acceptable to the Administrative Agent, but
only to the extent no Credit Party or other Consolidated Party has liability
therefor, (2) any obligation (including obligations under so called “sandwich
leases”) against which a third party indemnified any Credit Party or other
Consolidated Party, or guarantees all loss suffered by any Credit Party or other
Consolidated Party on account thereof, to the extent the indemnitor or guarantor
has the financial wherewithal to satisfy its obligation, or (3) is otherwise
acceptable as a “Covered Liability” in the reasonable discretion of the
Administrative Agent and the Required Lenders.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Indemnitee” has the meaning specified in Section 10.04(b).

 

“Indirect Owner” has the meaning specified in the definition of “Unencumbered
Property Criteria.”

 

“Initial Conversion Amount” has the meaning specified in Section 2.19(a)(i).

 

“Initial Conversion Date” has the meaning specified in Section 2.19(a)(i).

 

“Initial Revolving Maturity Date” has the meaning set forth in the definition of
Revolving Maturity Date.

 

“Initial Term A-1 Conversion” has the meaning specified in Section 2.19(a)(i).

 

“Intangible Assets” means assets of a Person and its Subsidiaries that are
classified as intangible assets under GAAP, but excluding interests in real
estate that are classified as intangible assets in accordance with GAAP.

 

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the applicable
Maturity Date; provided, however, that if any Interest Period for a Eurocurrency
Rate Loan or a Negotiated Rate Loan exceeds three months, the respective dates
that fall every three months after the beginning of such Interest Period shall
also be Interest Payment Dates; and (b) as to any Base Rate Loan (including a
Swing Line Loan), the last Business Day of each calendar quarter and the
applicable Maturity Date.

 

“Interest Period” means, (x) as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months or, solely with respect to a Eurocurrency Rate Loan

 

20

--------------------------------------------------------------------------------


 

denominated in Dollars, one week thereafter (in each case, subject to
availability), as selected by the Borrower in the applicable Committed Loan
Notice, or such other period that is twelve months or less requested by the
Borrower and consented to by all the Lenders providing such Eurocurrency Rate
Loan and (y) as to each Negotiated Rate Loan, the period commencing on the date
such Negotiated Rate Loan is disbursed and ending on the date not more than one
hundred eighty (180) days thereafter as selected by the Borrower in the
applicable Negotiated Rate Loan Notice; provided that:

 

(i)                                     any Interest Period that would otherwise
end on a day that is not a Business Day shall be extended to the next succeeding
Business Day unless such Business Day falls in another calendar month, in which
case such Interest Period shall end on the next preceding Business Day;

 

(ii)                                  any Interest Period that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and

 

(iii)                               with respect to any Interest Period of one
month or greater, the Borrower may specify in the applicable Committed Loan
Notice an alternative date as the last day of such Interest Period, which date
shall be a Business Day not more than three (3) Business Days prior to or
following the date that such Interest Period would otherwise end pursuant to the
preceding clauses (i) and (ii) (but in no event shall such alternative date be a
date in a later calendar month); and

 

(iv)                              no Interest Period shall, with respect to any
Loan, extend beyond the applicable Maturity Date.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit.  For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.

 

“Investment Grade Pricing Effective Date” means the first Business Day following
the date on which (a) the Investment Grade Ratings Criteria have been satisfied
and (b) the Borrower has delivered to the Administrative Agent a certificate
signed by a Responsible Officer (i) certifying that the Investment Grade Ratings
Criteria have been satisfied (which certification shall also set forth the Debt
Rating(s) as in effect, if any, from each of S&P and Moody’s as of such date)
and (ii) notifying the Administrative Agent that the Borrower has irrevocably
elected to have the Ratings-Based Applicable Rate apply to the pricing of the
Facilities.

 

“Investment Grade Ratings Criteria” means receipt by the Parent or the Borrower
of a Debt Rating of BBB- or better from S&P or Baa3 or better from Moody’s.

 

“Investment Grade Release” has the meaning specified in Section 11.08.

 

“IRS” means the United States Internal Revenue Service.

 

21

--------------------------------------------------------------------------------


 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by an L/C Issuer and the Borrower (or any Subsidiary) or in favor of such
L/C Issuer and relating to any such Letter of Credit.

 

“JPMorgan” has the meaning specified in the introductory paragraph hereto.

 

“Judgment Currency” has the meaning specified in Section 10.19.

 

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes, executive
orders and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“L/C Advance” means, with respect to each Dollar Tranche Lender, such Revolving
Lender’s funding of its participation in any L/C Borrowing in accordance with
its Applicable Percentage.  All L/C Advances shall be denominated in Dollars.

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Committed Borrowing.  All L/C Borrowings shall be denominated in
Dollars.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

“L/C Draw Notice” has the meaning specified in Section 2.03(b)(v).

 

“L/C Issuers” means, collectively, (i) Bank of America, (ii) JPMorgan,
(iii) Barclays and (iv) Citizens, in each case in its capacity as issuer of
Letters of Credit hereunder, or any successor issuer of Letters of Credit
hereunder.

 

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings.  For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.09.  For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

 

“L/C Reimbursement Date” has the meaning specified in Section 2.03(b)(v).

 

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lenders. The term “Lender” may
also be used to refer to a Revolving Lender, a Term A-1 Lender or a Term A-2
Lender.

 

22

--------------------------------------------------------------------------------


 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent, which office may include any Affiliate of such Lender or
any domestic or foreign branch of such Lender or such Affiliate. Unless the
context otherwise requires each reference to a Lender shall include its
applicable Lending Office.

 

“Letter of Credit” means any standby letter of credit issued hereunder.  Letters
of Credit shall be issued in Dollars or in an Alternative Currency.

 

“Letter of Credit Application” means an application, agreement or request, as
applicable, for the issuance or amendment of a Letter of Credit in the form from
time to time in use by the applicable L/C Issuer.

 

“Letter of Credit Expiration Date” means the date that is the fifth (5th) day
prior to the Revolving Maturity Date then in effect (or, if such day is not a
Business Day, the next preceding Business Day).

 

“Letter of Credit Fee” has the meaning specified in Section 2.03(g).

 

“Letter of Credit Sublimit” means $50,000,000; provided that the L/C Obligations
with respect to Letters of Credit issued by any L/C Issuer shall not exceed 25%
of the Letter of Credit Sublimit at any time, unless (a) such L/C Issuer, in its
sole discretion, agrees to issue Letters of Credit in excess thereof and
(b) after giving effect to any such Letter of Credit, the aggregate face amount
of all outstanding Letters of Credit does not exceed $50,000,000.  The Letter of
Credit Sublimit is part of, and not in addition to, the Aggregate Revolving
Commitments.

 

“Leverage-Based Applicable Rate” means, for Revolving Loans, Term Loans and
Letters of Credit, from time to time, the applicable percentages per annum set
forth in the following table based upon the Consolidated Total Leverage Ratio as
set forth in the most recent Compliance Certificate received by the
Administrative Agent pursuant to Section 6.02(a):

 

 

 

 

 

Revolving Loans

 

Term Loans

 

Pricing
Level

 

Consolidated Total
Leverage Ratio

 

Applicable
Rate for
Eurocurrency
Rate Loans
and Letter of
Credit Fees

 

Applicable
Rate for
Base Rate
Loans

 

Applicable
Rate for
Eurocurrency
Rate Loans

 

Applicable
Rate for Base
Rate Loans

 

1

 

< 40%

 

1.700

%

0.700

%

1.600

%

0.600

%

 

 

 

 

 

 

 

 

 

 

 

 

2

 

³40% but < 45%

 

1.800

%

0.800

%

1.700

%

0.700

%

 

 

 

 

 

 

 

 

 

 

 

 

3

 

³45% but < 50%

 

1.900

%

0.900

%

1.800

%

0.800

%

 

 

 

 

 

 

 

 

 

 

 

 

4

 

³50% but < 55%

 

2.000

%

1.000

%

1.900

%

0.900

%

 

 

 

 

 

 

 

 

 

 

 

 

5

 

³55%

 

2.250

%

1.250

%

2.150

%

1.150

%

 

Any increase or decrease in the Leverage-Based Applicable Rate resulting from a
change in the Consolidated Total Leverage Ratio shall become effective as of the
first Business Day immediately

 

23

--------------------------------------------------------------------------------


 

following the date a Compliance Certificate is delivered pursuant to
Section 6.02(a); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section and such failure continues
for ten (10) Business Days, then Pricing Level 5 shall apply as of the eleventh
(11th) Business Day after the date on which such Compliance Certificate was
required to have been delivered and shall remain in effect until the date on
which such Compliance Certificate is delivered.  The Leverage-Based Applicable
Rate in effect from the Closing Date through the first Business Day immediately
following the date a Compliance Certificate is delivered pursuant to
Section 6.02(a) for the fiscal quarter ending September 30, 2015 shall be
determined based upon the Consolidated Total Leverage Ratio as set forth in the
Pro Forma Closing Date Compliance Certificate.

 

Notwithstanding anything to the contrary contained in this definition, the
determination of the Leverage-Based Applicable Rate for any period shall be
subject to the provisions of Section 2.11(b).

 

“LIBOR Quoted Currency” means Dollars, Euro, Sterling and Swiss Franc, in each
case as long as there is a published LIBOR rate with respect thereto.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

 

“Loan” means an extension of credit by a Lender to a Borrower under Article II
in the form of a Committed Revolving Loan, a Term A-1 Loan, a Term A-2 Loan, a
Swing Line Loan or a Negotiated Rate Loan.

 

“Loan Documents” means this Agreement, each Note, each Issuer Document, any
agreement creating or perfecting rights in Cash Collateral pursuant to the
provisions of Section 2.17 and the Fee Letters.

 

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

 

“Master Agreement” has the meaning specified in the definition of “Swap
Contract”.

 

“Material Adverse Effect” means any event or condition that (a) results in a
material adverse change in, or has a material adverse effect on, the business,
assets, properties, operations or financial condition of the Parent and its
Subsidiaries, taken as a whole, (b) materially impairs the ability of the Credit
Parties, taken as a whole, to perform their payment and other material
obligations under the Loan Documents, taken as a whole, or (c) has a material
adverse effect upon the legality, validity, binding effect or enforceability
against the Credit Parties, taken as a whole, of any payment or other material
provision of any Loan Document; provided, however, that any event or condition
will be deemed to have a “Material Adverse Effect” if such event or condition
when taken together with all other events and conditions occurring or in
existence at such time (including all other events and conditions which, but for
the fact that a representation, warranty or covenant is subject to a “Material
Adverse Effect” exception, would cause such representation or warranty contained
herein to be untrue or such covenant to be breached) would result in a “Material
Adverse Effect”, even though, individually, such event or condition would not do
so.  It is understood and agreed that the occurrence of the Spin-Off shall not
constitute a Material Adverse Effect.

 

24

--------------------------------------------------------------------------------


 

“Material Group” has the meaning specified in the definition of “Material
Subsidiary.”

 

“Material Recourse Indebtedness” means any Indebtedness of a Credit Party and/or
any Subsidiary (other than Indebtedness hereunder and Indebtedness under Swap
Contracts) that (a) does not constitute Non-Recourse Indebtedness, and
(b) individually or in the aggregate, has a principal amount (including, without
duplication, undrawn committed or available amounts and amounts owing to all
creditors under any combined or syndicated credit arrangement) of more than the
Threshold Amount.

 

“Material Non-Recourse Indebtedness” means any Indebtedness of a Credit Party
and/or any Subsidiary that (a) constitutes Non-Recourse Indebtedness, and
(b) individually or in the aggregate, has a principal amount (including, without
duplication, undrawn committed or available amounts and amounts owing to all
creditors under any combined or syndicated credit arrangement) of more than the
Threshold Amount.

 

“Material Subsidiary” means each Subsidiary that is not an Immaterial Subsidiary
as of the later of the date of the financial statements referenced in
Section 5.05(b) or the most recent fiscal quarter of the Parent for which
financial statements have been delivered pursuant to Section 6.01.  A group of
Subsidiaries (a “Material Group”) each of which is not otherwise a Material
Subsidiary (defined in the foregoing sentence) shall constitute a Material
Subsidiary if the group taken as a single entity would not constitute an
Immaterial Subsidiary.

 

“Maturity Date” means, as applicable, the Revolving Maturity Date, the Term A-1
Maturity Date and/or the Term A-2 Maturity Date.

 

“Maximum Rate” has the meaning specified in Section 10.09.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Mortgage Loan Receivable” means any loan or other note receivable owned by or
held by any of the Consolidated Parties, in each case, secured by a mortgage or
deed of trust on Property.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

 

“Negative Pledge” means any agreement (other than this Agreement and any other
Loan Document) that in whole or in part prohibits the creation of any Lien on,
or any transfer of, any assets of a Person; provided, however, that an agreement
that establishes a maximum ratio of unsecured debt to unencumbered assets, or of
secured debt to total assets, or that otherwise conditions a Person’s ability to
encumber its assets upon the maintenance of one or more specified ratios that
limit such Person’s ability to encumber its assets but that do not generally
prohibit the encumbrance of its assets, or the encumbrance of specific assets,
shall not constitute a “Negative Pledge” for purposes of this Agreement.

 

“Negotiated Rate Borrowing” means one or more Negotiated Rate Loans made to the
Borrower by one or more of the Revolving Lenders and of which the Administrative
Agent is given notice by a Negotiated Rate Loan Notice.

 

“Negotiated Rate Funding Date” has the meaning specified in Section 2.05(b).

 

“Negotiated Rate Loan” has the meaning specified in Section 2.05(a).

 

25

--------------------------------------------------------------------------------


 

“Negotiated Rate Loan Notice” means a notice of a Negotiated Rate Loan made
pursuant to Section 2.05, which shall be substantially in the form of Exhibit C,
or such other form as approved by the Administrative Agent (including any form
on an electronic platform or electronic transmission system as shall be approve
by the Administrative Agent), appropriately completed and signed by a
Responsible Officer of the Borrower.

 

“Negotiated Rate Sublimit” means an amount equal to fifty percent (50%) of the
Aggregate Revolving Commitments, which shall be available for negotiated rate
advances.  The Negotiated Rate Sublimit is part of, and not in addition to, the
Aggregate Revolving Commitments.

 

“New Lender Joinder Agreement” has the meaning specified in Section 2.16(c).

 

“New Subsidiary” has the meaning specified in Section 6.14(a).

 

“New Subsidiary Guarantor” has the meaning specified in Section 6.14(b).

 

“NOI” means, with respect to any Property for the applicable period, (a) rental
payments and other revenues received in cash by the applicable Consolidated
Party (whether in the nature of base rent, minimum rent, percentage rent,
additional rent, proceeds of rent loss or business interruption insurance or
otherwise, but exclusive of (x) security deposits, earnest money deposits,
advance rentals, reserves for capital expenditures, impounds, escrows, charges,
expenses or items required to be paid or reimbursed by the Tenant thereunder,
except, with respect to any of the foregoing in this clause (x), to the extent
applied in satisfaction of any tenant’s obligations for rent, and (y) proceeds
from a sale of such Property) pursuant to the Facility Leases applicable to such
Property, minus (b) all expenses paid by a Consolidated Party and not reimbursed
by a Person that is not a Consolidated Party (excluding interest but including
an appropriate accrual for property taxes and insurance net of cash reserves
therefor held by a Consolidated Party) related to the ownership, operation or
maintenance of such Property, including but not limited to property taxes,
assessments and the like, insurance, utilities, payroll costs, maintenance,
repair and landscaping expenses, marketing expenses, and general and
administrative expenses (including an appropriate allocation for legal,
accounting, advertising, marketing and other expenses incurred in connection
with such Property, but specifically excluding general overhead expenses,
depreciation and income taxes of the Parent and its Subsidiaries and any
property management fees).

 

“Non-Extension Notice Date” has the meaning specified in Section 2.03(b)(iii).

 

“Non-Government Reimbursed Properties” means Healthcare Facilities that are not
Government Reimbursed Properties (e.g., assisted living facilities, independent
living facilities, memory care facilities, medical office buildings, etc.).

 

“Non-Recourse Indebtedness” means, with respect to any Person, (a) any
Indebtedness of such Person in which the holder of such Indebtedness may not
look to such Person for repayment, other than to the extent of any security
therefor or pursuant to Customary Recourse Carveouts, (b) if such Person is a
single asset entity, any Indebtedness of such Person (other than Indebtedness
described in the immediately following clause (c)), or (c) if such Person is a
single asset holding company, any Indebtedness of such single asset holding
company resulting from a guarantee of, or lien securing, Indebtedness of a
single asset entity that is a subsidiary of such single asset holding company,
so long as, in each case, either (i) the holder of such Indebtedness has no
recourse to such single asset holding company for repayment, other than to the
Equity Interests held by such single asset holding company in such single asset
entity or pursuant to Customary Recourse Carveouts or (ii) such single asset
holding company has no assets other than Equity Interests in such single asset
entity and cash or cash equivalents and other assets of nominal value incidental
to the ownership of such single asset entity.

 

26

--------------------------------------------------------------------------------


 

“Notes” means, collectively, the Revolving Notes, Term A-1 Notes and Term A-2
Notes, and “Note” means any of them individually.

 

“Notice of Term A-1 Prepayment and Conversion” has the meaning specified in
Section 2.19(b).

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of the Credit Parties arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including (i) interest
and fees that accrue after the commencement by or against the Credit Parties or
any Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding, (ii) obligations of the Credit
Parties under any Swap Contract to which a Lender or any Affiliate of a Lender
is a party and (iii) obligations of the Credit Parties under any Treasury
Management Agreement with a Treasury Management Lender; provided, however, that
the “Obligations” of a Credit Party shall exclude any Excluded Swap Obligations
with respect to such Credit Party.

 

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document except any such Taxes imposed with respect to an assignment
and that are imposed as a result of a present or former connection between the
assignor and the jurisdiction imposing such tax and otherwise unrelated to the
Loans or any such taxes imposed in respect of an assignment made pursuant to
Section 3.06(a).

 

“Outstanding Amount” means (a) with respect to Committed Revolving Loans, Swing
Line Loans and Negotiated Rate Loans on any date, the Dollar Equivalent of the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of Committed Revolving Loans, Swing
Line Loans and Negotiated Rate Loans, as the case may be, occurring on such
date; (b) with respect to any L/C Obligations on any date, the Dollar Equivalent
of the aggregate outstanding amount of such L/C Obligations on such date after
giving effect to any L/C Credit Extension occurring on such date and any other
changes in the aggregate amount of the L/C Obligations as of such date,
including as a result of any reimbursements by or on behalf of the Borrower of
Unreimbursed Amounts or any refinancings thereof; (c) with respect to the Term
A-1 Loans on any date, the Dollar Equivalent of the aggregate outstanding
principal amount thereof; and (d) with respect to the Term A-2 Loans on any
date, the Dollar Equivalent of the aggregate outstanding principal amount
thereof.

 

27

--------------------------------------------------------------------------------


 

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, the applicable L/C Issuer, or the
applicable Swing Line Lender, as the case may be, in accordance with banking
industry rules on interbank compensation, and (b) with respect to any amount
denominated in a currency other than Dollars, the rate of interest per annum at
which overnight deposits in the applicable currency, in an amount approximately
equal to the amount with respect to which such rate is being determined, would
be offered for such day by a branch or Affiliate of Bank of America in the
applicable offshore interbank market for such currency to major banks in such
interbank market.

 

“Parent” has the meaning specified in the introductory paragraph hereto.

 

“Pari Passu Obligations” means Unsecured Debt (exclusive of the Obligations) of
the Borrower or any Guarantor owing to a Person that is not the Borrower or an
Affiliate thereof.

 

“Participant” has the meaning specified in Section 10.06(d).

 

“Participant Register” has the meaning specified in Section 10.06(d).

 

“Participating Member State” means each state so described in any EMU
Legislation.

 

“Patriot Act” has the meaning specified in Section 10.17.

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Parent or any
ERISA Affiliate or to which the Parent or any ERISA Affiliate contributes or has
an obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any time during
the immediately preceding five plan years.

 

“Permitted Businesses” means owning, managing, developing, acquiring and
leasing, and providing valuation services in respect of, Healthcare Facilities
in the United States and Specified Jurisdictions, and activities and Investments
substantially related, ancillary or incidental to the foregoing.

 

“Permitted Pari Passu Provisions” means provisions that are contained in
documentation evidencing or governing Pari Passu Obligations which provisions
are the result of (a) limitations on the ability of the Borrower or a Subsidiary
to make Restricted Payments or transfer property which limitations are not,
taken as a whole, materially more restrictive than those contained in this
Agreement, (b) limitations on the creation of any Lien on any assets of a Person
that are not, taken as a whole, materially more restrictive than those contained
in this Agreement or any other Loan Document, (c) any requirement that Pari
Passu Obligations be secured on an “equal and ratable” (or otherwise equivalent)
basis to the extent that the Obligations are secured or (d) provisions
establishing a maximum ratio of unsecured debt to unencumbered assets, or of
secured debt to total assets, or that otherwise condition a Person’s ability to
encumber its assets upon the maintenance of one or more specified ratios that
limit such Person’s ability to encumber its assets but that do not generally
prohibit the encumbrance of its assets, or the encumbrance of specific assets.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

28

--------------------------------------------------------------------------------


 

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Parent or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.

 

“Platform” has the meaning specified in Section 6.02.

 

“Pro Forma Basis” means, for purposes of determining Consolidated EBITDA,
Consolidated Fixed Charges, Consolidated Interest Expense, Consolidated Net
Income and any financial covenant hereunder, that the subject transaction shall
be deemed to have occurred as of the first day of the period of four
(4) consecutive fiscal quarters ending as of the end of the most recent fiscal
quarter for which annual or quarterly financial statements shall have been
delivered in accordance with the provisions of this Agreement.  Further, for
purposes of making calculations on a “Pro Forma Basis” hereunder, (a) in the
case of a Disposition, (i) income statement items (whether positive or negative)
attributable to the property, entities or business units that are the subject of
such Disposition shall be excluded to the extent relating to any period prior to
the date of the subject transaction, and (ii) Indebtedness paid or retired in
connection with the subject transaction shall be deemed to have been paid and
retired as of the first day of the applicable period; (b) in the case of an
acquisition, development or redevelopment, (i) income statement items (whether
positive or negative) attributable to the property, entities or business units
that are the subject of such acquisition, development or redevelopment shall be
included to the extent relating to any period prior to the date of the subject
transaction, and (ii) Indebtedness incurred in connection with the subject
transaction shall be deemed to have been incurred as of the first day of the
applicable period (and interest expense shall be imputed for the applicable
period utilizing the actual interest rates thereunder or, if actual rates are
not ascertainable, assuming prevailing interest rates hereunder) and (c) in the
case of the issuance or exercise of Equity Interests, Indebtedness paid or
retired in connection therewith shall be deemed to have been paid and retired as
of the first day of the applicable period.

 

“Pro Forma Closing Date Compliance Certificate” has the meaning specified in
Section 4.01(a)(vii).

 

“Property” as to any Person means all of the right, title and interest of such
Person in and to land, improvements and fixtures.

 

“Public Lender” has the meaning specified in Section 6.02.

 

“Qualified ECP Guarantor” means, at any time, each Credit Party with total
assets exceeding $10,000,000 or that qualifies at such time as an “eligible
contract participant” under the Commodity Exchange Act and can cause another
Person to qualify as an “eligible contract participant” at such time under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Qualified Mortgage Loan Receivable” means any Mortgage Loan Receivable that is
secured by a first or second mortgage or a first or second deed of trust on
Property so long as the mortgagor or grantor with respect to such Mortgage Loan
Receivable is not delinquent sixty (60) days or more in interest or principal
payments due thereunder.

 

“Rate Determination Date” means two (2) Business Days prior to the commencement
of the applicable Interest Period (or such other day as is generally treated as
the rate fixing day by market practice in such interbank market, as determined
by the Administrative Agent); provided that to the extent such market practice
is not administratively feasible for the Administrative Agent, such other day as
otherwise reasonably determined by the Administrative Agent.

 

29

--------------------------------------------------------------------------------


 

“Ratings-Based Applicable Rate” means, for Revolving Loans, Term Loans and
Letters of Credit, from time to time, the applicable percentages per annum set
forth in the following table based upon the Debt Ratings as set forth below:

 

 

 

 

 

Revolving Loans

 

Term Loans

 

Pricing
Level

 

Debt Ratings

 

Applicable
Rate for
Eurocurrency
Rate Loans
and Letter of
Credit Fees

 

Applicable
Rate for
Base Rate
Loans

 

Applicable
Rate for
Eurocurrency
Rate Loans

 

Applicable
Rate for Base
Rate Loans

 

1

 

³A- / A3 / A-

 

0.925

%

0.000

%

1.000

%

0.000

%

 

 

 

 

 

 

 

 

 

 

 

 

2

 

BBB+ / Baa1 / BBB+

 

1.000

%

0.000

%

1.100

%

0.100

%

 

 

 

 

 

 

 

 

 

 

 

 

3

 

BBB / Baa2 / BBB

 

1.100

%

0.100

%

1.250

%

0.250

%

 

 

 

 

 

 

 

 

 

 

 

 

4

 

BBB- / Baa3 / BBB-

 

1.300

%

0.300

%

1.500

%

0.500

%

 

 

 

 

 

 

 

 

 

 

 

 

5

 

< BBB- / Baa3 / BBB- (or unrated)

 

1.700

%

0.700

%

1.950

%

0.950

%

 

For purposes hereof, “Debt Rating” means, as of any date of determination, the
rating as determined by any of S&P, Moody’s and/or Fitch (Fitch, S&P and
Moody’s, referred to collectively as the “Rating Agencies”) (collectively, the
“Debt Ratings”) of the Parent’s and/or the Borrower’s non-credit enhanced,
senior unsecured long-term debt.  If at any time when the Parent and/or the
Borrower has only two (2) Debt Ratings, such Debt Ratings are not equivalent,
then: (A) if the difference between such Debt Ratings is one ratings category
(e.g. Baa2 by Moody’s and BBB- by S&P or Fitch), the Ratings-Based Applicable
Rate shall be determined based on the higher of the Debt Ratings, and (B) if the
difference between such Debt Ratings is two ratings categories (e.g. Baa1 by
Moody’s and BBB- by S&P or Fitch) or more, the Ratings-Based Applicable Rate
shall be determined based on the Debt Rating that is one higher than the lower
of the applicable Debt Ratings.  If at any time when the Parent and/or the
Borrower has three (3) Debt Ratings, such Debt Ratings are not equivalent, then
(A) if the difference between the highest and the lowest of such Debt Ratings is
one ratings category (e.g. Baa2 by Moody’s and BBB- by S&P or Fitch), the
Ratings-Based Applicable Rate shall be determined based on the highest of the
Debt Ratings, and (B) if the difference between such Debt Ratings is two ratings
categories (e.g. Baa1 by Moody’s and BBB- by S&P or Fitch) or more, the
Ratings-Based Applicable Rate shall be determined based on the average of the
two (2) highest Debt Ratings, provided that if such average is not a recognized
rating category, then the Ratings-Based Applicable Rate shall be determined
based on the second highest Debt Rating of the three Rating Agencies.  If at any
time the Parent and the Borrower has only one Debt Rating or no Debt Ratings,
then the Ratings-Based Applicable Rate shall be determined based on Pricing
Level 5.

 

Initially, the Ratings-Based Applicable Rate shall be determined based upon the
Debt Rating(s) specified in the certificate delivered pursuant to clause (ii) of
the definition of “Investment Grade Pricing Effective Date”.  Thereafter, each
change in the Ratings-Based Applicable Rate resulting from a publicly announced
change in a Debt Rating shall be effective during the period commencing on the
date of the public announcement thereof and ending on the date immediately
preceding the effective date of the next such change.

 

“Register” has the meaning specified in Section 10.06(c).

 

30

--------------------------------------------------------------------------------


 

“REIT” means a real estate investment trust as defined in Sections 856-860 of
the Code.

 

“REIT Election Effective Date” means the date upon which the election by the
Parent to qualify as a REIT is effective.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30-day notice period has been waived.

 

“Request for Credit Extension” means (a) with respect to a Committed Borrowing,
a Term A-1 Borrowing, a Term A-2 Borrowing or a conversion or continuation of
Loans, a Committed Loan Notice, (b) with respect to an L/C Credit Extension, a
Letter of Credit Application, (c) with respect to a Swing Line Loan, a Swing
Line Loan Notice and (d) with respect to a Negotiated Rate Loan, a Negotiated
Rate Loan Notice.

 

“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Revolving Lender’s risk participation and funded participation in L/C
Obligations and Swing Line Loans being deemed “held” by such Revolving Lender
for purposes of this definition) and (b) aggregate unused Revolving Commitments;
provided that the unused Revolving Commitment of, and the portion of the Total
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of the Required Lenders.

 

“Required Revolving Lenders” means, as of any date of determination,
(a) Revolving Lenders having more than fifty percent (50%) of the Aggregate
Revolving Commitments or (b) if the commitment of each Revolving Lender to make
Revolving Loans and the obligation of the L/C Issuers to make L/C Credit
Extensions have been terminated pursuant to Section 8.02, Revolving Lenders
holding in the aggregate more than fifty percent (50%) of the Total Revolving
Outstandings (with the aggregate amount of each Revolving Lender’s risk
participation and funded participation in L/C Obligations and Swing Line Loans
being deemed “held” by such Revolving Lender for purposes of this definition);
provided that any Revolving Commitment of, and the portion of the Total
Revolving Outstandings (including risk participations in Letters of Credit and
Swing Line Loans) held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of the Required Revolving
Lenders.

 

“Required Term A-1 Lenders” means, as of any date of determination, Term A-1
Lenders holding more than 50% of the Outstanding Amount of the Term A-1 Facility
on such date; provided that the portion of the Term A-1 Facility held by any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Term A-1 Lenders.

 

“Required Term A-2 Lenders” means, as of any date of determination, Term A-2
Lenders holding more than 50% of the Outstanding Amount of the Term A-2 Facility
on such date; provided that the portion of the Term A-2 Facility held by any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Term A-2 Lenders.

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, any executive vice president, any senior vice president, and
the treasurer of any Credit Party or any entity authorized to act on behalf of a
Credit Party, solely for purposes of the delivery of incumbency certificates
pursuant to Section 4.01, the secretary or any assistant secretary of a Credit
Party or entity authorized to act on behalf of a Credit Party and, solely for
purposes of notices given pursuant to

 

31

--------------------------------------------------------------------------------


 

Article II, any other officer or employee of the applicable Credit Party or
entity authorized to act on behalf of such Credit Party so designated by any of
the foregoing officers in a notice to the Administrative Agent or any other
officer or employee of the applicable Credit Party or entity authorized to act
on behalf of such Credit Party designated in or pursuant to an agreement between
the applicable Credit Party or entity authorized to act on behalf of such Credit
Party and the Administrative Agent.  Any document delivered hereunder that is
signed by a Responsible Officer shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Credit Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Credit Party.  Unless otherwise
specified, all references herein to a “Responsible Officer” shall refer to a
Responsible Officer of the Borrower.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest of Parent or
the Borrower or, solely for the purposes of Section 7.11, any Subsidiary
thereof, or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any such
Equity Interest, or on account of any return of capital to the stockholders,
partners or members (or the equivalent Person thereof) of the Parent or the
Borrower, in each case, except for a dividend or distribution payable or other
payment made solely in (i) shares of that class of Equity Interests, (ii) shares
in any other class of Equity Interests with terms that are not materially more
favorable, taken as a whole and in the good faith determination of the Borrower,
than the Equity Interests with respect to which such dividend, distribution or
other payment was made, (iii) shares of any class of common Equity Interests or
(iv) any of the foregoing Equity Interests of any direct or indirect parent of
such Person or in rights to subscribe for the purchase of such Equity Interests.

 

“Revaluation Date” means (a) with respect to any Revolving Loan, each of the
following:  (i) each date of a Borrowing of a Eurocurrency Rate Loan denominated
in an Alternative Currency, (ii) each date of a continuation of a Eurocurrency
Rate Loan denominated in an Alternative Currency pursuant to Section 2.02, and
(iii) such additional dates as the Administrative Agent shall determine or the
Required Lenders shall require; (b) with respect to any Negotiated Rate Loan
denominated in a currency other than Dollars, each of the following:  (i) each
date of a Borrowing of a Negotiated Rate Loan denominated in a currency other
than Dollars, (ii) each date of a continuation of a Negotiated Rate Loan
denominated in a currency other than Dollars, and (iii) such additional dates as
the Administrative Agent shall determine or the applicable Revolving Lenders
shall require; and (c) with respect to any Letter of Credit denominated in an
Alternative Currency, each of the following:  (i) each date of issuance of such
Letter of Credit, (ii) each date of an amendment of such Letter of Credit having
the effect of increasing the amount thereof, (iii) each date of any payment by
the applicable L/C Issuer under such Letter of Credit and (iv) such additional
dates as the Administrative Agent or the applicable L/C Issuer shall determine
or the Required Lenders shall require.

 

“Revolving Commitment” means, as to each Lender, its obligation to (a) make
Committed Revolving Loans to the Borrower pursuant to Section 2.01, (b) purchase
participations in L/C Obligations, and (c) purchase participations in Swing Line
Loans, in an aggregate principal amount at any one time outstanding the Dollar
Equivalent of which does not exceed the sum of the Dollar amounts set forth
opposite such Lender’s name in the columns entitled “Dollar Tranche Commitment”
and “Alternative Currency Commitment” on Schedule 2.01 or in the Assignment and
Assumption or New Lender Joinder Agreement pursuant to which such Lender becomes
a party hereto, as applicable, as such amount may be adjusted from time to time
in accordance with this Agreement.

 

“Revolving Credit Facility” means, at any time, the Aggregate Revolving
Commitments (inclusive of the Alternative Currency Commitments) at such time.

 

32

--------------------------------------------------------------------------------


 

“Revolving Lender” means a Lender with a Revolving Commitment or an outstanding
Committed Revolving Loan or an outstanding Negotiated Rate Loan and, as the
context requires, includes the L/C Issuers and the Swing Line Lenders.

 

“Revolving Loan” means any extension of credit by a Revolving Lender to the
Borrower under the Revolving Credit Facility.

 

“Revolving Maturity Date” means August 17, 2019 (the “Initial Revolving Maturity
Date”), subject to extension in accordance with Section 2.15.

 

“Revolving Note” means a promissory note made by the Borrower in favor of a
Revolving Lender evidencing Committed Revolving Loans made by such Lender,
substantially in the form of Exhibit D-1.

 

“S&P” means Standard & Poor’s Ratings Services, a business of Standard & Poor’s
Financial Services LLC, a subsidiary of The McGraw-Hill Companies, Inc., and any
successor thereto.

 

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in any other currency, same day or other funds as may be determined by
the Administrative Agent or an L/C Issuer, as the case may be, to be customary
in the place of disbursement or payment for the settlement of international
banking transactions in the relevant currency.

 

“Sanction(s)” means, with respect to any Person, any economic sanction
administered or enforced by the United States Government (including, without
limitation, OFAC), the United Nations Security Council, the European Union, Her
Majesty’s Treasury (“HMT”) or other relevant sanctions authority, in each case
to the extent applicable to such Person.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Secured Debt” means, as to any Person, Indebtedness of such Person that is
secured by a Lien on assets owned or leased by such Person; provided, that in no
event shall the Obligations constitute “Secured Debt” as a result of any
security interest granted to the Administrative Agent, any L/C Issuer or any
Swing Line Lender, solely in any Cash Collateral or any account or other
property, including proceeds thereof, established for the purpose of securing
obligations in respect of Letters of Credit, Swing Line Loans, exchange rate
fluctuations or otherwise to the extent required pursuant to Section 2.17.

 

“Significant Acquisition” means, the Parent’s acquisition, directly or through
the Borrower or any other Subsidiary, pursuant to one transaction or a series of
related transactions occurring contemporaneously, of one or more entities or
property portfolios with total assets of at least $200,000,000.

 

“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.

 

“Specified Jurisdictions” means Canada, the United Kingdom, Germany, France,
Switzerland and such other countries as proposed by the Borrower and approved by
the Required Lenders.

 

“Specified Loan Party” has the meaning specified in Section 11.09.

 

33

--------------------------------------------------------------------------------


 

“Specified Transfer” means the conveyance or transfer of proceeds from the
initial Credit Extension by the Parent to Ventas, Inc. and/or its consolidated
subsidiaries (other than the Parent or its consolidated subsidiaries), whether
by way of an escrow or otherwise, and as further described in the Form 10.

 

“Spin-Off” means the distribution by Ventas, Inc. to its stockholders of all of
the outstanding shares of common stock of the Parent (a wholly-owned subsidiary
of Ventas, Inc.) owned by Ventas, Inc., that, following such distribution, is
expected to hold directly or indirectly substantially all of Ventas, Inc.’s
Healthcare Facilities and related businesses existing as of the Closing Date.

 

“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the applicable L/C Issuer, as the case may be, to be the rate quoted by the
Person acting in such capacity as the spot rate for the purchase by such Person
of such currency with another currency through its principal foreign exchange
trading office at approximately 11:00 a.m. on the date two (2) Business Days
prior to the date as of which the foreign exchange computation is made; provided
that the Administrative Agent or the applicable L/C Issuer may obtain such spot
rate from another financial institution designated by the Administrative Agent
or the applicable L/C Issuer if the Person acting in such capacity does not have
as of the date of determination a spot buying rate for any such currency; and
provided, further that the applicable L/C Issuer may use such spot rate quoted
on the date as of which the foreign exchange computation is made in the case of
any Letter of Credit denominated in an Alternative Currency.

 

“Sterling” and “£” mean the lawful currency of the United Kingdom.

 

“Subsequent Conversion Amount” has the meaning specified in Section 2.19(a)(ii).

 

“Subsequent Conversion Date” has the meaning specified in Section 2.19(a)(ii).

 

“Subsequent Term A-1 Conversion” has the meaning specified in
Section 2.19(a)(ii).

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity the accounts of which are
consolidated with the accounts of such Person in the Person’s consolidated
financial statements prepared in accordance with GAAP.  Unless otherwise
specified, all references herein to a “Subsidiary” or to “Subsidiaries” shall
refer to a Subsidiary or Subsidiaries of the Borrower.

 

“Subsidiary Guarantor” means, (a) at all times prior to the Investment Grade
Release, each existing and future direct and indirect Domestic Subsidiary that
is not at such time an Excluded Subsidiary and (b) upon and at all times
following the Investment Grade Release, each Domestic Subsidiary (if any) that
is not at such time an Excluded Subsidiary and is a borrower or guarantor of, or
otherwise has a payment obligation in respect of, any Unsecured Debt, unless, in
each case under clauses (a) and (b), released in accordance with the terms of
this Agreement or otherwise with the consent of the Administrative Agent and
Required Lenders.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any Master Agreement, and

 

34

--------------------------------------------------------------------------------


 

(b) any and all transactions of any kind, and the related confirmations, which
are subject to the terms and conditions of, or governed by, any form of master
agreement published by the International Swaps and Derivatives
Association, Inc., any International Foreign Exchange Master Agreement, or any
other master agreement (any such master agreement, together with any related
schedules, a “Master Agreement”), including any such obligations or liabilities
under any Master Agreement.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

 

“Swing Line Lenders” means, collectively, (i) Bank of America, (ii) JPMorgan,
(iii) Barclays and (iv) Citizens, in each case in its capacity as provider of
Swing Line Loans, or any successor swing line lender hereunder.

 

“Swing Line Loan” has the meaning specified in Section 2.04(a).

 

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which shall be substantially in the form of Exhibit B or such
other form as approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower.

 

“Swing Line Sublimit” means an amount equal to the lesser of (a) $50,000,000 and
(b) the Aggregate Revolving Commitments.  The Swing Line Sublimit is part of,
and not in addition to, the Aggregate Revolving Commitments.

 

“Swiss Franc” means the lawful currency of Switzerland.

 

“Syndication Agents” means JPMorgan, Barclays and Citizens, each in its capacity
as a Co-Syndication Agent.

 

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease or (b) any
similar off-balance sheet financing product that is considered borrowed money
indebtedness for tax purposes but classified as an operating lease under GAAP.

 

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.

 

“TARGET Day” means any day on which TARGET2 (or, if such payment system ceases
to be operative, such other payment system, if any, determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

 

35

--------------------------------------------------------------------------------


 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Tenant” means any Person who is a lessee with respect to any lease held by a
Consolidated Party as lessor or as an assignee of the lessor thereunder.

 

“Term A-1 Borrowing” means a borrowing consisting of simultaneous Term A-1 Loans
of the same Type and, in the case of Eurocurrency Rate Loans, having the same
Interest Period made by each of the Term A-1 Lenders pursuant to
Section 2.01(b)(i).

 

“Term A-1 Commitment” means, as to each Lender, its obligation to make Term A-1
Loans to the Borrower pursuant to Section 2.01(b)(i) in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Lender’s name on Schedule 2.01 under the caption “Term A-1 Commitment” or
opposite such caption in the Assignment and Assumption or New Lender Joinder
Agreement pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.

 

“Term A-1 Conversions” has the meaning specified in Section 2.19(a)(ii).

 

“Term A-1 Facility” means, at any time, (a) on or prior to the Closing Date, the
aggregate amount of the Term A-1 Commitments at such time and (b) thereafter,
the aggregate principal amount of the Term A-1 Loans of all Term A-1 Lenders
outstanding at such time. The Term A-1 Facility on the Closing Date is USD
$600,000,000.

 

“Term A-1 Lender” means (a) at any time on or prior to the Closing Date, any
Lender that has a Term A-1 Commitment at such time and (b) at any time after the
Closing Date, any Lender that holds Term A-1 Loans at such time.

 

“Term A-1 Loan” means an advance made by any Term A-1 Lender under the Term A-1
Facility.

 

“Term A-1 Maturity Date” means August 17, 2017.

 

“Term A-1 Note” means a promissory note made by the Borrower in favor of a
Term A-1 Lender evidencing Term A-1 Loans made by such Term A-1 Lender,
substantially in the form of Exhibit D-2.

 

“Term A-2 Borrowing” means a borrowing consisting of simultaneous Term A-2 Loans
of the same Type and, in the case of Eurocurrency Rate Loans, having the same
Interest Period made by each of the Term A-2 Lenders pursuant to
Section 2.01(c)(i).

 

“Term A-2 Commitment” means, as to each Lender, its obligation to make Term A-2
Loans to the Borrower pursuant to Section 2.01(c)(i) in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Lender’s name on Schedule 2.01 under the caption “Term A-2 Commitment” or
opposite such caption in the Assignment and Assumption or New Lender Joinder
Agreement pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.

 

“Term A-2 Facility” means, at any time, (a) on or prior to the Closing Date, the
aggregate amount of the Term A-2 Commitments at such time and (b) thereafter,
the aggregate principal amount of the Term A-2 Loans of all Term A-2 Lenders
outstanding at such time. The Term A-2 Facility on the Closing Date is USD
$800,000,000.

 

36

--------------------------------------------------------------------------------


 

“Term A-2 Lender” means (a) at any time on or prior to the Closing Date, any
Lender that has a Term A-2 Commitment at such time and (b) at any time after the
Closing Date, any Lender that holds Term A-2 Loans at such time.

 

“Term A-2 Loan” means an advance made by any Term A-2 Lender under the Term A-2
Facility.

 

“Term A-2 Maturity Date” means August 17, 2020.

 

“Term A-2 Note” means a promissory note made by the Borrower in favor of a
Term A-2 Lender, evidencing Term A-2 Loans made by such Term A-2 Lender,
substantially in the form of Exhibit D-3.

 

“Term Borrowing” means either a Term A-1 Borrowing or a Term A-2 Borrowing.

 

“Term Commitment” means either a Term A-1 Commitment or a Term A-2 Commitment.

 

“Term Facilities” means the Term A-1 Facility and the Term A-2 Facility.

 

“Term Lender” means a Term A-1 Lender or a Term A-2 Lender.

 

“Term Loan” means a Term A-1 Loan or a Term A-2 Loan.

 

“Threshold Amount” means (a) with respect to Material Recourse Indebtedness,
$50,000,000, (b) with respect to Material Non-Recourse Indebtedness,
$100,000,000, (c) with respect to the Swap Termination Value owed by a Credit
Party or any Subsidiary, $50,000,000.

 

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

 

“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Committed Revolving Loans, all Swing Line Loans, all L/C Obligations and all
Negotiated Rate Loans.

 

“Tranche” means, with respect to a Committed Revolving Loan, its character as a
Dollar Tranche Loan or an Alternative Currency Tranche Loan.

 

“Tranche Required Lenders” means, as of any date of determination, with respect
to matters relating to Alternative Currency Commitments and Alternative Currency
Tranche Loans only or Dollar Tranche Commitments (including the purchase of
participations in L/C Obligations and Swing Line Loans) and Dollar Tranche Loans
only, (a) Revolving Lenders having more than fifty percent (50%) of the
aggregate amount of all Alternative Currency Commitments or all Dollar Tranche
Commitments, as the case may be, at such time or (b) if the commitment of each
Revolving Lender to make Revolving Loans and the obligation of the L/C Issuers
to make L/C Credit Extensions have been terminated pursuant to Section 8.02,
Revolving Lenders holding in the aggregate more than fifty percent (50%) of the
Total Revolving Outstandings of such Tranche (with the aggregate amount of each
Revolving Lender’s risk participation and funded participation in L/C
Obligations and Swing Line Loans being deemed “held” by such Revolving Lender
for purposes of this definition); provided that any Alternative Currency
Commitment or Dollar Tranche Commitment, as applicable, of, and the portion of
the Total Revolving Outstandings (including risk participations in Letters of
Credit and Swing Line Loans) held or deemed held by, any Defaulting Lender shall
be excluded for purposes of making a determination of the Tranche Required
Lenders.

 

37

--------------------------------------------------------------------------------


 

“Treasury Management Agreement” means any treasury, depository or cash
management arrangements, services or products, including, without limitation,
overdraft services and automated clearinghouse transfers of funds.

 

“Treasury Management Lender” means any Person that, at the time it enters into a
Treasury Management Agreement, is a Lender or an Affiliate of a Lender, in its
capacity as a party to such Treasury Management Agreement.

 

“Type” means, with respect to a Committed Revolving Loan, Term A-1 Loan or Term
A-2 Loan, its character as a Base Rate Loan or a Eurocurrency Rate Loan.

 

“Unconsolidated Affiliate” means any Person (a) in which any Consolidated Party,
directly or indirectly, holds an Equity Interest, which investment is accounted
for in the consolidated financial statements of the Consolidated Group on an
equity basis of accounting and (b) whose financial results are not consolidated
with the financial results of the Consolidated Group under GAAP.

 

“Undertaking Agreement” means that certain agreement, dated as of August 17,
2015, among Ventas, Inc., the Parent, the Borrower and the Administrative Agent.

 

“Unencumbered NOI” means, for any period, NOI from all Unencumbered Properties
for such period.

 

“Unencumbered Property” means, at any time any Property that satisfies all of
the Unencumbered Property Criteria at such time.

 

“Unencumbered Property Criteria” means, with respect to any Property, the
following criteria:

 

(a)                                 The Property is a Healthcare Facility
located in the United States or a Specified Jurisdiction.

 

(b)                                 The Property is wholly-owned in fee simple
directly by, or is ground leased pursuant to an Eligible Ground Lease directly
by, a wholly-owned direct or indirect Subsidiary (such Subsidiary that directly
owns or ground leases such Property being referred to herein as the “Direct
Owner”).

 

(c)                                  Each Subsidiary that owns an Equity
Interest in the Direct Owner of such Property (whether directly or through
ownership of Equity Interests in other Subsidiaries) (each an “Indirect Owner”),
is a wholly-owned direct or indirect Subsidiary.

 

(d)                                 (i) Prior to the Investment Grade Release,
each Domestic Subsidiary that is the Direct Owner of such Property or an
Indirect Owner of such Direct Owner is a Guarantor and (ii) following the
Investment Grade Release, each Domestic Subsidiary that is the Direct Owner of
such Property or an Indirect Owner of such Direct Owner and is a borrower or
guarantor of, or otherwise has a payment obligation in respect of, any Unsecured
Debt is a Guarantor.

 

(e)                                  If the Property is located in the United
States, the Direct Owner of such Property and each Indirect Owner of such Direct
Owner is a Domestic Subsidiary.

 

(f)                                   The Equity Interests of the Direct Owner
of such Property and each Indirect Owner of such Direct Owner (or the right to
any income therefrom) are not subject to any Lien or Negative Pledge (other than
as expressly permitted under Section 7.01).

 

38

--------------------------------------------------------------------------------


 

(g)                                  The Property (or the right to any income
therefrom) is not subject to any ground lease (other than an Eligible Ground
Lease), Lien or Negative Pledge (other than as expressly permitted under
Section 7.01).

 

(h)                                 The Property does not have any title,
survey, environmental, structural, architectural or other defects that would
interfere in any material respect with the profitable operation of such Property
as a Healthcare Facility and is not subject to any condemnation or similar
proceeding.

 

(i)                                     Neither the Direct Owner of such
Property nor any Indirect Owner of such Direct Owner is subject to any
proceedings under any Debtor Relief Law.

 

(j)                                    Neither the Direct Owner of such Property
nor any Indirect Owner of such Direct Owner is a borrower or guarantor of, or
otherwise obligated in respect of, any Indebtedness for borrowed money (other
than (x) Indebtedness under the Facilities and (y) other Unsecured Debt so long
as such Direct Owner and/or Indirect Owner is also a Guarantor and (z) in the
case of an Indirect Owner, unsecured guarantees of Non-Recourse Indebtedness of
a subsidiary thereof for which recourse to such Indirect Owner is contractually
limited to liability for Customary Recourse Carveouts).

 

(k)                                 The Property is leased to a Tenant that is
not an Affiliate of the Parent, and such Tenant is not delinquent sixty (60)
days or more in rent payments.

 

(l)                                     The Property either is occupied or is
available to be occupied.

 

(m)                             The operator with respect to such Property is
not an affiliate of the Parent and has all necessary material qualifications
from any applicable Governmental Authority to the extent required pursuant to
the applicable Facility Lease with respect to such Property.

 

“Unencumbered Total Asset Value” means, with respect to the Consolidated Group
at any time, the sum (without duplication) of the following: (a) an amount equal
to (i) Unencumbered NOI for the fiscal quarter most recently ended on or prior
to such date of determination (for Unencumbered Properties owned or ground
leased for all of the four (4) fiscal quarter period then ended (it being
understood and agreed that all Properties identified as being so owned or leased
as of the Closing Date (other than the Properties set forth on Schedule 1.01(a))
shall be subject to this clause (a))), multiplied by four, divided by (ii) the
Capitalization Rate for each such Property, (b) the acquisition price paid for
each Unencumbered Property acquired during the four (4) fiscal quarter period
then most recently ended (it being understood and agreed that all Properties
identified on Schedule 1.01(a) shall be subject to this clause (b) as of the
Closing Date), (c) the aggregate amount of all unrestricted cash and cash
equivalents as of the end of the fiscal quarter most recently ended on or prior
to such date of determination (excluding any such unrestricted cash and cash
equivalents and escrow and other deposits deducted from the calculation of
Consolidated Secured Debt to determine the Consolidated Secured Debt Leverage
Ratio as of the last day of such fiscal quarter) and (d) the book value of
unencumbered Qualified Mortgage Loan Receivables; provided, that (i) not more
than 20% of Unencumbered Total Asset Value at any time may be in respect of
Unencumbered Properties located in Specified Jurisdictions, with any excess over
the foregoing limit being excluded from Unencumbered Total Asset Value, (ii) not
more than fifteen percent (15%) of Unencumbered Total Asset Value at any time
may be in respect of Unencumbered Properties that are subject to Eligible Ground
Leases (rather than wholly-owned in fee simple), with any excess over the
foregoing limit being excluded from Unencumbered Total Asset Value and
(iii) when calculating Unencumbered Total Asset Value, the aggregate amount of
Qualified Mortgage Loan Receivables

 

39

--------------------------------------------------------------------------------


 

attributable to second mortgages or second deeds of trust added pursuant to
clause (d) of this definition shall not exceed $250,000,000.

 

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

 

“United States” and “U.S.” mean the United States of America.

 

“Unreimbursed Amount” has the meaning specified in Section 2.03(b)(v).

 

“Unsecured Debt” means, as to any Person, Indebtedness of such Person that is
not Secured Debt.

 

“Unused Fee” has the meaning specified in Section 2.10(a).

 

1.02                        Other Interpretive Provisions.

 

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

 

(a)                                 The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation.”  The word
“will” shall be construed to have the same meaning and effect as the word
“shall.”  Unless the context requires otherwise, (i) any definition of or
reference to any agreement, instrument or other document (including any
Organization Document) shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein or in any other Loan Document), (ii) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (iii) the words “herein,” “hereof” and “hereunder,” and
words of similar import when used in any Loan Document, shall be construed to
refer to such Loan Document in its entirety and not to any particular provision
thereof, (iv) all references in a Loan Document to Articles, Sections, Exhibits
and Schedules shall be construed to refer to Articles and Sections of, and
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time,
and (vi) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.

 

(b)                                 In the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including;” the words “to” and “until” each mean “to but excluding;” and the
word “through” means “to and including.”

 

(c)                                  Section headings herein and in the other
Loan Documents are included for convenience of reference only and shall not
affect the interpretation of this Agreement or any other Loan Document.

 

40

--------------------------------------------------------------------------------


 

1.03                        Accounting Terms.

 

(a)                                 Generally.  All accounting terms not
specifically or completely defined herein shall be construed in conformity with,
and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP applied on a consistent basis, as in effect
from time to time, applied in a manner consistent with that used in preparing
the Audited Financial Statements, except as otherwise specifically prescribed
herein.  Notwithstanding the foregoing, for purposes of determining compliance
with any covenant (including the computation of any financial covenant)
contained herein, Indebtedness of the Consolidated Group shall be deemed to be
carried in accordance with GAAP, excluding the effects of FASB ASC 825 on
financial liabilities.

 

(b)                                 Changes in GAAP.  If at any time any change
in GAAP would affect the computation of any financial ratio or requirement set
forth in any Loan Document, and either the Borrower or the Required Lenders
shall so request, the Administrative Agent, the Lenders and the Borrower shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders); provided that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (ii) the Borrower shall provide to the Administrative Agent
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.

 

(c)                                  Pro Forma Basis.  Determinations of the
calculation of and compliance with the Consolidated Fixed Charge Coverage Ratio,
Consolidated Unsecured Interest Coverage Ratio and Consolidated Unencumbered
Debt Yield financial covenants hereunder shall be made on a Pro Forma Basis.

 

1.04                        Rounding.

 

Any financial ratios required to be maintained by the Credit Parties pursuant to
this Agreement shall be calculated by dividing the appropriate component by the
other component, carrying the result to one place more than the number of places
by which such ratio is expressed herein and rounding the result up or down to
the nearest number (with a rounding-up if there is no nearest number).

 

1.05                        Exchange Rates; Currency Equivalents.

 

(a)                                 The Administrative Agent or the L/C Issuer,
as applicable, shall determine the Spot Rates as of each Revaluation Date to be
used for calculating Dollar Equivalents and/or Alternative Currency Equivalents
of Credit Extensions and Outstanding Amounts denominated in Alternative
Currencies or Dollars.  Such Spot Rates shall become effective as of such
Revaluation Date and shall be the Spot Rates employed in converting any amounts
between the applicable currencies until the next Revaluation Date to occur. 
Except for purposes of financial statements delivered by the Credit Parties
hereunder or calculating financial covenants hereunder or except as otherwise
provided herein, the applicable amount of any currency (other than Dollars) for
purposes of the Loan Documents shall be its Dollar Equivalent as so determined
by the Administrative Agent or the L/C Issuer, as applicable.

 

(b)                                 Wherever in this Agreement in connection
with a Committed Borrowing, conversion, continuation or prepayment of a
Eurocurrency Rate Loan or the issuance, amendment or extension of a Letter of
Credit, an amount, such as a required minimum or multiple amount, is expressed
in Dollars, but such Committed Borrowing, Eurocurrency Rate Loan or Letter of
Credit is denominated in an Alternative

 

41

--------------------------------------------------------------------------------


 

Currency, such amount shall be the relevant Alternative Currency Equivalent of
such Dollar amount (rounded to the nearest unit of such Alternative Currency,
with 0.5 of a unit being rounded upward), as determined by the Administrative
Agent or the L/C Issuer, as the case may be.

 

1.06                        Additional Alternative Currencies.

 

(a)                                 The Borrower may from time to time request
that Revolving Loans to be made as Eurocurrency Rate Loans be made and/or
Letters of Credit be issued in a currency other than those specifically listed
in the definition of “Alternative Currency;” provided that such requested
currency is a lawful currency (other than Dollars) that is readily available and
freely transferable and convertible into Dollars.  In the case of any such
request with respect to the making of Revolving Loans as Eurocurrency Rate
Loans, such request shall be subject to the approval of the Administrative Agent
and each Alternative Currency Tranche Lender; and in the case of any such
request with respect to the issuance of Letters of Credit, such request shall be
subject to the approval of the Administrative Agent and the applicable L/C
Issuer issuing such Letter of Credit.

 

(b)                                 Any such request shall be made to the
Administrative Agent not later than 11:00 a.m., twenty (20) Business Days prior
to the date of the desired Credit Extension (or such other time or date (but not
less than eleven (11) Business Days prior) as may be agreed by the
Administrative Agent and, in the case of any such request pertaining to Letters
of Credit, the applicable L/C Issuer, in its sole discretion).  In the case of
any such request pertaining to Revolving Loans to be made as Eurocurrency Rate
Loans, the Administrative Agent shall promptly notify each Alternative Currency
Tranche Lender thereof; and in the case of any such request pertaining to
Letters of Credit, the Administrative Agent shall promptly notify each L/C
Issuer thereof.  Each Alternative Currency Tranche Lender (in the case of any
such request pertaining to Revolving Loans to be made as Eurocurrency Rate
Loans) or the applicable L/C Issuer (in the case of a request pertaining to
Letters of Credit) shall notify the Administrative Agent, not later than
11:00 a.m., ten (10) Business Days after receipt of such request whether it
consents, in its sole discretion, to the making of such Eurocurrency Rate Loans
or the issuance of Letters of Credit, as the case may be, in such requested
currency.

 

(c)                                  Any failure by an Alternative Currency
Tranche Lender or an L/C Issuer, as the case may be, to respond to such request
within the time period specified in the preceding sentence shall be deemed to be
a refusal by such Lender or L/C Issuer, as the case may be, to permit Revolving
Loans to be made as Eurocurrency Rate Loans, or Letters of Credit to be issued,
in such requested currency.  If the Administrative Agent and the Alternative
Currency Tranche Lenders consent to making Eurocurrency Rate Loans in such
requested currency, the Administrative Agent shall so notify the Borrower and
the Alternative Currency Tranche Lenders and such currency shall thereupon be
deemed to be an Alternative Currency hereunder for all purposes with respect to
Committed Borrowings of Eurocurrency Rate Loans made by Alternative Currency
Tranche Lenders; and if the Administrative Agent and any L/C Issuer consent to
the issuance of Letters of Credit in such requested currency, the Administrative
Agent shall so notify the Borrower and the Revolving Lenders and such currency
shall thereupon be deemed to be an Alternative Currency hereunder for all
purposes with respect to Letters of Credit issued solely by such L/C Issuer.  If
the Administrative Agent shall fail to obtain consent from any Alternative
Currency Tranche Lender to any request for an additional currency under this
Section 1.06, the Administrative Agent shall promptly so notify the Borrower and
the Alternative Currency Tranche Lenders.

 

1.07                        Change of Currency.

 

(a)                                 Each obligation of the Borrower to make a
payment denominated in the national currency unit of any member state of the
European Union that adopts the Euro as its lawful currency after the date

 

42

--------------------------------------------------------------------------------


 

hereof shall be redenominated into Euro at the time of such adoption (in
accordance with the EMU Legislation).  If, in relation to the currency of any
such member state, the basis of accrual of interest expressed in this Agreement
in respect of that currency shall be inconsistent with any convention or
practice in the London interbank market for the basis of accrual of interest in
respect of the Euro, such expressed basis shall be replaced by such convention
or practice with effect from the date on which such member state adopts the Euro
as its lawful currency; provided that if any Committed Borrowing in the currency
of such member state is outstanding immediately prior to such date, such
replacement shall take effect, with respect to such Committed Borrowing, at the
end of the then current Interest Period.

 

(b)                                 Each provision of this Agreement shall be
subject to such reasonable changes of construction as the Administrative Agent
may from time to time specify to be appropriate to reflect the adoption of the
Euro by any member state of the European Union and any relevant market
conventions or practices relating to the Euro.

 

(c)                                  Each provision of this Agreement also shall
be subject to such reasonable changes of construction as the Administrative
Agent may from time to time specify to be appropriate to reflect a change in
currency of any other country and any relevant market conventions or practices
relating to such change in currency.

 

1.08                        Times of Day; Rates.

 

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

 

The Administrative Agent does not warrant, nor accept responsibility, nor shall
the Administrative Agent have any liability with respect to the administration,
submission or any other matter related to the establishment of the rates
described in the definition of “Eurocurrency Rate” or with respect to any
comparable or successor rates thereto.

 

1.09                        Letter of Credit Amounts.

 

Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the Dollar Equivalent of the stated amount of such Letter
of Credit in effect at such time; provided, however, that with respect to any
Letter of Credit that, by its terms or the terms of any Issuer Document related
thereto, provides for one or more automatic increases in the stated amount
thereof, the amount of such Letter of Credit at any given time shall be deemed
to be the Dollar Equivalent of the maximum stated amount of such Letter of
Credit after giving effect to all increases that are scheduled to occur at any
time thereafter (notwithstanding that such maximum stated amount is not in
effect at such time).

 

ARTICLE II.

 

THE COMMITMENTS AND CREDIT EXTENSIONS

 

2.01                        Commitments.

 

(a)                                 Committed Revolving Loans.

 

(i)                                     Dollar Tranche Loans.  Subject to the
terms and conditions set forth herein, each Dollar Tranche Lender severally
agrees to make revolving loans (each such loan, a “Dollar Tranche Loan”) to the
Borrower in Dollars on any Business Day during the Availability Period,

 

43

--------------------------------------------------------------------------------


 

in an aggregate amount not to exceed at any time outstanding the amount of such
Revolving Lender’s Dollar Tranche Commitment; provided, however, that after
giving effect to any Committed Borrowing of Dollar Tranche Loans, (w) the Total
Revolving Outstandings shall not exceed the Aggregate Revolving Commitments,
(x) the aggregate Outstanding Amount of the Dollar Tranche Loans, plus the
Outstanding Amount of all L/C Obligations, plus the Outstanding Amount of all
Swing Line Loans shall not exceed the aggregate amount of all Dollar Tranche
Commitments, (y) the aggregate Outstanding Amount of the Committed Revolving
Loans of any Revolving Lender, plus such Revolving Lender’s Applicable
Percentage of the Outstanding Amount of all L/C Obligations, plus such Revolving
Lender’s Applicable Percentage of the Outstanding Amount of all Swing Line Loans
shall not exceed such Revolving Lender’s Revolving Commitment and (z) the
aggregate Outstanding Amount of the Dollar Tranche Loans of any Revolving
Lender, plus such Revolving Lender’s Applicable Percentage of the Outstanding
Amount of all L/C Obligations, plus such Revolving Lender’s Applicable
Percentage of the Outstanding Amount of all Swing Line Loans shall not exceed
such Revolving Lender’s Dollar Tranche Commitment.  Within the limits of each
Revolving Lender’s Dollar Tranche Commitment, and subject to the other terms and
conditions hereof, the Borrower may borrow under this Section 2.01, prepay under
Section 2.06, and reborrow under this Section 2.01.  Dollar Tranche Loans may be
Base Rate Loans or Eurocurrency Rate Loans, as further provided herein.

 

(ii)                                  Alternative Currency Tranche Loans. 
Subject to the terms and conditions set forth herein, each Alternative Currency
Tranche Lender severally agrees to make revolving loans (each such loan, an
“Alternative Currency Tranche Loan”) to the Borrower in Dollars or in an
Alternative Currency on any Business Day during the Availability Period, in an
aggregate amount not to exceed at any time outstanding the amount of such
Revolving Lender’s Alternative Currency Commitment; provided, however, that
after giving effect to any Committed Borrowing of Alternative Currency Tranche
Loans, (w) the Total Revolving Outstandings shall not exceed the Aggregate
Revolving Commitments, (x) the aggregate Outstanding Amount of Alternative
Currency Tranche Loans shall not exceed the aggregate amount of all Alternative
Currency Commitments, (y) the aggregate Outstanding Amount of the Committed
Revolving Loans of any Revolving Lender, plus such Revolving Lender’s Applicable
Percentage of the Outstanding Amount of all L/C Obligations, plus such Revolving
Lender’s Applicable Percentage of the Outstanding Amount of all Swing Line Loans
shall not exceed such Revolving Lender’s Revolving Commitment, and (z) the
aggregate Outstanding Amount of all Loans denominated in Alternative Currencies
shall not exceed the Alternative Currency Sublimit.  Within the limits of each
Revolving Lender’s Revolving Commitment, and subject to the other terms and
conditions hereof, the Borrower may borrow under this Section 2.01, prepay under
Section 2.06, and reborrow under this Section 2.01.  Alternative Currency
Tranche Loans may be Base Rate Loans or Eurocurrency Rate Loans, as further
provided herein.

 

(b)                                 Term A-1 Loans.

 

(i)                                     Subject to the terms and conditions set
forth herein, each Term A-1 Lender severally agrees to make a single loan to the
Borrower on the Closing Date in Dollars in an amount not to exceed such Term A-1
Lender’s Term A-1 Commitment; provided that after giving effect to any such
Borrowing, (x) the aggregate Outstanding Amount of all Term A-1 Loans shall not
exceed SIX HUNDRED MILLION AND NO/100 DOLLARS ($600,000,000), subject to
increase as provided in Section 2.16, and (y) the Outstanding Amount of all Term
A-1 Loans made by any Term A-1 Lender shall not exceed such Term A-1 Lender’s
Term A-1 Commitment.

 

44

--------------------------------------------------------------------------------


 

(ii)                                  Any Loans made under this
Section 2.01(b) and repaid or prepaid may not be reborrowed.  Term A-1 Loans may
be Base Rate Loans or Eurocurrency Rate Loans, as further provided herein. 
Notwithstanding anything to the contrary contained herein, each Term A-1 Lender
may, at its option, fulfill its obligations to make any Term A-1 Loan available
to the Borrower by causing any foreign or domestic branch or Affiliate of such
Lender to make such Loan; provided that the exercise of such option shall not
affect the obligation of the Borrower to repay such Loan in accordance with the
terms of this Agreement.

 

(c)                                  Term A-2 Loans.

 

(i)                                     Subject to the terms and conditions set
forth herein, each Term A-2 Lender severally agrees to make a single loan to the
Borrower on the Closing Date in Dollars in an amount not to exceed such Term A-2
Lender’s Term A-2 Commitment; provided that after giving effect to any such
Borrowing, (x) the aggregate Outstanding Amount of all Term A-2 Loans shall not
exceed EIGHT HUNDRED MILLION AND NO/100 DOLLARS ($800,000,000), subject to
increase as provided in Section 2.16, and (y) the Outstanding Amount of all Term
A-2 Loans made by any Term A-2 Lender shall not exceed such Term A-2 Lender’s
Term A-2 Commitment.

 

(ii)                                  Any Loans made under this
Section 2.01(c) and repaid or prepaid may not be reborrowed.  Term A-2 Loans may
be Base Rate Loans or Eurocurrency Rate Loans, as further provided herein. 
Notwithstanding anything to the contrary contained herein, each Term A-2 Lender
may, at its option, fulfill its obligations to make any Term A-2 Loan available
to the Borrower by causing any foreign or domestic branch or Affiliate of such
Lender to make such Loan; provided that the exercise of such option shall not
affect the obligation of the Borrower to repay such Loan in accordance with the
terms of this Agreement.

 

2.02                        Borrowings, Conversions and Continuations of Loans.

 

(a)                                 Each Committed Borrowing, each Term A-1
Borrowing, each Term A-2 Borrowing, each conversion of Loans from one Type to
the other, and each continuation of Eurocurrency Rate Loans shall be made upon
the Borrower’s irrevocable notice to the Administrative Agent, which may be
given by (A) telephone, or (B) a Committed Loan Notice; provided that any
telephonic notice must be confirmed promptly by delivery to the Administrative
Agent of a Committed Loan Notice.  Each such notice must be received by the
Administrative Agent not later than 1:00 p.m. (i) three (3) Business Days prior
to the requested date of any Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans denominated in Dollars or of any conversion of
Eurocurrency Rate Loans denominated in Dollars to Base Rate Loans, (ii) four
(4) Business Days (or five (5) Business Days in the case of a Special Notice
Currency) prior to the requested date of any Borrowing or continuation of
Eurocurrency Rate Loans denominated in Alternative Currencies, and (iii) on the
requested date of any Borrowing of Base Rate Loans.  Each Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans shall be in a minimum
principal amount the Dollar Equivalent of which is $1,000,000.  Except as
provided in Sections 2.03(b) and 2.04(c), each Borrowing of or conversion to
Base Rate Loans shall be in a minimum principal amount the Dollar Equivalent of
which is $500,000.

 

Each Committed Loan Notice shall specify (i) whether the Borrower is requesting
a Committed Borrowing, a Term A-1 Borrowing, a Term A-2 Borrowing, a conversion
of Loans from one Type to the other, or a continuation of Eurocurrency Rate
Loans, (ii) the requested date of the Borrowing, conversion or continuation, as
the case may be (which shall be a Business Day), (iii) the principal amount of
Loans to be borrowed, converted or continued, (iv) the Type and Class of Loans
to be borrowed or continued or to which existing Loans are to be converted,
(v) if applicable, the duration of the Interest Period with respect

 

45

--------------------------------------------------------------------------------


 

thereto and (vi) the Tranche and currency of any Committed Revolving Loans to be
borrowed or continued.  If the Borrower fails to specify a currency in a
Committed Loan Notice requesting a Committed Borrowing, then the Committed
Revolving Loans so requested shall be made in Dollars.  If the Borrower fails to
specify a Type of Loan in a Committed Loan Notice with respect to a Committed
Borrowing or if the Borrower fails to give a timely notice requesting a
conversion or continuation of a Revolving Loan, then the applicable Loans shall
be made as, or continued as, Eurocurrency Rate Loans with an Interest Period of
one month; provided, however, that in the case of a failure to timely request a
continuation of Committed Revolving Loans denominated in an Alternative
Currency, such Loans shall be continued as Eurocurrency Rate Loans in their
original currency with an Interest Period of one month.  If the Borrower fails
to specify a Type of Loan in a Committed Loan Notice with respect to a Term
Borrowing or if the Borrower fails to give a timely notice requesting a
conversion or continuation of a Term Borrowing, then the applicable Loans shall
be made as, or continued as, Eurocurrency Rate Loans with an Interest Period of
one month.  Any such automatic conversion to Base Rate Loans shall be effective
as of the last day of the Interest Period then in effect with respect to the
applicable Eurocurrency Rate Loans.  If the Borrower requests a Borrowing of,
conversion to, or continuation of Eurocurrency Rate Loans in any such Committed
Loan Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month.  If the Borrower requests a Committed
Borrowing but fails to specify a Tranche in any such Committed Loan Notice, then
the applicable Loans shall be made as Dollar Tranche Loans if the request
specifies Dollars (or does not specify a currency), and as Alternative Currency
Tranche Loans if the request specifies an Alternative Currency or if no unused
Dollar Tranche Commitments exist.  No Loan may be converted into or continued as
a Loan denominated in a different currency or in a different Tranche, but
instead must be prepaid in the original currency of such Loan and reborrowed in
the other currency or reborrowed in a different Tranche to the extent permitted
herein.

 

(b)                                 Following receipt of a Committed Loan Notice
requesting a Committed Borrowing, the Administrative Agent shall promptly notify
each applicable Revolving Lender of the amount (and currency) of its Applicable
Percentage of the applicable Committed Revolving Loans.  Following receipt of a
Committed Loan Notice requesting a Committed Borrowing denominated in an
Alternative Currency, the Administrative Agent shall on or prior to the next
following Business Day notify (i) each Alternative Currency Tranche Lender of
both the Dollar Equivalent and the Alternative Currency Equivalent of its
Applicable Percentage of such Committed Borrowing, and (ii) all Alternative
Currency Tranche Lenders and the Borrower of the aggregate Alternative Currency
Equivalent and the Dollar Equivalent of such Committed Borrowing and the
applicable Spot Rate used by the Administrative Agent to determine such Dollar
Equivalent and Alternative Currency Equivalent.  If no timely notice of a
conversion or continuation is provided by the Borrower, the Administrative Agent
shall notify each Revolving Lender of the details of any automatic conversion to
Base Rate Loans or continuation of Committed Revolving Loans denominated in a
currency other than Dollars, in each case as described in the preceding
subsection.

 

In the case of a Committed Borrowing or in the case of a Term Borrowing, each
applicable Lender shall make the amount of its Loan available to the
Administrative Agent in Same Day Funds for the applicable currency at the
Administrative Agent’s Office not later than 2:00 p.m., in the case of any
Committed Revolving Loan denominated in Dollars or in the case of a Term
Borrowing, and not later than the Applicable Time specified by the
Administrative Agent in the case of any Committed Revolving Loan in an
Alternative Currency, in each case on the Business Day specified in the
applicable Committed Loan Notice.  In any event, a Revolving Lender may cause an
Affiliate to fund or make the amount of its Loan available in accordance with
the foregoing provisions.  Upon satisfaction or waiver of the applicable
conditions set forth in Section 4.02 (and, if such Borrowing is the initial
Credit Extension, Section 4.01), the Administrative Agent shall make all funds
so received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of

 

46

--------------------------------------------------------------------------------


 

Bank of America with the amount of such funds or (ii) wire transfer of such
funds, in each case in accordance with instructions provided to (and reasonably
acceptable to) the Administrative Agent by the Borrower; provided, however, that
if, on the date the Committed Loan Notice with respect to such Borrowing
denominated in Dollars is given by the Borrower, there are L/C Borrowings
outstanding, then the proceeds of such Borrowing, first, shall be applied to the
payment in full of any such L/C Borrowings, and, second, shall be made available
to the Borrower as provided above.

 

(c)                                  Except as otherwise provided herein, a
Eurocurrency Rate Loan may be continued or converted only on the last day of an
Interest Period for such Eurocurrency Rate Loan.  During the existence of an
Event of Default, no Loans may be requested as, converted to or continued as
Eurocurrency Rate Loans (whether in Dollars or any Alternative Currency) if the
Administrative Agent has notified the Borrower that the Required Lenders have
determined that such a continuation or conversion is not appropriate, and the
Required Lenders may require that any or all of the then outstanding
Eurocurrency Rate Loans denominated in an Alternative Currency be prepaid, or
redenominated into Dollars in the amount of the Dollar Equivalent thereof, on
the last day of the then current Interest Period with respect thereto.

 

(d)                                 The Administrative Agent shall promptly
notify the Borrower and the applicable Lenders of the interest rate applicable
to any Interest Period for Eurocurrency Rate Loans upon determination of such
interest rate.  At any time that Base Rate Loans are outstanding, the
Administrative Agent shall notify the Borrower and the applicable Lenders of any
change in Bank of America’s prime rate used in determining the Base Rate
promptly following the public announcement of such change.

 

(e)                                  After giving effect to all Committed
Borrowings, all Term A-1 Borrowings, all Term A-2 Borrowings, all conversions of
Loans from one Type to the other, and all continuations of Loans as the same
Type, there shall not be more than fourteen (14) Interest Periods in effect with
respect to all Loans.

 

2.03                        Letters of Credit.

 

(a)                                 The Letter of Credit Commitment.

 

(i)                                     Subject to the terms and conditions set
forth herein, (A) each L/C Issuer agrees, in reliance upon the agreements of the
Dollar Tranche Lenders set forth in this Section 2.03, (1) from time to time on
any Business Day during the period from the Closing Date until the Letter of
Credit Expiration Date, to issue Letters of Credit denominated in Dollars or in
one or more Alternative Currencies for the account of the Borrower, any other
Credit Party or any of their Subsidiaries, and to amend Letters of Credit
previously issued by it, in accordance with subsection (b) below, and (2) to
honor drawings under the Letters of Credit issued by it; and (B) the Dollar
Tranche Lenders severally agree to participate in Letters of Credit issued for
the accounts of the Credit Parties or their Subsidiaries and any drawings
thereunder; provided that after giving effect to any L/C Credit Extension with
respect to any Letter of Credit, (x) the Total Revolving Outstandings shall not
exceed the Aggregate Revolving Commitments, (y) the Outstanding Amount of the
Dollar Tranche Loans of any Revolving Lender plus such Revolving Lender’s
Applicable Percentage of the Outstanding Amount of all L/C Obligations, plus
such Revolving Lender’s Applicable Percentage of the Outstanding Amount of all
Swing Line Loans shall not exceed such Revolving Lender’s Dollar Tranche
Commitment and (z) the Outstanding Amount of the L/C Obligations shall not
exceed the Letter of Credit Sublimit.  Each request by the Borrower for the
issuance or amendment of a Letter of Credit shall be deemed to be a
representation by the Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding
sentence.  Within the foregoing limits, and

 

47

--------------------------------------------------------------------------------


 

subject to the terms and conditions hereof, the Borrower’s ability to obtain
Letters of Credit shall be fully revolving, and accordingly the Borrower may,
during the foregoing period, obtain Letters of Credit to replace Letters of
Credit that have expired or that have been drawn upon and reimbursed.

 

(ii)                                  No L/C Issuer shall issue any Letter of
Credit, if:

 

(A)                               subject to Section 2.03(b)(iii), the expiry
date of such requested Letter of Credit would occur more than twelve (12) months
after the date of issuance, unless the Required Revolving Lenders have approved
such expiry date; or

 

(B)                               the expiry date of such requested Letter of
Credit would occur after the Letter of Credit Expiration Date, unless all of the
Dollar Tranche Lenders have approved such expiry date; provided that a Letter of
Credit may expire up to one year beyond the Letter of Credit Expiration Date so
long as the Borrower Cash Collateralizes one hundred five percent (105%) of the
face amount of such Letter of Credit no later than thirty (30) days prior to the
Letter of Credit Expiration Date.

 

(iii)                               No L/C Issuer shall be under any obligation
to issue any Letter of Credit if:

 

(A)                               any order, judgment or decree of any
Governmental Authority or arbitrator shall by its terms purport to enjoin or
restrain such L/C Issuer from issuing such Letter of Credit, or any Law
applicable to such L/C Issuer or any request or directive (whether or not having
the force of law) from any Governmental Authority with jurisdiction over such
L/C Issuer shall prohibit, or request that such L/C Issuer refrain from, the
issuance of letters of credit generally or such Letter of Credit in particular
or shall impose upon such L/C Issuer with respect to such Letter of Credit any
restriction, reserve or capital requirement (for which such L/C Issuer is not
otherwise compensated hereunder) not in effect on the Closing Date, or shall
impose upon such L/C Issuer any unreimbursed loss, cost or expense (for which
such L/C Issuer is not otherwise compensated hereunder) that was not applicable
on the Closing Date and that such L/C Issuer in good faith deems material to it;

 

(B)                               the issuance of such Letter of Credit would
violate one or more policies of such L/C Issuer applicable to letters of credit
generally;

 

(C)                               except as otherwise agreed by the
Administrative Agent and such L/C Issuer, such Letter of Credit is in an initial
stated amount less than $100,000;

 

(D)                               except as otherwise agreed by the
Administrative Agent and such L/C Issuer, such Letter of Credit is to be
denominated in a currency other than Dollars or an Alternative Currency;

 

48

--------------------------------------------------------------------------------


 

(E)                                such L/C Issuer does not as of the issuance
date of such requested Letter of Credit issue Letters of Credit in the requested
currency;

 

(F)                                 such Letter of Credit contains any
provisions for automatic reinstatement of the stated amount after any drawing
thereunder; or

 

(G)                               any Revolving Lender is at such time a
Defaulting Lender hereunder, unless such L/C Issuer has entered into
arrangements, including the delivery of Cash Collateral, reasonably satisfactory
to such L/C Issuer (in its sole discretion) with the Borrower or such Defaulting
Lender to eliminate such L/C Issuer’s actual or potential Fronting Exposure
(after giving effect to Section 2.18(a)(iv)) with respect to such Defaulting
Lender arising from either the Letter of Credit then proposed to be issued or
such Letter of Credit and all other L/C Obligations as to which such L/C Issuer
has Fronting Exposure, as it may elect in its sole discretion.

 

(iv)                              No L/C Issuer shall amend any Letter of Credit
if such L/C Issuer would not be permitted at such time to issue such Letter of
Credit in its amended form under the terms hereof.

 

(v)                                 No L/C Issuer shall be under any obligation
to amend any Letter of Credit if (A) such L/C Issuer would have no obligation at
such time to issue such Letter of Credit in its amended form under the terms
hereof, or (B) the beneficiary of such Letter of Credit does not accept the
proposed amendment to such Letter of Credit.

 

(vi)                              Each L/C Issuer shall act on behalf of the
Dollar Tranche Lenders with respect to any Letters of Credit issued by it and
the documents associated therewith, and each L/C Issuer shall have all of the
benefits and immunities (A) provided to the Administrative Agent in Article IX
with respect to any acts taken or omissions suffered by such L/C Issuer in
connection with Letters of Credit issued by it or proposed to be issued by it
and Issuer Documents pertaining to such Letters of Credit as fully as if the
term “Administrative Agent” as used in Article IX included the L/C Issuers with
respect to such acts or omissions, and (B) as additionally provided herein with
respect to the L/C Issuers.

 

(b)                                 Procedures for Issuance and Amendment of
Letters of Credit; Auto-Extension Letters of Credit.

 

(i)                                     Each Letter of Credit shall be issued or
amended, as the case may be, upon the request of the Borrower delivered to an
L/C Issuer (with a copy to the Administrative Agent) in the form of a Letter of
Credit Application, appropriately completed and signed by a Responsible
Officer.  Such Letter of Credit Application must be received by the applicable
L/C Issuer and the Administrative Agent not later than 11:00 a.m. at least three
(3) Business Days (or such shorter period as the Administrative Agent and such
L/C Issuer may agree in a particular instance in their sole discretion) prior to
the proposed issuance date or date of amendment, as the case may be.  In the
case of a request for an initial issuance of a Letter of Credit, such Letter of
Credit Application shall specify in form and detail reasonably satisfactory to
the applicable L/C Issuer: (A) the proposed issuance date of the requested
Letter of Credit (which shall be a Business Day); (B) the amount and currency
thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing

 

49

--------------------------------------------------------------------------------


 

thereunder; (F) the full text of any certificate to be presented by such
beneficiary in case of any drawing thereunder; (G) the purpose and nature of the
requested Letter of Credit; and (H) such other matters as the applicable L/C
Issuer may reasonably require.  In the case of a request for an amendment of any
outstanding Letter of Credit, such Letter of Credit Application shall specify in
form and detail reasonably satisfactory to the applicable L/C Issuer: (A) the
Letter of Credit to be amended; (B) the proposed date of amendment thereof
(which shall be a Business Day); (C) the nature of the proposed amendment; and
(D) such other matters as the applicable L/C Issuer may reasonably require. 
Additionally, the Borrower shall furnish to the applicable L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as such L/C Issuer or the Administrative Agent may reasonably
require.

 

(ii)                                  Promptly after receipt of any Letter of
Credit Application, the applicable L/C Issuer will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has received a copy of such Letter of Credit Application from the Borrower and,
if not, such L/C Issuer will provide the Administrative Agent with a copy
thereof.  Unless an L/C Issuer has received written notice from any Dollar
Tranche Lender, the Administrative Agent or the Borrower, at least one
(1) Business Day prior to the requested date of issuance or amendment of the
applicable Letter of Credit, that one or more applicable conditions contained in
Article IV shall not then be satisfied, then, subject to the terms and
conditions hereof, such L/C Issuer shall (and shall not, if it has received such
a notice), on the requested date, issue a Letter of Credit for the account of
the Borrower or other Credit Party (or the applicable Subsidiary) or enter into
the applicable amendment, as the case may be, in each case in accordance with
such L/C Issuer’s usual and customary business practices.  Immediately upon the
issuance of each Letter of Credit, each Dollar Tranche Lender shall be deemed
to, and hereby irrevocably and unconditionally agrees to, purchase from the
applicable L/C Issuer a risk participation in such Letter of Credit in an amount
equal to the product of such Dollar Tranche Lender’s Applicable Percentage times
the Dollar Equivalent of the amount of such Letter of Credit.

 

(iii)                               If the Borrower so requests in a Letter of
Credit Application, the applicable L/C Issuer may, in its sole discretion, agree
to issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit such L/C Issuer to prevent any such extension at least
once in each twelve (12) month period (commencing with the date of issuance of
such Letter of Credit) by giving prior notice to the beneficiary thereof not
later than a date (the “Non-Extension Notice Date”) in each such twelve (12)
month period to be agreed upon by the Borrower and such L/C Issuer at the time
such Letter of Credit is issued.  Unless otherwise directed by an L/C Issuer,
the Borrower shall not be required to make a specific request to such L/C Issuer
for any such extension.  Once an Auto-Extension Letter of Credit has been
issued, the Dollar Tranche Lenders shall be deemed to have authorized (but may
not require) the applicable L/C Issuer to permit the extension of such Letter of
Credit at any time to an expiry date not later than the Letter of Credit
Expiration Date (except as set forth in Section 2.03(a)(ii)(B)); provided,
however, that no L/C Issuer shall permit any such extension if (A) such L/C
Issuer has determined that it would not be permitted, or would have no
obligation, at such time to issue such Letter of Credit in its revised form (as
extended) under the terms hereof (by reason of the provisions of clause (ii) or
(iii) of Section 2.03(a) or otherwise), or (B) it has received notice (which may
be by telephone or in writing) on or before the day that is seven (7) Business
Days before the Non-Extension Notice Date (1) from the Administrative Agent that
the Tranche Required Lenders have elected not to permit such extension or
(2) from the Administrative Agent, any Dollar Tranche Lender or the

 

50

--------------------------------------------------------------------------------


 

Borrower that one or more of the applicable conditions specified in Section 4.02
is not then satisfied, and in each such case directing such L/C Issuer not to
permit such extension.

 

(iv)                              Promptly after its delivery of any Letter of
Credit or any amendment to a Letter of Credit to an advising bank with respect
thereto or to the beneficiary thereof, the applicable L/C Issuer will also
deliver to the Borrower and the Administrative Agent a true and complete copy of
such Letter of Credit or amendment.

 

(v)                                 Upon examination and determination of
compliance with Letter of Credit terms and conditions of documents presented by
the beneficiary for payment under any Letter of Credit (which examination and
determination shall not be unreasonably delayed), the applicable L/C Issuer
shall promptly notify the Borrower and the Administrative Agent thereof (such
notification provided by the L/C Issuer to the Borrower and the Administrative
Agent being referred to herein as an “L/C Draw Notice”).  In the case of a
Letter of Credit denominated in an Alternative Currency, the Borrower shall
reimburse the applicable L/C Issuer in such Alternative Currency, unless
(A) such L/C Issuer (at its option) shall have specified in such notice that it
will require reimbursement in Dollars, or (B) in the absence of any such
requirement for reimbursement in Dollars, the Borrower shall have notified the
applicable L/C Issuer promptly following receipt of the notice of drawing that
the Borrower will reimburse the applicable L/C Issuer in Dollars.  In the case
of any such reimbursement in Dollars of a drawing under a Letter of Credit
denominated in an Alternative Currency, the applicable L/C Issuer shall notify
the Borrower of the Dollar Equivalent of the amount of the drawing promptly
following the determination thereof.  If an L/C Draw Notice with respect to a
Letter of Credit is received by the Borrower (x) on or prior to 11:00 a.m. on
the date of any payment by an L/C Issuer under a Letter of Credit issued by it
to be reimbursed in Dollars, or the Applicable Time on the date of any payment
by an L/C Issuer under a Letter of Credit issued by it to be reimbursed in an
Alternative Currency (each such date, an “Honor Date”), then, not later than
1:00 p.m. on the Honor Date, the Borrower shall reimburse such L/C Issuer
through the Administrative Agent in an amount equal to the amount of such
drawing and in the applicable currency or (y) after 11:00 a.m. or the Applicable
Time, as the case may be, on the Honor Date, then, not later than 11:00 a.m. on
the first Business Day following the Honor Date, the Borrower shall reimburse
the L/C Issuer through the Administrative Agent in an amount equal to the amount
of such drawing and in the applicable currency (such date on which the Borrower,
pursuant to clauses (x) and (y) of this sentence, are required to reimburse the
L/C Issuer for a drawing under a Letter of Credit is referred to herein as the
“L/C Reimbursement Date”); provided, however, that if the L/C Reimbursement Date
for a drawing under a Letter of Credit is the Business Day following the Honor
Date pursuant to clause (y) of this sentence, the Unreimbursed Amount shall
accrue interest from and including the Honor Date until such time as the L/C
Issuer is reimbursed in full therefor (whether through payment by the Borrower
and/or through a Committed Revolving Loan or L/C Borrowing made in accordance
with Section 2.03(b)(vi) or (vii)) at a rate equal to (A) for the period from
and including the Honor Date to but excluding the first Business Day to occur
thereafter, the rate of interest then applicable to a Revolving Credit Loan that
is a Base Rate Loan and (B) thereafter, at the Default Rate applicable to a
Revolving Credit Loan that is a Base Rate Loan.  Interest accruing on the
Unreimbursed Amount pursuant to the proviso to the immediately preceding
sentence shall be payable by the Borrower upon demand to the Administrative
Agent, solely for the account of the L/C Issuer.  If the Borrower fails to so
reimburse the applicable L/C Issuer within the time frames specified in clause
(x) or (y) above, as applicable, the Administrative Agent shall promptly notify
each Dollar Tranche Lender of the Honor Date, the L/C Reimbursement Date (if
different from the Honor Date), the amount of the unreimbursed drawing
(expressed in Dollars in the amount of the Dollar Equivalent thereof in the case
of a Letter of Credit denominated in an Alternative

 

51

--------------------------------------------------------------------------------


 

Currency) (the “Unreimbursed Amount”), and the amount of such Dollar Tranche
Lender’s Applicable Percentage thereof.  In such event, the Borrower shall be
deemed to have requested a Committed Borrowing of Base Rate Committed Revolving
Loans to be disbursed on the Honor Date in an amount equal to the Unreimbursed
Amount, without regard to the minimum and multiples specified in Section 2.02
for the principal amount of Base Rate Committed Revolving Loans, but subject to
the amount of the unutilized portion of the Aggregate Revolving Commitments and
the conditions set forth in Section 4.02 (other than the delivery of a Committed
Loan Notice).  Any notice given by an L/C Issuer or the Administrative Agent
pursuant to this Section 2.03(b)(v) may be given by telephone if promptly
confirmed in writing; provided that the lack of such an immediate confirmation
shall not affect the conclusiveness or binding effect of such notice.

 

(vi)                              Each Dollar Tranche Lender shall upon any
notice pursuant to Section 2.03(b)(v) make funds available to the Administrative
Agent (and the Administrative Agent may apply Cash Collateral that has been
provided for such purpose) for the account of the applicable L/C Issuer at the
Administrative Agent’s Office for Dollar-denominated payments in an amount equal
to its Applicable Percentage of the Dollar Equivalent of the Unreimbursed Amount
not later than 1:00 p.m. on the Business Day specified in such notice by the
Administrative Agent, whereupon, subject to the provisions of
Section 2.03(b)(vii), each Dollar Tranche Lender that so makes funds available
shall be deemed to have made a Base Rate Committed Revolving Loan to the
Borrower in such amount.  The Administrative Agent shall remit the funds so
received to the applicable L/C Issuer in Dollars and such funds shall be applied
to reimburse the L/C Issuer for the applicable draw under the applicable Letter
of Credit.

 

(vii)                           With respect to any Unreimbursed Amount that is
not fully refinanced by a Committed Borrowing of Base Rate Committed Revolving
Loans because the conditions set forth in Section 4.02 cannot be satisfied or
for any other reason, the Borrower shall be deemed to have incurred from the
applicable L/C Issuer an L/C Borrowing in the amount of the Unreimbursed Amount
that is not so refinanced, which L/C Borrowing shall be due and payable on
demand (together with interest) and shall bear interest at the Default Rate.  In
such event, each Dollar Tranche Lender’s payment to the Administrative Agent for
the account of the applicable L/C Issuer pursuant to Section 2.03(b)(vi) shall
be deemed payment in respect of its participation in such L/C Borrowing and
shall constitute an L/C Advance from such Dollar Tranche Lender in satisfaction
of its participation obligation under this Section 2.03.

 

(viii)                        Until each Dollar Tranche Lender funds its
Committed Revolving Loan or L/C Advance pursuant to this Section 2.03(b) to
reimburse the applicable L/C Issuer for any amount drawn under any Letter of
Credit issued by it, interest in respect of such Dollar Tranche Lender’s
Applicable Percentage of such amount shall be solely for the account of such L/C
Issuer.

 

(ix)                              Each Dollar Tranche Lender’s obligation to
make Committed Revolving Loans or L/C Advances to reimburse the applicable L/C
Issuer for amounts drawn under Letters of Credit issued by it, as contemplated
by this Section 2.03(b), shall be absolute and unconditional and shall not be
affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right which such Lender may have against such L/C
Issuer, the Credit Parties, any Subsidiary or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Dollar Tranche Lender’s obligation to make
Committed Revolving Loans pursuant to this Section 2.03(b) is subject to the
conditions set forth in Section 4.02 (other than delivery by the Borrower of a
Committed Loan Notice).  No

 

52

--------------------------------------------------------------------------------


 

such making of an L/C Advance shall relieve or otherwise impair the obligation
of the Borrower to reimburse the applicable L/C Issuer for the amount of any
payment made by such L/C Issuer under any Letter of Credit issued by it,
together with interest as provided herein.

 

(x)                                 If any Dollar Tranche Lender fails to make
available to the Administrative Agent for the account of the applicable L/C
Issuer any amount required to be paid by such Lender pursuant to the foregoing
provisions of this Section 2.03(b) by the time specified in Section 2.03(b)(vi),
then, without limiting the other provisions of this Agreement, such L/C Issuer
shall be entitled to recover from such Lender (acting through the Administrative
Agent), on demand, such amount with interest thereon for the period from the
date such payment is required to the date on which such payment is immediately
available to such L/C Issuer at a rate per annum equal to the applicable
Overnight Rate from time to time in effect, plus any administrative, processing
or similar fees customarily charged by such L/C Issuer in connection with the
foregoing.  If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid (excluding such interest and fees) shall
constitute such Lender’s Committed Revolving Loan included in the relevant
Committed Borrowing or L/C Advance in respect of the relevant L/C Borrowing, as
the case may be.  A certificate of the applicable L/C Issuer submitted to any
Dollar Tranche Lender (through the Administrative Agent) with respect to any
amounts owing under this clause (x) shall be conclusive absent manifest error.

 

(c)                                  Repayment of Participations.

 

(i)                                     At any time after an L/C Issuer has made
a payment under any Letter of Credit issued by it and has received from any
Dollar Tranche Lender such Lender’s L/C Advance in respect of such payment in
accordance with Section 2.03(b), if the Administrative Agent receives for the
account of such L/C Issuer any payment in respect of the related Unreimbursed
Amount or interest thereon (whether directly from a Borrower or otherwise,
including proceeds of Cash Collateral applied thereto by the Administrative
Agent), the Administrative Agent will distribute to such Dollar Tranche Lender
its Applicable Percentage thereof (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Lender’s L/C
Advance was outstanding) in Dollars and in the same funds as those received by
the Administrative Agent.

 

(ii)                                  If any payment received by the
Administrative Agent for the account of an L/C Issuer pursuant to
Section 2.03(b)(v) is required to be returned under any of the circumstances
described in Section 10.05 (including pursuant to any settlement entered into by
an L/C Issuer in its discretion), each Dollar Tranche Lender shall pay to the
Administrative Agent for the account of such L/C Issuer its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned by such Lender,
at a rate per annum equal to the applicable Overnight Rate from time to time in
effect.  The obligations of the Dollar Tranche Lenders under this clause
(c)(ii) shall survive the payment in full of the Obligations and the termination
of this Agreement.

 

(d)                                 Obligations Absolute.  The obligation of the
Borrower to reimburse the applicable L/C Issuer for each drawing under each
Letter of Credit issued by it and to repay each L/C Borrowing shall be absolute,
unconditional and irrevocable, and shall be paid strictly in accordance with the
terms of this Agreement under all circumstances, including the following:

 

(i)                                     any lack of validity or enforceability
of such Letter of Credit, this Agreement, or any other Loan Document;

 

53

--------------------------------------------------------------------------------


 

(ii)                                  the existence of any claim, counterclaim,
setoff, defense or other right that the Borrower or any Subsidiary may have at
any time against any beneficiary or any transferee of such Letter of Credit (or
any Person for whom any such beneficiary or any such transferee may be acting),
the applicable L/C Issuer or any other Person, whether in connection with this
Agreement, the transactions contemplated hereby or by such Letter of Credit or
any agreement or instrument relating thereto, or any unrelated transaction;

 

(iii)                               any draft, demand, certificate or other
document presented under such Letter of Credit proving to be forged, fraudulent,
invalid or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect; or any loss or delay in the transmission or otherwise
of any document required in order to make a drawing under such Letter of Credit;

 

(iv)                              any payment by the applicable L/C Issuer under
such Letter of Credit against presentation of a draft or certificate that does
not comply with the terms of such Letter of Credit; or any payment made by the
applicable L/C Issuer under such Letter of Credit to any Person purporting to be
a trustee in bankruptcy, debtor-in-possession, assignee for the benefit of
creditors, liquidator, receiver or other representative of or successor to any
beneficiary or any transferee of such Letter of Credit, including any arising in
connection with any proceeding under any Debtor Relief Law;

 

(v)                                 any adverse change in the relevant exchange
rates or in the availability of the relevant Alternative Currency to the
Borrower or any Subsidiary or in the relevant currency markets generally; or

 

(vi)                              any other circumstance or happening
whatsoever, whether or not similar to any of the foregoing, including any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, the Borrower or any Subsidiary.

 

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will promptly notify the applicable L/C Issuer.  The Borrower shall be
conclusively deemed to have waived any such claim against the applicable L/C
Issuer and its correspondents unless such notice is given as aforesaid.

 

(e)                                  Role of L/C Issuer.  Each Dollar Tranche
Lender and the Borrower agree that, in paying any drawing under a Letter of
Credit, the applicable L/C Issuer shall not have any responsibility to obtain
any document (other than any sight draft, certificates and documents expressly
required by such Letter of Credit) or to ascertain or inquire as to the validity
or accuracy of any such document or the authority of the Person executing or
delivering any such document.  None of the L/C Issuers, the Administrative
Agent, any of their respective Related Parties nor any correspondent,
participant or assignee of any L/C Issuer shall be liable to any Dollar Tranche
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Dollar Tranche Lenders or the Tranche Required
Lenders, as applicable; (ii) any action taken or omitted in the absence of gross
negligence or willful misconduct; or (iii) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or Issuer Document.  The Borrower hereby assumes all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided, however, that this assumption is not intended to,
and shall not, preclude the Borrower from pursuing such rights and remedies as
it may have against the beneficiary or transferee at law or under any other
agreement.  None of the L/C Issuers, the Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of any
L/C Issuer shall be liable or responsible for

 

54

--------------------------------------------------------------------------------


 

any of the matters described in clauses (i) through (v) of Section 2.03(d);
provided, however, that anything in such clauses to the contrary
notwithstanding, the Borrower may have a claim against an L/C Issuer, and an L/C
Issuer may be liable to the Borrower, to the extent, but only to the extent, of
any direct, as opposed to consequential or exemplary, damages suffered by the
Borrower that the Borrower proves were caused by such L/C Issuer’s willful
misconduct or gross negligence or such L/C Issuer’s willful failure to pay under
any Letter of Credit issued by it after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of such Letter of Credit, except where any order, judgment
or decree of any Governmental Authority or arbitrator shall by its terms have
enjoined or restrained, or purported to enjoin or restrain, such L/C Issuer from
making such payment, or such L/C Issuer’s payment under any Letter of Credit
issued by it without presentation to it of a draft, certificates and/or other
documents that substantially comply with the terms and conditions of such Letter
of Credit.  In furtherance and not in limitation of the foregoing, any L/C
Issuer may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and such L/C Issuer shall not be responsible for
the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.  Any L/C Issuer may send a Letter of
Credit or conduct any communication to or from the beneficiary via the Society
for Worldwide Interbank Financial Telecommunication (“SWIFT”) message or
overnight courier, or any other commercially reasonable means of communicating
with a beneficiary.

 

(f)                                   Applicability of ISP; Limitation of
Liability.  Unless otherwise expressly agreed by the applicable L/C Issuer and
the Borrower when a Letter of Credit is issued by any L/C Issuer, the rules of
the ISP shall apply to such Letter of Credit. Notwithstanding the foregoing, no
L/C Issuer shall be responsible to the Borrower for, and no L/C Issuer’s rights
and remedies against the Borrower shall be impaired by, any action or inaction
of such L/C Issuer required or permitted under any law, order, or practice that
is required or permitted to be applied to any Letter of Credit or this
Agreement, including the Law or any order of a jurisdiction where such L/C
Issuer or the beneficiary is located, the practice stated in the ISP or in the
decisions, opinions, practice statements, or official commentary of the ICC
Banking Commission, the Bankers Association for Finance and Trade -
International Financial Services Association (BAFT-IFSA), or the Institute of
International Banking Law & Practice, whether or not any Letter of Credit
chooses such law or practice.

 

(g)                                  Letter of Credit Fees.  The Borrower shall
pay to the Administrative Agent for the account of each Dollar Tranche Lender in
accordance with its Applicable Percentage in Dollars a Letter of Credit fee (the
“Letter of Credit Fee”) for each Letter of Credit equal to the Applicable Rate
times the Dollar Equivalent of the daily amount available to be drawn under such
Letter of Credit; provided, however, any Letter of Credit Fees otherwise payable
for the account of a Defaulting Lender with respect to any Letter of Credit as
to which such Defaulting Lender has not provided Cash Collateral reasonably
satisfactory to the applicable L/C Issuer pursuant to Section 2.03(a)(iii) shall
be payable, to the maximum extent permitted by applicable Law, to the other
Dollar Tranche Lenders in accordance with the upward adjustments, if any, in
their respective Applicable Percentages allocable to such Letter of Credit
pursuant to Section 2.18(a)(iv), with the balance of such fee, if any, retained
by the Borrower, if they have provided Cash Collateral in respect of such
Defaulting Lender’s Fronting Exposure, or if the Borrower has not provided Cash
Collateral in respect of such Fronting Exposure, payable to such L/C Issuer for
its own account.  For purposes of computing the daily amount available to be
drawn under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.09.  Letter of Credit Fees shall be
(i) computed on a quarterly basis in arrears and (ii) due and payable on the
first Business Day after the end of each calendar quarter, commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
expiry date of such Letter of Credit and thereafter on demand.

 

55

--------------------------------------------------------------------------------


 

If there is any change in the Applicable Rate during any quarter, the daily
amount available to be drawn under each Letter of Credit shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect.  Notwithstanding anything to the
contrary contained herein, upon the request of the Tranche Required Lenders,
while any Event of Default exists, all Letter of Credit Fees shall accrue at the
Default Rate.

 

(h)                                 Fronting Fee and Documentary and Processing
Charges Payable to L/C Issuer.  The Borrower shall pay directly to each L/C
Issuer for its own account, in Dollars, a fronting fee per annum with respect to
each Letter of Credit issued by such L/C Issuer equal to the rate per annum
specified in the applicable Fee Letter.  The amount of such fronting fees shall
be determined on a quarterly basis in arrears, and due and payable on the first
Business Day after the end of each calendar quarter, commencing with the first
such date to occur after the issuance of such Letter of Credit, on the expiry
date of such Letter of Credit and thereafter on demand.  For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.09.  In addition, the Borrower shall pay directly to the applicable
L/C Issuer for its own account, in Dollars, the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of such L/C Issuer relating to letters of credit issued by it as from
time to time in effect.  Such customary fees and standard costs and charges are
due and payable on demand and are nonrefundable.

 

(i)                                     Conflict with Issuer Documents.  In the
event of any conflict between the terms hereof and the terms of any Issuer
Document, the terms hereof shall control.

 

(j)                                    Letters of Credit Issued for Other Credit
Parties or Subsidiaries.  Notwithstanding that a Letter of Credit issued or
outstanding hereunder is in support of any obligations of, or is for the account
of, another Credit Party or a Subsidiary, the Borrower shall be obligated to
reimburse the applicable L/C Issuer hereunder for any and all drawings under
such Letter of Credit.  The Borrower hereby acknowledges that the issuance of
Letters of Credit for the account of other Credit Parties or Subsidiaries inures
to the benefit of the Borrower, and that the Borrower’ business derives
substantial benefits from the businesses of such Credit Parties and
Subsidiaries.

 

(k)                                 Outstanding Letters of Credit.  Each L/C
Issuer shall deliver to the Administrative Agent, for distribution to the Dollar
Tranche Lenders, an accounting of all Letters of Credit issued by such L/C
Issuer and outstanding as of the end of each month.

 

2.04                        Swing Line Loans.

 

(a)                                 The Swing Line.  Subject to the terms and
conditions set forth herein, each Swing Line Lender severally agrees, in
reliance upon the agreements of the Dollar Tranche Lenders set forth in this
Section 2.04, to make loans (each such loan, a “Swing Line Loan”) in Dollars to
the Borrower from time to time on any Business Day during the Availability
Period in an aggregate amount not to exceed at any time outstanding twenty-five
percent (25%) of the amount of the Swing Line Sublimit, notwithstanding the fact
that such Swing Line Loans, when aggregated with the Applicable Percentage of
the Outstanding Amount of Committed Revolving Loans and L/C Obligations of such
Revolving Lender acting as a Swing Line Lender, may exceed the amount of such
Revolving Lender’s Revolving Commitment or Dollar Tranche Commitment; provided,
however, that after giving effect to any Swing Line Loan, (i) the Total
Revolving Outstandings shall not exceed the Aggregate Revolving Commitments,
(ii) subject to the foregoing, the aggregate Outstanding Amount of the Dollar
Tranche Loans of any Revolving Lender, plus such Revolving Lender’s Applicable
Percentage of the Outstanding Amount of all L/C Obligations, plus such Revolving
Lender’s Applicable Percentage of the Outstanding Amount of all Swing Line Loans

 

56

--------------------------------------------------------------------------------


 

shall not exceed such Revolving Lender’s Dollar Tranche Commitment, (iii) the
Outstanding Amount of all Swing Line Loans shall not exceed the Swing Line
Sublimit and (iv) the Borrower shall not use the proceeds of any Swing Line Loan
to refinance any outstanding Swing Line Loan.  No Swing Line Lender shall be
under any obligation to make any Swing Line Loan if any Dollar Tranche Lender is
at such time a Defaulting Lender hereunder, unless such Swing Line Lender has
entered into arrangements, including the delivery of Cash Collateral, reasonably
satisfactory to such Swing Line Lender (in its sole discretion) with the
Borrower or such Defaulting Lender to eliminate such Swing Line Lender’s actual
or potential Fronting Exposure (after giving effect to Section 2.18(a)(iv)) with
respect to such Defaulting Lender arising from either the Swing Line Loan then
proposed to be made or such Swing Line Loan and all other Swing Line Loans as to
which such Swing Line Lender has Fronting Exposure, as it may elect in its sole
discretion.  Within the foregoing limits, and subject to the other terms and
conditions hereof, the Borrower may borrow under this Section 2.04, prepay under
Section 2.06, and reborrow under this Section 2.04.  Each Swing Line Loan shall
be a Base Rate Loan.  Immediately upon the making of a Swing Line Loan, each
Dollar Tranche Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Swing Line Lenders a risk
participation in such Swing Line Loan in an amount equal to the product of such
Dollar Tranche Lender’s Applicable Percentage times the amount of such Swing
Line Loan.

 

(b)                                 Borrowing Procedures.  Each Swing Line
Borrowing shall be made upon the Borrower’s irrevocable notice to each of the
Swing Line Lenders and the Administrative Agent, which may be given by
(A) telephone or (B) a Swing Line Loan Notice; provided that any telephonic
notice must be confirmed promptly by delivery to each Swing Line Lender and the
Administrative Agent of a Swing Line Loan Notice.  Each such notice must be
received by each of the Swing Line Lenders and the Administrative Agent not
later than 1:00 p.m. on the requested borrowing date, and shall specify (i) the
amount to be borrowed, which shall be a minimum of $100,000, and (ii) the
requested borrowing date, which shall be a Business Day.  Promptly after receipt
by the Swing Line Lenders of any notice under this clause (b), the Swing Line
Lenders will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has also received such notice and, if not, the
Swing Line Lenders will notify the Administrative Agent (by telephone or in
writing) of the contents thereof.  Unless a Swing Line Lender has received
notice (by telephone or in writing) from the Administrative Agent (including at
the request of any Dollar Tranche Lender) prior to 2:00 p.m. on the date of the
proposed Swing Line Borrowing (A) directing such Swing Line Lender not to make
such Swing Line Loan as a result of the limitations set forth in the first
proviso to the first sentence of Section 2.04(a), or (B) that one or more of the
applicable conditions specified in Article IV is not then satisfied, then,
subject to the terms and conditions hereof, each Swing Line Lender will (and
will not, if it has received such notice), not later than 3:00 p.m. on the
borrowing date specified in such Swing Line Loan Notice, make twenty-five
percent (25%) of the amount of such Swing Line Loan available to the Borrower in
Same Day Funds either by (1) crediting the account of the Borrower on the books
of such Swing Line Lender with the amount of such funds or (2) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) such Swing Line Lender by the Borrower.

 

(c)                                  Refinancing of Swing Line Loans.

 

(i)                                     Any Swing Line Lender at any time in its
sole and absolute discretion may request, on behalf of the Borrower (which
hereby irrevocably authorizes each Swing Line Lender to so request on its
behalf), that each Dollar Tranche Lender make a Base Rate Committed Revolving
Loan in an amount equal to such Dollar Tranche Lender’s Applicable Percentage of
such Swing Line Lender’s ratable portion of the amount of Swing Line Loans then
outstanding.  Such request shall be made in writing (which written request shall
be deemed to be a Committed Loan Notice for purposes hereof) and in accordance
with the requirements of Section 2.02,

 

57

--------------------------------------------------------------------------------


 

without regard to the minimum and multiples specified therein for the principal
amount of Base Rate Committed Revolving Loans, but subject to the unutilized
portion of the Aggregate Revolving Commitments and the conditions set forth in
Section 4.02.  Such Swing Line Lender shall furnish the Borrower with a copy of
the applicable Committed Loan Notice promptly after delivering such notice to
the Administrative Agent.  Each Dollar Tranche Lender shall make an amount equal
to its Applicable Percentage of the amount specified in such Committed Loan
Notice available to the Administrative Agent in Same Day Funds (and the
Administrative Agent may apply Cash Collateral available with respect to the
applicable Swing Line Loan for the account of any Dollar Tranche Lender) for the
account of the applicable Swing Line Lender at the Administrative Agent’s Office
for Dollar-denominated payments not later than 1:00 p.m. on the date specified
in such Committed Loan Notice, whereupon, subject to Section 2.04(c)(ii), each
Dollar Tranche Lender that so makes funds available shall be deemed to have made
a Base Rate Committed Revolving Loan to the Borrower in such amount.  The
Administrative Agent shall remit the funds so received to the applicable Swing
Line Lender.

 

(ii)                                  If for any reason any Swing Line Lender’s
ratable portion of any Swing Line Loan cannot be refinanced by Base Rate
Committed Revolving Loans in accordance with Section 2.04(c)(i), the request for
Base Rate Committed Revolving Loans submitted by the applicable Swing Line
Lender as set forth herein shall be deemed to be a request by such Swing Line
Lender that each of the Dollar Tranche Lenders fund its risk participation in
the relevant Swing Line Lender’s ratable portion of such Swing Line Loan and
each Dollar Tranche Lender’s payment to the Administrative Agent for the account
of the applicable Swing Line Lender pursuant to Section 2.04(c)(i) shall be
deemed payment in respect of such participation.

 

(iii)                               If any Dollar Tranche Lender fails to make
available to the Administrative Agent for the account of the applicable Swing
Line Lender any amount required to be paid by such Dollar Tranche Lender
pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i), such Swing Line Lender shall be entitled to
recover from such Dollar Tranche Lender (acting through the Administrative
Agent), on demand, such amount with interest thereon for the period from the
date such payment is required to the date on which such payment is immediately
available to such Swing Line Lender at a rate per annum equal to the applicable
Overnight Rate from time to time in effect, plus any administrative, processing
or similar fees customarily charged by such Swing Line Lender in connection with
the foregoing.  If such Dollar Tranche Lender pays such amount (with interest
and fees as aforesaid), the amount so paid shall constitute such Lender’s
Committed Revolving Loan included in the relevant Committed Borrowing or funded
participation in the relevant Swing Line Loan, as the case may be.  A
certificate of any Swing Line Lender submitted to any Dollar Tranche Lender
(through the Administrative Agent) with respect to any amounts owing under this
clause (iii) shall be conclusive absent manifest error.

 

(iv)                              Each Dollar Tranche Lender’s obligation to
make Committed Revolving Loans or to purchase and fund risk participations in
Swing Line Loans pursuant to this Section 2.04(c) shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Dollar
Tranche Lender may have against any Swing Line Lender, the Credit Parties, any
Subsidiary or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Dollar Tranche Lender’s obligation to make Committed Revolving Loans pursuant to
this Section 2.04(c) is subject to the conditions set forth in Section 4.02.  No
such

 

58

--------------------------------------------------------------------------------


 

funding of risk participations shall relieve or otherwise impair the obligation
of the Borrower to repay Swing Line Loans, together with interest as provided
herein.

 

(d)                                 Repayment of Participations.

 

(i)                                     At any time after any Dollar Tranche
Lender has purchased and funded a risk participation in a Swing Line Loan, if
any Swing Line Lender receives any payment on account of such Swing Line
Lender’s ratable portion of such Swing Line Loan, such Swing Line Lender will
distribute to such Dollar Tranche Lender its Applicable Percentage thereof in
the same funds as those received by such Swing Line Lender.

 

(ii)                                  If any payment received by a Swing Line
Lender in respect of principal or interest on such Swing Line Lender’s ratable
portion of any Swing Line Loan made by such Swing Line Lender is required to be
returned by such Swing Line Lender under any of the circumstances described in
Section 10.05 (including pursuant to any settlement entered into by such Swing
Line Lender in its discretion), each Dollar Tranche Lender shall pay to such
Swing Line Lender its Applicable Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned, at a rate per annum equal to the applicable
Overnight Rate.  The Administrative Agent will make such demand upon the request
of such Swing Line Lender.  The obligations of the Dollar Tranche Lenders under
this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.

 

(e)                                  Interest for Account of Swing Line Lender. 
Each Swing Line Lender shall be responsible for invoicing the Borrower for
interest on the ratable portion of Swing Line Loans made by such Swing Line
Lender.  Until each Dollar Tranche Lender funds its Base Rate Committed
Revolving Loan or risk participation pursuant to this Section 2.04 to refinance
such Dollar Tranche Lender’s Applicable Percentage of any Swing Line Loan,
interest in respect of such Applicable Percentage shall be solely for the
account of the Swing Line Lenders.

 

(f)                                   Payments Directly to Swing Line Lender. 
The Borrower shall make all payments of principal and interest in respect of
each Swing Line Loan directly to the relevant Swing Line Lender.

 

2.05                        Negotiated Rate Loans.

 

(a)                                 Negotiated Rate Loans.  Subject to the terms
and conditions set forth herein, each Revolving Lender, severally and for itself
alone, may (but is not obligated to) make one or more loans (which loans shall
be made in Dollars or in any other currency) (each such loan, a “Negotiated Rate
Loan”) to the Borrower from time to time on any Business Day during the
Availability Period in an aggregate Outstanding Amount not to exceed at any time
(i) the Negotiated Rate Sublimit and (ii) with respect to Negotiated Rate Loans
made in a currency other than Dollars (plus all outstanding Committed Revolving
Loans denominated in an Alternative Currency), the Alternative Currency
Sublimit, notwithstanding the fact that such Negotiated Rate Loans, when
aggregated with the Applicable Percentage of the Outstanding Amount of Committed
Revolving Loans and L/C Obligations of such Lender may exceed the amount of such
Lender’s Revolving Commitment; provided that after giving effect to any
Negotiated Rate Loan, Total Revolving Outstandings shall not exceed the
Aggregate Revolving Commitments; and, provided, further, that Negotiated Rate
Loans shall be available (i) to the Borrower for periods of one (1) day to one
hundred eighty (180) days and (ii) only from and after the date the
Ratings-Based Applicable Rate shall be in effect and the Parent and/or the
Borrower have received at least two Debt Ratings, and such Debt Ratings are Baa3
or better (in the case of a rating by Moody’s) or BBB- or better (in the case of
a rating by S&P or Fitch).  It is understood that should a Revolving Lender

 

59

--------------------------------------------------------------------------------


 

make a Negotiated Rate Loan, it shall not relieve such Lender from its
obligation to make its pro rata share of any future Committed Revolving Loan
even if after making such Committed Revolving Loan the Outstanding Amount of
Committed Revolving Loans and L/C Obligations of such Lender, together with the
Outstanding Amount of its Negotiated Rate Loans, exceeds the amount of such
Lender’s Revolving Commitment.

 

(b)                                 Procedure for Negotiated Rate Loans.  The
Borrower may, from time to time, approach one or more of the Revolving Lenders
to determine whether such Lender or Lenders will make one or more Negotiated
Rate Loans.  The Borrower and any Revolving Lender or Revolving Lenders shall,
if each of them in their sole discretion elects to do so, agree to enter into
one or more Negotiated Rate Loans as part of such proposed Negotiated Rate
Borrowing on mutually agreed-upon terms, including the Interest Period with
respect thereto, and notify the Administrative Agent by delivering a written
Negotiated Rate Loan Notice from the Borrower and the Revolving Lender or
Revolving Lenders proposing to make Negotiated Rate Loans (i) with respect to
Negotiated Rate Loans made in Dollars, before 12:00 Noon on the date of the
funding of such Negotiated Rate Loan, which shall be a Business Day (the
“Negotiated Rate Funding Date”) and (ii) with respect to Negotiated Rate Loans
made in a currency other than Dollars, two (2) Business Days prior to the
Negotiated Rate Funding Date.  Such Negotiated Rate Loan Notice shall specify
the Borrower that is requesting a Negotiated Rate Loan, the amount of each
Negotiated Rate Loan that such Revolving Lender or Revolving Lenders will make
as part of such proposed Negotiated Rate Borrowing, the Negotiated Rate Funding
Date, the currency of the Negotiated Rate Loan requested, the date or dates of
maturity thereof, which date or dates may not occur after the Revolving Maturity
Date, the rate or rates of interest applicable thereto and all other terms
thereof.  Each Negotiated Rate Loan shall be made pursuant to a Negotiated Rate
Loan Notice.  In lieu of delivering the written Negotiated Rate Loan Notice
described above, the Borrower may give the Administrative Agent telephonic
notice of any Negotiated Rate Borrowing by the time required under this
clause (b), provided that such telephonic notice shall be confirmed by delivery
of a written Negotiated Rate Loan Notice to the Administrative Agent by no later
than 2:00 p.m. on the date of such telephonic notice.

 

(c)                                  Funding of Negotiated Rate Loans in
Dollars.  No later than 2:00 p.m. on the Negotiated Rate Funding Date, each
applicable Revolving Lender will make available to the Administrative Agent in
Dollars in immediately available funds at the Administrative Agent’s Office the
Negotiated Rate Loan, if any, to be made by such Lender as part of the
Negotiated Rate Borrowing to be made on such date in the manner provided above. 
Upon receipt by the Administrative Agent of all such funds, the Administrative
Agent shall disburse to the Borrower on such date such Negotiated Rate Loan in
like funds to the Borrower’s account specified in the relevant Negotiated Rate
Loan Notice.  The Administrative Agent may, but shall not be required to,
advance on behalf of any Revolving Lender such Revolving Lender’s Negotiated
Rate Loan on the date a Negotiated Rate Loan is made unless such Revolving
Lender shall have notified the Administrative Agent prior to such date that it
does not intend to make available such Negotiated Rate Loan on such date.  If
the Administrative Agent makes such advance, the Administrative Agent shall be
entitled to recover such amount on demand from the Revolving Lender on whose
behalf such advance was made, and if such Revolving Lender does not pay the
Administrative Agent the amount of such advance on demand, the Borrower shall
promptly repay such amount to the Administrative Agent.  Until such amount is
repaid to the Administrative Agent by such Revolving Lender or the Borrower,
such advance shall be deemed for all purposes to be a Negotiated Rate Loan made
by the Administrative Agent.  In such event, if a Revolving Lender has not in
fact made its share of the applicable Negotiated Rate Loan available to the
Administrative Agent, then the applicable Revolving Lender and the Borrower
severally agree to pay to the Administrative Agent forthwith on demand such
corresponding amount in immediately available funds with interest thereon, for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at

 

60

--------------------------------------------------------------------------------


 

(A) in the case of a payment to be made by such Revolving Lender, the Overnight
Rate and (B) in the case of a payment to be made by the Borrower, the interest
rate applicable to Base Rate Loans.  If the Borrower and such Revolving Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period.  Any
payment by the Borrower shall be without prejudice to any claim the Borrower may
have against a Revolving Lender that shall have failed to make such payment to
the Administrative Agent.

 

(d)                                 Funding of Negotiated Rate Loans in
Currencies Other than Dollars.  No later than (i) 2:00 p.m. on the Negotiated
Rate Funding Date, each applicable Revolving Lender will make available directly
to the Borrower such Negotiated Rate Loans in the applicable currency either by
(A) crediting the account of the relevant Borrower on the books of such
Revolving Lender with the amount of such funds or (B) wire transfer of such
funds, in each case in accordance with instructions provided to (and reasonably
acceptable to) such Revolving Lender by the Borrower and (ii) promptly following
receipt thereof, the Borrower shall provide the Administrative Agent written
notice of receipt of the proceeds of such Negotiated Rate Loan.

 

2.06                        Prepayments.

 

(a)                                 The Borrower may, upon notice to the
Administrative Agent, at any time or from time to time, voluntarily prepay
Committed Revolving Loans in whole or in part without premium or penalty;
provided that (i) such notice must be in a form reasonably acceptable to the
Administrative Agent and be received by the Administrative Agent not later than
11:00 a.m. (A) two (2) Business Days (or such shorter period as the
Administrative Agent shall agree) prior to any date of prepayment of
Eurocurrency Rate Loans denominated in Dollars, (B) four (4) Business Days (or
five (5) Business Days, in the case of prepayment of Loans denominated in
Special Notice Currencies) (or such shorter period as the Administrative Agent
shall agree) prior to any date of prepayment of Eurocurrency Rate Loans
denominated in Alternative Currencies and (C) on the date of prepayment of Base
Rate Committed Revolving Loans; (ii) any prepayment of Eurocurrency Rate Loans
denominated in Dollars shall be in a minimum principal amount of $1,000,000;
(iii) any prepayment of Eurocurrency Rate Loans denominated in Alternative
Currencies shall be in a minimum principal amount the Dollar Equivalent of which
is $500,000; and (iv) any prepayment of Base Rate Committed Revolving Loans
shall be in a minimum principal amount of $500,000 or, in each case, if less,
the entire principal amount thereof then outstanding.  Each such notice shall
specify the date and amount of such prepayment and the Type(s), Tranche and
currency of Committed Revolving Loans to be prepaid and, if Eurocurrency Rate
Loans are to be prepaid, the Interest Period(s) of such Loans.  The
Administrative Agent will promptly notify each applicable Revolving Lender of
its receipt of each such notice, and of the amount of such Lender’s Applicable
Percentage of such prepayment.  If such notice is given by the Borrower, the
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein; provided,
however, that a notice of voluntary prepayment may state that such notice is
conditioned upon an event, such as the effectiveness of other credit facilities,
the receipt of the proceeds from the issuance of Equity Interests or other
Indebtedness or the receipt of the proceeds from a Disposition, in which case
such notice of prepayment may be revoked by the Borrower if such condition is
not satisfied.  Any prepayment of a Eurocurrency Rate Loan shall be accompanied
by all accrued interest on the amount prepaid, together with any additional
amounts required pursuant to Section 3.05.  Subject to Section 2.18, each
prepayment made pursuant to this clause (a) shall be made ratably among the
Revolving Lenders in accordance with their respective Applicable Percentages of
the Committed Revolving Loans.

 

61

--------------------------------------------------------------------------------


 

(b)                                 The Borrower may, upon notice to the Swing
Line Lenders (with a copy to the Administrative Agent), at any time or from time
to time, voluntarily prepay Swing Line Loans in whole or in part without premium
or penalty; provided that (i) such notice must be received by the Swing Line
Lenders and the Administrative Agent not later than 1:00 p.m. on the date of the
prepayment, and (ii) any such prepayment shall be in a minimum principal amount
of $100,000, or, if less, the entire principal amount thereof then outstanding. 
Each such notice shall specify the date and amount of such prepayment.  The
Administrative Agent will promptly notify each Swing Line Lender of the amount
of such Swing Line Lender’s Applicable Swing Line Percentage of such
prepayment.  If such notice is given by the Borrower, the Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein; provided, however, that a notice of
voluntary prepayment may state that such notice is conditioned upon an event,
such as the effectiveness of other credit facilities, the receipt of the
proceeds from the issuance of Equity Interests or other Indebtedness or the
receipt of the proceeds from a Disposition, in which case such notice of
prepayment may be revoked by the Borrower if such condition is not satisfied.
Each prepayment made pursuant to this clause (b) shall be made ratably among the
Swing Line Lenders in accordance with their respective Applicable Swing Line
Percentage of the Swing Line Loans.

 

(c)                                  The Borrower may, upon notice to the
Administrative Agent, at any time or from time to time voluntarily prepay
Negotiated Rate Loans in whole or in part without premium or penalty (unless the
Borrower and the applicable Lender have otherwise agreed, in which case such
Negotiated Rate Loan may be prepaid in accordance with such agreement); provided
that (i) such notice must be received by the Administrative Agent not later than
11:00 a.m. on the requested date of prepayment of such Negotiated Rate Loans;
(ii) the Revolving Lender or Revolving Lenders making the Negotiated Rate Loan
have consented to such prepayment; and (iii) unless agreed to by the applicable
Revolving Lender and the Administrative Agent (such consent not to be
unreasonably withheld), any prepayment of Negotiated Rate Loans shall be in a
minimum principal amount of $500,000 or, if less, the entire principal amount
thereof then outstanding.  Each such notice shall specify the date and amount of
such prepayment.  The Administrative Agent will promptly notify each applicable
Revolving Lender of its receipt of each such notice, and of the amount of such
Revolving Lender’s Applicable Percentage of such prepayment.  If such notice is
given by the Borrower, the Borrower shall make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein; provided, however, that a notice of voluntary prepayment may state that
such notice is conditioned upon an event, such as the effectiveness of other
credit facilities, the receipt of the proceeds from the issuance of Equity
Interests or other Indebtedness or the receipt of the proceeds from a
Disposition, in which case such notice of prepayment may be revoked by the
Borrower if such condition is not satisfied.  Any prepayment of a Negotiated
Rate Loan shall be accompanied by all accrued interest on the amount prepaid,
together with any additional amounts as may be agreed to by the Borrower and the
Revolving Lender or Revolving Lenders making such Negotiated Rate Loan.

 

(d)                                 If the Administrative Agent notifies the
Borrower at any time that (i) the Total Revolving Outstandings at such time
exceed an amount equal to one hundred five percent (105%) of the Aggregate
Revolving Commitments then in effect, (ii) the L/C Obligations at such time
exceed the Letter of Credit Sublimit then in effect, (iii) the Swing Line Loans
outstanding at such time exceed the Swing Line Sublimit then in effect, (iv) the
Negotiated Rate Loans outstanding at such time exceed the Negotiated Rate
Sublimit then in effect, or (v) the Outstanding Amount of all Committed
Revolving Loans denominated in Alternative Currencies and Negotiated Rate Loans
denominated in a currency other than Dollars at such time exceeds an amount
equal to one hundred five percent (105%) of the Alternative Currency Sublimit
then in effect, the Borrower shall promptly (and in any event within one
(1) Business Day or, in the case of the Alternative Currency Sublimit, within
five (5) Business Days) prepay the applicable Revolving Loans or Negotiated Rate
Loans and/or Cash Collateralize the L/C Obligations in an

 

62

--------------------------------------------------------------------------------


 

aggregate amount equal to such excess; provided, however, that, subject to the
provisions of Section 2.17(a)(iv), the Borrower shall not be required to Cash
Collateralize the L/C Obligations pursuant to this Section 2.06(d) unless after
the prepayment in full of the Committed Revolving Loans, the Swing Line Loans
and the Negotiated Rate Loans, the Total Revolving Outstandings exceed the
Aggregate Revolving Commitments then in effect.

 

(e)                                  The Borrower may, upon notice to the
Administrative Agent, at any time or from time to time, voluntarily prepay Term
A-1 Loans in whole or in part without premium or penalty; provided that (i) such
notice must be received by the Administrative Agent not later than
11:00 a.m. (A) three (3) Business Days (or such shorter period as the
Administrative Agent shall agree) prior to any date of prepayment of Term A-1
Loans that are Eurocurrency Rate Loans and (B) on the date of prepayment of Term
A-1 Loans that are Base Rate Loans; (ii) any prepayment of Term A-1 Loans that
are Eurocurrency Rate Loans shall be in a minimum principal amount of
$1,000,000; and (iii) any prepayment of Term A-1 Loans that are Base Rate Loans
shall be in a minimum principal amount of $500,000 or, in each case, if less,
the entire principal amount thereof then outstanding.  Each such notice shall
specify the date and amount of such prepayment and the Type(s) of Term A-1 Loans
to be prepaid and, if Eurocurrency Rate Loans are to be prepaid, the Interest
Period(s) of such Term A-1 Loans.  The Administrative Agent will promptly notify
each applicable Term A-1 Lender of its receipt of each such notice, and of the
amount of such Term A-1 Lender’s Applicable Percentage of such prepayment.  If
such notice is given by the Borrower, the Borrower shall make such prepayment
and the payment amount specified in such notice shall be due and payable on the
date specified therein; provided, however, that a notice of voluntary prepayment
may state that such notice is conditioned upon an event, such as the
effectiveness of other credit facilities, the receipt of the proceeds from the
issuance of Equity Interests or other Indebtedness or the receipt of the
proceeds from a Disposition, in which case such notice of prepayment may be
revoked by the Borrower if such condition is not satisfied.  Any prepayment of
Term A-1 Loans that are Eurocurrency Rate Loans shall be accompanied by all
accrued interest on the amount prepaid, together with any additional amounts
required pursuant to Section 3.05.  Subject to Section 2.18, each prepayment
made pursuant to this clause (e) shall be made ratably among the applicable Term
A-1 Lenders in accordance with their respective Applicable Percentages of the
applicable Term A-1 Loans.

 

(f)                                   The Borrower may, upon notice to the
Administrative Agent, at any time or from time to time, voluntarily prepay Term
A-2 Loans in whole or in part without premium or penalty; provided that (i) such
notice must be received by the Administrative Agent not later than
11:00 a.m. (A) three (3) Business Days (or such shorter period as the
Administrative Agent shall agree) prior to any date of prepayment of Term A-2
Loans that are Eurocurrency Rate Loans and (B) on the date of prepayment of Term
A-2 Loans that are Base Rate Loans; (ii) any prepayment of Term A-2 Loans that
are Eurocurrency Rate Loans shall be in a minimum principal amount of
$1,000,000; and (iii) any prepayment of Term A-2 Loans that are Base Rate Loans
shall be in a minimum principal amount of $500,000 or, in each case, if less,
the entire principal amount thereof then outstanding.  Each such notice shall
specify the date and amount of such prepayment and the Type(s) of Term A-2 Loans
to be prepaid and, if Eurocurrency Rate Loans are to be prepaid, the Interest
Period(s) of such Term A-2 Loans.  The Administrative Agent will promptly notify
each applicable Term A-2 Lender of its receipt of each such notice, and of the
amount of such Term A-2 Lender’s Applicable Percentage of such prepayment.  If
such notice is given by the Borrower, the Borrower shall make such prepayment
and the payment amount specified in such notice shall be due and payable on the
date specified therein; provided, however, that a notice of voluntary prepayment
may state that such notice is conditioned upon an event, such as the
effectiveness of other credit facilities, the receipt of the proceeds from the
issuance of Equity Interests or other Indebtedness or the receipt of the
proceeds from a Disposition, in which case such notice of prepayment may be
revoked by the Borrower if such condition is not satisfied.  Any prepayment of
Term A-2 Loans that are Eurocurrency Rate Loans shall be accompanied by all
accrued interest on the amount prepaid, together

 

63

--------------------------------------------------------------------------------


 

with any additional amounts required pursuant to Section 3.05.  Subject to
Section 2.18, each prepayment made pursuant to this clause (f) shall be made
ratably among the applicable Term A-2 Lenders in accordance with their
respective Applicable Percentages of the applicable Term A-2 Loans.

 

(g)                                  If for any reason the Spin-Off has not
occurred or the Disbursement Request has not been received by the Escrow Agent,
in each case, by 9:00 a.m. on August 21, 2015, the Borrower shall, no later than
2:00 p.m. on such date (unless the Spin-Off has occurred by such time), prepay
all Loans and other Obligations in full (including for the avoidance of doubt,
all accrued and unpaid interest, together with any additional amounts required
pursuant to Section 3.05).

 

2.07                        Termination or Reduction of Commitments.

 

(a)                                 Unless previously terminated, the Revolving
Commitments will terminate on the Revolving Maturity Date.

 

(b)                                 The Borrower may, upon notice to the
Administrative Agent, terminate the Aggregate Revolving Commitments, or from
time to time permanently reduce the Aggregate Revolving Commitments; provided
that (i) any such notice shall be received by the Administrative Agent not later
than 12:00 Noon three (3) Business Days prior to the date of termination or
reduction (or such shorter period as the Administrative Agent may reasonably
agree), (ii) any such partial reduction shall be in an aggregate amount of
$5,000,000 or any whole multiple of $1,000,000 in excess thereof, (iii) the
Borrower shall not terminate or reduce the Aggregate Revolving Commitments if,
after giving effect thereto and to any concurrent prepayments hereunder, (A) the
Total Revolving Outstandings would exceed the Aggregate Revolving Commitments,
(B) the Outstanding Amount of all Letters of Credit would exceed the Letter of
Credit Sublimit, (C) the Outstanding Amount of all Swing Line Loans would exceed
the Swing Line Sublimit, (D) the Outstanding Amount of all Negotiated Rate Loans
would exceed the Negotiated Rate Sublimit or (E) the Outstanding Amount of all
Revolving Committed Loans denominated in Alternative Currencies and Negotiated
Rate Loans denominated in a currency other than Dollars exceeds an amount equal
to one hundred five percent (105%) of the Alternative Currency Sublimit.  Each
notice of termination shall specify such election to terminate and the effective
date thereof.  The Administrative Agent will promptly notify the Revolving
Lenders of any such notice of termination or reduction of the Aggregate
Revolving Commitments.  The amount of any such Aggregate Revolving Commitment
reduction shall not be applied to the Alternative Currency Sublimit or the
Letter of Credit Sublimit unless otherwise specified by the Borrower.  Any
reduction of the Aggregate Revolving Commitments shall be applied to the
Revolving Commitment of each Revolving Lender according to its Applicable
Percentage.  All fees accrued until the effective date of any termination of the
Aggregate Revolving Commitments shall be paid on the effective date of such
termination.  A notice delivered by the Borrower pursuant to this Section 2.07
may state that such notice is conditioned upon an event, such as the
effectiveness of other credit facilities, the receipt of proceeds from the
issuance of Equity Interests or other Indebtedness or the receipt of proceeds
from a Disposition, in which case such notice may be revoked by the Borrower (by
notice to the Administrative Agent on or prior to the specified effective date)
if such condition is not satisfied.

 

(c)                                  The Commitments shall terminate upon any
prepayment made pursuant to Section 2.06(g).

 

2.08                        Repayment.

 

(a)                                 The Borrower shall repay to the Revolving
Lenders on the Revolving Maturity Date, unless accelerated sooner pursuant to
Section 8.02, the entire outstanding principal balance of all

 

64

--------------------------------------------------------------------------------


 

Committed Revolving Loans, Swing Line Loans, Negotiated Rate Loans and all L/C
Obligations, together with accrued but unpaid interest, fees and all other sums
with respect thereto.

 

(b)                                 The Borrower shall repay each Swing Line
Loan on the earlier to occur of (i) the date seven (7) Business Days after such
Loan is made and (ii) the Revolving Maturity Date.

 

(c)                                  The Borrower shall repay each Term A-1 Loan
on the Term A-1 Maturity Date, unless accelerated sooner pursuant to
Section 8.02, together with accrued but unpaid interest, fees and all other sums
with respect thereto.

 

(d)                                 The Borrower shall repay each Term A-2 Loan
on the Term A-2 Maturity Date, unless accelerated sooner pursuant to
Section 8.02, together with accrued but unpaid interest, fees and all other sums
with respect thereto.

 

2.09                        Interest.

 

(a)                                 Applicable Interest.  Subject to the
provisions of subsection (b) below, (i) each Eurocurrency Rate Loan shall bear
interest on the outstanding principal amount thereof for each Interest Period
applicable thereto at a rate per annum equal to the Eurocurrency Rate for such
Interest Period plus the Applicable Rate; (ii) each Base Rate Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate; (iii) each Swing Line Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate for Base Rate Committed
Revolving Loans; and (iv) each Negotiated Rate Loan shall bear interest on the
outstanding principal amount thereof for each Interest Period at a rate per
annum equal to the amount agreed to between the Borrower and the Revolving
Lender as set forth in the Negotiated Rate Loan Notice.

 

(b)                                 Default Interest.

 

(i)                                     If any amount of principal of any Loan
is not paid when due (without regard to any applicable grace period), whether at
stated maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws

 

(ii)                                  While any Event of Default under
Section 8.01(f) exists, the Borrower shall pay interest on the principal amount
of all outstanding Obligations hereunder at a fluctuating interest rate per
annum at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

 

(iii)                               Upon the request of the Required Lenders,
while any Event of Default exists (other than as set forth in clauses (b)(i) and
(b)(ii) above), the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

 

(iv)                              Accrued and unpaid interest on past due
amounts (including interest on past due interest) shall be due and payable upon
demand.

 

(c)                                  Interest Payment Date.  Interest on each
Loan shall be due and payable in arrears on each Interest Payment Date
applicable thereto and at such other times as may be specified herein.  Interest

 

65

--------------------------------------------------------------------------------


 

hereunder shall be due and payable in accordance with the terms hereof before
and after judgment, and before and after the commencement of any proceeding
under any Debtor Relief Law.

 

(d)                                 Interest Act (Canada).  For the purposes of
the Interest Act (Canada), (i) whenever a rate of interest or fee rate hereunder
is calculated on the basis of a year (the “deemed year”) that contains fewer
days than the actual number of days in the calendar year of calculation, such
rate of interest or fee rate shall be expressed as a yearly rate by multiplying
such rate of interest or fee rate by the actual number of days in the calendar
year of calculation and dividing it by the number of days in the deemed year,
(ii) the principle of deemed reinvestment of interest shall not apply to any
interest calculation hereunder and (iii) the rates of interest stipulated herein
are intended to be nominal rates and not effective rates or yields.

 

2.10                        Fees.

 

In addition to certain fees described in subsections (g) and (h) of
Section 2.03:

 

(a)                                 Revolving Credit Fees.  The Borrower shall
pay to the Administrative Agent for the account of each Revolving Lender in
accordance with its Applicable Percentage of the Aggregate Revolving
Commitments, (i) prior to the Investment Grade Pricing Effective Date, an unused
line fee (the “Unused Fee”) in Dollars equal to the Applicable Fee Rate times
the actual daily amount by which the Aggregate Revolving Commitments exceeds the
Outstanding Amount of Committed Revolving Loans and L/C Obligations, subject to
adjustment as provided in Section 2.18 and (ii) at all times on and after the
Investment Grade Pricing Effective Date, a facility fee (the “Facility Fee”) in
Dollars equal to the Facility Fee Rate times the actual daily amount of the
Aggregate Revolving Commitments (or, if the Aggregate Revolving Commitments have
terminated, on the Outstanding Amount of all Committed Revolving Loans, Swing
Line Loans, Negotiated Rate Loans and L/C Obligations), regardless of usage,
subject to adjustment as provided in Section 2.18.  For the avoidance of doubt,
the Outstanding Amount of Swing Line Loans shall not be counted towards or
considered usage of the Revolving Credit Facility for purposes of determining
the Unused Fee.  Accrued Unused Fees pursuant to clause (i) above and Facility
Fees pursuant to clause (ii) above shall accrue at all times during the
Availability Period (and thereafter so long as any Committed Revolving Loans,
Swing Line Loans, Negotiated Rate Loans or L/C Obligations remain outstanding),
including at any time during which one or more of the conditions in Article IV
is not met, and shall be due and payable quarterly in arrears (calculated on a
360-day basis) on the last Business Day of each calendar quarter, commencing
with the first such date to occur after the Closing Date, and on the Revolving
Maturity Date (and, if applicable, thereafter on demand).  The Unused Fee and
the Facility Fee shall be calculated quarterly in arrears, and if there is any
change in the Applicable Fee Rate or the Facility Fee Rate, as applicable,
during any quarter, the actual daily amount shall be computed and multiplied by
the Applicable Fee Rate or the Facility Fee Rate, as the case may be, separately
for each period during such quarter that such Applicable Fee Rate or Facility
Fee Rate was in effect.

 

(b)                                 Other Fees.

 

(i)                                     The Borrower shall pay to the Arrangers
and the Administrative Agent for their own respective accounts, in Dollars, fees
in the amounts and at the times specified in the Fee Letters.  Such fees shall
be fully earned when paid and shall not be refundable for any reason whatsoever,
absent manifest error.

 

(ii)                                  The Borrower shall pay to the Lenders, in
Dollars, such fees as shall have been separately agreed upon in writing in the
amounts and at the times so specified.  Such fees shall be

 

66

--------------------------------------------------------------------------------


 

fully earned when paid and shall not be refundable for any reason whatsoever,
absent manifest error.

 

2.11                        Computation of Interest and Fees; Retroactive
Adjustment of Applicable Rate.

 

(a)                                 All computations of interest for Base Rate
Loans (including Base Rate Loans determined by reference to the Eurocurrency
Rate) shall be made on the basis of a year of 365 or 366 days, as the case may
be, and actual days elapsed.  All other computations of fees and interest shall
be made on the basis of a 360-day year and actual days elapsed (which results in
more fees or interest, as applicable, being paid than if computed on the basis
of a 365-day year), or, in the case of interest in respect of Loans denominated
in Alternative Currencies as to which market practice differs from the
foregoing, in accordance with such market practice.  Interest shall accrue on
each Loan for the day on which the Loan is made, and shall not accrue on a Loan,
or any portion thereof, for the day on which the Loan or such portion is paid,
provided that any Loan that is repaid on the same day on which it is made shall,
subject to Section 2.13(a), bear interest for one day.  Each determination by
the Administrative Agent of an interest rate or fee hereunder shall be
conclusive and binding for all purposes, absent manifest error.  With respect to
all Non-LIBOR Quoted Currencies, the calculation of the applicable interest rate
(exclusive of the Applicable Margin) shall be determined in accordance with
market practice.

 

(b)                                 If, as a result of any restatement of or
other adjustment to the financial statements of the Parent or for any other
reason, the Borrower, the Administrative Agent or the Required Lenders determine
that (i) the Consolidated Total Leverage Ratio as calculated by the Borrower as
of any applicable date was inaccurate and (ii) a proper calculation of the
Consolidated Total Leverage Ratio would have resulted in higher pricing for such
period, the Borrower shall retroactively be obligated to pay to the
Administrative Agent for the account of the applicable Lenders or the L/C
Issuers, as the case may be, promptly on demand by the Administrative Agent (or,
if applicable, after the occurrence of an actual or deemed entry of an order for
relief with respect to the Borrower under any Debtor Relief Law, automatically
and without further action by the Administrative Agent, any Lender or any L/C
Issuer), an amount equal to the excess of the amount of interest and fees that
should have been paid for such period over the amount of interest and fees
actually paid for such period.  This paragraph shall not limit the rights of the
Administrative Agent, any Lender or any L/C Issuer, as the case may be, under
any other provision of this Agreement, including without limitation,
Section 2.03(b)(vii), 2.03(g) or 2.09(b) or under Article VIII.  The Borrower’s
obligations under this paragraph shall survive the survive termination of the
Commitments, repayment of all other Obligations.

 

2.12                        Evidence of Debt.

 

(a)                                 The Credit Extensions made by each Lender
shall be evidenced by one or more accounts or records maintained by such Lender
and by the Administrative Agent in the ordinary course of business.  The
accounts or records maintained by the Administrative Agent and each Lender shall
be conclusive absent manifest error of the amount of the Credit Extensions made
by the Lenders to the Borrower and the interest and payments thereon.  Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations.  In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error.  Upon
the request of any Lender made through the Administrative Agent, the Borrower
shall execute and deliver to such Lender (through the Administrative Agent) a
Note, which shall evidence such Lender’s Loans in addition to such accounts or
records.  Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount, currency and maturity of its Loans and
payments with respect thereto.

 

67

--------------------------------------------------------------------------------


 

(b)                                 In addition to the accounts and records
referred to in subsection (a), each Lender and the Administrative Agent shall
maintain in accordance with its usual practice accounts or records evidencing
the purchases and sales by such Lender of participations in Letters of Credit
and Swing Line Loans.  In the event of any conflict between the accounts and
records maintained by the Administrative Agent and the accounts and records of
any Lender in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.

 

2.13                        Payments Generally; Administrative Agent’s Clawback.

 

(a)                                 General.  All payments to be made by the
Borrower shall be made without condition or deduction for any counterclaim,
defense, recoupment or setoff.  Except as otherwise expressly provided herein
and except with respect to principal of and interest on Loans denominated in an
Alternative Currency, all payments by the Borrower hereunder shall be made to
the Administrative Agent, for the account of the respective Lenders to which
such payment is owed, at the applicable Administrative Agent’s Office in Dollars
and in Same Day Funds not later than 2:00 p.m. on the date specified herein. 
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder with respect to principal of and interest on Loans denominated in a
currency other than Dollars shall be made to the Administrative Agent, for the
account of the respective Lenders to which such payment is owed, at the
applicable Administrative Agent’s Office in such other currency and in Same Day
Funds not later than the Applicable Time specified by the Administrative Agent
on the dates specified herein.  Without limiting the generality of the
foregoing, the Administrative Agent may require that any payments due under this
Agreement be made in the United States.  If, for any reason, the Borrower is
prohibited by any Law from making any required payment hereunder in a currency
other than Dollars, the Borrower shall make such payment in Dollars in an amount
equal to the Dollar Equivalent of such other currency payment amount.  The
Administrative Agent will promptly distribute to each applicable Lender its
Applicable Percentage (or other applicable share as provided herein) of such
payment in like funds as received by wire transfer to such Lender’s Lending
Office.  All payments received by the Administrative Agent (i) after 2:00 p.m.,
in the case of payments in Dollars, or (ii) after the Applicable Time specified
by the Administrative Agent in the case of payments in a currency other than
Dollars, shall in each case be deemed received on the next succeeding Business
Day and any applicable interest or fee shall continue to accrue.  If any payment
to be made by the Borrower shall come due on a date other than a Business Day,
such due date shall be extended to the next following Business Day, and such
extension of time shall be reflected in computing interest or fees, as the case
may be.

 

(b)                                 (i)                                    
Funding by Lenders; Presumption by Administrative Agent.  Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurocurrency Rate Loans (or, in the case of
any Borrowing of Base Rate Loans, prior to 12:00 Noon on the date of such
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount.  In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand (without duplication) such
corresponding amount in Same Day Funds with interest thereon, for each day from
and including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the Overnight Rate plus any administrative,
processing or similar fees customarily charged by the Administrative Agent in
connection with the foregoing, and (B) in the case of a payment to be made by
the Borrower, the interest rate

 

68

--------------------------------------------------------------------------------


 

applicable to the Loans constituting such Borrowing.  If the Borrower and such
Lender shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period.  In
the event the Borrower pays such amount to the Administrative Agent, then such
amount shall reduce the principal amount of such Borrowing.  If such Lender pays
its share of the applicable Borrowing to the Administrative Agent, then the
amount so paid shall constitute such Lender’s Loan included in such Borrowing. 
Any payment by the Borrower shall be without prejudice to any claim the Borrower
may have against a Lender that shall have failed to make such payment to the
Administrative Agent.

 

(i)                                     Payments by the Borrower; Presumptions
by Administrative Agent.  Unless the Administrative Agent shall have received
notice from the Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the applicable Lenders or any L/C Issuer
hereunder that the Borrower will not make such payment, the Administrative Agent
may assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the applicable
Lenders or applicable L/C Issuer, as the case may be, the amount due.  In such
event, if the Borrower has not in fact made such payment, then each of the
applicable Lenders or the applicable L/C Issuer, as the case may be, severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or such L/C Issuer, in Same Day Funds with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
Overnight Rate.

 

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

 

(c)                                  Failure to Satisfy Conditions Precedent. 
If any Lender makes available to the Administrative Agent funds for any Loan to
be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article IV are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall promptly return such funds (in like funds
as received from such Lender) to such Lender, without interest.

 

(d)                                 Obligations of Lenders Several.  The
obligations of the Lenders hereunder to make Committed Revolving Loans
(including Alternative Currency Tranche Loans and Dollar Tranche Loans), to fund
participations in Letters of Credit and Swing Line Loans, to make payments
pursuant to Section 10.04(c), to make Term A-1 Loans, and to make Term A-2 Loans
are several and not joint.  The failure of any applicable Lender to make any
Committed Revolving Loan, to fund any such participation, to make any payment
under Section 10.04(c) on any date required hereunder, to make any Term A-1 Loan
or to make any Term A-2 Loan shall not relieve any other Lender of its
corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Committed
Revolving Loan, to purchase its participation, to make its payment under
Section 10.04(c), to make its Term A-1 Loan or to make its Term A-2 Loan.

 

(e)                                  Funding Source.  Nothing herein shall be
deemed to obligate any Lender to obtain the funds for any Loan in any particular
place or manner or to constitute a representation by any Lender that it has
obtained or will obtain the funds for any Loan in any particular place or
manner.

 

2.14                        Sharing of Payments by Lenders.

 

If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Committed Revolving Loans, Term A-1

 

69

--------------------------------------------------------------------------------


 

Loans or Term A-2 Loans made by it or the participations in L/C Obligations or
in Swing Line Loans resulting in such Lender’s receiving payment of a proportion
of the aggregate amount of such Committed Revolving Loans, Term A-1 Loans, Term
A-2 Loans or participations and accrued interest thereon greater than its pro
rata share thereof as provided herein, then the Lender receiving such greater
proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Committed Revolving
Loans, Term A-1 Loans and Term A-2 Loans and subparticipations in L/C
Obligations and Swing Line Loans of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Committed Revolving
Loans, Term A-1 Loans and Term A-2 Loans or such other amounts owing them, as
applicable, provided that:

 

(i)                                     if any such participations or
subparticipations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations or subparticipations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest; and

 

(ii)                                  the provisions of this Section 2.14 shall
not be construed to apply to (x) any payment made by or on behalf of the
Borrower pursuant to and in accordance with the express terms of this Agreement
(including the application of funds arising from the existence of a Defaulting
Lender or Disqualified Institution), (y) the application of Cash Collateral
provided for in Section 2.17 or (z) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations or Swing Line Loans to any
assignee or participant, other than an assignment to the Borrower or any
Subsidiary thereof (as to which the provisions of this Section 2.14 shall
apply).

 

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Laws, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower’s rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.

 

2.15                        Extension of Revolving Maturity Date.

 

(a)                                 Requests for Extension.  The Borrower may,
by notice to the Administrative Agent (who shall promptly notify the Lenders)
not earlier than ninety (90) days and not later than thirty (30) days prior to
the Revolving Maturity Date then in effect hereunder (the “Existing Revolving
Maturity Date”), elect that the Revolving Lenders extend the Revolving Maturity
Date for an additional six months from the Existing Revolving Maturity Date;
provided that the Revolving Maturity Date shall not be extended beyond the first
anniversary of the Initial Revolving Maturity Date.

 

(b)                                 Confirmation by Administrative Agent.  The
Administrative Agent shall confirm receipt of the Borrower’s notice delivered
pursuant to Section 2.15(a) no later than the date that is fifteen (15) days
prior to the Existing Revolving Maturity Date (or, if such date is not a
Business Day, on the next preceding Business Day).

 

(c)                                  Extension of Revolving Maturity Date.  If
(and only if) the conditions precedent set forth in Section 2.15(d) have been
met, then, effective as of the Existing Revolving Maturity Date, the Revolving
Maturity Date shall be extended to the date falling six months after the
Existing Revolving Maturity Date (except that, if such date is not a Business
Day, such Maturity Date as so extended shall be the next preceding Business
Day); provided that the Revolving Maturity Date shall not be extended beyond the
first anniversary of the Initial Revolving Maturity Date.

 

70

--------------------------------------------------------------------------------


 

(d)                                 Conditions to Effectiveness of Extensions. 
As a condition precedent to each extension of the Revolving Maturity Date,
(i) the Borrower shall deliver to the Administrative Agent a certificate of the
Borrower dated as of the then Existing Revolving Maturity Date signed by a
Responsible Officer (x) certifying and attaching the resolutions adopted by each
of the Credit Parties approving or consenting to such extension and
(y) certifying that (1) the representations and warranties contained in
Article V and in the other Loan Documents are true and correct in all material
respects (except to the extent that any representation or warranty that is
qualified by materiality shall be true and correct in all respects) on and as of
the then Existing Revolving Maturity Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they were true and correct in all material respects as of such earlier
date, and except that for purposes of this Section 2.15, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent statements furnished pursuant to subsections (a) and
(b), respectively, of Section 6.01 and (2) as of the then Existing Revolving
Maturity Date, and immediately after giving effect to such extension, no Default
exists and (ii) the Borrower shall pay to the Revolving Lenders on such Existing
Revolving Maturity Date a fee (to be shared among the Revolving Lenders based
upon their Applicable Percentages of the Aggregate Revolving Commitments) equal
to the product of (x) 0.075% multiplied by (y) the then Aggregate Revolving
Commitments.

 

(e)                                  Conflicting Provisions.  This Section 2.15
shall supersede any provisions in Section 10.01 to the contrary.

 

2.16                        Increase in Revolving Commitments; Addition of
Incremental Term Loan Facilities.

 

(a)                                 Request for Increase.  At any time prior to
the then applicable Maturity Date, the Borrower shall have the right to increase
the aggregate amount of the Facilities to an amount not exceeding $2,500,000,000
by requesting an increase in the Aggregate Revolving Commitments (each such
increase, an “Incremental Revolving Increase”), requesting an increase in the
Term A-1 Facility (each such increase, an “Incremental Term A-1 Increase”),
requesting an increase in the Term A-2 Facility (each such increase, an
“Incremental Term A-2 Increase”), or adding one or more tranches of term loans
(each an “Incremental Term Loan Facility”; each Incremental Term Loan Facility
and each Incremental Revolving Increase, Incremental Term A-1 Increase and
Incremental A-2 Increase are collectively referred to as “Incremental
Facilities”); provided that (i) no Default has occurred and is continuing,
(ii) each increase must be in a minimum amount of $10,000,000 and in integral
multiples of $5,000,000 in excess thereof (or such other amounts as are agreed
to by the Borrower and the Administrative Agent), (iii) the maturity date of any
Incremental Revolving Increase shall be no earlier than the Revolving Maturity
Date in effect at such time, the maturity date of any Incremental Term A-1
Increase, any Term A-2 Incremental Increase and any Incremental Term Loan
Facility shall be no earlier than the Term A-1 Maturity Date or Term A-2
Maturity Date, as applicable, (iv) except in the case of an Incremental Term
Loan Facility, each such Incremental Facility shall be on the same terms as the
Facility being increased and (v) the conditions to the making of a Credit
Extension set forth in Section 4.02 (other than Section 4.02(c)) shall be
satisfied or waived.  At the time of sending such notice, the Borrower (in
consultation with the Administrative Agent) shall specify the time period within
which each Revolving Lender, Term A-1 Lender or Term A-2 Lender, as applicable,
is requested to respond (which shall in no event be less than ten (10) Business
Days from the date of delivery of such notice to the applicable Lenders).

 

(b)                                 Lender Elections to Increase.  Each
applicable Lender shall notify the Administrative Agent within such time period
whether or not it agrees to increase its Revolving Commitment or make term loans
under the proposed Incremental Term A-1 Increase, the Incremental Term A-2
Increase, or the Incremental Term Loan Facility, as applicable, and, if so,
whether by an amount equal to, greater than, or

 

71

--------------------------------------------------------------------------------


 

less than its Applicable Percentage of such requested increase or requested
Incremental Facility.  Any Lender not responding within such time period shall
be deemed to have declined to increase its Revolving Commitment or make term
loans under the proposed Incremental Term A-1 Increase, the Incremental Term A-2
Increase, or the Incremental Term Loan Facility, as applicable.  Any such
Incremental Facility shall be syndicated on a best efforts basis and no Lender
shall be required to increase its Revolving Commitment or make term loans under
the Incremental Term Loan Facility, as applicable, to facilitate such
Incremental Facility.

 

(c)                                  Notification by Administrative Agent;
Additional Lenders.  The Administrative Agent shall notify the Borrower and each
applicable Lender of the Lenders’ responses to each request made hereunder. 
Subject to the approval of the Administrative Agent (which approval shall not be
unreasonably withheld or delayed) and, in the case of an Incremental Revolving
Increase, each L/C Issuer and each Swing Line Lender, the Borrower may also
invite additional Eligible Assignees to become Lenders pursuant to a joinder
agreement in form and substance reasonably satisfactory to the Administrative
Agent and its counsel (a “New Lender Joinder Agreement”).

 

(d)                                 Effective Date and Allocations.  If the
Commitments are increased or term loans shall be made under any Incremental Term
A-1 Increase, Incremental Term A-2 Increase, or Incremental Term Loan Facility,
as applicable, in accordance with this Section 2.16, the Administrative Agent
and the Borrower shall determine the effective date (the “Increase Effective
Date”) and the final allocation of such Incremental Facility.  The
Administrative Agent shall promptly notify the Borrower and the applicable
Lenders of the final allocation of such Incremental Facility and the Increase
Effective Date.

 

(e)                                  Conditions to Effectiveness of Incremental
Facility.  As a condition precedent to such Incremental Facility, the Borrower
shall deliver to the Administrative Agent a certificate of the Borrower dated as
of the Increase Effective Date signed by a Responsible Officer (i) certifying
and attaching the resolutions adopted by each of the Credit Parties approving or
consenting to such Incremental Facility, and (ii) certifying that (A) the
representations and warranties contained in Article V and in the other Loan
Documents are true and correct in all material respects (except to the extent
that any representation or warranty that is qualified by materiality shall be
true and correct in all respects) on and as of the Increase Effective Date,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they were true and correct in all material
respects as of such earlier date, and except that for purposes of this
Section 2.16, the representations and warranties contained in subsections (a)
and (b) of Section 5.05 shall be deemed to refer to the most recent statements
furnished pursuant to subsections (a) and (b), respectively, of Section 6.01 and
(B) as of the Increase Effective Date, and immediately after giving effect to
such Incremental Facility, no Default exists.  In connection with any
Incremental Revolving Increase, the Borrower shall prepay any Committed
Revolving Loans outstanding on the Increase Effective Date (and pay any
additional amounts required pursuant to Section 3.05) to the extent necessary to
keep the outstanding Committed Revolving Loans ratable with any revised
Applicable Percentages arising from any non-ratable increase in the Revolving
Commitments under this Section 2.16.  The Borrower shall provide a Note to any
new Lender joining on the Increase Effective Date, if requested.

 

(f)                                   Conflicting Provisions.  This Section 2.16
shall supersede any provisions in Sections 2.14 or 10.01 to the contrary.

 

(g)                                  Fees.  The Borrower shall pay such fees to
the Administrative Agent, for its own account and for the benefit of the Lenders
providing such Incremental Facility, as are agreed mutually at the time such
Incremental Facility is established.

 

72

--------------------------------------------------------------------------------


 

(h)                                 Amendments.  If any amendment to this
Agreement is reasonably requested to give effect to or to evidence any addition
of Incremental Facilities pursuant to and in accordance with this Section 2.16,
then such amendment shall be effective if executed by the Credit Parties, each
Lender providing such Incremental Facility and the Administrative Agent.

 

2.17                        Cash Collateral.

 

(a)                                 Certain Credit Support Events.

 

(i)                                     (A) Upon the request of the
Administrative Agent or any L/C Issuer (x) if such L/C Issuer has honored any
full or partial drawing request under any Letter of Credit issued by it and such
drawing has resulted in an L/C Borrowing, or (y) if, as of the Letter of Credit
Expiration Date, any L/C Obligation (other than in respect of an Extended Letter
of Credit) for any reason remains outstanding or (B) upon the request of the
Administrative Agent pursuant to Section 8.02, the Borrower shall, in each case,
promptly, and in any event no later than three (3) Business Days after receipt
of such request, Cash Collateralize the then Outstanding Amount of all L/C
Obligations.

 

(ii)                                  If at any time that there shall exist a
Defaulting Lender, promptly upon the request of the Administrative Agent, any
L/C Issuer or any Swing Line Lender, the Borrower shall deliver to the
Administrative Agent Cash Collateral in an amount sufficient to cover all
Fronting Exposure (after giving effect to Section 2.18(a)(iv) and any Cash
Collateral provided by such Defaulting Lender).

 

(iii)                               In addition, if the Administrative Agent
notifies the Borrower at any time that the Outstanding Amount of all L/C
Obligations at such time exceeds one hundred five percent (105%) of the Letter
of Credit Sublimit then in effect, then, within five (5) Business Days after
receipt of such notice, the Borrower shall Cash Collateralize the L/C
Obligations in an amount equal to the amount by which the Outstanding Amount of
all L/C Obligations exceeds the Letter of Credit Sublimit; provided that Cash
Collateral provided pursuant to this Section 2.17(a)(iii) shall be refunded to
the Borrower when the Outstanding Amount of all L/C Obligations is less than one
hundred five percent (105%) of the Letter of Credit Sublimit then in effect.

 

(iv)                              The Administrative Agent may, at any time and
from time to time after the initial deposit of Cash Collateral, request that
additional Cash Collateral be provided as required in the reasonable judgment of
the Administrative Agent in order to protect against the results of exchange
rate fluctuations.

 

(b)                                 Grant of Security Interest.  All Cash
Collateral (other than credit support not constituting funds subject to deposit)
shall be maintained in blocked, interest bearing deposit accounts at Bank of
America.  The Borrower, and to the extent provided by any Lender, such Lender,
hereby grants to (and subjects to the control of) the Administrative Agent, for
the benefit of the Administrative Agent, the L/C Issuers and the Revolving
Lenders (including the Swing Line Lenders), and agrees to maintain, a first
priority security interest in all such cash, deposit accounts and all balances
therein, and all other property so provided as collateral pursuant hereto, and
in all proceeds of the foregoing, all as security for the obligations to which
such Cash Collateral may be applied pursuant to Section 2.17(c).  If at any time
the Administrative Agent reasonably determines that Cash Collateral is subject
to any right or claim of any Person other than the Administrative Agent as
herein provided, or that the total amount of such Cash Collateral is less than
the applicable Fronting Exposure and other obligations secured thereby, the
Borrower or the relevant Defaulting Lender will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an aggregate amount equal to the

 

73

--------------------------------------------------------------------------------


 

excess of (x) the aggregate amount of such applicable Fronting Exposure and
obligations, over (y) the total amount of funds or other credit support, if any,
then held as Cash Collateral that the Administrative Agent reasonably determines
to be free and clear of any such right and claim.

 

(c)                                  Application.  Notwithstanding anything to
the contrary contained in this Agreement, Cash Collateral provided under or
applied pursuant to any of this Section 2.17 or Sections 2.02, 2.03, 2.04, 2.06,
2.18 or 8.02 in respect of Letters of Credit or Swing Line Loans shall be held
and applied to the satisfaction of the specific L/C Obligations or obligations
to fund participations in Swing Line Loans or obligations to fund Alternative
Currency Risk Participations (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may be provided for herein.

 

(d)                                 Release.  Cash Collateral (or the
appropriate portion thereof) provided to reduce Fronting Exposure or other
obligations shall be released promptly (and in any event within two (2) Business
Days), together with all interest, if any, that has accrued on such amount,
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by (x) the cure or waiver of the
relevant Event of Default in respect of Cash Collateral provided pursuant to
Section 8.02 and (y) the termination of Defaulting Lender status of the
applicable Lender (or, as appropriate, its assignee following compliance with
Section 10.06(b)), (ii) as provided in Section 2.17(a)(iii) (solely to the
extent described therein) or (iii) the Administrative Agent’s good faith
determination that there exists excess Cash Collateral; provided, however,
(x) that Cash Collateral furnished by or on behalf of the Borrower (including
any interest thereon) shall not be released during the continuance of a Default
or an Event of Default (and following application as provided in this
Section 2.17 may be otherwise applied in accordance with Section 8.03 during the
continuance of an Event of Default), and (y) the Person providing Cash
Collateral and the L/C Issuers or the Swing Line Lenders, as applicable, may
agree that Cash Collateral (including any interest thereon) shall not be
released but instead held to support future anticipated Fronting Exposure or
other obligations.

 

2.18                        Defaulting Lenders.

 

(a)                                 Adjustments.  Notwithstanding anything to
the contrary contained in this Agreement, if any Lender becomes a Defaulting
Lender, then, until such time as that Lender is no longer a Defaulting Lender,
to the extent permitted by applicable Law:

 

(i)                                     Waivers and Amendments.  That Defaulting
Lender’s right to approve or disapprove any amendment, waiver or consent with
respect to this Agreement shall be restricted as set forth in Section 10.01.

 

(ii)                                  Reallocation of Payments.  Any payment of
principal, interest, fees or other amounts received by the Administrative Agent
for the account of that Defaulting Lender (whether voluntary or mandatory, at
maturity, pursuant to Article VIII or otherwise, and including any amounts made
available to the Administrative Agent by that Defaulting Lender pursuant to
Section 10.08), shall be applied at such time or times as may be determined by
the Administrative Agent as follows: first, to the payment of any amounts owing
by that Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Lender to
the L/C Issuers or the Swing Line Lenders hereunder; third, if so determined by
the Administrative Agent or requested by any L/C Issuer or any Swing Line
Lender, to be held as Cash Collateral for future funding obligations of such
Defaulting Lender of any participation in any Swing Line Loan or Letter of
Credit; fourth, as the Borrower may request (so long as no Event of Default
exists), to the funding of any Loan in respect of which such

 

74

--------------------------------------------------------------------------------


 

Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Borrower, to be held in a non-interest bearing
deposit account and released in order to satisfy obligations of such Defaulting
Lender to fund Loans under this Agreement; sixth, to the payment of any amounts
owing to the Lenders, the L/C Issuers or the Swing Line Lenders as a result of
any judgment of a court of competent jurisdiction obtained by any Lender, any
L/C Issuer or any Swing Line Lender against such Defaulting Lender as a result
of that Defaulting Lender’s breach of its obligations under this Agreement;
seventh, so long as no Event of Default exists, to the payment of any amounts
owing to the Borrower as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement; and
eighth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans or L/C Borrowings in respect of which such
Defaulting Lender has not fully funded its appropriate share and (y) such Loans
or L/C Borrowings were made at a time when the conditions set forth in
Section 4.02 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and L/C Borrowings owed to, all non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or L/C
Borrowings owed to, such Defaulting Lender.  Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.18(a)(ii) shall be deemed paid to and redirected by that Defaulting
Lender, and each Lender irrevocably consents hereto.

 

(iii)                               Certain Fees.  Such Defaulting Lender
(x) shall not be entitled to receive any Unused Fee payable pursuant to
Section 2.10(a) for any period during which that Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such Unused Fee that
otherwise would have been required to have been paid to that Defaulting Lender),
(y) shall not be entitled to receive any Facility Fee on unfunded amounts
pursuant to Section 2.10(a) for any period during which that Lender is a
Defaulting Lender except only to the extent allocable to the sum of (1) the
Outstanding Amount of the Committed Revolving Loans funded by it and (2) its
Applicable Percentage of the stated amount of Letters of Credit and Swing Line
Loans for which it has provided (or is deemed to have provided) Cash Collateral
pursuant to Section 2.03(a)(iii), Section 2.17 or Section 2.18(a)(ii), as
applicable (and the Borrower shall (A) be required to pay to each L/C Issuer and
each Swing Line Lender, as applicable, the amount of such Facility Fee allocable
to its Fronting Exposure arising from such Defaulting Lender (solely to the
extent not Cash Collateralized by the Borrower) and (B) not be required to pay
the remaining amount of such Facility Fee that otherwise would have been
required to have been paid to such Defaulting Lender), and (z) shall be limited
in its right to receive Letter of Credit Fees as provided in Section 2.03(g).

 

(iv)                              Reallocation of Applicable Percentages to
Reduce Fronting Exposure.  During any period in which there is a Defaulting
Lender, for purposes of computing the amount of the obligation of each
non-Defaulting Lender to acquire, refinance or fund participations in Letters of
Credit or Swing Line Loans pursuant to Sections 2.02, 2.03 and 2.04, the
“Applicable Percentage” of each non-Defaulting Lender shall be computed without
giving effect to the Revolving Commitment of such Defaulting Lender; provided
that the aggregate obligation of each non-Defaulting Lender to acquire,
refinance or fund participations in Letters of Credit and Swing Line Loans shall
not exceed the positive difference, if any, of (1) the Revolving Commitment of
such non-Defaulting Lender minus (2) the aggregate Outstanding Amount of the
Committed Revolving Loans of such Lender.

 

75

--------------------------------------------------------------------------------


 

(b)                                 Defaulting Lender Cure.  If the Borrower,
the Administrative Agent, and, in the case of a Defaulting Lender that is a
Revolving Lender, each Swing Line Lender and each L/C Issuer agree in writing in
their sole discretion that a Defaulting Lender should no longer be deemed to be
a Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), such Lender will, to the extent applicable, purchase that
portion of outstanding Committed Revolving Loans and funded and unfunded
participations in Letters of Credit and Swing Line Loans of the other Revolving
Lenders or take such other actions as the Administrative Agent may determine to
be necessary to cause the Committed Revolving Loans and funded and unfunded
participations in Letters of Credit and Swing Line Loans to be held on a pro
rata basis by the Revolving Lenders in accordance with their Applicable
Percentages of the Aggregate Revolving Commitments (without giving effect to
Section 2.18(a)(iv)), whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while such Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from such Lender’s having been a Defaulting Lender.

 

2.19                        Conversion of Term A-1 Loans.

 

(a)                                 Subject to the terms hereof:

 

(i)                                     On the date, if any, prior to the first
anniversary of the Closing Date that the Borrower has prepaid Term A-1 Loans
pursuant to Section 2.06(e) in an aggregate amount equal to or greater than
$350,000,000 (such date the “Initial Conversion Date” and the prepaid amount in
excess of $250,000,000 on the Initial Conversion Date referred to as the
“Initial Conversion Amount”), each Term A-1 Lender shall as of the Initial
Conversion Date automatically be deemed to have a Dollar Tranche Commitment in
an amount equal to (or to have increased its existing Dollar Tranche Commitment
by an amount equal to) such Term A-1 Lender’s Applicable Percentage of the
Initial Conversion Amount the (“Initial Term A-1 Conversion”).

 

(ii)                                  On each date after the Initial Conversion
Date that the Borrower makes a prepayment pursuant to Section 2.06(e) which,
when taken together with all other prepayments made pursuant to
Section 2.06(e) after the Initial Conversion Date which prepayments were not
previously the subject of a Term A-1 Conversion, equals or exceeds $25,000,000
(each such date a “Subsequent Conversion Date” and the aggregate amount of such
prepayments referred to as a “Subsequent Conversion Amount”), the Aggregate
Revolving Commitments shall as of such Subsequent Conversion Date be deemed to
be increased by an amount equal to the applicable Subsequent Conversion Amount
and each Term A-1 Lender shall as of each such Subsequent Conversion Date
automatically be deemed to have a Dollar Tranche Commitment in an amount equal
to (or to have increased its existing Dollar Tranche Commitment by an amount
equal to) such Term A-1 Lender’s Applicable Percentage of the applicable
Subsequent Conversion Amount (each, a “Subsequent Term A-1 Conversion” and
collectively, the “Subsequent Term A-1 Conversions”; the Subsequent Term A-1
Conversions and the Initial Term A-1 Conversion, collectively the “Term A-1
Conversions”).

 

(b)                                 Each Term A-1 Conversion shall be subject to
satisfaction of the following conditions precedent:  (i) in addition to any
notice required pursuant to Section 2.06, the Administrative Agent shall have
received written notice, in substantially the form of Exhibit I hereto (a
“Notice of Term A-1 Prepayment and Conversion”), at least five (5) Business Days
(or such shorter time as the Administrative

 

76

--------------------------------------------------------------------------------


 

Agent shall agree) prior to the Initial Conversion Date or the applicable
Subsequent Conversion Date, as the case may be, which Notice of Term A-1
Prepayment and Conversion shall specify (x) the requested date of the Term A-1
Conversion (which shall be a Business Day) and (y) the Initial Conversion Amount
or the applicable Subsequent Conversion Amount, as the case may be, (ii) no
Default has occurred and is continuing as of the Initial Conversion Date or the
applicable Subsequent Conversion Date, as the case may be, (iii) the
representations and warranties contained in Article V and in the other Loan
Documents are true and correct in all material respects (except to the extent
that any representation or warranty that is qualified by materiality shall be
true and correct in all respects) as of the Initial Conversion Date or the
applicable Subsequent Conversion Date, as the case may be, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they were true and correct in all material respects as of such
earlier date, and except that for purposes of this Section 2.19, the
representations and warranties contained in subsections (a) and (b) of
Section 5.05 shall be deemed to refer to the most recent statements furnished
pursuant to subsections (a) and (b), respectively, of Section 6.01, (iv) no
prepayments made in connection with such Term A-1 Conversion were made utilizing
the proceeds of Revolving Loans and (v) on the Initial Conversion Date or the
applicable Subsequent Conversion Date, as the case may be, the Borrower shall
have paid a fee to the Administrative Agent, for the ratable benefit of the Term
A-1 Lenders, in an amount equal to 0.20% of the Initial Conversion Amount or the
applicable Subsequent Conversion Amount, as the case may be.

 

(c)                                  Notwithstanding anything to the contrary
contained herein, the Aggregate Revolving Commitments may not be increased
pursuant to this Section 2.19 by an amount in excess of $250,000,000.

 

(d)                                 In connection with any Term A-1 Conversion,
the Borrower shall provide a Note to any Lender that did not have a Revolving
Commitment prior to such Term A-1 Conversion, if requested.

 

(e)                                  In connection with any Term A-1 Conversion,
on the Initial Conversion Date or the applicable Subsequent Conversion Date, as
the case may be, the Administrative Agent shall notify the Revolving Lenders of
the occurrence of the Term A-1 Conversion effected on such date and the amount
of the Revolving Commitment, Dollar Tranche Commitment and relevant Applicable
Percentages of each Revolving Lender as a result thereof.  In the event that
such Term A-1 Conversion results in any change to any Applicable Percentage of
any Revolving Lender, then on the Initial Conversion Date or the applicable
Subsequent Conversion Date, as the case may be, (i) the participation interests
of the Dollar Tranche Lenders in any outstanding Letters of Credit and Swing
Line Loans shall be automatically reallocated among the Dollar Tranche Lenders
in accordance with their respective Applicable Percentages after giving effect
to such Term A-1 Conversion, (ii) any new Revolving Lender, and any existing
Revolving Lender whose Revolving Commitment has increased, shall pay to the
Administrative Agent such amounts as are necessary to fund its new or increased
Applicable Percentage of all existing Committed Revolving Loans, (iii) the
Administrative Agent will use the proceeds thereof to pay to all existing
Revolving Lenders whose Applicable Percentages are decreasing such amounts as
are necessary so that each Revolving Lender’s participation in existing
Committed Revolving Loans will be equal to its adjusted Applicable Percentage,
and (iv) if the Initial Conversion Date or the applicable Subsequent Conversion
Date, as the case may be, occurs on a date other than the last day of an
Interest Period applicable to any outstanding Committed Revolving Loan that is a
Eurodollar Rate Loan, then the Borrower shall pay any amounts required pursuant
to Section 3.05 on account of the payments made pursuant to clause (iii) of this
sentence.

 

(f)                                   Conflicting Provisions.  This Section 2.19
shall supersede any provisions in Sections 2.16, 10.01 or 10.06 to the contrary
and any Term A-1 Conversion may, without the consent of any Lenders, be
accompanied by such technical amendments to this Agreement and the other Loan

 

77

--------------------------------------------------------------------------------


 

Documents as may be necessary or appropriate, in the opinion of the
Administrative Agent, to effect the provisions of this Section 2.19.

 

ARTICLE III.

 

TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01                        Taxes.

 

(a)                                 Payments Free of Taxes.  (i) Any and all
payments by or on account of any obligation of any Credit Party hereunder or
under any other Loan Document shall be made free and clear of and without
reduction or withholding for any Taxes, except as required by applicable Laws. 
If any applicable Laws (as determined in the good faith discretion of the
Administrative Agent or the Borrower, as applicable) require the deduction or
withholding of any Tax from any such payment by the Administrative Agent or a
Credit Party, then the Administrative Agent or such Credit Party shall be
entitled to make such deduction or withholding, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.

 

(ii)                                  If any Credit Party or the Administrative
Agent shall be required by the Code to withhold or deduct any Taxes, including
both United States Federal backup withholding and withholding taxes, from any
payment, then (A) the Administrative Agent shall withhold or make such
deductions as are determined by the Administrative Agent to be required based
upon the information and documentation it has received pursuant to
Section 3.01(e), (B) the Administrative Agent shall timely pay the full amount
withheld or deducted to the relevant Governmental Authority in accordance with
the Code and (C) to the extent that the withholding or deduction is made on
account of Indemnified Taxes or Other Taxes, the sum payable by the applicable
Credit Party shall be increased as necessary so that after any required
withholding or the making of all required deductions (including deductions
applicable to additional sums payable under this Section 3.01) of Indemnified
Taxes or Other Taxes the Administrative Agent, the applicable Lender or L/C
Issuer, as the case may be, receives an amount equal to the sum it would have
received had no such withholding or deduction been made.

 

(iii)                               If any Credit Party or the Administrative
Agent shall be required by any applicable Laws other than the Code to withhold
or deduct any Taxes from any payment, then (A) such Credit Party or the
Administrative Agent, as required by such Laws, shall withhold or make such
deductions as are determined by it to be required based upon the information and
documentation it has received pursuant to Section 3.01(e), (B) such Credit Party
or the Administrative Agent, to the extent required by such Laws, shall timely
pay the full amount withheld or deducted to the relevant Governmental Authority
in accordance with such Laws, and (C) to the extent that the withholding or
deduction is made on account of Indemnified Taxes or Other Taxes, the sum
payable by the applicable Credit Party shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this
Section 3.01) of Indemnified Taxes or Other Taxes the Administrative Agent, the
applicable Lender or L/C Issuer, as the case may be, receives an amount equal to
the sum it would have received had no such withholding or deduction been made.

 

(b)                                 Payment of Other Taxes by the Credit
Parties.  Without limiting the provisions of subsection (a) above, the Credit
Parties shall timely pay any Other Taxes to the relevant Governmental Authority
in accordance with applicable Law.

 

78

--------------------------------------------------------------------------------


 

(c)                                  Tax Indemnification.

 

(i)                                     Without limiting the provisions of
subsection (a) or (b) above, the Credit Parties shall, and do hereby, indemnify
the Administrative Agent, each Lender and each L/C Issuer, and shall make
payment in respect thereof, within ten (10) Business Days after demand therefor,
for the full amount of any Indemnified Taxes or Other Taxes (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section 3.01) paid by the Administrative Agent, such
Lender or such L/C Issuer, as the case may be, and any penalties, interest and
reasonable expenses arising therefrom or with respect thereto, to the extent
such Indemnified Taxes or Other Taxes are payable in respect of any payments by
or on account of any obligation of the Credit Parties hereunder or under any
other Loan Document or otherwise with respect to any Loan Document or activities
related thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of any such payment or liability
delivered to the Borrower by a Lender or an L/C Issuer (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender or an L/C Issuer, shall be conclusive absent manifest error. 
Each of the Credit Parties shall, and does hereby, indemnify the Administrative
Agent, and shall make payment in respect thereof within ten (10) Business Days
after demand therefor, for any amount which a Lender or the L/C Issuer for any
reason fails to pay indefeasibly to the Administrative Agent as required
pursuant to Section 3.01(c)(ii) below.

 

(ii)                                  Without limiting the provisions of
subsection (a) or (b) above, each Lender and L/C Issuer shall, and do hereby,
indemnify and shall make payment in respect thereof, within ten (10) Business
Days after demand therefor, (x) the Administrative Agent against any Indemnified
Taxes attributable to such Lender or such L/C Issuer (but only to the extent
that the Credit Parties have not already indemnified the Administrative Agent
for such Indemnified Taxes and without limiting the obligation of the Credit
Parties to do so) and (y) the Administrative Agent and the Credit Parties, as
applicable, against any Excluded Taxes attributable to such Lender or such L/C
Issuer, in each case, that are payable or paid by the Administrative Agent or a
Credit Party in connection with any Loan Document, and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to any Lender by the Administrative Agent shall be conclusive absent
manifest error.  Each Lender and L/C Issuer hereby authorizes the Administrative
Agent to set off and apply any and all amounts at any time owing to such Lender
or such L/C Issuer, as the case may be, under this Agreement or any other Loan
Document against any amount due to the Administrative Agent and the Credit
Parties under this clause (ii).  The agreements in this clause (ii) shall
survive the resignation and/or replacement of the Administrative Agent, any
assignment of rights by, or the replacement of, a Lender or an L/C Issuer, the
termination of the Commitments and the repayment, satisfaction or discharge of
all other Obligations.

 

(d)                                 Evidence of Payments.  As soon as
practicable after any payment of Indemnified Taxes or Other Taxes by the Credit
Parties to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

79

--------------------------------------------------------------------------------


 

(e)                                  Status of Lenders.

 

(i)                                     Each Lender shall deliver to the
Borrower (with a copy to the Administrative Agent), at the time or times
prescribed by applicable Law or reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable Law or by the taxing authorities of any jurisdiction
and such other reasonably requested information as will permit the Borrower or
the Administrative Agent, as the case may be, to determine (A) whether or not
payments made by the Credit Parties hereunder or under any other Loan Document
are subject to Taxes, (B) if applicable, the required rate of withholding or
deduction, and (C) such Lender’s entitlement to any available exemption from, or
reduction of, applicable Taxes in respect of all payments to be made to such
Lender by the Borrower pursuant to this Agreement or otherwise to establish such
Lender’s status for withholding tax purposes in the applicable jurisdictions. 
Notwithstanding the previous sentence, the completion, execution and submission
of such documentation (other than such documentation set forth in Sections
3.01(e)(ii)(A) and (B) below) shall not be required if in the Lender’s
reasonable judgment such completion, execution or submission would materially
prejudice the legal or commercial position of such Lender

 

(ii)                                  Without limiting the generality of the
foregoing, in the event that a Borrower is resident for tax purposes in the
United States:

 

(A)                   any Lender that is a “United States person” within the
meaning of Section 7701(a)(30) of the Code shall deliver to the Borrower and the
Administrative Agent executed copies of IRS Form W-9 or such other documentation
or information prescribed by applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent, as the case may be, to determine that such Lender is not
subject to backup withholding or information reporting requirements; and

 

(B)                   each Foreign Lender that is entitled under the Code or any
applicable treaty to an exemption from or reduction of withholding tax with
respect to payments hereunder or under any other Loan Document shall deliver to
the Borrower and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
request of the Borrower or the Administrative Agent, but only if such Foreign
Lender is legally entitled to do so), whichever of the following is applicable:

 

(I)                                   duly completed executed copies of IRS Form
W-8BEN-E (or W-8BEN, as applicable) claiming eligibility for benefits of an
income tax treaty to which the United States is a party;

 

(II)                              duly completed executed copies of IRS Form
W-8ECI;

 

(III)                         in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate substantially in the form of Exhibit H-1 to the effect
that such Foreign Lender is not (A) a “bank” within the meaning of Section
881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of a Borrower within
the meaning of Section 881(c)(3)(B) of the Code, or (C) a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax

 

80

--------------------------------------------------------------------------------


 

Compliance Certificate”) and (y) duly completed copies of IRS Form W-8BEN-E (or
W-8BEN, as applicable);

 

(IV)                          to the extent a Foreign Lender is not the
beneficial owner of payments made under any Loan Documents, executed copies of
IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E (or W-8BEN,
as applicable), a U.S. Tax Compliance Certificate substantially in the form of
Exhibit H-2 or Exhibit H-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of Exhibit
H-4 on behalf of each such direct and indirect partner; or

 

(V)                               any other form prescribed by applicable Law as
a basis for claiming exemption from or a reduction in United States Federal
withholding tax duly completed, together with such supplementary documentation
as may be prescribed by applicable Law to permit the Borrower or the
Administrative Agent to determine the withholding or deduction required to be
made; and

 

(VI)                          each Lender shall deliver to the Administrative
Agent and the Borrower at the time or times prescribed by applicable Law and at
such time or times reasonably requested by the Borrower or the Administrative
Agent such documentation prescribed by applicable Law or reasonably requested by
the Administrative Agent or the Borrower sufficient for the Administrative Agent
and the Borrower to comply with their obligations under FATCA and to determine
whether payments to such Lender are subject to withholding tax under FATCA.

 

(iii)                               Each Lender shall promptly (A) notify the
Borrower and the Administrative Agent of any change in circumstances that would
modify or render invalid any claimed exemption or reduction, and (B) take such
steps as shall not be materially disadvantageous to it, in the sole reasonable
judgment of such Lender, and as may be reasonably necessary (including the
re-designation of its Lending Office) to avoid any requirement of applicable Law
of any jurisdiction that the Borrower or the Administrative Agent make any
withholding or deduction for taxes from amounts payable to such Lender.

 

(f)                                   Treatment of Certain Refunds.  Unless
required by applicable Law, at no time shall the Administrative Agent have any
obligation to file for or otherwise pursue on behalf of a Lender or an L/C
Issuer, or have any obligation to pay to any Lender or L/C Issuer, any refund of
Taxes withheld or deducted from funds paid for the account of such Lender or the
L/C Issuer, as the case may be.  If the Administrative Agent, any Lender or any
L/C Issuer determines, in its sole discretion, that it has received a refund of
any Taxes or Other Taxes as to which it has been indemnified by the Credit
Parties or with respect to which a Credit Party has paid additional amounts
pursuant to this Section 3.01, it shall pay to such Credit Party an amount equal
to such refund (but only to the extent of indemnity payments made, or additional
amounts paid, by such Credit Party under this Section 3.01 with respect to the
Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses and net of any loss or gain realized in the conversion of such funds
from or to another currency incurred by the Administrative Agent, such Lender or
such L/C Issuer, as the case may be, and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund), provided that the Borrower, upon the

 

81

--------------------------------------------------------------------------------


 

request of the Administrative Agent, such Lender or such L/C Issuer, agrees to
repay the amount paid over to the Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, such Lender or the L/C Issuer in the event the
Administrative Agent, such Lender or the L/C Issuer is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this subsection, in no event will any Lender or L/C Issuer be required to pay
any amount to a Credit Party pursuant to this subsection the payment of which
would place the Lender or L/C Issuer in a less favorable net after-Tax position
than such Lender or L/C Issuer would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.  This subsection shall not be construed
to require the Administrative Agent, any Lender or any L/C Issuer to make
available its tax returns (or any other information relating to its taxes that
it deems confidential) to the Credit Parties or any other Person.

 

3.02                        Illegality.

 

If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted in writing to such Lender that it is
unlawful, for any Lender or its applicable Lending Office to perform any of its
obligations hereunder or make, maintain or fund or charge interest with respect
to any Credit Extension or to determine or charge interest rates based upon the
Eurocurrency Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, Dollars or any Alternative Currency in the applicable interbank
market, then, (a) such Lender shall promptly give written notice of such
circumstances to the Borrower through the Administrative Agent, which notice
shall be withdrawn whenever such circumstances no longer exist, (b) any
obligation of such Lender to issue, make, maintain, fund or charge interest with
respect to any such Credit Extension or to make or continue Eurocurrency Rate
Loans in the affected currency or currencies or, in the case of Eurocurrency
Rate Loans in Dollars, to convert Base Rate Committed Loans to Eurocurrency Rate
Loans (each, an “Affected Loan”), shall be suspended, (c) such Lender shall then
have a commitment only to make a Base Rate Loan when an Affected Loan is
requested, and (d) if such notice asserts the illegality of such Lender making
or maintaining Base Rate Loans the interest rate on which is determined by
reference to the Eurocurrency Rate component of the Base Rate, the interest rate
on which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurocurrency Rate component of the Base Rate, in each case until such Lender
notifies the Administrative Agent and the Borrower that the circumstances giving
rise to such determination no longer exist.  Upon receipt of such notice, (x)
the Borrower shall, upon demand from such Lender (with a copy to the
Administrative Agent), prepay or, if applicable and such Loans are denominated
in Dollars, convert all Eurocurrency Rate Loans of such Lender to Base Rate
Loans (the interest rate on which Base Rate Loans of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurocurrency Rate component of the Base Rate), either
on the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such Eurocurrency Rate Loans to such day, or immediately,
if such Lender may not lawfully continue to maintain such Eurocurrency Rate
Loans and (y) if such notice asserts the illegality of such Lender determining
or charging interest rates based upon the Eurocurrency Rate, the Administrative
Agent shall during the period of such suspension compute the interest rate with
respect to such Credit Extension based upon the Base Rate (if necessary to avoid
such illegality, determined by the Administrative Agent without reference to the
Eurodollar Rate component thereof) until the Administrative Agent is advised in
writing by such Lender that it is no longer illegal for such Lender to determine
or charge interest rates based upon the Eurocurrency Rate.  Upon any such
prepayment or conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or converted.

 

82

--------------------------------------------------------------------------------


 

3.03                        Inability to Determine Rates.

 

If (a) in connection with any request for a Eurocurrency Rate Loan or a
conversion to or continuation thereof, the Administrative Agent determines that
(i) deposits (whether denominated in Dollars or an Alternative Currency) are not
being offered to banks in the applicable offshore interbank market for such
currency for the applicable amount and Interest Period of such Eurocurrency Rate
Loan, or (ii) adequate and reasonable means do not exist for determining the
Eurocurrency Rate for any requested Interest Period with respect to a proposed
Eurocurrency Rate Loan (whether in Dollars or an Alternative Currency) (any such
Eurocurrency Rate Loans, “Impacted Loans”), (b) in connection with an existing
or proposed Base Rate Loan, the Administrative Agent determines that adequate
and reasonable means do not exist for determining the Eurocurrency Rate
component of the Base Rate, or (c) the Required Lenders determine that for any
reason the Eurocurrency Rate for any requested Interest Period with respect to a
proposed Eurocurrency Rate Loan does not adequately and fairly reflect the cost
to such Lenders of funding such Eurocurrency Rate Loan, the Administrative Agent
will promptly so notify the Borrower and each Lender.  Thereafter, (x) the
obligation of the Lenders to make or maintain Eurocurrency Rate Loans in the
affected currency or currencies shall be suspended to the extent of the affected
Eurocurrency Rate Loans or Interest Periods, and (y) in the event of a
determination described in the preceding sentence with respect to the
Eurocurrency Rate component of the Base Rate, the utilization of the
Eurocurrency Rate component in determining the Base Rate shall be suspended, in
each case until the Administrative Agent upon the instruction of the Required
Lenders revokes such notice.  Upon receipt of such notice, the Borrower may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans in the affected currency or currencies (to the extent of
the affected Eurocurrency Rate Loans or Interest Periods) or, failing that, will
be deemed to have converted such request into a request for a Committed
Borrowing of Base Rate Loans in the amount specified therein.

 

Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a) of this section, the Administrative Agent,
in consultation with the Borrower and the affected Lenders, may establish an
alternative interest rate for the Impacted Loans, in which case such alternative
rate of interest shall apply with respect to the Impacted Loans until (1) the
Administrative Agent revokes the notice delivered with respect to the Impacted
Loans under clause (a) of this section, (2) the Required Lenders notify the
Administrative Agent and the Borrower that such alternative interest rate does
not adequately and fairly reflect the cost to such Lenders of funding the
Impacted Loans, in which case the Administrative Agent, in consultation with the
Borrower and the affected Lenders, may establish a different alternative
interest rate for the Impacted Loans, or (3) any affected Lender determines that
any Law has made it unlawful, or that any Governmental Authority has asserted
that it is unlawful, for such Lender or its applicable Lending Office to make,
maintain or fund Loans whose interest is determined by reference to such
alternative rate of interest or to determine or charge interest rates based upon
such rate or any Governmental Authority has imposed material restrictions on the
authority of such Lender to do any of the foregoing and provides the
Administrative Agent and the Borrower written notice thereof.

 

3.04                        Increased Costs; Reserves on Eurocurrency Rate
Loans.

 

(a)                                 Increased Costs Generally.  If any Change in
Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended or participated in by, any Lender (except any reserve requirement
contemplated by Section 3.04(e)) or any L/C Issuer;

 

83

--------------------------------------------------------------------------------


 

(ii)                                  subject any Lender or any L/C Issuer to
any Taxes of any kind whatsoever with respect to this Agreement, any Letter of
Credit, any participation in a Letter of Credit or any Eurocurrency Rate Loan
made by it, or change the basis of taxation of payments to such Lender or such
L/C Issuer in respect thereof (except for Indemnified Taxes or Other Taxes
covered by Section 3.01 and the imposition of any Connection Income Taxes or of
any Excluded Taxes described in clauses (b) through (d) of the definition of
“Excluded Taxes” or change in the rate of any Excluded Taxes payable by such
Lender or such L/C Issuer);

 

(iii)                               impose on any Lender or any L/C Issuer or
the London interbank market any other condition, cost or expense affecting this
Agreement or Eurocurrency Rate Loans made by such Lender or any Letter of Credit
or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurocurrency Rate (or of maintaining
its obligation to make any such Loan), or to increase the cost to such Lender or
such L/C Issuer of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or such L/C Issuer, the Borrower will
pay to such Lender or such L/C Issuer, as the case may be, such additional
amount or amounts as will compensate such Lender or such L/C Issuer, as the case
may be, for such additional costs incurred or reduction suffered.

 

(b)                                 Capital Requirements.  If any Lender or the
L/C Issuer determines that any Change in Law affecting such Lender or the L/C
Issuer or any Lending Office of such Lender or such Lender’s or the L/C Issuer’s
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender’s or the L/C
Issuer’s capital or on the capital of such Lender’s or the L/C Issuer’s holding
company, if any, as a consequence of this Agreement, the Commitments of such
Lender or the Loans made by, or participations in Letters of Credit or Swing
Line Loans held by, such Lender, or the Letters of Credit issued by such L/C
Issuer, to a level below that which such Lender or such L/C Issuer or such
Lender’s or such L/C Issuer’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or such L/C Issuer’s
policies and the policies of such Lender’s or such L/C Issuer’s holding company
with respect to capital adequacy and liquidity), then from time to time the
Borrower will pay to such Lender or such L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or such L/C Issuer
or such Lender’s or such L/C Issuer’s holding company for any such reduction
suffered.  The Borrower shall not be required to pay such additional amounts
unless such amounts are the result of requirements imposed generally on lenders
similar to such Lender or such L/C Issuer and not the result of some specific
reserve or similar requirement imposed on such Lender or such L/C Issuer as a
result of such Lender’s or such L/C Issuer’s special circumstances.

 

(c)                                  Certificates for Reimbursement.  A
certificate of a Lender or an L/C Issuer setting forth in reasonable detail the
basis for and calculation of the amount or amounts necessary to compensate such
Lender or such L/C Issuer or its holding company, as the case may be, as
specified in subsection (a) or (b) of this Section 3.04 and delivered to the
Borrower, in detail sufficient to enable the Borrower to verify the computation
thereof, shall be conclusive absent manifest error.  The Borrower shall pay such
Lender or such L/C Issuer, as the case may be, the amount shown as due on any
such certificate within ten (10) Business Days after receipt thereof.  Any
amounts requested to be payable pursuant to this Section 3.04 shall be requested
in good faith (and not on an arbitrary and capricious basis) and consistent with

 

84

--------------------------------------------------------------------------------


 

similarly situated customers of the applicable Lender after consideration of
factors as such Lender then reasonably determines to be relevant.

 

(d)                                 Delay in Requests.  Failure or delay on the
part of any Lender or the L/C Issuer to demand compensation pursuant to the
foregoing provisions of this Section 3.04 shall not constitute a waiver of such
Lender’s or the L/C Issuer’s right to demand such compensation, provided that
the Borrower shall not be required to compensate a Lender or the L/C Issuer
pursuant to the foregoing provisions of this Section 3.04 for any increased
costs incurred or reductions suffered more than three months prior to the date
that such Lender or such L/C Issuer, as the case may be, notifies the Borrower
of the Change in Law giving rise to such increased costs or reductions and of
such Lender’s or such L/C Issuer’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the three month period referred to above shall
be extended to include the period of retroactive effect thereof).

 

(e)                                  Additional Reserve Requirements.  The
Borrower shall pay to each Lender, (i) so long as such Lender shall be required
to maintain reserves with respect to liabilities or assets consisting of or
including Eurocurrency funds or deposits (currently known as “Eurocurrency
liabilities”), additional interest on the unpaid principal amount of each
Eurocurrency Rate Loan equal to the actual costs of such reserves allocated to
such Loan by such Lender (as determined by such Lender in good faith, which
determination shall be conclusive absent manifest error), and (ii) so long as
such Lender shall be required to comply with any reserve ratio requirement or
analogous requirement of any other central banking or financial regulatory
authority imposed in respect of the maintenance of the Commitments or the
funding of the Eurocurrency Rate Loans, such additional costs (expressed as a
percentage per annum and rounded upwards, if necessary, to the nearest five
decimal places) equal to the actual costs allocated to such Commitment or Loan
by such Lender (as determined by such Lender in good faith, which determination
shall be conclusive absent manifest error), which in each case shall be due and
payable on each date on which interest is payable on such Loan, provided the
Borrower shall have received at least ten (10) days’ prior notice (with a copy
to the Administrative Agent) of such additional interest or costs from such
Lender.  If a Lender fails to give notice ten (10) days prior to the relevant
Interest Payment Date, such additional interest or costs shall be due and
payable ten (10) Business Days from receipt of such notice.

 

3.05                        Compensation for Losses.

 

Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Borrower shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense (other than loss of anticipated
profits) incurred by it as a result of:

 

(a)                                 any continuation, conversion, payment or
prepayment of any Eurocurrency Rate Loan on a day other than the last day of the
Interest Period for such Loan (whether voluntary, mandatory, automatic, by
reason of acceleration, or otherwise);

 

(b)                                 any failure by the Borrower (for a reason
other than the failure of such Lender to make a Loan) to prepay, borrow,
continue or convert any Eurocurrency Rate Loan on the date or in the amount
notified by the Borrower;

 

(c)                                  any failure by the Borrower to make payment
of any Loan or drawing under any Letter of Credit (or interest due thereon)
denominated in an Alternative Currency on its scheduled due date or any payment
thereof in a different currency; or

 

(d)                                 any assignment of a Eurocurrency Rate Loan
on a day other than the last day of the Interest Period therefor as a result of
a request by the Borrower pursuant to Section 10.13.

 

85

--------------------------------------------------------------------------------


 

The Borrower shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing, including without limitation, any loss
or expense arising from the termination of any foreign exchange contract.

 

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurocurrency
Rate Loan made by it at the Eurocurrency Rate for such Loan by a matching
deposit or other borrowing in the offshore interbank market for such currency
for a comparable amount and for a comparable period, whether or not such
Eurocurrency Rate Loan was in fact so funded.

 

3.06                        Mitigation Obligations; Replacement of Lenders.

 

(a)                                 Designation of a Different Lending Office. 
Each Lender may make any Credit Extension to the Borrower through any Lending
Office; provided that (i) except where such Credit Extension is made to the
Borrower through a Lending Office due to the licensing or other regulatory
requirements of such Lender, in connection with such Credit Extension such
Lender shall not request compensation under Section 3.04 or request the Borrower
to pay any additional amount to any Lender or any Governmental Authority in any
amount in excess of amounts payable to such Lender or Governmental Authority, as
the case may be, in the absence of such election, and (ii) the exercise of this
option shall not otherwise affect the obligation of the Borrower to repay the
Credit Extension in accordance with the terms of this Agreement.  If any Lender
requests compensation under Section 3.04, or requires the Borrower to pay any
additional amount to any Lender, the L/C Issuer or any Governmental Authority
for the account of any Lender or the L/C Issuer pursuant to Section 3.01, or if
any Lender gives a notice pursuant to Section 3.02, then such Lender or the L/C
Issuer shall, as applicable, use reasonable efforts to designate a different
Lending Office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender or the L/C Issuer, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.01 or 3.04, as the case may be, in the future, or eliminate the
need for the notice pursuant to Section 3.02, as applicable, and (ii) in each
case, would not subject such Lender or the L/C Issuer, as the case may be, to
any unreimbursed cost or expense and would not otherwise be disadvantageous to
such Lender or the L/C Issuer, as the case may be.  The Borrower hereby agrees
to pay all reasonable costs and expenses incurred by any Lender or the L/C
Issuer in connection with any such designation or assignment.

 

(b)                                 Replacement of Lenders.  If any Lender
requests compensation under Section 3.04, or if the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 3.01 and, in each case, such Lender
has declined or is unable to designate a different lending office in accordance
with Section 3.06(a), the Borrower may replace such Lender in accordance with
Section 10.13.

 

3.07                        Survival.

 

All of the obligations of the Credit Parties under this Article III shall
survive termination of the Commitments, repayment of all other Obligations
hereunder and resignation of the Administrative Agent.

 

86

--------------------------------------------------------------------------------


 

ARTICLE IV.

 

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

4.01                        Conditions of Initial Credit Extension.

 

The effectiveness of this Agreement and the obligation of each L/C Issuer and of
each Lender to make its initial Credit Extension hereunder are subject to
satisfaction or waiver of the following conditions precedent:

 

(a)                                 The Administrative Agent’s receipt of the
following, each of which shall be originals or telecopies or electronic copies
(followed promptly by originals) unless otherwise specified, each properly
executed by a Responsible Officer, each dated the Closing Date (or, in the case
of certificates of governmental officials, a recent date before the Closing
Date) and each in form and substance reasonably satisfactory to the
Administrative Agent:

 

(i)                                     executed counterparts of this Agreement,
executed and delivered by the Administrative Agent, the Borrower, the Guarantors
and each Lender listed on Schedule 2.01;

 

(ii)                                  a Revolving Note, Term A-1 Note and/or
Term A-2 Note, as applicable, executed by the Borrower in favor of each
applicable Lender requesting such Note;

 

(iii)                               such certificates of resolutions or other
action, incumbency certificates and/or other certificates of Responsible
Officers as the Administrative Agent may reasonably require evidencing the
identity, authority and capacity of each Responsible Officer authorized to act
as a Responsible Officer in connection with this Agreement and the other Loan
Documents;

 

(iv)                              such documents and certifications as the
Administrative Agent may reasonably require to evidence that each Credit Party
is duly organized or formed, and that each Credit Party is validly existing, in
good standing and qualified to engage in business in its state of organization
and in each jurisdiction where its ownership, lease or operation of properties
or the conduct of its business requires such qualification, except to the extent
that failure to do so could not reasonably be expected to have a Material
Adverse Effect;

 

(v)                                 favorable opinions of (A) Kristen Benson,
General Counsel of the Parent, and (B) Sidley Austin LLP, counsel to the Credit
Parties, in each case, addressed to the Administrative Agent and each Lender;

 

(vi)                              a certificate signed by a Responsible Officer
certifying (A) that the conditions specified in Section 4.02 have been
satisfied; (B) no action, suit, investigation or proceeding is pending or, to
the knowledge of any Credit Party, is threatened in any court or before any
arbitrator or governmental authority related to the Facilities or that would
reasonably be expected to have a Material Adverse Effect; and (C) that there has
not occurred since December 31, 2014, after giving pro forma effect to the
transactions to occur on or about the Closing Date (including, without
limitation, the Spin-Off, the Specified Transfer and all Credit Extensions to
occur on the Closing Date), any event or condition that has had, or would
reasonably be expected, either individually or in the aggregate, to have, a
Material Adverse Effect;

 

(vii)                           a certificate, attached hereto as Exhibit E,
signed by a Responsible Officer and evidencing that, giving pro forma effect as
of March 31, 2015 to the transactions to occur on or about the Closing Date
(including, without limitation, the Spin-Off, the Specified Transfer and all

 

87

--------------------------------------------------------------------------------


 

Credit Extensions to occur on the Closing Date), as of the date of the Closing
Date, the Borrower is in pro forma compliance with the financial covenants
contained in Section 7.10, setting forth a calculation of the Consolidated Total
Leverage Ratio as of the last day of the fiscal quarter ending March 31, 2015,
and including a schedule of Unencumbered Properties, all in form and detail
reasonably satisfactory to the Administrative Agent (such certificate, the “Pro
Forma Closing Date Compliance Certificate”);

 

(viii)                        a certificate signed by a Responsible Officer of
the applicable Credit Party certifying that no approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, the Credit Parties of this Agreement or any other Loan Document, except
for such approvals, consents, exemptions, authorizations or other actions or
notices or filings which have already been completed or obtained;

 

(ix)                              the financial statements referenced in Section
5.05(a), (b) and (d);

 

(x)                                 the Escrow Agreement, executed by the Escrow
Agent, the Borrower, the Parent, Ventas, Inc. and the Administrative Agent;

 

(xi)                              the Undertaking Agreement, executed by Ventas,
Inc., the Parent, the Borrower and the Administrative Agent;

 

(xii)                           a letter of direction, executed by the Borrower,
with respect to proceeds of the initial Credit Extensions that are not subject
to the terms of the Escrow Agreement; and

 

(xiii)                        such other documents, instruments, agreements or
information as the Administrative Agent reasonably may reasonably request.

 

(b)                                 Any fees required to be paid by the Borrower
on or prior to the Closing Date pursuant to the Loan Documents and all expenses
required to be reimbursed by the Borrower on or prior to the Closing Date
pursuant to the Loan Documents shall have been paid, provided that (i) all such
fees and expenses will be disbursed contemporaneously with the disbursement of
the proceeds of the initial Credit Extensions held pursuant to the Escrow
Agreement and (ii) invoices for such expenses have been presented to the
Borrower a reasonable period of time (and in any event not less than one (1)
Business Day) prior to the Closing Date (including, unless waived by the
Administrative Agent, all reasonable, documented, out-of-pocket fees, charges
and disbursements of counsel to the Administrative Agent (paid directly to such
counsel if requested by the Administrative Agent), plus such additional amounts
of such fees, charges and disbursements as shall constitute its reasonable
estimate of such fees, charges and disbursements incurred or to be incurred by
it through the closing proceedings (provided that such estimate shall not
thereafter preclude a final settling of accounts between the Borrower and the
Administrative Agent)).

 

(c)                                  The Credit Parties shall have provided the
documentation and other information to the Lenders that is required by
regulatory authorities under applicable “know your customer” and
anti-money-laundering rules and regulations, including, without limitation, the
Patriot Act.

 

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
(i) this Agreement and each other document to which it is a party or which it
has reviewed or

 

88

--------------------------------------------------------------------------------


 

(ii) any other matter required thereunder to be consented to or approved by or
acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

 

4.02                        Conditions to All Credit Extensions.

 

The obligation of each Lender to honor any Request for Credit Extension (other
than a Committed Loan Notice requesting only a conversion of Loans to the other
Type, or a continuation of Eurocurrency Rate Loans) is subject to the following
conditions precedent:

 

(a)                                 The representations and warranties of the
Credit Parties contained in Article V or any other Loan Document, or which are
contained in any document required to be furnished at any time under or in
connection herewith or therewith, shall be true and correct in all material
respects (except to the extent that any representation or warranty that is
qualified by materiality shall be true and correct in all respects) on and as of
the date of such Credit Extension, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date, and except that for purposes of this Section 4.02, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 6.01.

 

(b)                                 No Default shall exist on the date of such
Credit Extension, or would result from such proposed Credit Extension or from
the application of the proceeds thereof.

 

(c)                                  The Administrative Agent and, if
applicable, the applicable L/C Issuer or the Swing Line Lenders shall have
received a Request for Credit Extension in accordance with the requirements
hereof.

 

(d)                                 In the case of a Credit Extension to be
denominated in an Alternative Currency (or in a currency other than an
Alternative Currency pursuant to Section 2.05), there shall not have occurred
any change in national or international financial, political or economic
conditions or currency exchange rates or exchange controls which, in the
reasonable opinion of (i) the Administrative Agent, the Required Revolving
Lenders (in the case of any Revolving Loans to be denominated in an Alternative
Currency), (ii) the applicable Revolving Lenders (in the case of any Negotiated
Rate Loans to be denominated in a currency other than Dollars) or (iii) the L/C
Issuer (in the case of any Letter of Credit to be denominated in an Alternative
Currency), would make it impracticable for such Committed Borrowing, Negotiated
Rate Loan or L/C Credit Extension to be denominated in the relevant Alternative
Currency (or in such currency other than an Alternative Currency pursuant to
Section 2.05).

 

(e)                                  Any such proposed Credit Extension under
the Revolving Credit Facility does not exceed the unused portion of the
Revolving Credit Facility at such time.

 

Each Request for a Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Loans to the other Type or a continuation of
Eurocurrency Rate Loans) submitted by the Borrower shall be deemed to be a
representation and warranty that the conditions specified in Sections 4.02(a),
(b) and (e) have been satisfied on and as of the date of the applicable Credit
Extension.

 

ARTICLE V.

 

REPRESENTATIONS AND WARRANTIES

 

The Credit Parties represent and warrant to the Administrative Agent and the
Lenders that:

 

89

--------------------------------------------------------------------------------


 

5.01                        Existence, Qualification and Power.

 

Each Credit Party and its Subsidiaries (a) is duly organized or formed, validly
existing and in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to (i)
own its assets and carry on its business and (ii) execute, deliver and perform
its obligations under the Loan Documents to which it is a party and (c) is duly
qualified to do business and in good standing under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification; except in each case
referred to in clause (a) (solely as to Subsidiaries that are not Credit
Parties), (b)(i) or (c), to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect.

 

5.02                        Authorization; No Contravention.

 

The execution, delivery and performance by each Credit Party of each Loan
Document to which it is a party has been duly authorized by all necessary
corporate or other organizational action, and do not and will not (a) contravene
the terms of such Credit Party’s Organization Documents; (b) conflict with or
result in any breach or contravention of, or the creation of any Lien under, or
require any payment to be made under (i) any Contractual Obligation to which
such Credit Party is party or affecting such Credit Party or the properties of
such Credit Party or any of its Subsidiaries or (ii) any order, injunction, writ
or decree of any Governmental Authority or any arbitral award to which such
Credit Party or its property is subject; or (c) violate any Law; except in each
case referred to in clause (b) or (c), as contemplated hereunder or to the
extent such conflict, breach, contravention or violation, or creation of any
such Lien or required payment could not reasonably be expected to have a
Material Adverse Effect.

 

5.03                        Governmental Authorization; Other Consents.

 

No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with the execution, delivery or performance by, or
enforcement against, the Credit Parties of this Agreement or any other Loan
Document, except for such approvals, consents, exemptions, authorizations or
other actions or notices or filings which have already been completed or
obtained.

 

5.04                        Binding Effect.

 

This Agreement has been, and each other Loan Document, when delivered hereunder,
will have been, duly executed and delivered by the Credit Parties party
thereto.  This Agreement constitutes, and each other Loan Document when so
delivered will constitute, a legal, valid and binding obligation of the Credit
Parties party thereto, enforceable against such Credit Parties in accordance
with its terms, except as enforceability may be limited by applicable Debtor
Relief Laws and equitable principles relating to enforceability.

 

5.05                        Financial Statements; No Material Adverse Effect.

 

(a)                                 The Audited Financial Statements (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein; (ii) fairly
present in all material respects the financial condition of the Consolidated
Group (assuming that each Consolidated Party existing as of the Closing Date
existed as of the date of such Audited Financial Statements and that the
transactions required to effectuate the Spin-Off shall have occurred) as of the
date thereof and its results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; and (iii) show

 

90

--------------------------------------------------------------------------------


 

all material indebtedness and other material liabilities, direct or contingent,
of the Parent and its Subsidiaries as of the date thereof, including liabilities
for taxes, material commitments and material Indebtedness, in each case, to the
extent required by GAAP.

 

(b)                                 The Unaudited Combined Consolidated
Financial Statements of Care Capital Properties, Inc.’s Predecessors as of and
for the three months ended March 31, 2015 as set forth in the Form 10 (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein or as otherwise
permitted pursuant to Section 1.03, (ii) fairly present in all material respects
the financial condition of the Consolidated Group (assuming that each
Consolidated Party existing as of the Closing Date existed as of the date of
such unaudited financial statements and that the transactions required to
effectuate the Spin-Off shall have occurred) as of the date thereof and its
results of operations for the period covered thereby, subject, in the case of
clauses (i) and (ii), to the absence of footnotes and to normal year-end audit
adjustments and (iii) show all material indebtedness and other material
liabilities, direct or contingent, of the Consolidated Group as of the date
thereof, including liabilities for taxes, material commitments and material
Indebtedness, in each case, to the extent required by GAAP.

 

(c)                                  Since December 31, 2014, there has been no
event or circumstance, either individually or in the aggregate, that has had or
would reasonably be expected to have a Material Adverse Effect.

 

(d)                                 As set forth in the Form 10, the
consolidated pro forma balance sheet of the Consolidated Group (assuming that
each Consolidated Party existing as of the Closing Date existed as of March 31,
2015 and that the transactions required to effectuate the Spin-Off shall have
occurred) as at March 31, 2015, and the related consolidated pro forma
statements of income of such Consolidated Group for the three month period then
ended, certified by the chief financial officer or treasurer of the Parent,
copies of which have been furnished to the Administrative Agent and the Lenders,
fairly present in all material respects the consolidated pro forma financial
condition of the Parent and its Subsidiaries as at such date and the
consolidated pro forma results of operations of the Parent and its Subsidiaries
for the period ended on such date, in each case after giving pro forma effect to
the transactions to occur on the Closing Date (including, without limitation,
the Spin-Off, the Specified Transfer and all Credit Extensions to occur on the
Closing Date) as if such transactions had occurred on such date.

 

5.06                        Litigation.

 

There are no actions, suits, proceedings, claims, investigations or disputes
pending or, to the knowledge of the Credit Parties, threatened or contemplated,
at law, in equity, in arbitration or before any Governmental Authority, by or
against a Credit Party or any Subsidiary or against any of their properties or
revenues that (a) affect or pertain to this Agreement or any other Loan
Document, or any of the transactions contemplated hereby and (i) would
materially and adversely affect the transactions set forth in the Loan Documents
or otherwise contemplated hereby or (ii) contests in any manner the validity or
enforceability of any material provision of any Loan Document, or (b) as to
which there is a reasonable possibility of an adverse determination, and, if so
adversely determined, either individually or in the aggregate, could reasonably
be expected to have a Material Adverse Effect.

 

5.07                        No Default.

 

No Default has occurred and is continuing or would result from the consummation
of the transactions contemplated by this Agreement or any other Loan Document.

 

91

--------------------------------------------------------------------------------


 

5.08                        Ownership of Property and Valid Leasehold Interests;
Liens.

 

(a)                                 Each of the Credit Parties and each
Subsidiary has good record and marketable title in fee simple to, or valid
leasehold interests in, all real property necessary or used in the ordinary
conduct of its business, except for such defects in title or valid leasehold
interests as could not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.

 

(b)                                 The Unencumbered Properties, the Equity
Interests in any Direct Owner of an Unencumbered Property or in any Indirect
Owner of a Direct Owner thereof and the right to any income from any of the
foregoing are subject to no Liens, other than Liens permitted by Section 7.01.

 

5.09                        Environmental Compliance.

 

There are no existing violations of Environmental Laws or claims alleging
potential liability or responsibility for the violation of any Environmental
Law, in each case relating to any Credit Party or any of the Unencumbered
Properties that could, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.

 

5.10                        Insurance.

 

The Credit Parties and their Subsidiaries maintain or require the tenants or
managers of their owned properties to maintain insurance that complies with the
requirements of Section 6.07.

 

5.11                        Taxes.

 

The Credit Parties and their Subsidiaries have filed all Federal and state
income tax returns and all other material tax returns and reports required to be
filed, and have paid all Federal and state income taxes and all other material
taxes, assessments, fees and other governmental charges levied or imposed upon
them or their properties, income or assets otherwise due and payable, except
those which are being contested in good faith by appropriate proceedings
diligently conducted and for which adequate reserves with respect thereto, to
the extent required by GAAP, are maintained on the books of the applicable
Person, or except in the case of Immaterial Subsidiaries where the failure to
take any of the foregoing actions could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.  To the knowledge
of the Credit Parties, there is no proposed tax assessment against any Credit
Party or any Subsidiary that would, if made, have a Material Adverse Effect.

 

5.12                        ERISA Compliance.

 

(a)                                 Each Plan is in compliance with the
applicable provisions of ERISA, the Code and other Federal or state Laws, except
for any such failures to comply as, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.  Each Plan that
is intended to qualify under Section 401(a) of the Code has received a favorable
determination or opinion or advisory letter from the IRS or an application for
such has been submitted to the IRS with respect thereto (or the period for such
a submission has not yet lapsed) and, to the knowledge of the Credit Parties,
nothing has occurred that could reasonably be expected to prevent, or cause the
loss of, such qualification.  The Parent and each ERISA Affiliate have made all
required contributions to each Pension Plan subject to Section 412 of the Code,
and no application for a funding waiver or an extension of any amortization
period pursuant to Section 412 of the Code has been made with respect to any
Pension Plan.

 

(b)                                 There are no pending or, to the knowledge of
any Credit Party, threatened claims, actions or lawsuits, or action by any
Governmental Authority, with respect to any Plan that could reasonably be

 

92

--------------------------------------------------------------------------------


 

expected to have a Material Adverse Effect.  There has been no prohibited
transaction or violation of the fiduciary responsibility rules with respect to
any Plan that has resulted or could reasonably be expected to result in a
Material Adverse Effect.

 

(c)                                  (i) No ERISA Event has occurred or is
reasonably expected to occur; (ii) no Pension Plan has any Unfunded Pension
Liability; (iii) neither the Parent nor any ERISA Affiliate has incurred, or
reasonably expects to incur, any liability under Title IV of ERISA with respect
to any Pension Plan (other than premiums due and not delinquent under Section
4007 of ERISA); (iv) neither the Parent nor any ERISA Affiliate has incurred, or
reasonably expects to incur, any liability (and no event has occurred that, with
the giving of notice under Section 4219 of ERISA, would result in such
liability) under Sections 4201 or 4243 of ERISA with respect to a Multiemployer
Plan; and (v) neither the Parent nor any ERISA Affiliate has engaged in a
transaction that could be subject to Sections 4069 or 4212(c) of ERISA; except
in each case referred to in clauses (i) through (v), to the extent that any such
event, individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect.

 

5.13                        Margin Regulations; Investment Company Act; REIT
Status.

 

(a)                                 No Credit Party is engaged nor will any
Credit Party engage, principally or as one of its important activities, in the
business of purchasing or carrying margin stock (within the meaning of
Regulation U issued by the FRB), or extending credit for the purpose of
purchasing or carrying margin stock.  No part of the proceeds of any Credit
Extension have been used or will be used, whether directly or indirectly, for
any purpose that entails a violation of Regulation U issued by the FRB.

 

(b)                                 No Credit Party is, nor is any Credit Party
required to be, registered as an “investment company” under the Investment
Company Act of 1940.

 

(c)                                  After the REIT Election Effective Date, the
Parent meets all requirements to qualify as a REIT.

 

5.14                        Disclosure.

 

No report, financial statement, certificate or other information furnished in
writing by or on behalf of any Credit Party or any Subsidiary to the
Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
or under any other Loan Document (in each case, as modified or supplemented by
other information so furnished) contains any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided that, with respect to projected financial information, the Credit
Parties represent only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time (it being understood that
actual results may differ materially from projections).

 

5.15                        Compliance with Laws.

 

Each of the Credit Parties and each Subsidiary is in compliance in all material
respects with the requirements of all Laws and all orders, writs, injunctions
and decrees applicable to it or to its properties, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or (b)
the failure to comply therewith, either individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect.

 

93

--------------------------------------------------------------------------------


 

5.16                        Sanctions Concerns.

 

No Credit Party, nor any Subsidiary, nor, to the knowledge of the chief
executive officer, chief financial officer or general counsel of the Parent, any
director, officer or employee thereof is an individual or entity that is (a)
currently the subject or target of any Sanctions, (b) included on OFAC’s List of
Specially Designated Nationals, HMT’s Consolidated List of Financial Sanctions
Targets and the Investment Ban List, or any similar list enforced by any other
relevant sanctions authority to the extent applicable to, and binding on, the
Credit Parties or (c) located, organized or resident in a Designated
Jurisdiction.

 

5.17                        Use of Proceeds.

 

The proceeds of the Loans hereunder will be used solely for the purposes
specified in Section 6.11.  No proceeds of the Loans hereunder will be used for
the acquisition of another Person unless the board of directors (or other
comparable governing body) or stockholders (or other equity owners), as
appropriate, of such other Person has approved such acquisition.

 

5.18                        Solvency.

 

Immediately after giving effect to the initial Credit Extensions made on the
Closing Date, (a) the fair value of the assets of the Credit Parties, taken as a
whole, will exceed their debts and liabilities, subordinated, contingent or
otherwise; (b) the present fair saleable value of the property of the Credit
Parties, taken as a whole, will be greater than the amount that will be required
to pay the probable liability of their debts and other liabilities,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and mature; and (c) no Credit Party will have unreasonably small
capital with which to conduct the business in which it is engaged as such
business is now conducted and is proposed to be conducted following the Closing
Date.

 

5.19                        Subsidiaries; Taxpayer Identification Number.

 

Set forth on Schedule 5.19 is a complete and accurate list of all Subsidiaries
of the Parent as of the Closing Date showing (as of the Closing Date) the
jurisdiction of its incorporation or organization, the type of organization it
is and its true and correct U.S. taxpayer identification number, if any.

 

5.20                        Anti-Money Laundering; Anti-Corruption Laws.

 

(a)                                 Each Credit Party, its Subsidiaries and, to
the knowledge of the chief executive officer, chief financial officer or general
counsel of the Parent, any director, officer or employee thereof are in
compliance in all material respects with any applicable anti-money laundering
law any other applicable law, regulation or other binding measure implementing
the “Forty Recommendations” and “Nine Special Recommendations” published by the
Organisation for Economic Cooperation and Development’s Financial Action Task
Force on Money Laundering.

 

(b)                                 Each Credit Party and its Subsidiaries have
conducted their businesses in compliance in all material respects with the
United States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010,
and other similar anti-corruption legislation in other jurisdictions to the
extent applicable to, and binding on, the Credit Parties and the Parent has
instituted and maintains policies and procedures designed to promote and
achieve, in its reasonable judgment, compliance in all material respects with
such laws.

 

94

--------------------------------------------------------------------------------


 

5.21                        Unencumbered Properties.

 

Each Property identified by the Borrower as an Unencumbered Property in the
most-recent Compliance Certificate delivered to the Administrative Agent
hereunder satisfies the criteria set forth in the definition of Unencumbered
Property Criteria.

 

ARTICLE VI.

 

AFFIRMATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, each Credit Party shall, and shall cause each
Subsidiary to (except, solely in the case of the covenants set forth in Sections
6.01, 6.02, 6.03, and 6.14, the Borrower shall):

 

6.01                        Financial Statements.

 

Deliver to the Administrative Agent (for distribution to each Lender):

 

(a)                                 as soon as available, but in any event
within five (5) Business Days following the date the Parent is required to file
its Form 10-K with the SEC (without giving effect to any extension of such due
date, whether obtained by filing the notification permitted by Rule 12b-25 or
any successor provision thereto or otherwise) (commencing with the fiscal year
ending December 31, 2015), a consolidated balance sheet of the Consolidated
Group as at the end of such fiscal year, and the related consolidated statements
of income or operations, equity and cash flows for such fiscal year, setting
forth in each case in comparative form the figures for the previous fiscal year
(or in the case of the December 31, 2015 statements, the figures set forth in
the Audited Financial Statements), all in reasonable detail and prepared in
accordance with GAAP, such consolidated statements to be audited and accompanied
by a report and opinion of an independent certified public accountant of
nationally recognized standing, which report and opinion shall be prepared in
accordance with generally accepted auditing standards and applicable securities
laws and shall not be subject to any “going concern” or like qualification or
exception or any qualification or exception as to the scope of such audit
(provided that to the extent the components of such consolidated financial
statements relating to a prior fiscal period are separately audited by different
independent public accounting firms, the audit report of any such accounting
firm may contain a qualification or exception as to scope of such consolidated
financial statements as they relate to such components); and

 

(b)                                 as soon as available, but in any event
within five (5) Business Days following the date the Parent is required to file
its Form 10-Q with the SEC (without giving effect to any extension of such due
date, whether obtained by filing the notification permitted by Rule 12b-25 or
any successor provision thereto or otherwise) (commencing with the fiscal
quarter ending June 30, 2015), an unaudited consolidated balance sheet of the
Consolidated Group as at the end of such fiscal quarter, and the related
unaudited consolidated statements of income or operations for such fiscal
quarter and for the portion of the Parent’s fiscal year then ended, and the
related unaudited statements of stockholders’ equity and cash flows for the
portion of the Parent’s fiscal year then ended, setting forth in each case
(commencing with the fiscal quarter ending December 31, 2016) in comparative
form the figures for the corresponding fiscal quarter of the previous fiscal
year and the corresponding portion of the previous fiscal year, as applicable,
all in reasonable detail, such consolidated statements to be certified by a
Responsible Officer as fairly presenting in all material respects the financial
condition, results of operations, equity and cash flows of the Consolidated
Group in accordance with GAAP, subject only to normal year-end audit adjustments
and the absence of footnotes; and

 

95

--------------------------------------------------------------------------------


 

(c)                                  as soon as available, but in no event later
than the date the statements referred to in subsection (a) above are delivered,
an annual forecast for the then-current fiscal year, prepared in a manner and in
the form of the forecast referred to in Section 5.05(d) or in such other form as
is reasonably acceptable to the Administrative Agent.

 

As to any information contained in materials furnished pursuant to Section
6.02(c), the Credit Parties shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Credit Parties to furnish the information
and materials described in clauses (a) and (b) above at the times specified
therein.

 

6.02                        Certificates; Other Information.

 

Deliver to the Administrative Agent (for distribution to each Lender):

 

(a)                                 concurrently with the delivery of the
financial statements referred to in Sections 6.01(a) and (b) (commencing with
the delivery of the financial statements for the fiscal quarter ending June 30,
2015), a duly completed Compliance Certificate signed by a Responsible Officer
of the Parent, in form and detail reasonably satisfactory to the Administrative
Agent, including a calculation of Unencumbered Total Asset Value as of the last
day of the fiscal period covered by such Compliance Certificate, and a schedule
of Unencumbered Properties and attaching thereto copies of any modifications,
amendments or supplements to the Organization Documents of the Parent, Care GP
and the Borrower that shall have become effective during the fiscal quarter
covered by such Compliance Certificate;

 

(b)                                 promptly after any request by the
Administrative Agent, copies of any management letters submitted to the board of
directors (or the audit committee of the board of directors) of the Parent by
independent accountants in connection with an audit of the accounts of the
Parent;

 

(c)                                  promptly after the same are available,
copies of each annual report, proxy or financial statement or other report or
communication sent to the stockholders of the Parent, and copies of all annual,
regular, periodic and special reports and registration statements that the
Parent may file or be required to file with the SEC under Section 13 or 15(d) of
the Exchange Act, and not otherwise required to be delivered to the
Administrative Agent pursuant hereto;

 

(d)                                 promptly, and in any event within five (5)
Business Days after receipt thereof by the Parent or any Subsidiary thereof,
copies of each notice or other correspondence received from the SEC (or
comparable agency in any applicable non-U.S. jurisdiction) concerning any
investigation by such agency regarding financial or other operational results of
the Parent or any Subsidiary thereof; and

 

(e)                                  promptly, such additional information
regarding the business, financial or corporate affairs of the Parent or any
Subsidiary, or compliance with the terms of the Loan Documents, as the
Administrative Agent may from time to time reasonably request.

 

Documents required to be delivered pursuant to Section 6.01(a) or (b) or Section
6.02(c) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Parent posts such
documents, or provides a link thereto, on the Parent’s website on the Internet
at the website address listed on Schedule 10.02; or (ii) on which such documents
are posted on the Parent’s behalf on an Internet or intranet website, if any, to
which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that:  (i) the Borrower shall deliver paper copies of such
documents to the Administrative Agent or any Lender that requests such paper
copies until a written request to cease delivering paper copies is

 

96

--------------------------------------------------------------------------------


 

given by the Administrative Agent or such Lender and (ii) the Borrower shall
notify the Administrative Agent (by telecopier or electronic mail), which shall
notify each Lender, of the posting of any such documents and, upon request,
provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents.  The Administrative Agent shall have no
obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by the Borrower with any such request for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.

 

The Credit Parties hereby acknowledge that (a) the Administrative Agent and/or
the Arrangers will make available to the Lenders and the L/C Issuers materials
and/or information provided by or on behalf of the Credit Parties hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks, Syndtrak, ClearPar or a similar electronic transmission system (the
“Platform”) and (b) certain of the Lenders (each, a “Public Lender”) may have
personnel that do not wish to receive material non-public information with
respect to the Credit Parties or their Affiliates, or the respective securities
of any of the foregoing, and who may be engaged in investment and other
market-related activities with respect to such Persons’ securities.  The Credit
Parties hereby agree that so long as any Credit Party is the issuer of any
outstanding debt or equity securities that are registered or issued pursuant to
a private offering or is actively contemplating issuing any such securities (w)
all Borrower Materials that are to be made available to Public Lenders shall be
clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean that
the word “PUBLIC” shall appear prominently on the first page thereof, (x) by
marking Borrower Materials “PUBLIC,” the Credit Parties shall be deemed to have
authorized the Administrative Agent, the Arrangers, the L/C Issuers and the
Lenders to treat such Borrower Materials as not containing any material
non-public information with respect to the Credit Parties or their securities
for purposes of United States Federal and state securities laws (provided,
however, that to the extent such Borrower Materials constitute Information, they
shall be treated as set forth in Section 10.07) (y) all Borrower Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated “Public Investor;” and (z) the Administrative Agent and the
Arrangers shall treat any Borrower Materials that are not marked “PUBLIC” or
that are marked “PRIVATE” as being suitable only for posting on a portion of the
Platform not designated “Public Investor.”  Notwithstanding the foregoing, the
Credit Parties shall be under no obligation to mark any Borrower Materials
“PUBLIC.”

 

6.03                        Notices.

 

Promptly following knowledge thereof by a Responsible Officer, notify the
Administrative Agent (which shall notify each Lender) of:

 

(a)                                 the occurrence of any Default;

 

(b)                                 any matter that has resulted or could
reasonably be expected to result in a Material Adverse Effect;

 

(c)                                  the information set forth in Section 6.13
at the times required therein;

 

(d)                                 (i) any material change in accounting
policies or financial reporting practices by the Parent or any Subsidiary or
(ii) any Person or group of Persons (other than a Consolidated Party) becoming
the beneficial owner of twenty-five percent (25%) or more of the Equity
Interests in any Credit Party; and

 

(e)                                  any announcement by Moody’s, S&P or Fitch
of any change or possible adverse change in a Debt Rating.

 

97

--------------------------------------------------------------------------------


 

Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the Credit Parties have taken and propose to
take with respect thereto.  Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

 

6.04                        Payment of Taxes.

 

Pay and discharge as the same shall become due and payable, all of its material
tax liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves with respect
thereto, to the extent required by GAAP, are maintained on the books of the
applicable Person, in each case in this Section 6.04 except in the case of an
Immaterial Subsidiary where the failure to do so could not reasonably be
expected to have a Material Adverse Effect.

 

6.05                        Preservation of Existence, Etc.

 

(a)                                 Preserve, renew and maintain in full force
and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization except in a transaction not prohibited by
Section 7.04, or to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect;

 

(b)                                 take all reasonable action to maintain all
rights, privileges, permits, licenses and franchises necessary or desirable in
the normal conduct of its business, except to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect; and

 

(c)                                  preserve or renew all of its registered
patents, trademarks, trade names and service marks, the non-preservation of
which could reasonably be expected to have a Material Adverse Effect.

 

6.06                        Maintenance of Properties.

 

(a)                                 Maintain, preserve and protect, or make
contractual or other provisions to cause to maintain, preserve or protect, all
of its properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear excepted, in each case
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect; and

 

(b)                                 make, or make contractual or other
provisions to cause to be made, all necessary repairs thereto and renewals and
replacements thereof except where the failure to do so could not reasonably be
expected to have a Material Adverse Effect.

 

6.07                        Maintenance of Insurance.

 

Maintain or use reasonable efforts to cause the tenants under all leases to
which it is a party as landlord or the manager of its properties to maintain
insurance with respect to its owned properties and business against loss or
damage of the kinds customarily insured against by Persons engaged in the same
or similar business, of such types and in such amounts as are customarily
carried under similar circumstances by such other Persons, which insurance, in
the case of the Credit Parties and their Subsidiaries, shall be, to the
Borrower’s knowledge, with financially sound and reputable insurance companies
(or to the extent approved by the Administrative Agent in writing, any captive
insurance subsidiary that is included as part of a system or systems of
self-insurance and reinsurance that accords with the practice of similar
businesses).

 

98

--------------------------------------------------------------------------------


 

6.08                        Compliance with Laws.

 

Comply in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its business or
property, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted; or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.

 

6.09                        Books and Records.

 

Maintain proper books of record and account, in which full, true and correct
entries in conformity in all material respects with GAAP consistently applied
shall be made of all financial transactions and matters involving the assets and
business of such Credit Party or Subsidiary, as the case may be.

 

6.10                        Inspection Rights.

 

Subject to (x) rights of tenants, (y) applicable health and safety laws, and (z)
except to the extent disclosure could reasonably be expected to contravene
attorney client privilege or similar protection or violate any confidentiality
or privacy obligation or otherwise contravene applicable law, permit
representatives and independent contractors of the Administrative Agent and each
Lender to visit and inspect any of its properties, to examine its corporate,
financial and operating records, and make copies thereof or abstracts therefrom,
and to discuss its affairs, finances and accounts with its directors, officers,
and independent public accountants (provided that the Guarantors and the
Borrower shall have the right to participate in any such discussions), all at
such reasonable times during normal business hours and as often as may be
reasonably desired, upon reasonable advance notice to the Borrower; provided,
however, that (i) absent an Event of Default, the Credit Parties shall only be
required to pay for one such visit and inspection in any twelve (12) month
period  and (ii) when an Event of Default exists the Administrative Agent or any
Lender (or any of their respective representatives or independent contractors)
may do any of the foregoing at the expense of the Borrower at any time during
normal business hours and without advance notice.

 

6.11                        Use of Proceeds.

 

Use proceeds from Loans for general corporate purposes, including to refinance
existing Indebtedness and for working capital, capital expenditures, and other
lawful purposes, including Investments permitted by Section 7.02, dividends and
distributions (including the Specified Transfer), and acquisitions and
developments, in each case, not in contravention of any of the Loan Documents or
any applicable Law.

 

6.12                        REIT Status; Stock Exchange Status.

 

(i) Operate their respective businesses at all times so as to satisfy all
requirements necessary for the Parent to qualify as a REIT under Sections 856
through 860 of the Code and (ii) at all times after the REIT Election Effective
Date, maintain the Parent’s qualification as a REIT under Sections 856 through
860 of the Code.  The Parent will elect to be taxed as a REIT commencing with
its taxable year in which the Spin-Off occurs.  The Parent will maintain
adequate records so as to comply with all record-keeping requirements relating
to its qualification as a REIT as required by the Code and applicable
regulations of the Department of the Treasury promulgated thereunder and will
properly prepare and timely file with the IRS all returns and reports required
thereby. In addition, from and after the consummation of the Spin-Off, the
Parent shall remain publicly traded with securities listed on the New York Stock
Exchange or the NASDAQ Stock Market.

 

99

--------------------------------------------------------------------------------


 

6.13                        Employee Benefits.

 

Comply with the applicable provisions of ERISA and the Code with respect to each
Plan, except where the failure to do so could not reasonably be expected to have
a Material Adverse Effect, and (b) furnish to the Administrative Agent (x)
within five (5) Business Days after any Responsible Officer or any ERISA
Affiliate knows or has reason to know that an ERISA Event has occurred that,
alone or together with any other ERISA Event, could reasonably be expected to
result in liability of the Parent or any of its ERISA Affiliates in an aggregate
amount exceeding $50,000,000 or the imposition of a Lien, a statement setting
forth details as to such ERISA Event and the action, if any, that the Parent or
ERISA Affiliate proposes to take with respect thereto, and (y) upon request by
the Administrative Agent, copies of (i) each Schedule B (Actuarial Information)
to the annual report (Form 5500 Series) filed by the Parent or any ERISA
Affiliate with the IRS with respect to each Pension Plan; (ii) the most recent
actuarial valuation report for each Pension Plan; (iii) all notices received by
the Parent or any ERISA Affiliate from a Multiemployer Plan sponsor or any
governmental agency concerning an ERISA Event; and (iv) such other documents or
governmental reports or filings relating to any Plan as the Administrative Agent
shall reasonably request).

 

6.14                        Additional Guarantors.

 

(a)                                 Prior to the Investment Grade Release, if
any Person becomes a Domestic Subsidiary or any Domestic Subsidiary no longer
qualifies as an Excluded Subsidiary (each such Domestic Subsidiary being
referred to as a “New Subsidiary”), then:

 

(i)                                     within 30 days (or such longer period as
the Administrative Agent shall agree) of such event, the Borrower shall:

 

(A)                               notify the Administrative Agent in writing of
the existence of such New Subsidiary;

 

(B)                               provide the Administrative Agent with the U.S.
taxpayer identification for such New Subsidiary; and

 

(C)                               provide the Administrative Agent with any and
all documentation and other information that the Administrative Agent, or any
Lender through the Administrative Agent, reasonably requests in order to comply
with its obligations under applicable “know your customer” and applicable
anti-money laundering rules and regulations, including the Act; and

 

(ii)                                  within 45 days (or such longer period as
the Administrative Agent shall agree) of such event, the Borrower shall:

 

(A)                               cause such New Subsidiary (unless such New
Subsidiary is an Excluded Subsidiary) to execute and deliver to the
Administrative Agent a joinder agreement in substantially the form attached
hereto as Exhibit G; and

 

(B)                               deliver to the Administrative Agent (x) the
items referenced in Section 4.01(a)(iii) and (iv) with respect to such New
Subsidiary and (y) if requested by the Administrative Agent, favorable opinions
of counsel (which counsel may be in-house counsel and shall otherwise be
reasonably acceptable to the Administrative Agent), addressed to the
Administrative Agent and each Lender, as to such matters concerning such New
Subsidiary and the Loan Documents to which such New Subsidiary is a party

 

100

--------------------------------------------------------------------------------


 

as the Administrative Agent may reasonably request all in form, content and
scope reasonably satisfactory to the Administrative Agent.

 

(b)                                 On and after the Investment Grade Release,
if any Domestic Subsidiary becomes a borrower or a guarantor of, or otherwise
incurs a payment obligation in respect of, any Unsecured Debt (each such
Domestic Subsidiary being referred to as a “New Subsidiary Guarantor”), then:

 

(i)                                     within 30 days (or such longer period as
the Administrative Agent shall agree) of such event, the Borrower shall:

 

(A)                               notify the Administrative Agent in writing of
such event and the name of such New Subsidiary Guarantor;

 

(B)                               provide the Administrative Agent with the U.S.
taxpayer identification for such New Subsidiary Guarantor; and

 

(C)                               provide the Administrative Agent with any and
all documentation and other information that the Administrative Agent, or any
Lender through the Administrative Agent, reasonably requests in order to comply
with its obligations under applicable “know your customer” and applicable
anti-money laundering rules and regulations, including the Act; and

 

(ii)                                  within 45 days (or such longer period as
the Administrative Agent shall agree) of such event, the Borrower shall:

 

(A)                               cause such New Subsidiary Guarantor to execute
and deliver to the Administrative Agent a joinder agreement in substantially the
form attached hereto as Exhibit G; and

 

(B)                               deliver to the Administrative Agent (x) the
items referenced in Section 4.01(a)(iii) and (iv) with respect to such New
Subsidiary Guarantor and (y) if requested by the Administrative Agent, favorable
opinions of counsel (which counsel may be in-house counsel and shall otherwise
be reasonably acceptable to the Administrative Agent), addressed to the
Administrative Agent and each Lender, as to such matters concerning such New
Subsidiary Guarantor and the Loan Documents to which such New Subsidiary
Guarantor is a party as the Administrative Agent may reasonably request all in
form, content and scope reasonably satisfactory to the Administrative Agent.

 

(c)                               Notwithstanding anything to the contrary
contained in this Agreement, in the event that the results of any such “know
your customer” or similar investigation conducted by the Administrative Agent
with respect to any New Subsidiary or New Subsidiary Guarantor are not
reasonably satisfactory to the Administrative Agent, such New Subsidiary or New
Subsidiary Guarantor, as applicable, shall not be permitted to become a
Guarantor, and for the avoidance of doubt (x) no Default shall occur as a result
thereof and (y) no Property owned or ground leased, directly or indirectly, by
such New Subsidiary or New Subsidiary Guarantor, as the case may be, shall be
included as an Unencumbered Property unless (i) such Property satisfies all of
the Unencumbered Property Criteria (other than the criterion requiring such New
Subsidiary or New Subsidiary Guarantor to be a Subsidiary Guarantor) and (ii)
the Administrative Agent provides its prior written consent.

 

101

--------------------------------------------------------------------------------


 

6.15                        Environmental Matters.

 

(i) Comply, and use commercially reasonable efforts to cause all lessees and
other Persons operating or occupying its Unencumbered Properties to comply, with
all applicable Environmental Laws and (ii) obtain and renew, or use commercially
reasonable efforts to cause to be obtained and renewed, all environmental
permits necessary for its operations and Unencumbered Properties, except, in the
case of each of clause (i) and (ii), where the failure to do so would not
reasonably be expected to result in a Material Adverse Effect.

 

6.16                        Further Assurances.

 

Promptly upon written request by the Administrative Agent, to the extent not
prohibited by applicable Law or otherwise in contravention of the Credit
Parties’ obligations under the Loan Documents, do, execute, acknowledge,
deliver, register and re-register any and all such further acts, certificates,
assurances and other instruments as the Administrative Agent may reasonably
require from time to time in order to materially satisfy and carry out more
effectively the purposes of the Loan Documents.

 

6.17                        Anti-Corruption.

 

Conduct its businesses in compliance in all material respects with the United
States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010, and other
similar anti-corruption legislation in other jurisdictions to the extent
applicable to, and binding on, the Credit Parties and maintain policies and
procedures designed to promote and achieve, in its reasonable judgment,
compliance in all material respects with such laws.

 

ARTICLE VII.

 

NEGATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, each Credit Party shall not, nor shall it permit any
Subsidiary to, directly or indirectly:

 

7.01                        Liens.

 

Create, incur, assume or suffer to exist any Lien or Negative Pledge upon (i)
any Unencumbered Property, (ii) the Equity Interests in any Direct Owner of an
Unencumbered Property or in any Indirect Owner of a Direct Owner thereof or
(iii) the right to any income from any of the foregoing other than the
following:

 

(a)                                 Liens and Negative Pledges, if any, pursuant
to any Loan Document;

 

(b)                                 Liens for Taxes not yet due or that are
being contested in good faith and by appropriate proceedings diligently
conducted, if adequate reserves with respect thereto, to the extent required by
GAAP, are maintained on the books of the applicable Person;

 

(c)                                  carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s or other like Liens arising in the ordinary course of
business that are not overdue for a period of more than thirty (30) days or that
are being contested in good faith and by appropriate proceedings diligently
conducted, if adequate

 

102

--------------------------------------------------------------------------------


 

reserves with respect thereto, to the extent required by GAAP, are maintained on
the books of the applicable Person;

 

(d)                                 inchoate Liens arising in the ordinary
course of business in connection with workers’ compensation, unemployment
insurance and other social security legislation, or to secure statutory
obligations, other than any Lien imposed by ERISA;

 

(e)                                  the interests of lessees and lessors under
leases or subleases of, and the interest of managers or operators with respect
to, real or personal property made in the ordinary course of business;

 

(f)                                   easements, rights-of-way, restrictions,
title defects and other similar encumbrances affecting real property that, in
the aggregate, are not substantial in amount, and that do not in any case
materially detract from the value of the property subject thereto or materially
interfere with the ordinary conduct of the business of the applicable Person;

 

(g)                                  any Negative Pledge permitted under Section
7.11; and

 

(h)                                 Liens securing judgments for the payment of
money not constituting an Event of Default under Section 8.01(h) or securing
appeal or other surety bonds related to such judgments.

 

7.02                        Investments.

 

Make or allow:

 

(a)                                 Investments in unimproved land holdings
(including through the purchase or other acquisition of all of the Equity
Interests of any Person that owns unimproved land holdings) such that the GAAP
book value of the Consolidated Group’s interest in all such unimproved land
holdings would at any time exceed (i) 5% of the Consolidated Total Asset Value
or (ii) taken together with all Investments of the types described in clauses
(b) through (d) of this Section 7.02, 30% of the Consolidated Total Asset Value;

 

(b)                                 Investments consisting of mortgage loans,
mezzanine loans and notes receivable (other than intercompany loans and advances
among Consolidated Parties) such that the GAAP book value of the Consolidated
Group’s interest in all such mortgage loans, mezzanine loans and notes
receivable would at any time exceed (i) 30% of the Consolidated Total Asset
Value or (ii) taken together with all Investments of the types described in
clauses (a), (c) and (d) of this Section 7.02, 30% of the Consolidated Total
Asset Value;

 

(c)                                  Investments in Properties that are under
construction or development, but not yet substantially complete such that
occupancy is not viable (excluding for the avoidance of doubt Properties under
renovation) such that the undepreciated GAAP book value of the Consolidated
Group’s interest in all such Properties would at any time exceed (i) 10% of the
Consolidated Total Asset Value and (ii) taken together with all Investments of
the types described in clauses (a), (b) and (d) of this Section 7.02, 30% of the
Consolidated Total Asset Value;

 

(d)                                 Investments in Unconsolidated Affiliates
(including through the purchase or other acquisition of Equity Interests of any
Unconsolidated Affiliate) such that the GAAP book value of the Consolidated
Group’s interest in all such Unconsolidated Affiliates would at any time exceed
(i) 20% of the Consolidated Total Asset Value and (ii) taken together with all
Investments of the types described in clauses (a) through (c) of this Section
7.02, 30% of the Consolidated Total Asset Value;

 

103

--------------------------------------------------------------------------------


 

provided, that notwithstanding the foregoing, in no event shall any Investment
of the types described in this Section 7.02 be consummated if, (i) immediately
before or immediately after giving effect thereto, a Default shall have occurred
and be continuing or would result therefrom or (ii) the Credit Parties would not
be in compliance, on a Pro Forma Basis, with the provisions of Section 7.10.

 

For purposes of this Section 7.02 determinations of whether an Investment of the
types described in clauses (a) through (d) is permitted to be made or allowed
will be made after giving effect to the subject Investment.

 

7.03                        Indebtedness.

 

Create, incur, assume or suffer to exist any Indebtedness, except:

 

(a)                                 Indebtedness under the Loan Documents; and

 

(b)                                 other Indebtedness; provided that (i) at the
time of the incurrence of such Indebtedness and after giving effect thereto
(including any Liens associated therewith) no Event of Default has occurred and
is continuing or would result therefrom, (ii) with respect to obligations of a
Credit Party in respect of Swap Contracts, such Swap Contracts shall be entered
into in order to manage existing or anticipated risk and not for speculative
purposes and (iii) immediately after giving effect to the incurrence of such
Indebtedness, the Credit Parties shall be in compliance, on a Pro Forma Basis,
with the provisions of Section 7.10.

 

7.04                        Fundamental Changes.

 

Merge, dissolve, liquidate, consolidate with or into another Person, or Dispose
of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person, except that:

 

(a)                                 so long as no Event of Default exists or
would result therefrom, any Subsidiary of the Borrower may merge or consolidate
with (i) the Parent or the Borrower, provided that the Parent or the Borrower,
as applicable, shall be the continuing or surviving Person or (ii) any one or
more other Subsidiaries of the Borrower, provided that if any Subsidiary
Guarantor is merging or consolidating with another Subsidiary of the Borrower
that is not a Subsidiary Guarantor, the Subsidiary Guarantor party to such
merger or consolidation shall be the continuing or surviving Person;

 

(b)                                 so long as no Event of Default exists or
would result therefrom, any Subsidiary may Dispose of all or substantially all
of its assets (upon voluntary liquidation or otherwise) to the Borrower or
another Subsidiary, provided that if the transferor in such a transaction is a
Subsidiary Guarantor, then the transferee must be a Subsidiary Guarantor;

 

(c)                                  any Subsidiary (other than the Borrower)
may merge with or into, consolidate with or amalgamate with any Person in order
to consummate an Investment permitted by Section 7.02 or a Disposition not
prohibited by Section 7.05;

 

(d)                                 so long as no Event of Default exists or
would result therefrom, any Subsidiary may Dispose of all or substantially all
of its assets (upon voluntary liquidation or otherwise) to a Person other than
the Borrower or another Subsidiary, provided that immediately upon giving effect
to such Disposition, the Credit Parties shall be in compliance, on a Pro Forma
Basis, with the provisions of Section 7.10; and

 

104

--------------------------------------------------------------------------------


 

(e)                                  any Subsidiaries may liquidate, wind-up or
dissolve if the Borrower determines in good faith that such liquidation, winding
up or dissolution is in the best interests of the Credit Parties and is not
materially disadvantageous to the Lenders.

 

Notwithstanding anything to the contrary contained herein, in no event shall the
Parent, Care GP or the Borrower be permitted to engage in any transaction
pursuant to which it is reorganized or reincorporated in any jurisdiction other
than a state of the United States or the District of Columbia.

 

7.05                        Dispositions.

 

Make any Disposition not otherwise permitted under Section 7.04, or, in the case
of any Subsidiary of the Parent, issue, sell or otherwise dispose of any of such
Subsidiary’s Equity Interests to any Person, unless:

 

(a)                                 no Event of Default has occurred and is
continuing immediately before and after such Disposition; and

 

(b)                                 immediately upon giving effect to such
Disposition, the Credit Parties shall be in compliance, on a Pro Forma Basis,
with the provisions of Section 7.10.

 

7.06                        Restricted Payments.

 

Declare or make any Restricted Payment, or incur any obligation (contingent or
otherwise) to do so, if any Event of Default shall have occurred and be
continuing or would result therefrom; provided that on and after the REIT
Election Effectiveness Date, so long as an Event of Default under Section
8.01(a), (f) or (g) shall not have occurred and be continuing and would not
result therefrom and none of the Obligations have been accelerated under Section
8.02, the Parent and the Borrower may declare and pay (i) any Restricted Payment
required to qualify and maintain the Parent’s qualification as a REIT and (ii)
any Restricted Payment required to avoid the payment of Federal or state income
or excise tax.  Notwithstanding the foregoing, (x) the Borrower may make the
Specified Transfer and (y) the Parent may at any time make distributions payable
solely in the form of common stock.

 

7.07                        Change in Nature of Business.

 

Engage in any material line of business other than Permitted Businesses.

 

7.08                        Transactions with Affiliates.

 

Enter into any transaction of any kind with any Affiliate of a Credit Party,
whether or not in the ordinary course of business, except (i) transactions on
fair and reasonable terms substantially as favorable to the Credit Party or such
Subsidiary as would be obtainable by the Credit Party or such Subsidiary at the
time in a comparable arm’s-length transaction with a Person other than an
Affiliate or (ii) payments of compensation, perquisites and fringe benefits
arising out of any employment or consulting relationship in the ordinary course
of business, (iii) payments of Restricted Payments permitted by this Agreement,
(iv) Investments permitted by this Agreement, or (v) transactions between or
among the Parent, the Borrower, any Guarantor and any wholly-owned Subsidiary.

 

7.09                        Sanctions; Anti-Money Laundering; Anti-Corruption.

 

(a)                                 Use any Credit Extension or the proceeds of
any Credit Extension, or lend, contribute or otherwise make available such
Credit Extension or the proceeds of any Credit Extension to any Person, to

 

105

--------------------------------------------------------------------------------


 

fund any activities of or business with any Person, or in any Designated
Jurisdiction, that, at the time of such funding, is known by the chief executive
officer, chief financial officer or general counsel of the Parent to be the
subject of Sanctions, or in any other manner that will result in a violation of
Sanctions by the Parent or any of its Subsidiaries.

 

(b)                                 Knowingly engage in any transaction,
investment, undertaking or activity that conceals the identity, source or
destination of the proceeds from any category of prohibited offenses designated
in any law, regulation or other binding measure by the Organisation for Economic
Cooperation and Development’s Financial Action Task Force on Money Laundering
(solely to the extent such Organisation has jurisdiction over the Credit Parties
and such law, regulation or other measure is applicable to, and binding on, the
Credit Parties) or violate in any material respect these laws or any other
applicable anti-money laundering law or knowingly engage in these actions.

 

(c)                                  Use the proceeds of any Credit Extension
for any purpose which would breach in any material respect the United States
Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010, and other
similar anti-corruption legislation in other jurisdictions to the extent
applicable to, and binding on, the Credit Parties.

 

7.10                        Financial Covenants.

 

(a)                                 Consolidated Total Leverage Ratio.  Permit
the Consolidated Total Leverage Ratio to be greater than sixty percent (60%) as
of the end of any fiscal quarter of the Parent.  Notwithstanding the foregoing,
the Credit Parties shall be permitted to increase the maximum Consolidated Total
Leverage Ratio to sixty five percent (65%) for any fiscal quarter in which a
Significant Acquisition occurs and for the two consecutive full fiscal quarters
immediately thereafter.

 

(b)                                 Consolidated Secured Debt Leverage Ratio. 
Permit the Consolidated Secured Debt Leverage Ratio to be greater than thirty
percent (30%) as of the end of any fiscal quarter of the Parent.

 

(c)                                  Consolidated Fixed Charge Coverage Ratio. 
Permit the Consolidated Fixed Charge Coverage Ratio to be less than 1.50 to 1.00
as of the end of any fiscal quarter of the Parent.

 

(d)                                 Consolidated Unsecured Leverage Ratio. 
Permit the Consolidated Unsecured Leverage Ratio to be greater than sixty
percent (60%) as of the end of any fiscal quarter of the Parent. 
Notwithstanding the foregoing, the Credit Parties shall be permitted to increase
the maximum Consolidated Unsecured Leverage Ratio to sixty five percent (65%)
for any fiscal quarter in which a Significant Acquisition occurs and for the two
consecutive full fiscal quarters immediately thereafter.

 

(e)                                  Consolidated Adjusted Net Worth.  Permit
the Consolidated Adjusted Net Worth to be, at any time, less than the sum of (i)
amount equal to $1,250,000,000 plus (ii) an amount equal to 75% of the net
proceeds received by the Parent from any offerings of Equity Interests of the
Parent occurring after the last day of the Parent’s fiscal quarter most recently
ended prior to the Closing Date in respect of which financial statements are
available (other than (x) proceeds received or expected to be received within
ninety (90) days before or after the redemption, retirement or repurchase of
Equity Interests in the Parent up to the amount paid by the Parent in connection
with such redemption, retirement or repurchase, in each case where, for the
avoidance of doubt, the net effect is that the Parent shall not have increased
its net worth as a result of any such proceeds less (y) the amount of any
proceeds that were expected to be, but were not, received within 90 days after
any such redemption, retirement or repurchase).

 

(f)                                   Consolidated Unsecured Interest Coverage
Ratio.  Permit the Consolidated Unsecured Interest Coverage Ratio to be less
than 2.00 to 1.00 as of the end of any fiscal quarter of the Parent.

 

106

--------------------------------------------------------------------------------


 

(g)                                  Consolidated Unencumbered Debt Yield. 
Permit the Consolidated Unencumbered Debt Yield to be less than twelve percent
(12%) as of the end of any fiscal quarter of the Parent.

 

7.11                        Burdensome Agreements.

 

Directly or indirectly, enter into any Contractual Obligation that prohibits, in
whole or in part, (a) any wholly-owned Subsidiary making Restricted Payments to
the Borrower or any other Credit Party, (b) any wholly-owned Subsidiary (other
than an Excluded Subsidiary) transferring assets or properties to the Borrower
or any other Credit Party, (c) any wholly-owned Domestic Subsidiary of the
Borrower (other than an Excluded Subsidiary) Guaranteeing any Obligations or (d)
any Credit Party creating, incurring, assuming or suffering to exist Liens on
any (i) Unencumbered Property, (ii) the Equity Interests in any Direct Owner of
any Unencumbered Property or in any Indirect Owner of a Direct Owner thereof or
(iii) the right to any income from any of the foregoing to secure the
Obligations, other than (x) any Loan Document, (y) pursuant to any Permitted
Pari Passu Provision, and (z) as required by or pursuant to applicable Law;
provided, that (i) clause (b) of this Section 7.11 shall not prohibit
limitations or restrictions contained in (A) any agreement governing purchase
money Liens or capital lease obligations otherwise permitted under this
Agreement (in which case, any prohibition or limitation shall only be effective
against the assets financed thereby), (B) rights of first refusal, rights of
first offer, purchase options and similar rights that do not materially detract
from the value of the property subject thereto, (C) leases, subleases, licenses
and sublicenses, in each case so long as such restrictions relate to the assets
subject thereto or (D) provisions restricting assignment of any agreement
(including, without limitation, any such provisions restricting assignments,
subletting or other transfers contained in leases, subleases, licenses,
sublicenses or similar agreement) entered into in the ordinary course of
business; (ii) clauses (a), (b) and (d) of this Section 7.11 shall not prohibit
any agreement relating to the sale or any other Disposition of any Subsidiary or
any assets pending such sale or other Disposition, provided that, in any such
case, such restrictions apply only to the Subsidiary or the assets that are the
subject of such sale or other Disposition and such sale or other Disposition is
permitted hereunder; (iii) clauses (a), (b)  and (c) of this Section 7.11 shall
not prohibit, limitations or restrictions provided in favor of any holder of
Secured Debt that is owed to a non-Affiliate of the Borrower and that is
permitted under Section 7.03 (provided that any Negative Pledge thereunder shall
only be effective against the assets or property securing such Indebtedness or
the Equity Interests in any owner of the assets or property securing such
Indebtedness or in any indirect owner (other than the Borrower or any other
Credit Party) of such owner).

 

7.12                        Use of Proceeds.

 

Use the proceeds of any Credit Extension, whether directly or indirectly, and
whether immediately, incidentally or ultimately, to purchase or carry margin
stock (within the meaning of Regulation U of the FRB) or to extend credit to
others for the purpose of purchasing or carrying margin stock or to refund
indebtedness originally incurred for such purpose.

 

7.13                        Amendments of Organization Documents.

 

At any time cause or permit any of its Organization Documents to be modified,
amended or supplemented in any respect whatsoever, without, in each case, the
express prior written consent or approval of the Administrative Agent, if such
changes would adversely affect in any material respect the rights of the
Administrative Agent, any of the L/C Issuers or any of the Lenders hereunder or
under any of the other Loan Documents.

 

107

--------------------------------------------------------------------------------


 

7.14                        Accounting Changes.

 

Make any change in (a) accounting policies or reporting practices, except as
required or permitted by GAAP, FASB, the SEC or any other regulatory body, or
otherwise to the extent required pursuant to applicable Law, or (b) fiscal year.

 

7.15                        Compliance with Environmental Laws.

 

Do, or permit any other Person, using commercially reasonable efforts in the
case of any Person not under the control of a Credit Party, to generate, use,
treat, store, release or dispose of, or permit the generation, use, treatment,
storage, release or disposal of, Hazardous Materials on any Property or
transport or permit the transportation of Hazardous Materials to or from any
such Property other than in compliance with applicable Environmental Laws and in
the ordinary course of business, except where any such use, generation, conduct
or other activity has not had and would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

ARTICLE VIII.

 

EVENTS OF DEFAULT AND REMEDIES

 

8.01                        Events of Default.

 

Any of the following shall constitute an Event of Default:

 

(a)                                 Non-Payment.  The Credit Parties fail to pay
(i) when and as required to be paid herein, and in the currency required
hereunder, any amount of principal of any Loan or any L/C Obligation, or (ii)
within three (3) Business Days after the same becomes due, any interest on any
Loan or on any L/C Obligation, or any fee due hereunder, or (iii) within five
(5) Business Days after the same becomes due, any other amount payable hereunder
or under any other Loan Document; or

 

(b)                                 Specific Covenants.  The Credit Parties or
any of their Subsidiaries fail to perform or observe any term, covenant or
agreement contained in any of Sections 6.01, 6.02(a), 6.03(a), (b) or (d),
Section 6.05 (solely with respect to the Credit Parties), Section 6.14, Article
VII or Article XI (provided that, for the avoidance of doubt, neither the making
of the Specified Transfer nor the occurrence of the Spin-Off shall constitute a
breach of, or failure to perform or observe, any term, covenant or agreement
contained in Article VII); or

 

(c)                                  Other Defaults.  The Credit Parties or any
of their Subsidiaries fail to perform or observe any other covenant or agreement
(not specified in subsection (a) or (b) above) contained in any Loan Document on
its part to be performed or observed and such failure continues for thirty (30)
days (or sixty (60) days if such failure is susceptible of being remedied within
sixty (60) days and the Credit Parties or their Subsidiaries, as applicable, are
diligently proceeding to remedy such failure) after the earlier of (i) the date
upon which a Responsible Officer of any Credit Party obtains knowledge of such
failure or (ii) the receipt by the Borrower of written notice of such failure
from the Administrative Agent (which notice will be given at the request of any
Lender); or

 

(d)                                 Representations and Warranties.  Any
representation, warranty, certification or statement of fact made or deemed made
by or on behalf of any Credit Party herein, in any other Loan Document, or in
any document delivered in connection herewith or therewith shall be incorrect in
any material respect when made or deemed made (or, to the extent qualified by
materiality, shall be incorrect in any respect when made or deemed made); or

 

108

--------------------------------------------------------------------------------


 

(e)                                  Cross-Default.  (i) Any Credit Party or any
Subsidiary fails (after giving effect to any notice or grace periods applicable
thereto) to make any required payment when due (whether by scheduled maturity,
required prepayment, acceleration, demand, or otherwise) in respect of any
Material Recourse Indebtedness or fails to observe or perform any other
agreement or condition relating to any such Material Recourse Indebtedness
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, the effect of which default or other event
is to cause, or to permit the holder or holders of such Material Recourse
Indebtedness or the beneficiary or beneficiaries of such Guarantee (or a trustee
or agent on behalf of such holder or holders or beneficiary or beneficiaries) to
cause, with the giving of notice if required, such Material Recourse
Indebtedness pursuant to the terms thereof to be demanded or to become due or to
require such Credit Party or Subsidiary to repurchase, prepay, defease or redeem
(automatically or otherwise) or make an offer to repurchase, prepay, defease or
redeem such Material Recourse Indebtedness pursuant to the terms thereof, prior
to its stated maturity; or (ii) any Credit Party or any Subsidiary fails (after
giving effect to any notice or grace periods applicable thereto) to make any
required payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Material Non-Recourse
Indebtedness or fails to observe or perform any other agreement or condition
relating to any such Material Non-Recourse Indebtedness contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event occurs, the effect of which default or other event is to cause, or to
permit the holder or holders of such Material Non-Recourse Indebtedness to
cause, with the giving of notice if required, such Material Non-Recourse
Indebtedness pursuant to the terms thereof to be demanded or to become due or to
require such Credit Party or Subsidiary to repurchase, prepay, defease or redeem
(automatically or otherwise) or make an offer to repurchase, prepay, defease or
redeem such Material Non-Recourse Indebtedness pursuant to the terms thereof,
prior to its stated maturity; or (iii) there occurs under any Swap Contract an
Early Termination Date (as defined in such Swap Contract) resulting from (A) any
event of default under such Swap Contract as to which any Credit Party or any
Subsidiary is the Defaulting Party (as defined in such Swap Contract) or (B) any
Termination Event (as so defined) under such Swap Contract as to which any
Credit Party or any Subsidiary is an Affected Party (as so defined) and, in
either event, the Swap Termination Value owed by a Credit Party or such
Subsidiary as a result thereof is greater than the Threshold Amount; provided
that this clause (e) shall not apply to (i) Secured Debt that becomes due and
payable as a result of the voluntary sale or transfer of the property or assets
securing such Indebtedness, if such sale or transfer is permitted hereunder and
under the documents providing for such Indebtedness and such Indebtedness is
assumed or repaid in full when required under the documents providing for such
Indebtedness, (ii) any redemption, repurchase, conversion or settlement with
respect to any convertible debt security which is consummated in accordance with
the terms of such convertible debt security, unless such redemption, repurchase,
conversion or settlement results from a default thereunder or an event of the
type that constitutes an Event of Default or (iii) any early payment requirement
or unwinding or termination with respect to any Swap Contract (A) not arising
out of a default by any Credit Party and (B) to the extent that such Swap
Termination Value owed has been paid in full by such Credit Party when due; or

 

(f)                                   Insolvency Proceedings, Etc.  Any Credit
Party or any Material Subsidiary institutes or consents to the institution of
any proceeding under any Debtor Relief Law, or makes an assignment for the
benefit of creditors; or applies for or consents to the appointment of any
receiver, trustee, custodian, conservator, liquidator, rehabilitator or similar
officer for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged, undismissed or unstayed for sixty (60) calendar days; or
any proceeding under any Debtor Relief Law relating to any such Person or to all
or any material part of its property is instituted without the consent of such
Person and continues undischarged, undismissed or unstayed for sixty (60)
calendar days, or an order for relief is entered in any such proceeding; or

 

109

--------------------------------------------------------------------------------


 

(g)           Inability to Pay Debts; Attachment.  (i) Any Credit Party or any
Material Subsidiary becomes unable or admits in writing its inability or fails
generally to pay its debts as they become due, or (ii) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person and is not released,
vacated or fully bonded within thirty (30) days after its issue or levy; or

 

(h)           Judgments.  There is entered against any Credit Party or any
Material Subsidiary (i) one or more final non-appealable judgments or orders
that have not been discharged for the payment of money in an aggregate amount
(as to all such judgments or orders) exceeding $50,000,000 (to the extent (x)
not covered by independent third-party insurance as to which the insurer does
not dispute coverage or (y) for which the applicable Credit Party or Material
Subsidiary has not been indemnified), or (ii) any one or more non-monetary final
non-appealable judgments that have not been discharged and that have, or could
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect and, in either case, (A) enforcement proceedings are commenced by
any creditor upon such judgment or order, or (B) there is a period of thirty
(30) consecutive days during which a stay of enforcement of such judgment, by
reason of a pending appeal or otherwise, is not in effect; or

 

(i)            ERISA.  An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan that has resulted or could reasonably be expected to result
in liability of a Credit Party under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of $50,000,000;
or

 

(j)            Invalidity of Loan Documents.  Any material provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder or satisfaction in full of
all of the Obligations, ceases to be in full force and effect; or any Credit
Party or any other Person contests in any manner the validity or enforceability
of any material provision of any Loan Document; or any Credit Party denies that
it has any or further liability or obligation under any Loan Document, or
purports to revoke, terminate or rescind any material provision of any Loan
Document; or

 

(k)           Change of Control.  There occurs any Change of Control; provided
that, for the avoidance of doubt, the occurrence of the Spin-Off shall not
constitute a Change of Control.

 

For purposes of clauses (f), (g), and (h) above, no Event of Default shall be
deemed to have occurred with respect to a Material Group unless the type of
event specified therein has occurred with respect to each Subsidiary that is a
member of such Material Group.

 

8.02        Remedies Upon Event of Default.

 

If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:

 

(a)           declare the commitment of each Lender to make Loans and any
obligation of the L/C Issuers to make L/C Credit Extensions to be terminated,
whereupon such commitments and obligation shall be terminated;

 

(b)           declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Credit Parties;

 

110

--------------------------------------------------------------------------------


 

(c)           require that the Credit Parties Cash Collateralize the L/C
Obligations (in an amount equal to the then Outstanding Amount thereof); and

 

(d)           exercise on behalf of itself, the Lenders and the L/C Issuers all
rights and remedies available to it, the Lenders and the L/C Issuers under the
Loan Documents;

 

provided, however, that upon the occurrence of an Event of Default with respect
to any Credit Party pursuant to Section 8.01(f) or (g) or the occurrence of an
actual or deemed entry of an order for relief with respect to any Credit Party
under the Bankruptcy Code of the United States, the obligation of each Lender to
make Loans and any obligation of the L/C Issuers to make L/C Credit Extensions
shall automatically terminate, the unpaid principal amount of all outstanding
Loans and all interest and other amounts as aforesaid shall automatically become
due and payable, and the obligation of the Credit Parties to Cash Collateralize
the L/C Obligations as aforesaid shall automatically become effective, in each
case without further act of the Administrative Agent or any Lender.

 

8.03        Application of Funds.

 

After the exercise of remedies provided for in Section 8.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 8.02), any amounts received on account of the Obligations
shall, subject to the provisions of Sections 2.17 and 2.18, be applied by the
Administrative Agent in the following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal, interest and
Letter of Credit Fees) payable to the Lenders and the L/C Issuers (including
fees, charges and disbursements of counsel to the respective Lenders and the L/C
Issuers and amounts payable under Article III), ratably among them in proportion
to the amounts described in this clause Second payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans and L/C Borrowings and
fees, premiums and scheduled periodic payments, and any interest accrued
thereon, due under any Swap Contract between a Credit Party and any Lender, or
any Affiliate of a Lender, ratably among the Lenders (and, in the case of such
Swap Contracts, Affiliates of Lenders) and the L/C Issuers in proportion to the
respective amounts described in this clause Third payable to them;

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, payment of breakage, termination or
other payments, and any interest accrued thereon, due under any Swap Contract
between a Credit Party and any Lender, or any Affiliate of a Lender and amounts
owing under Treasury Management Agreements, ratably among the Lenders (and, in
the case of such Swap Contracts, Affiliates of Lenders), the Treasury Management
Lenders and the L/C Issuers in proportion to the respective amounts described in
this clause Fourth held by them;

 

Fifth, to the Administrative Agent for the account of the L/C Issuers, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of

 

111

--------------------------------------------------------------------------------


 

Letters of Credit to the extent not otherwise Cash Collateralized by the Credit
Parties pursuant to Sections 2.03, 2.06(d) and/or 2.17; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Credit Parties or as otherwise required by Law.

 

Subject to Sections 2.03(c), 2.06(d) and 2.17, amounts used to Cash
Collateralize the aggregate undrawn amount of Letters of Credit pursuant to
clause Fifth above shall be applied to satisfy drawings under such Letters of
Credit as they occur.  If any amount remains on deposit as Cash Collateral after
all Letters of Credit have either been fully drawn or expired, such remaining
amount shall be applied to the other Obligations, if any, in the order set forth
above.  Excluded Swap Obligations with respect to any Guarantor shall not be
paid with amounts received from such Guarantor or such Guarantor’s assets, but
appropriate adjustments shall be made with respect to payments from the other
Credit Parties to preserve the allocation to Obligations otherwise set forth
above in this Section.

 

ARTICLE IX.

 

ADMINISTRATIVE AGENT

 

9.01        Appointment and Authority.

 

Each of the Lenders and each of the L/C Issuers hereby irrevocably appoints Bank
of America to act on its behalf as the Administrative Agent hereunder and under
the other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto.  Except as otherwise expressly
set forth herein, the provisions of this Article are solely for the benefit of
the Administrative Agent, the Lenders and the L/C Issuers, and none of the
Credit Parties shall have rights as a third party beneficiary of any of such
provisions.  It is understood and agreed that the use of the term “agent” herein
or in any other Loan Documents (or any other similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable Law.
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.

 

9.02        Rights as a Lender.

 

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity.  Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with a
Credit Party or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders.

 

112

--------------------------------------------------------------------------------


 

9.03        Exculpatory Provisions.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents.  Without limiting
the generality of the foregoing, the Administrative Agent:

 

(a)           shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

 

(b)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable Law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law; and

 

(c)           shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to any Credit Party or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct.  The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given in writing to the Administrative Agent by the
Borrower, a Lender or an L/C Issuer.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document or in any other
document delivered hereunder or thereunder or in connection herewith or
therewith, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith, (iii)
the performance or observance of any of the covenants, agreements or other terms
or conditions set forth herein or therein or the occurrence of any Default, (iv)
the validity, enforceability, effectiveness or genuineness of this Agreement,
any other Loan Document or any other agreement, instrument or document or (v)
the satisfaction of any condition set forth in Article IV or elsewhere herein,
other than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

9.04        Reliance by Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by

 

113

--------------------------------------------------------------------------------


 

it to have been made by the proper Person, and shall not incur any liability for
relying thereon.  In determining compliance with any condition hereunder to the
making of a Loan, or the issuance, extension, renewal or increase of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender or
an L/C Issuer, the Administrative Agent may presume that such condition is
satisfactory to such Lender or such L/C Issuer unless the Administrative Agent
shall have received notice to the contrary from such Lender or such L/C Issuer
prior to the making of such Loan or the issuance of such Letter of Credit.  The
Administrative Agent may consult with legal counsel (who may be counsel for the
Credit Parties), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.

 

9.05        Delegation of Duties.

 

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties.  The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as the Administrative Agent.  The Administrative Agent shall not be responsible
for the negligence or misconduct of any sub-agents except to the extent that a
court of competent jurisdiction determines in a final and nonappealable judgment
that the Administrative Agent acted with gross negligence or willful misconduct
in the selection of such sub-agents.

 

9.06        Resignation of Administrative Agent.

 

The Administrative Agent may at any time give notice of its resignation to the
Lenders, the L/C Issuers and the Borrower.  Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, subject to the approval
(not to be unreasonably withheld or delayed) of the Borrower (unless an Event of
Default has occurred and is continuing), to appoint a successor, which (x) shall
be a bank with an office in the United States, or an Affiliate of any such bank
with an office in the United States and (y) shall not be a Defaulting Lender or
a Disqualified Institution; provided that if any such potential successor is not
classified as a “U.S. person” and a “financial institution” within the meaning
of Treasury Regulation Section 1.1441-1, then the Borrower shall have the right
to prohibit such potential successor from becoming the Administrative Agent in
its reasonable discretion.  If no such successor shall have been so appointed by
the Required Lenders and shall have accepted such appointment within thirty (30)
days after the retiring Administrative Agent gives notice of its resignation,
then the retiring Administrative Agent may on behalf of the Lenders and the L/C
Issuers (and subject to the approval (not to be unreasonably withheld or
delayed) of the Borrower (unless an Event of Default has occurred and is
continuing)), appoint a successor Administrative Agent meeting the
qualifications set forth above; provided that if any such potential successor is
not classified as a “U.S. person” and a “financial institution” within the
meaning of Treasury Regulation Section 1.1441-1, then the Borrower shall have
the right to prohibit such potential successor from becoming the Administrative
Agent in its reasonable discretion; provided, further that if the Administrative
Agent shall notify the Borrower and the Lenders that no qualifying Person has
accepted such appointment, then such resignation shall nonetheless become
effective in accordance with such notice and (1) the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder and under
the other Loan Documents (except that in the case of any collateral security
held by the Administrative Agent on behalf of the Lenders or the L/C Issuers
under any of the Loan Documents, the retiring Administrative Agent shall
continue to hold such collateral security on behalf of the Lenders or the L/C
Issuers until such time as a successor Administrative Agent is

 

114

--------------------------------------------------------------------------------


 

appointed hereunder) and (2) all payments, communications and determinations
provided to be made by, to or through the Administrative Agent (other than such
amounts then owed to the retiring Administrative Agent) shall instead be made by
or to each Lender and each L/C Issuer directly, until such time as the Required
Lenders appoint a successor Administrative Agent as provided for above in this
Section 9.06.  Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Administrative Agent, and the retiring Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
Section 9.06).  The fees payable by the Borrower to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Borrower and such successor.  After the retiring
Administrative Agent’s resignation hereunder and under the other Loan Documents,
the provisions of this Article and Section 10.04 shall continue in effect for
the benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

 

Any resignation by Bank of America as Administrative Agent pursuant to this
Section 9.06 shall also constitute its resignation as an L/C Issuer and a Swing
Line Lender.  If Bank of America resigns as an L/C Issuer, it shall retain all
the rights, powers, privileges and duties of an L/C Issuer hereunder with
respect to all Letters of Credit outstanding as of the effective date of its
resignation as an L/C Issuer and all L/C Obligations with respect thereto,
including the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(b).  If Bank of
America resigns as Swing Line Lender, it shall retain all the rights of a Swing
Line Lender provided for hereunder with respect to Swing Line Loans made by it
and outstanding as of the effective date of such resignation, including the
right to require the Lenders to make Base Rate Loans or fund risk participations
in outstanding Swing Line Loans pursuant to Section 2.04(c).  Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, (a)
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of Bank of America as a retiring L/C Issuer and a
retiring Swing Line Lender, (b) Bank of America shall be discharged from all of
its respective duties and obligations hereunder or under the other Loan
Documents as a retiring L/C Issuer and a retiring Swing Line Lender and (c) the
successor L/C Issuer shall issue letters of credit in substitution for the
Letters of Credit, if any, issued by Bank of America and outstanding at the time
of such succession or make other arrangement satisfactory to Bank of America to
effectively assume the obligations of Bank of America as a retiring L/C Issuer
with respect to such Letters of Credit.

 

9.07        Non-Reliance on Administrative Agent and Other Lenders.

 

Each Lender and L/C Issuer acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

9.08        No Other Duties, Etc.

 

Anything herein to the contrary notwithstanding, none of the Arrangers, the
Syndication Agents or the Co-Documentation Agents listed on the cover page
hereof shall have any powers, duties or

 

115

--------------------------------------------------------------------------------


 

responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender or an L/C
Issuer hereunder.

 

9.09        Administrative Agent May File Proofs of Claim.

 

In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding under any Debtor Relief Law relative to a Credit Party, the
Administrative Agent (irrespective of whether the principal of any Loan or L/C
Obligation shall then be due and payable as herein expressed or by declaration
or otherwise and irrespective of whether the Administrative Agent shall have
made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise:

 

(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, L/C Obligations and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
L/C Issuers and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuers and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuers and the Administrative Agent
under Sections 2.03(g) and (h), 2.10 and 10.04) allowed in such judicial
proceeding; and

 

(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each L/C Issuer to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the L/C Issuers, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Sections
2.10 and 10.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or L/C Issuer or to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or L/C Issuer in any such proceeding.

 

9.10        Collateral and Guaranty Matters.

 

The Lenders and the L/C Issuers irrevocably authorize the Administrative Agent:

 

(a)           to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Commitments and payment in full of all Obligations (other than contingent
indemnification obligations) and the expiration or termination of all Letters of
Credit, (ii) that is transferred or to be transferred as part of or in
connection with any Disposition, or (iii) as approved in accordance with Section
10.01; and

 

(b)           to release any Subsidiary from its obligations under the Guaranty
if such Person (i) ceases to be a Subsidiary or is or becomes an Excluded
Subsidiary or otherwise ceases to be required to provide, as expressly provided
herein, the Guaranty, in each case, as a result of a transaction permitted
hereunder,

 

116

--------------------------------------------------------------------------------


 

or (ii) after the Investment Grade Release, is not a borrower or guarantor of,
or does not otherwise have a payment obligation in respect of, any Unsecured
Debt (other than (x) under the Loan Documents and (y) any Unsecured Debt in
respect of which such Subsidiary Guarantor shall be released as a borrower or
guarantor or other obligor substantially concurrently with the release
hereunder).

 

Upon the release of any Person pursuant to this Section 9.10, the Administrative
Agent shall (to the extent applicable) deliver to the Credit Parties, upon the
Credit Parties’ request and at the Credit Parties’ expense, such documentation
as is reasonably necessary to evidence the release of such Person from its
obligations under the Credit Documents.

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release its interest
in particular types or items of property, or to release any Guarantor from its
obligations under the Guaranty, pursuant to this Section 9.10.

 

Without limiting the foregoing, none of such Lenders shall have or be deemed to
have a fiduciary relationship with any other Lender.  The Lenders are not
partners or co-venturers, and no Lender shall be liable for the acts or
omissions of, or (except as otherwise set forth herein in case of the
Administrative Agent) authorized to act for, any other Lender.  The
Administrative Agent shall have the exclusive right on behalf of the Lenders to
enforce the payment of the principal of and interest on any Loan after the date
such principal or interest has become due and payable pursuant to the terms of
this Agreement.

 

ARTICLE X.

 

MISCELLANEOUS

 

10.01      Amendments, Etc.

 

No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Credit Parties therefrom, shall
be effective unless in writing signed by the Required Lenders (or such other
number or percentage of the Lenders as shall be expressly provided for herein or
in the other Loan Documents) and the applicable Credit Parties, as the case may
be, and acknowledged by the Administrative Agent, and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that

 

(a)           only the written consent of each Lender directly affected thereby
shall be required to the extent such amendment, waiver or consent shall:

 

(i)            extend the expiration date or increase the amount of the
Commitment of any Lender (or reinstate any Commitment terminated pursuant to
Section 8.02);

 

(ii)           postpone any date fixed by this Agreement or any other Loan
Document for any payment or mandatory prepayment of principal, interest, fees or
other amounts due to the Lenders (or any of them) hereunder or under any other
Loan Document; or

 

(iii)          reduce the principal of, or the rate of interest specified herein
on, any Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso
to this Section 10.01) any fees or other amounts payable hereunder (including
pursuant to Section 2.06) or under any other Loan Document; provided, however,
that only the consent of the Required Lenders shall be necessary to (i) amend
the definition of “Default Rate” or to waive any obligation of the Borrower to
pay interest at the Default Rate, and (ii) waive any obligation of the Borrower
to pay Letter of Credit Fees at the Default Rate;

 

117

--------------------------------------------------------------------------------


 

(b)           the written consent of each Lender shall be required to the extent
such amendment, waiver or consent shall:

 

(i)            waive any condition set forth in Section 4.01(a) (provided that,
unless set forth in writing to the contrary, the making of its initial Loan by a
Lender shall constitute a confirmation by such Lender to the Borrower, the
Administrative Agent and the other Lenders that, insofar as such Lender is
concerned, the Borrower has satisfied the conditions precedent for initial Loans
set forth in Section 4.01(a));

 

(ii)           change Section 2.14 or Section 8.03 in a manner that would alter
the pro rata sharing of payments required thereby;

 

(iii)          change any provision of this Section 10.01 or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder; provided,
that (x) with the consent of the Required Lenders, such terms and provisions may
be amended on customary terms in connection with an “amend and extend”
transaction, but only if all Lenders that consent to such “amend and extend”
transaction are treated on a pro rata basis and (y) such terms and provisions
may be amended in connection with the establishment of any Incremental Term Loan
Facility, with the consent of the Administrative Agent and the Lenders providing
commitments for such Incremental Term Loan Facility, so long as such payments
continue to be based on each Lender’s Applicable Percentage with respect to the
Facilities in which it participates; or

 

(iv)          the release of all or substantially all of the value of the
Guaranty (excluding, for the avoidance of doubt, a release of applicable
Subsidiary Guarantors made pursuant to the Investment Grade Release); or

 

(c)           only the written consent of each Lender under the applicable
Facility shall be required to the extent such amendment, waiver or consent shall
change the definition of “Required Revolving Lenders”, “Tranche Required
Lender”, “Required Term A-1 Lenders” or “Required Term A-2 Lenders”;

 

(d)           only the written consent of the Required Revolving Lenders shall
be required to amend, waive or otherwise modify any of the conditions precedent
set forth in Section 4.02 with respect to any Credit Extension under the
Revolving Credit Facility;

 

(e)           only the written consent of each Alternative Currency Tranche
Lender shall be required to the extent such amendment, waiver or consent shall
change any provision of Section 1.06 or the definition of “Alternative
Currency”; and

 

(f)            only the written consent of (i) the Required Term A-1 Lenders
shall be required to the extent such amendment, waiver or consent shall impose
any greater restriction on the ability of any Term A-1 Lender to assign any of
its rights or obligations hereunder, (ii) the Required Term A-2 Lenders shall be
required to the extent such amendment, waiver or consent shall impose any
greater restriction on the ability of any Term A-2 Lender to assign any of its
rights or obligations hereunder, and (iii) the Required Revolving Lenders shall
be required to the extent such amendment, waiver or consent shall impose any
greater restriction on the ability of any Revolving Lender to assign any of its
rights or obligations hereunder;

 

and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by an L/C Issuer in addition to the Lenders required above,
affect the rights or duties of such L/C Issuer under

 

118

--------------------------------------------------------------------------------


 

this Agreement or any Issuer Document relating to any Letter of Credit issued or
to be issued by it; (ii) no amendment, waiver or consent shall, unless in
writing and signed by a Swing Line Lender in addition to the Lenders required
above, affect the rights or duties of such Swing Line Lender under this
Agreement; (iii) no amendment, waiver or consent shall, unless in writing and
signed by the Administrative Agent in addition to the Lenders required above,
affect the rights or duties of the Administrative Agent under this Agreement or
any other Loan Document; and (iv) the Fee Letters may only be amended, and the
rights or privileges thereunder may only be waived, in a writing executed by
each of the parties thereto.  Notwithstanding anything to the contrary herein,
no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder (and any amendment, waiver or consent
which by its terms requires the consent of all Lenders or each affected Lender
may be effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Defaulting Lender and (y) any
waiver, amendment or modification requiring the consent of all Lenders or each
affected Lender that by its terms affects any Defaulting Lender more adversely
than other affected Lenders shall require the consent of such Defaulting Lender.

 

Notwithstanding the fact that the consent of all of the Lenders is required in
certain circumstances as set forth above, (x) each Lender is entitled to vote as
such Lender sees fit on any reorganization plan that affects the Loans or the
Letters of Credit, and each Lender acknowledges that the provisions of Section
1126(c) of the Bankruptcy Code supersede the unanimous consent provisions set
forth herein and (y) the Required Lenders may consent to allow the Borrower to
use cash collateral in the context of a bankruptcy or insolvency proceeding.

 

In addition, notwithstanding the foregoing, the Borrower may, by written notice
to the Administrative Agent from time to time, make one or more offers (each, a
“Loan Modification Offer”) to all the Lenders to make one or more amendments or
modifications to (A) allow the maturity of the Commitments or Loans of the
Accepting Lenders (as defined below) to be extended, (B) modify the Applicable
Rate and/or fees payable with respect to the Loans and Commitments of the
Accepting Lenders, (C) modify any covenants or other provisions or add new
covenants or provisions that are agreed between the Borrower, the Administrative
Agent and the Accepting Lenders; provided that such modified or new covenants
and provisions are applicable only during periods after the applicable Maturity
Date that is in effect on the effective date of such Permitted Amendment, and
(D) any other amendment to a Loan Document required to give effect to the
Permitted Amendments described in clauses (A), (B) and (C) of this paragraph
(“Permitted Amendments”, and any amendment to this Agreement to implement
Permitted Amendments, a “Loan Modification Agreement”)  pursuant to procedures
reasonably specified by the Administrative Agent and reasonably acceptable to
the Borrower.  Such notice shall set forth (i) the terms and conditions of the
requested Permitted Amendments and (ii) the date on which such Permitted
Amendments are requested to become effective.  Permitted Amendments shall become
effective only with respect to the Commitments and/or Loans of the Lenders that
accept the applicable Loan Modification Offer (such Lenders, the “Accepting
Lenders”) and, in the case of any Accepting Lender, only with respect to such
Lender’s Commitments and/or Loans as to which such Lender’s acceptance has been
made.  The Borrower, each other Credit Party and each Accepting Lender shall
execute and deliver to the Administrative Agent a Loan Modification Agreement
and such other documentation as the Administrative Agent shall reasonably
specify to evidence the acceptance of the Permitted Amendments and the terms and
conditions thereof, and the Credit Parties shall also deliver such resolutions,
opinions and other documents as reasonably requested by the Administrative
Agent.  The Administrative Agent shall promptly notify each Lender as to the
effectiveness of each Loan Modification Agreement.  Each of the parties hereto
hereby agrees that (1) upon the effectiveness of any Loan Modification
Agreement, this Agreement shall be deemed amended to the extent (but only to the
extent) necessary to reflect the existence and terms of the Permitted Amendments
evidenced thereby and only with respect to the

 

119

--------------------------------------------------------------------------------


 

Commitments and Loans of the Accepting Lenders as to which such Lenders’
acceptance has been made, (2) any applicable Lender who is not an Accepting
Lender may be replaced by the Borrower  in accordance with Section 10.13, and
(3) the Administrative Agent and the Borrower shall be permitted to make any
amendments or modifications to any Loan Documents necessary to allow any
borrowings, prepayments, participations in Letters of Credit and Swing Line
Loans and commitment reductions to be ratable across each Class of Commitments
the mechanics for which may be implemented through the applicable Loan
Modification Agreement and may include technical changes related to the
borrowing and repayment procedures of the Lenders; provided that with the
consent of the Accepting Lenders such prepayments and commitment reductions and
reductions in participations in Letters of Credit and Swing Line Loans may be
applied on a non-ratable basis to the class of non-Accepting Lenders.

 

Notwithstanding anything herein to the contrary, this Agreement may be amended
in connection with an Incremental Facility, as set forth in Section 2.16(h).

 

10.02      Notices; Effectiveness; Electronic Communication.

 

(a)           Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:

 

(i)            if to the Credit Parties, the Administrative Agent, an L/C Issuer
or a Swing Line Lender, to the address, telecopier number, electronic mail
address or telephone number specified for such Person on Schedule 10.02; and

 

(ii)           if to any other Lender, to the address, telecopier number,
electronic mail address or telephone number specified in its Administrative
Questionnaire (including, as appropriate, notices delivered solely to the Person
designated by a Lender on its Administrative Questionnaire then in effect for
the delivery of notices that may contain material non-public information
relating to the Credit Parties).

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

(b)           Electronic Communications.  Notices and other communications to
the Lenders and the L/C Issuers hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or any L/C Issuer provided
pursuant to Article II if such Lender or such L/C Issuer, as applicable, has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication.  The Administrative Agent, any
Swing Line Lender, any L/C Issuer or the Borrower may, in its discretion, agree
to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

 

120

--------------------------------------------------------------------------------


 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(c)           The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM.  In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to the Credit
Parties, any Lender, any L/C Issuer or any other Person for losses, claims,
damages, liabilities or expenses of any kind (whether in tort, contract or
otherwise) arising out of any Credit Party’s or the Administrative Agent’s
transmission of Borrower Materials or notices through the Platform, any other
electronic platform or electronic messaging service, or through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided, however, that in no event shall any Agent Party have
any liability to any Credit Party, any Lender, any L/C Issuer or any other
Person for indirect, special, incidental, consequential or punitive damages (as
opposed to direct or actual damages).

 

(d)           Change of Address, Etc.  Each of the Credit Parties, the
Administrative Agent, each of the L/C Issuers and each of the Swing Line Lenders
may change its address, telecopier or telephone number for notices and other
communications hereunder by notice to the other parties hereto.  Each other
Lender may change its address, telecopier number, electronic mail address or
telephone number by notice to the Borrower, the Administrative Agent, and, in
the case of Revolving Lenders, the L/C Issuers and the Swing Line Lenders.  In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, telecopier number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender.  Furthermore, each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable Law, including United States Federal and state securities Laws,
to make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to a Credit Party or its securities for
purposes of United States Federal or state securities Laws.

 

(e)           Reliance by Administrative Agent, L/C Issuers and Lenders.  The
Administrative Agent, the L/C Issuers and the Lenders shall be entitled to rely
and act upon any notices (including telephonic notices, Committed Loan Notices,
Letter of Credit Applications and Swing Line Loan Notices)

 

121

--------------------------------------------------------------------------------


 

purportedly given by or on behalf of the Borrower even if (i) such notices were
not made in a manner specified herein, were incomplete or were not preceded or
followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof. 
The Borrower shall indemnify the Administrative Agent, each L/C Issuer, each
Lender and the Related Parties of each of them, in accordance with Section
10.04, from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of the
Borrower.  All telephonic notices to and other telephonic communications with
the Administrative Agent may be recorded by the Administrative Agent, and each
of the parties hereto hereby consents to such recording.

 

10.03      No Waiver; Cumulative Remedies.

 

No failure by any Lender, any L/C Issuer or the Administrative Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder shall operate as a waiver thereof nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege.  The rights, remedies, powers and privileges
herein provided are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by law.

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against a Credit Party and its Subsidiaries or any of them
shall be vested exclusively in, and all actions and proceedings at law in
connection with such enforcement shall be instituted and maintained exclusively
by, the Administrative Agent in accordance with Section 8.02 for the benefit of
all of the Lenders and all of the L/C Issuers; provided, however, that the
foregoing shall not prohibit (a) the Administrative Agent from exercising on its
own behalf the rights and remedies that inure to its benefit (solely in its
capacity as the Administrative Agent) hereunder and under the other Loan
Documents, (b) any L/C Issuer or any Swing Line Lender from exercising the
rights and remedies that inure to its benefit (solely in its capacity as an L/C
Issuer or a Swing Line Lender, as the case may be) hereunder and under the other
Loan Documents, (c) any Lender from enforcing payments of amounts payable to
such Lender pursuant to Sections 3.01, 3.04, 3.05 and 10.04 or from exercising
setoff rights in accordance with Section 10.08 (subject to the terms of Section
2.14), or (d) any Lender from filing proofs of claim or appearing and filing
pleadings on its own behalf during the pendency of a proceeding relative to any
Credit Party or any Subsidiary under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as the Administrative
Agent hereunder and under the other Loan Documents, then (i) the Required
Lenders shall have the rights otherwise ascribed to the Administrative Agent
pursuant to Section 8.02 and (ii) in addition to the matters set forth in
clauses (b), (c) and (d) of the preceding proviso and subject to Section 2.14,
any Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it and as authorized by the Required Lenders.

 

10.04      Expenses; Indemnity; Damage Waiver.

 

(a)           Costs and Expenses.  The Borrower shall pay (i) all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent and the
Arrangers (including the reasonable fees, charges and disbursements of one
counsel, and, if applicable, one local counsel in each material jurisdiction,
for the Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, due diligence, the preparation, negotiation,
execution, delivery and administration of this Agreement and the other Loan
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated), (ii) all reasonable and documented out-of-pocket expenses
incurred by any L/C Issuer in connection with the issuance, amendment, renewal
or extension of any Letter of Credit or any demand for

 

122

--------------------------------------------------------------------------------


 

payment thereunder and (iii) all documented out-of-pocket expenses incurred by
the Administrative Agent, any Lender, any L/C Issuer or any Swing Line Lender
(including the fees, charges and disbursements of counsel for the Administrative
Agent, any Lender, any L/C Issuer or any Swing Line Lender; provided that
reimbursement for fees, charges and disbursements of additional counsel of the
Lenders will be limited to one additional counsel for all of the Lenders (and
one additional counsel per specialty area and one local counsel per applicable
jurisdiction), plus additional counsel as necessary in the event of an actual or
potential conflict of interest among the Lenders), in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section 10.04, or
(B) in connection with the Loans made or Letters of Credit issued hereunder,
including all such reasonable and documented out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit.

 

(b)           Indemnification by the Borrower.  The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and each L/C
Issuer, the Agents and their Affiliates and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
penalties, liabilities and related expenses (including the reasonable and
documented fees, charges and disbursements of any counsel for any Indemnitee),
incurred by any Indemnitee or asserted against any Indemnitee by any third party
or by a Credit Party arising out of, in connection with, or as a result of (i)
the execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder, the
consummation of the transactions contemplated hereby or thereby (including,
without limitation, each Lender’s agreement to make Loans or the use or intended
use of the proceeds thereof) or, in the case of the Administrative Agent (and
any sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents (including in respect of any matters
addressed in Section 3.01), (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by any L/C Issuer
to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by a Credit Party
or any Subsidiary, or any Environmental Liability related in any way to a Credit
Party or any Subsidiary, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by a
Credit Party, and regardless of whether any Indemnitee is a party thereto, IN
ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE
COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE; provided that
such indemnity shall not, as to any Indemnitee, be available to the extent that
such losses, claims, damages, penalties, liabilities or related expenses (x) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee or (y) result from a claim brought by a Credit Party against an
Indemnitee for breach in bad faith or a material breach of such Indemnitee’s
obligations hereunder or under any other Loan Document, if such Credit Party has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction or (z) result from any
litigation in which an Indemnitee and one or more Credit Parties are adverse to
each other, and in which the Credit Parties prevail on their claims and the
Indemnitee does not prevail on its defenses or its counterclaims interposed in
such litigation and such Credit Party has obtained a final and nonappealable
judgment in its favor on such claim as determined by a court of competent
jurisdiction.  Without limiting the provisions of Section 3.01(c), this Section
10.04(b) shall not apply with respect to Taxes, other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.

 

123

--------------------------------------------------------------------------------


 

(c)           Reimbursement by Lenders.  To the extent that the Borrower for any
reason fails to indefeasibly pay any amount required under subsection (a) or (b)
of this Section 10.04 to be paid by it to the Administrative Agent (or any
sub-agent thereof), any L/C Issue, any Swing Line Lender or any Related Party of
any of the foregoing and without relieving the Borrower of its obligations with
respect thereto, each Lender severally agrees to pay to the Administrative Agent
(or any such sub-agent), such L/C Issuer, such Swing Line Lender or such Related
Party, as the case may be, such Lender’s Applicable Percentage (determined as of
the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount, provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent) or such L/C Issuer or such Swing Line Lender in its capacity as such,
or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent), such L/C Issuer or such Swing Line
Lender in connection with such capacity.  The obligations of the Lenders under
this subsection (c) are subject to the provisions of Section 2.13(d).

 

(d)           Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by applicable law, no Credit Party shall assert, and hereby waives,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof.  No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby, except to the extent of such Indemnitee’s gross negligence or willful
misconduct as determined by a court of competent jurisdiction in a final,
non-appealable judgment.

 

(e)           Payments.  All amounts due under this Section 10.04 shall be
payable not later than ten (10) Business Days after demand therefor (accompanied
by backup documentation to the extent available).

 

(f)            Survival.  The agreements in this Section 10.04 shall survive the
resignation of the Administrative Agent, any L/C Issuer and any Swing Line
Lender, the replacement of any Lender, the termination of the Commitments and
the repayment, satisfaction or discharge of all other Obligations.

 

10.05      Payments Set Aside.

 

To the extent that any payment by or on behalf of the Borrower is made to the
Administrative Agent, any L/C Issuer or any Lender, or the Administrative Agent,
any L/C Issuer or any Lender exercises its right of setoff, and such payment or
the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent, such L/C
Issuer or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and each L/C Issuer severally agrees to pay to
the Administrative Agent upon demand its applicable share (without duplication)
of any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the applicable Overnight Rate from time to time in
effect, in the applicable currency of such recovery or

 

124

--------------------------------------------------------------------------------


 

payment.  The obligations of the Lenders and the L/C Issuers under clause (b) of
the preceding sentence shall survive the payment in full of the Obligations and
the termination of this Agreement.

 

10.06      Successors and Assigns.

 

(a)           Successors and Assigns Generally.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that the
Borrower may not assign or otherwise transfer any of its rights or obligations
hereunder (except in a transaction not prohibited by Section 7.04) without the
prior written consent of the Administrative Agent and each Lender and no Lender
may assign or otherwise transfer any of its rights or obligations hereunder
except (i) to an assignee in accordance with the provisions of subsection (b) of
this Section 10.06, (ii) by way of participation in accordance with the
provisions of subsection (d) of this Section 10.06, or (iii) by way of pledge or
assignment or grant of a security interest subject to the restrictions of
subsection (f) of this Section 10.06 (and any other attempted assignment or
transfer by any party hereto shall be null and void).  Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section 10.06 and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent, the L/C Issuers and the Lenders)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.

 

(b)           Assignments by Lenders.  Any Lender may at any time assign to one
or more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans
(including for purposes of this subsection (b), participations in L/C
Obligations and in Swing Line Loans) at the time owing to it); provided that (in
each case with respect to any Facility) any such assignment shall be subject to
the following conditions:

 

(i)            Minimum Amounts.

 

(A)          in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment (in each case with respect to any Facility) and
the Loans at the time owing to it under such Facility or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

 

(B)          in any case not described in subsection (b)(i)(A) of this Section
10.06, the aggregate amount of the Commitment (which for this purpose includes
Loans outstanding thereunder) or, if the applicable Commitment is not then in
effect, the principal outstanding balance of the Loans of the assigning Lender
subject to each such assignment, determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date, shall not be less than $5,000,000 in the case of any assignment
in respect of any Facility unless each of the Administrative Agent and, so long
as no Event of Default has occurred and is continuing, the Borrower otherwise
consents (each such consent not to be unreasonably withheld or delayed);
provided, however, that concurrent assignments to members of an Assignee Group
and concurrent assignments from members of an Assignee Group to a single
assignee (or to an assignee and members of

 

125

--------------------------------------------------------------------------------


 

its Assignee Group) will be treated as a single assignment for purposes of
determining whether such minimum amount has been met.

 

(ii)           Proportionate Amounts.  Each partial assignment shall be made as
an assignment of a proportionate part of all of the assigning Lender’s rights
and obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not (A) apply to any Swing Line
Lender’s rights and obligations in respect of Swing Line Loans or (B) prohibit
any Lender from assigning all or a portion of its rights and obligations under
the Facilities on a non-pro rata basis.

 

(iii)          Required Consents.  No consent shall be required for any
assignment except to the extent required by subsection (b)(i)(B) of this Section
10.06 and, in addition:

 

(A)          the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund; provided that the
Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within ten
(10) Business Days after having received notice thereof;

 

(B)          the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender;

 

(C)          the consent of the L/C Issuers shall be required for any assignment
of a Revolving Commitment and, for any assignment of Term A-1 Loans occurring on
or prior to the first anniversary of the Closing Date; and

 

(D)          the consent of the Swing Line Lenders shall be required for any
assignment of a Revolving Commitment and, for any assignment of Term A-1 Loans
occurring on or prior to the first anniversary of the Closing Date.

 

(iv)          Assignment and Assumption.  The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $3,500;
provided, however, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment.  The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

(v)           No Assignment to a Credit Party.  No such assignment shall be made
to a Credit Party or any Affiliate or Subsidiary of a Credit Party.

 

(vi)          No Assignment to Natural Persons.  No such assignment shall be
made to a natural person (or to a holding company, investment vehicle or trust
for, or owned and operated for the primary benefit of a natural person).

 

126

--------------------------------------------------------------------------------


 

(vii)         No Assignment to Defaulting Lenders or Disqualified Institutions. 
No such assignment shall be made to a Defaulting Lender or any of its
Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (vii) or to a
Disqualified Institution.

 

(viii)        Certain Additional Payments.  In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent or any Lender hereunder (and interest accrued thereon)
and (y) acquire (and fund as appropriate) its full pro rata share of all Loans
and participations in Letters of Credit and Swing Line Loans in accordance with
its Applicable Percentage.  Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section 10.06, from and after the effective date
specified in each Assignment and Assumption, the Eligible Assignee thereunder
shall be a party to this Agreement and, to the extent of the interest assigned
by such Assignment and Assumption, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment.  Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender.  Any assignment or transfer by a Lender
of rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section 10.06.

 

(c)           Register.  The Administrative Agent, acting solely for this
purpose as a non-fiduciary agent of the Borrower (and such agency being solely
for tax purposes), shall maintain at the Administrative Agent’s Office a copy of
each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and stated interest) of the Loans and L/C Obligations
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive absent manifest
error, and the Borrower, the Administrative Agent and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary.  In addition, the Administrative Agent shall maintain on the
Register information regarding the designation, and revocation of designation,
of any Lender as a Defaulting Lender.  The Register shall be available for
inspection by the Borrower, any L/C Issuer, any Swing Line Lender and any Lender
(with respect to its own interest only), at any reasonable time and from time to
time upon reasonable prior notice.

 

127

--------------------------------------------------------------------------------


 

(d)           Participations.  Any Lender may at any time, without the consent
of, or notice to, the Borrower, the Administrative Agent, any L/C Issuer or any
Swing Line Lender, sell participations to any Person (other than a natural
person (or a holding company, investment vehicle or trust for, or owned and
operated for the primary benefit of a natural person) or any Person that would
not constitute an Eligible Assignee, is a Defaulting Lender or a Disqualified
Institution or the Borrower or any of the Borrower’ Affiliates or Subsidiaries)
(each, a “Participant”) in all or a portion of such Lender’s rights and/or
obligations under this Agreement (including all or a portion of its Commitment
and/or the Loans (including such Lender’s participations in L/C Obligations
and/or Swing Line Loans) owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent, the Lenders
and the L/C Issuers shall continue to deal solely and directly with such Lender
in connection with such Lender’s rights and obligations under this Agreement.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant.  Subject to subsection (e) of this
Section 10.06, the Borrower agrees that each Participant shall be entitled to
the benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section 10.06.  To the extent permitted by law, each Participant also shall
be entitled to the benefits of Section 10.08 as though it were a Lender,
provided such Participant agrees to be subject to Section 2.14 as though it were
a Lender.

 

Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations.  The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.  For the avoidance of doubt, the Administrative Agent (in its
capacity as the Administrative Agent) shall have no responsibility for
maintaining a Participant Register.

 

(e)           Limitations upon Participant Rights.  A Participant shall not be
entitled to receive any greater payment under Section 3.01 or 3.04 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent.  A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.01 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 3.01(e) as though it were a
Lender.

 

(f)            Certain Pledges.  Any Lender may at any time pledge, assign or
grant a security interest in, all or any portion of its rights under this
Agreement (including under its Note, if any) to secure obligations of such
Lender, including any pledge or assignment or grant of a security interest to
secure

 

128

--------------------------------------------------------------------------------


 

obligations to a Federal Reserve Bank or any other central banking authority;
provided that no such pledge or assignment or grant of a security interest shall
release such Lender from any of its obligations hereunder or substitute any such
pledgee or assignee or grantee for such Lender as a party hereto.

 

(g)           Disqualified Institutions.

 

(i)            Neither the Administrative Agent nor any assigning Lender shall
be responsible or have any liability for, or have any duty to ascertain, inquire
into, monitor or enforce, compliance with the provisions hereof relating to
Disqualified Institutions.  Without limiting the generality of the foregoing,
neither the Administrative Agent nor any assigning Lender shall (x) be obligated
to ascertain, monitor or inquire as to whether any Lender or Participant or
prospective Lender or Participant is a Disqualified Institution or (y) have any
liability with respect to or arising out of any assignment or participation of
Loans, or disclosure of confidential information, to any Disqualified
Institution.

 

(ii)           No assignment or participation shall be made to any Person that
was a Disqualified Institution as of the date (the “Trade Date”) on which the
assigning Lender entered into a binding agreement to sell and assign all or a
portion of its rights and obligations under this Agreement to such Person
(unless the Borrower has consented to such assignment in writing in its sole and
absolute discretion, in which case such Person will not be considered a
Disqualified Institution for the purpose of such assignment or participation). 
For the avoidance of doubt, with respect to any assignee that becomes a
Disqualified Institution after the applicable Trade Date (including as a result
of the delivery of a notice pursuant to, and/or the expiration of the notice
period referred to in, the definition of “Disqualified Institution”), (x) such
assignee shall not retroactively be disqualified from becoming a Lender and (y)
the execution by the Borrower of an Assignment and Assumption with respect to
such assignee will not by itself result in such assignee no longer being
considered a Disqualified Institution.  Any assignment in violation of this
clause (g)(ii) shall not be void, but the other provisions of this clause (g)
shall apply.

 

(iii)          If any assignment or participation is made to any Disqualified
Institution without the Borrower’s prior written consent in violation of clause
(ii) above, or if any Person becomes a Disqualified Institution after the
applicable Trade Date, the Borrower may, at its sole expense and effort, upon
notice to the applicable Disqualified Institution and the Administrative Agent,
(A) terminate any Revolving Commitment of such Disqualified Institution and
repay all Obligations of the Borrower owing to such Disqualified Institution in
connection with such Revolving Commitment (but only to the extent that no
proceeds of Revolving Loans are used to make such repayment), (B) in the case of
outstanding Term Loans held by Disqualified Institutions, purchase or prepay
such Term Loans by paying the lesser of (x) the outstanding principal amount
thereof and (y) the amount that such Disqualified Institution paid to acquire
such Term Loans, in each case plus accrued interest, accrued fees and all other
amounts (other than principal amounts) payable to it hereunder (but, in each
case under this clause (B), only to the extent that no proceeds of Revolving
Loans are used to make such purchase or prepayment) and/or (C) require such
Disqualified Institution to assign, without recourse (in accordance with and
subject to the restrictions contained in this Section 10.06), all of its
interest, rights and obligations under this Agreement to one or more Eligible
Assignees at the lesser of (x) the outstanding principal amount thereof and (y)
the amount that such Disqualified Institution paid to acquire such interests,
rights and obligations, in each case plus accrued interest, accrued fees and all
other amounts (other than principal amounts) payable to it hereunder.

 

129

--------------------------------------------------------------------------------


 

(iv)          Notwithstanding anything to the contrary contained in this
Agreement, Disqualified Institutions (A) will not (x) have the right to receive
information, reports or other materials provided to Lenders by the Borrower, the
Administrative Agent or any other Lender, (y) attend or participate in meetings
attended by the Lenders or the Administrative Agent, or (z) access the Platform
or any other electronic site established for the Lenders or confidential
communications from counsel to or financial advisors of the Administrative Agent
or the Lenders and (B) (x) for purposes of any consent to any amendment, waiver
or modification of, or any action under, and for the purpose of any direction to
the Administrative Agent or any Lender to undertake any action (or refrain from
taking any action) under this Agreement or any other Loan Document, each
Disqualified Institution will be deemed to have consented in the same proportion
as the Lenders that are not Disqualified Institutions consented to such matter,
and (y) for purposes of voting on any plan of reorganization or plan of
liquidation pursuant to any Debtor Relief Laws (a “Bankruptcy Plan”), each
Disqualified Institution party hereto hereby agrees (1) not to vote on such
Bankruptcy Plan, (2) if such Disqualified Institution does vote on such
Bankruptcy Plan notwithstanding the restriction in the foregoing clause (1),
such vote will be deemed not to be in good faith and shall be “designated”
pursuant to Section 1126(e) of the Bankruptcy Code (or any similar provision in
any other Debtor Relief Laws), and such vote shall not be counted in determining
whether the applicable class has accepted or rejected such Bankruptcy Plan in
accordance with Section 1126(c) of the Bankruptcy Code (or any similar provision
in any other Debtor Relief Laws) and (3) not to contest any request by any party
for a determination by the bankruptcy court (or other applicable court of
competent jurisdiction) effectuating the foregoing clause (2).

 

(v)           The Administrative Agent shall have the right, and the Borrower
hereby expressly authorizes the Administrative Agent, to (A) post the list of
Disqualified Institutions provided by the Borrower and any updates thereto from
time to time (collectively, the “DQ List”) on the Platform, including that
portion of the Platform that is designated for “public side” Lenders and/or (B)
provide the DQ List to each Lender requesting the same.

 

(h)           Resignation as L/C Issuer or Swing Line Lender after Assignment. 
Notwithstanding anything to the contrary contained herein, if at any time a
Lender that is an L/C Issuer and/or a Swing Line Lender assigns all of its
Commitments and Loans pursuant to subsection (b) above, such Lender may, (i)
upon thirty (30) days’ notice to the Borrower and the Lenders, resign as an L/C
Issuer and/or (ii) upon thirty (30) days’ notice to the Borrower, resign as a
Swing Line Lender.  In the event of any such resignation as an L/C Issuer or a
Swing Line Lender, the Borrower shall be entitled to appoint from among the
Revolving Lenders (with the Administrative Agent’s consent and the applicable
Revolving Lender’s consent) a successor L/C Issuer and/or a successor Swing Line
Lender hereunder; provided, however, that no failure by the Borrower to appoint
any such successor shall affect the resignation of such Lender as an L/C Issuer
and/or a Swing Line Lender, as the case may be.  If any Lender resigns as an L/C
Issuer, it shall retain all rights, powers, privileges and duties of an L/C
Issuer hereunder with respect to all Letters of Credit issued by it and
outstanding as of the effective date of its resignation as an L/C Issuer and all
L/C Obligations with respect thereto (including the right to require the
Revolving Lenders to make Base Rate Committed Revolving Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(b)).  If any
Lender resigns as a Swing Line Lender, it shall retain all rights of a Swing
Line Lender provided for hereunder with respect to Swing Line Loans made by it
and outstanding as of the effective date of such resignation, including the
right to require the Revolving Lenders to make Base Rate Committed Revolving
Loans or fund risk participations in outstanding Swing Line Loans pursuant to
Section 2.04(c).  Upon the appointment of a successor L/C Issuer and/or a
successor Swing Line Lender, (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring L/C
Issuer and/or Swing Line, as the case may be, and (b) the successor L/C Issuer
shall

 

130

--------------------------------------------------------------------------------


 

issue letters of credit in substitution for the Letters of Credit, if any,
issued by the resigning L/C Issuer and outstanding at the time of such
succession or make other arrangements reasonably satisfactory to the resigning
L/C Issuer to effectively assume the obligations of the resigning L/C Issuer
with respect to such Letters of Credit.

 

10.07      Treatment of Certain Information; Confidentiality.

 

Each of the Administrative Agent, the Lenders and the L/C Issuer agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) on a need-to-know basis to its Affiliates and
to its and its Affiliates’ respective partners, directors, officers, employees,
agents, advisors and representatives (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any Governmental Authority purporting to have jurisdiction
over it or its Affiliates (including any self-regulatory authority, such as the
National Association of Insurance Commissioners), (c) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process, (d)
to any other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section 10.07, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or any Eligible Assignee invited to
be a Lender pursuant to Section 2.16(c) or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (g) with the consent of the Borrower, (h) to
the extent such Information (x) becomes publicly available other than as a
result of a breach of this Section 10.07 or (y) becomes available to the
Administrative Agent, any Lender, any L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than a Credit Party
that the Administrative Agent, any such Lender or any such L/C Issuer reasonably
believes is not bound by a duty of confidentiality to the Credit Parties, (i) to
any rating agency (provided such rating agencies are advised of the confidential
nature of such information and agree to keep such information confidential) or
(j) as reasonably required by any Lender or other Person that would qualify as
an Eligible Assignee hereunder (without giving effect to the consent required
under Section 10.06(b)(iii)) providing financing to such Lender (provided such
Lenders or such other Persons are advised of the confidential nature of such
information and agree to keep such information confidential).  In addition, the
Administrative Agent and the Lenders may disclose the existence of this
Agreement and customary information about this Agreement to market data
collectors, similar service providers to the lending industry and service
providers to the Agents and the Lenders in connection with the administration of
this Agreement, the other Loan Documents, and the Commitments.

 

For purposes of this Section 10.07, “Information” means all information received
from or on behalf of any Credit Parties or any Subsidiary relating to a Credit
Party or any Subsidiary or any of their respective businesses, other than any
such information that is available to the Administrative Agent, any Lender or
the L/C Issuer on a nonconfidential basis prior to disclosure by a Credit Party
or any Subsidiary, provided that, in the case of information received from a
Credit Party or any Subsidiary after the date hereof, such information is
clearly identified at the time of delivery as confidential.  Any Person required
to maintain the confidentiality of Information as provided in this Section 10.07
shall be considered to have complied with its obligation to do so if such Person
has exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own or its other similarly
situated customers’ confidential information.

 

131

--------------------------------------------------------------------------------


 

Each of the Administrative Agent, the Lenders and the L/C Issuers acknowledges
that (a) the Information may include material non-public information concerning
a Credit Party or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.

 

10.08      Right of Setoff.

 

If an Event of Default shall have occurred and be continuing, each Lender, each
L/C Issuer and each of their respective Affiliates is hereby authorized at any
time and from time to time, after obtaining the prior written consent of the
Administrative Agent, to the fullest extent permitted by applicable law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, such L/C
Issuer or any such Affiliate to or for the credit or the account of a Credit
Party against any and all of the Obligations of the Borrower now or hereafter
existing under this Agreement or any other Loan Document to such Lender or such
L/C Issuer, irrespective of whether or not such Lender or such L/C Issuer shall
have made any demand under this Agreement or any other Loan Document and
although such obligations of the Borrower may be contingent or unmatured or are
owed to a branch or office of such Lender or such L/C Issuer different from the
branch or office holding such deposit or obligated on such indebtedness;
provided that in the event that any Defaulting Lender shall exercise any such
right of setoff, (x) all amounts so set off shall be paid over immediately to
the Administrative Agent for further application in accordance with the
provisions of Section 2.18 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Administrative Agent and the Lenders, and (y) such Defaulting
Lender shall provide promptly to the Administrative Agent a statement describing
in reasonable detail the Obligations owing to such Defaulting Lender as to which
it exercised such right of setoff.  The rights of each Lender, each L/C Issuer
and their respective Affiliates under this Section 10.08 are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
such L/C Issuer or their respective Affiliates may have.  Each Lender and each
L/C Issuer agrees to notify the Borrower and the Administrative Agent promptly
after any such setoff and application, provided that the failure to give such
notice shall not affect the validity of such setoff and application.

 

10.09      Interest Rate Limitation.

 

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”).  If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrower.  In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and (c)
amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

 

10.10      Counterparts; Integration; Effectiveness.

 

This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract.  This Agreement
and the other Loan Documents constitute the entire contract

 

132

--------------------------------------------------------------------------------


 

among the parties relating to the subject matter hereof and supersede any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof.  Except as provided in Section 4.01, this Agreement shall
become effective when it shall have been executed by the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof that,
when taken together, bear the signatures of each of the other parties hereto. 
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy or other electronic imaging means (e.g. “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart of this Agreement.

 

10.11      Survival of Representations and Warranties.

 

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

 

10.12      Severability.

 

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions.  The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.  Without limiting the
foregoing provisions of this Section 10.12, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, any L/C Issuer or any Swing Line Lender, as
applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.

 

10.13      Replacement of Lenders.

 

If any Lender requests compensation under Section 3.04, or if a Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, or if any
Lender is a Defaulting Lender or is or becomes a Disqualified Institution, or if
any Lender does not consent to any amendment or waiver of any provision hereof
or of any other Loan Document for which its consent is required under Section
10.01, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 10.06), all of its interests,
rights and obligations under this Agreement and the related Loan Documents to an
Eligible Assignee that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment), provided that:

 

(a)           the assignment fee specified in Section 10.06(b) shall have been
paid to or waived by the Administrative Agent;

 

(b)           such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it

 

133

--------------------------------------------------------------------------------


 

hereunder and under the other Loan Documents (including any amounts under
Section 3.05) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts);

 

(c)           in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and

 

(d)           such assignment does not conflict with applicable Laws.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

10.14      Governing Law; Jurisdiction; Etc.

 

(a)           GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT REGARD TO
CONFLICTS OF LAWS PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF
ANOTHER JURISDICTION.

 

(b)           SUBMISSION TO JURISDICTION.  EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. 
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST A CREDIT PARTY OR ANY OF ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

 

(c)           WAIVER OF VENUE.  EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION 10.14.  EACH
OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF
SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

134

--------------------------------------------------------------------------------


 

(d)           SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02.  NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

10.15      Waiver of Jury Trial.

 

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 10.15.

 

10.16      No Advisory or Fiduciary Responsibility.

 

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), the Credit Parties acknowledge and agree, and
acknowledge their Affiliates’ understanding, that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent,
the Arranger, the Lenders and the other Arrangers are arm’s-length commercial
transactions between the Credit Parties and their Affiliates, on the one hand,
and the Administrative Agent, the Lenders and the Arrangers, on the other hand,
(B) the Credit Parties have consulted their own legal, accounting, regulatory
and tax advisors to the extent they have deemed appropriate, and (C) the Credit
Parties are capable of evaluating, and understand and accept, the terms, risks
and conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Administrative Agent, each Lender and each Arranger each
is and has been acting solely as a principal and, except as expressly agreed in
writing by the relevant parties, has not been, is not, and will not be acting as
an advisor, agent or fiduciary for any Credit Party or any of its Affiliates, or
any other Person and (B) neither the Administrative Agent, any Lender nor any
Arranger has any obligation to any Credit Party or any of its Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the
Administrative Agent, the Lenders and the Arrangers and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Credit Parties and their Affiliates, and
neither the Administrative Agent, any Lender nor any Arranger has any obligation
to disclose any of such interests to the Credit Parties or their Affiliates. 
Each Credit Party agrees that it will not claim that any of the Administrative
Agent, the Lenders or Arrangers has rendered advisory services of any nature or
respect or owes a fiduciary or similar duty to such Credit Party, in connection
with any transactions contemplated hereby.

 

10.17      USA Patriot Act Notice.

 

Each Lender that is subject to the Patriot Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Credit Parties that pursuant to the requirements of the USA Patriot
Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the

 

135

--------------------------------------------------------------------------------


 

“Patriot Act”), it is required to obtain, verify and record information that
identifies the Credit Parties, which information includes the name and address
of the Credit Parties and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify the Credit Parties in
accordance with the Patriot Act.  The Borrower shall, promptly following a
request by the Administrative Agent or any Lender, provide all documentation and
other information that the Administrative Agent or such Lender requests in order
to comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Patriot Act.

 

10.18      Delivery of Signature Page.

 

Each Lender to become a party to this Agreement on the date hereof shall do so
by delivering to the Administrative Agent a counterpart of this Agreement duly
executed by such Lender.

 

10.19      Judgment Currency.

 

If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder or under any other Loan Document in one currency
into another currency, the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given.  The obligation of the Borrower
in respect of any such sum due from it to the Administrative Agent or any Lender
hereunder or under the other Loan Documents shall, notwithstanding any judgment
in a currency (the “Judgment Currency”) other than that in which such sum is
denominated in accordance with the applicable provisions of this Agreement (the
“Agreement Currency”), be discharged only to the extent that on the Business Day
following receipt by the Administrative Agent or such Lender, as the case may
be, of any sum adjudged to be so due in the Judgment Currency, the
Administrative Agent or such Lender, as the case may be, may in accordance with
normal banking procedures purchase the Agreement Currency with the Judgment
Currency.  If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or any Lender from the Borrower
in the Agreement Currency, the Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss.  If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent or any Lender in such currency, the Administrative Agent or
such Lender, as the case may be, agrees to return the amount of any excess to
the Borrower (or to any other Person who may be entitled thereto under
applicable law).  All of the Borrower’s obligations under this Section 10.19
shall survive termination of the Commitments and repayment of all other
Obligations hereunder.

 

10.20      Electronic Execution of Assignments and Certain Other Documents.

 

The words “execute,” “execution,” “signed,” “signature,” and words of like
import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including Assignment and
Assumptions, amendments or other modifications, Committed Loan Notices, Swing
Line Loan Notices, waivers and consents) shall be deemed to include electronic
signatures, the electronic matching of assignment terms and contract formations
on electronic platforms approved by the Administrative Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary, but subject to

 

136

--------------------------------------------------------------------------------


 

the provisions of Section 10.02(b), the Administrative Agent is under no
obligation to agree to accept electronic signatures in any form or in any format
unless expressly agreed to by the Administrative Agent pursuant to procedures
approved by it.

 

10.21      ENTIRE AGREEMENT.

 

THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG
THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS,
OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL
AGREEMENTS AMONG THE PARTIES.

 

ARTICLE XI.

 

GUARANTY

 

11.01      The Guaranty.

 

(a)           Each Guarantor, jointly and severally with the other Guarantors,
hereby guarantees to the Administrative Agent and each of the holders of the
Obligations, as hereinafter provided, as primary obligor and not as surety, the
prompt payment of the Obligations (the “Guaranteed Obligations”) in full when
due (whether at stated maturity, as a mandatory prepayment, by acceleration, as
a mandatory Cash Collateralization or otherwise) strictly in accordance with the
terms thereof); provided that the Guaranteed Obligations of a Guarantor shall
exclude any Excluded Swap Obligations with respect to such Guarantor.  Each
Guarantor hereby further agrees that if any of the Guaranteed Obligations are
not paid in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration, as a mandatory Cash Collateralization or
otherwise), the Guarantors will promptly pay the same, without any demand or
notice whatsoever, and that in the case of any extension of time of payment or
renewal of any of the Guaranteed Obligations, the same will be promptly paid in
full when due (whether at extended maturity, as a mandatory prepayment, by
acceleration, as a mandatory Cash Collateralization or otherwise) in accordance
with the terms of such extension or renewal.

 

(b)           Notwithstanding any provision to the contrary contained herein, in
any of the other Loan Documents or other documents relating to the Obligations,
(i) the obligations of the Guarantors under this Agreement and the other Loan
Documents shall be limited to an aggregate amount equal to the largest amount
that would not render such obligations subject to avoidance under the Debtor
Relief Laws or any comparable provisions of any applicable state law and (ii) no
Guarantor shall by virtue of the joint and several nature of its obligations
under this Guaranty and the other Loan Documents be liable for any Guaranteed
Obligations that constitute Excluded Swap Obligations with respect to such
Guarantor.

 

11.02      Obligations Unconditional.

 

The obligations of the Guarantors under Section 11.01 are absolute and
unconditional, irrespective of the value, genuineness, validity, regularity or
enforceability of any of the Loan Documents or other documents relating to the
Obligations, or any substitution, compromise, release, impairment or exchange of
any other guarantee of or security for any of the Guaranteed Obligations, and,
to the fullest extent permitted by applicable Laws, irrespective of any other
circumstance whatsoever that might otherwise constitute a legal or equitable
discharge or defense of a surety or guarantor, it being the intent

 

137

--------------------------------------------------------------------------------


 

of this Section 11.02 that the obligations of the Guarantors hereunder shall be
absolute and unconditional under any and all circumstances.  Each Guarantor
agrees that it shall have no right of subrogation, indemnity, reimbursement or
contribution against the Borrower for amounts paid under this Article XI until
such time as the Obligations have been irrevocably paid in full and the
Commitments relating thereto have expired or been terminated.  Without limiting
the generality of the foregoing, it is agreed that, to the fullest extent
permitted by law, the occurrence of any one or more of the following shall not
alter or impair the liability of any Guarantor hereunder, which shall remain
absolute and unconditional as described above:

 

(a)           at any time or from time to time, without notice to any Guarantor,
the time for any performance of or compliance with any of the Guaranteed
Obligations shall be extended, or such performance or compliance shall be
waived;

 

(b)           any of the acts mentioned in any of the provisions of any of the
Loan Documents, or other documents relating to the Guaranteed Obligations or any
other agreement or instrument referred to therein shall be done or omitted;

 

(c)           the maturity of any of the Guaranteed Obligations shall be
accelerated, or any of the Obligations shall be modified, supplemented or
amended in any respect, or any right under any of the Loan Documents or other
documents relating to the Guaranteed Obligations, or any other agreement or
instrument referred to therein shall be waived or any other guarantee of any of
the Guaranteed Obligations or any security therefor shall be released, impaired
or exchanged in whole or in part or otherwise dealt with;

 

(d)           any Lien granted to, or in favor of, the Administrative Agent or
any of the holders of the Guaranteed Obligations as security for any of the
Guaranteed Obligations shall fail to attach or be perfected; or

 

(e)           any of the Guaranteed Obligations shall be determined to be void
or voidable (including for the benefit of any creditor of any Guarantor) or
shall be subordinated to the claims of any Person (including any creditor of any
Guarantor).

 

With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest notice of acceptance
of the Guaranty given hereby and of Credit Extensions that may constitute
Guaranteed Obligations, notices of amendments, waivers and supplements to the
Loan Documents and other documents relating to the Guaranteed Obligations, or
the compromise, release or exchange of collateral or security, and all notices
whatsoever, and any requirement that the Administrative Agent or any holder of
the Guaranteed Obligations exhaust any right, power or remedy or proceed against
any Person under any of the Loan Documents or any other documents relating to
the Guaranteed Obligations or any other agreement or instrument referred to
therein, or against any other Person under any other guarantee of, or security
for, any of the Obligations.

 

11.03      Reinstatement.

 

Neither the Guarantors’ obligations hereunder nor any remedy for the enforcement
thereof shall be impaired, modified, changed or released in any manner
whatsoever by an impairment, modification, change, release or limitation of the
liability of the Borrower, by reason of the Borrower’s bankruptcy or insolvency
or by reason of the invalidity or unenforceability of all or any portion of the
Guaranteed Obligations.  The obligations of the Guarantors under this Article XI
shall be automatically reinstated if and to the extent that for any reason any
payment by or on behalf of any Person in respect of the Guaranteed Obligations
is rescinded or must be otherwise restored by any holder of any of the

 

138

--------------------------------------------------------------------------------


 

Obligations, whether as a result of any proceedings pursuant to any Debtor
Relief Law or otherwise, and each Guarantor agrees that it will indemnify the
Administrative Agent and each holder of Guaranteed Obligations on demand for all
reasonable costs and expenses (including all reasonable fees, expenses and
disbursements of counsel) incurred by the Administrative Agent or such holder of
Guaranteed Obligations in connection with such rescission or restoration,
including any such costs and expenses incurred in defending against any claim
alleging that such payment constituted a preference, fraudulent transfer or
similar payment under any Debtor Relief Law.

 

11.04      Certain Waivers.

 

Each Guarantor acknowledges and agrees that (a) the Guaranty given hereby may be
enforced without the necessity of resorting to or otherwise exhausting remedies
in respect of any other security or collateral interests, and without the
necessity at any time of having to take recourse against the Borrower hereunder
or against any collateral securing the Guaranteed Obligations or otherwise, (b)
it will not assert any right to require the action first be taken against the
Borrower or any other Person or pursuit of any other remedy or enforcement of
any other right and (c) nothing contained herein shall prevent or limit action
being taken against the Borrower hereunder, under the other Loan Documents or
the other documents and agreements relating to the Guaranteed Obligations or
from foreclosing on any security or collateral interests relating hereto or
thereto, or from exercising any other rights or remedies available in respect
thereof, if neither the Borrower nor any Guarantor shall timely perform their
obligations, and the exercise of any such rights and completion of any such
foreclosure proceedings shall not constitute a discharge of any Guarantor’s
obligations hereunder unless, as a result thereof, the Guaranteed Obligations
shall have been paid in full and the Commitments relating thereto shall have
expired or been terminated, it being the purpose and intent that each
Guarantor’s obligations hereunder be absolute, irrevocable, independent and
unconditional under all circumstances.

 

11.05      Remedies.

 

Each Guarantor agrees that, to the fullest extent permitted by law, as between
the Guarantors, on the one hand, and the Administrative Agent and the holders of
the Guaranteed Obligations, on the other hand, the Guaranteed Obligations may be
declared to be forthwith due and payable as provided in Article VIII (and shall
be deemed to have become automatically due and payable in the circumstances
provided in Article VIII) for purposes of Section 11.01, notwithstanding any
stay, injunction or other prohibition preventing such declaration (or preventing
the Guaranteed Obligations from becoming automatically due and payable) as
against any other Person and that, in the event of such declaration (or the
Guaranteed Obligations being deemed to have become automatically due and
payable), the Guaranteed Obligations (whether or not due and payable by any
other Person) shall forthwith become due and payable by the Guarantors for
purposes of Section 11.01.

 

11.06      Guaranty of Payment; Continuing Guaranty.

 

The guarantee in this Article XI is a guaranty of payment and not of collection,
and is a continuing guarantee, and shall apply to all Guaranteed Obligations
whenever arising.

 

11.07      Contribution.

 

At any time a payment in respect of the Guaranteed Obligations is made under
this Guaranty, the right of contribution of each Guarantor against each other
Guarantor shall be determined as provided in the immediately following sentence,
with the right of contribution of each Guarantor to be revised and restated as
of each date on which a payment (a “Relevant Payment”) is made on the Guaranteed
Obligations under this Guaranty.  At any time that a Relevant Payment is made by
a Guarantor that results

 

139

--------------------------------------------------------------------------------


 

in the aggregate payments made by such Guarantor in respect of the Guaranteed
Obligations to and including the date of the Relevant Payment exceeding such
Guarantor’s Contribution Percentage (as defined below) of the aggregate payments
made by all Guarantors in respect of the Guaranteed Obligations to and including
the date of the Relevant Payment (such excess, the “Aggregate Excess Amount”),
each such Guarantor shall have a right of contribution against each other
Guarantor who either has not made any payments or has made payments in respect
of the Guaranteed Obligations to and including the date of the Relevant Payment
in an aggregate amount less than such other Guarantor’s Contribution Percentage
of the aggregate payments made to and including the date of the Relevant Payment
by all Guarantors in respect of the Guaranteed Obligations (the aggregate amount
of such deficit, the “Aggregate Deficit Amount”) in an amount equal to (x) a
fraction the numerator of which is the Aggregate Excess Amount of such Guarantor
and the denominator of which is the Aggregate Excess Amount of all Guarantors
multiplied by (y) the Aggregate Deficit Amount of such other Guarantor.  A
Guarantor’s right of contribution pursuant to the preceding sentences shall
arise at the time of each computation, subject to adjustment at the time of each
computation; provided, that no Guarantor may take any action to enforce such
right until after all Guaranteed Obligations and any other amounts payable under
this Guaranty (other than contingent obligations for which no claim has been
made) are paid in full in cash and all Revolving Commitments are terminated and
all Letters of Credit have been cancelled, have expired or terminated or have
been collateralized to the reasonable satisfaction of the Administrative Agent
and the L/C Issuers that issued such Letters of Credit, it being expressly
recognized and agreed by all parties hereto that any Guarantor’s right of
contribution arising pursuant to this Section 11.07 against any other Guarantor
shall be expressly junior and subordinate to such other Guarantor’s obligations
and liabilities in respect of the Guaranteed Obligations and any other
obligations owing under this Guaranty.  As used in this Section 11.07, (i) each
Guarantor’s “Contribution Percentage” shall mean the percentage obtained by
dividing (x) the Adjusted Net Worth (as defined below) of such Guarantor by
(y) the aggregate Adjusted Net Worth of all Guarantors; (ii) the “Adjusted Net
Worth” of each Guarantor shall mean the greater of (x) the Net Worth (as defined
below) of such Guarantor and (y) zero; and (iii) the “Net Worth” of each
Guarantor shall mean the amount by which the fair saleable value of such
Guarantor’s assets on the date of any Relevant Payment exceeds its existing
debts and other liabilities (including contingent liabilities, but without
giving effect to any Guaranteed Obligations arising under this Guaranty) on such
date.  All parties hereto recognize and agree that, except for any right of
contribution arising pursuant to this Section 11.07, each Guarantor who makes
any payment in respect of the Guaranteed Obligations shall have no right of
contribution or subrogation against any other Guarantor in respect of such
payment until after all Guaranteed Obligations and any other amounts payable
under this Guaranty (other than contingent obligations for which no claim has
been made) are paid in full in cash and all Revolving Commitments are terminated
and all Letters of Credit have been cancelled, have expired or terminated or
have been collateralized to the reasonable satisfaction of the Administrative
Agent and the L/C Issuers that issued such Letters of Credit.  Each of the
Guarantors recognizes and acknowledges that the rights to contribution arising
hereunder shall constitute an asset in favor of the party entitled to such
contribution.  In this connection, each Guarantor has the right to waive its
contribution right against any Guarantor to the extent that after giving effect
to such waiver such Guarantor would remain solvent, in the determination of the
Administrative Agent or the Required Lenders.

 

11.08                 Investment Grade Release.

 

If at any time the Investment Grade Ratings Criteria is satisfied, the
Administrative Agent shall promptly release all of the Subsidiary Guarantors
(other than any Domestic Subsidiary that is not at such time an Excluded
Subsidiary and is a borrower or guarantor of, or otherwise has a payment
obligation in respect of, any Unsecured Debt (other than (x) under the Loan
Documents and (y) any Unsecured Debt in respect of which such Subsidiary
Guarantor shall be released as a borrower or guarantor or other obligor

 

140

--------------------------------------------------------------------------------


 

substantially concurrently with the release hereunder)) from their obligations
under the Guaranty (the “Investment Grade Release”), subject to satisfaction of
the following conditions:

 

(a)                                 The Borrower shall have delivered to the
Administrative Agent, on or prior to the date that is ten (10) Business Days (or
such shorter period of time as agreed to by the Administrative Agent) before the
date on which the Investment Grade Release is to be effected, written notice
that it is requesting the Investment Grade Release, which notice shall identify
the Subsidiary Guarantors to be released and the proposed effective date for the
Investment Grade Release; and

 

(b)                                 On the date the Investment Grade Release is
to become effective, the Administrative Agent shall have received a certificate
signed by a Responsible Officer, certifying that:

 

(i)                                     the Investment Grade Ratings Criteria
have been satisfied;

 

(ii)                                  no Subsidiary Guarantor to be released is
a borrower or guarantor of, or otherwise has a payment obligation in respect of,
any Unsecured Debt (other than (x) under the Loan Documents and (y) any
Unsecured Debt in respect of which such Subsidiary Guarantor shall be released
as a borrower or guarantor or other obligor substantially concurrently with the
release hereunder); and

 

(iii)                               immediately before and immediately after
giving effect to the Investment Grade Release, (x) no Default has occurred and
is continuing or would result therefrom, and (y) the representations and
warranties contained in Article V and in the other Loan Documents are true and
correct in all material respects (except to the extent that any representation
or warranty that is qualified by materiality shall be true and correct in all
respects) on and as of the effective date of the Investment Grade Release,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they were true and correct in all material
respects as of such earlier date, and except that for purposes of this
Section 11.08, the representations and warranties contained in
subsections (a) and (b) of Section 5.05 shall be deemed to refer to the most
recent statements furnished pursuant to subsections (a) and (b), respectively,
of Section 6.01.

 

Upon the release of any Person pursuant to this Section 11.08, the
Administrative Agent shall (to the extent applicable) deliver to the Credit
Parties, upon the Credit Parties’ request and at the Credit Parties’ expense,
such documentation as is reasonably satisfactory to the Administrative Agent and
necessary to evidence the release of such Person from its obligations under the
Credit Documents.

 

11.09                 Keepwell.

 

Each Credit Party that is a Qualified ECP Guarantor at the time the Guaranty in
this Article XI by any Credit Party that is not then an “eligible contract
participant” under the Commodity Exchange Act (a “Specified Loan Party”) becomes
effective with respect to any Obligation under any Swap Contract, hereby jointly
and severally, absolutely, unconditionally and irrevocably undertakes to provide
such funds or other support to each Specified Loan Party with respect to such
Obligation as may be needed by such Specified Loan Party from time to time to
honor all of its obligations under the Loan Documents in respect of such
Obligation (but, in each case, only up to the maximum amount of such liability
that can be hereby incurred without rendering such Qualified ECP Guarantor’s
obligations and undertakings under this Article XI voidable under any applicable
Debtor Relief Laws, and not for any greater amount).  The obligations and
undertakings of each applicable Credit Party under this Section shall remain in
full force and effect until all of the Obligations have been irrevocably paid
and performed in full.  Each Credit Party intends this Section to constitute,
and this Section shall be deemed to constitute, a “keepwell, support, or

 

141

--------------------------------------------------------------------------------


 

other agreement” for the benefit of each Credit Party that would otherwise not
constitute an Eligible Contract Participant for any Obligation under any Swap
Contract for all purposes of the Commodity Exchange Act.

 

[Remainder of Page Intentionally Left Blank]

 

142

--------------------------------------------------------------------------------


 

Each of the parties hereto has caused a counterpart of this Agreement to be duly
executed as of the date first above written.

 

 

BORROWER:

CARE CAPITAL PROPERTIES, LP

 

 

 

 

By:

Care Capital Properties GP, LLC,

 

 

its General Partner

 

 

 

 

By:

/s/ Lori B. Wittman

 

Name:

Lori B. Wittman

 

Title:

Vice President and Treasurer

 

 

 

 

 

 

GUARANTORS:

CARE CAPITAL PROPERTIES, INC.

 

 

 

 

 

 

By:

/s/ Lori B. Wittman

 

Name:

Lori B. Wittman

 

Title:

Vice President and Treasurer

 

 

 

 

 

 

 

CARE CAPITAL PROPERTIES GP, LLC

 

 

 

 

 

 

By:

/s/ Lori B. Wittman

 

Name:

Lori B. Wittman

 

Title:

Vice President and Treasurer

 

[Signature Page to Care Capital Credit Agreement]

 

--------------------------------------------------------------------------------


 

SUBSIDIARY GUARANTORS:

 

 

CCP GREEN ACRES BAYTOWN 1661 LLC

 

CCP ALLENBROOK 1662 LLC

 

CCP GREEN ACRES HUNTSVILLE 1663 LLC

 

CCP GREEN ACRES CENTER 1664 LLC

 

CCP GREEN ACRES HUMBLE 1666 LLC

 

CCP BEECHNUT MANOR 1667 LLC

 

CCP LINDEN 1668 LLC

 

CCP SHERMAN 1670 LLC

 

CCP OMAHA 1671 LLC

 

CCP MOUNT PLEASANT 1672 LLC

 

CCP RENFRO 1673 LLC

 

CCP UPSHUR MANOR 1674 LLC

 

CCP REGENCY 1676 LLC

 

CCP MCKINNEY 1677 LLC

 

CCP MILLBROOK 1678 LLC

 

CCP PLEASANT VALLEY 1679 LLC

 

CCP PARK MANOR CONROE 7270 LLC

 

CCP PARK MANOR CYPRESS 7271 LLC

 

CCP PARK MANOR HUMBLE 7272 LLC

 

CCP PARK MANOR QUAIL VALLEY 7273 LLC

 

CCP PARK MANOR WESTCHASE 7274 LLC

 

CCP PARK MANOR CYFAIR 7275 LLC

 

CCP RANCH TOUCHSTONE 7400 LLC

 

CCP HOUSTON CHILDREN’S 7401 LLC

 

CCP BEACON SPECIALTY 7402 LLC

 

CCP SAN PEDRO MANOR 7530 LLC

 

CCP PARK MANOR DESOTO 7531 LLC

 

CCP TRINITY 7532 LLC

 

CCP WHARTON 7533 LLC

 

CCP KIRBYVILLE 7534 LLC

 

CCP MARSHALL CONROE 7535 LLC

 

CCP COASTAL PALMS 7600 LLC

 

CCP WESTWOOD 7601 LLC

 

CCP RIVER RIDGE 7602 LLC

 

CCP SANDSTONE RANCH 7609 LLC

 

CCP PARK MANOR MCKINNEY 7650 LLC

 

CCP MARYVILLE 3785 LLC

 

CCP DUNDEE 7170 LLC

 

CCP MT. PLEASANT 7171 LLC

 

CCP CONWAY 7175 LLC

 

CCP SUMMIT WEST 1551 LLC

 

CCP LAKEVIEW MANOR 1552 LLC

 

CCP OAKRIDGE 3766 LLC

 

CCP PETERSBURG 3767 LLC

 

CCP CROWNPOINTE CARMEL 7000 LLC

 

CCP PARK PLACE 7541 LLC

 

[Signature Page to Care Capital Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

CCP TORRINGTON 7542 LLC

 

CCP WILLOWWOOD 7551 LLC

 

CCP WESTWOOD MANOR 7348 LLC

 

CCP SMOKY HILL 7350 LLC

 

CCP HAVERHILL 1747 LLC

 

CCP WESTMINSTER 3775 LLC

 

CCP AUTUMN WOODS 7586 LLC

 

CCP HOPKINS 3784 LLC

 

CCP MINNEAPOLIS 7005 LLC

 

CCP GRAVIOS 2227 LLC

 

CCP ASHLAND 7250 LLC

 

CCP BELLEFONTAINE GARDENS 7251 LLC

 

CCP CURRENT RIVER 7252 LLC

 

CCP DIXON 7253 LLC

 

CCP FORSYTH 7254 LLC

 

CCP GLENWOOD 7255 LLC

 

CCP SILEX 7256 LLC

 

CCP SOUTH HAMPTON 7257 LLC

 

CCP STRAFFORD 7258 LLC

 

CCP WINDSOR 7259 LLC

 

CCP DUTCHESS 1741 LLC

 

CCP ULSTER 1743 LLC

 

CCP AUTUMN VIEW 7580 LLC

 

CCP BROOKHAVEN 7581 LLC

 

CCP HARRIS HILL 7582 LLC

 

CCP GARDEN GATE 7583 LLC

 

CCP NORTH GATE 7584 LLC

 

CCP SENECA 7585 LLC

 

CCP RIVERPARK 1502 LLC

 

CCP LEBANON 1504 LLC

 

CCP CRESTVIEW 1505 LLC

 

CCP KING CITY 1506 LLC

 

CCP HILLSBORO 1507 LLC

 

CCP JUNCTION CITY 1508 LLC

 

CCP EUGENE 1509 LLC

 

CCP COOS BAY 1510 LLC

 

CCP TWIN OAKS 1511 LLC

 

CCP CLACKAMAS 1513 LLC

 

CCP NEWPORT 1528 LLC

 

CCP MOUNTAIN VIEW 1529 LLC

 

CCP FIRESTEEL 7380 LLC

 

CCP FOUNTAIN SPRINGS 7381 LLC

 

CCP BROOKEWOOD 7550 LLC

 

CCP SALT LAKE 7153 LLC

 

CCP RICHMOND BEACH 1500 LLC

 

CCP BELLINGHAM 1501 LLC

 

CCP OLYMPIC 1503 LLC

 

CCP TACOMA 1512 LLC

 

CCP LAKEWOOD 1514 LLC

 

[Signature Page to Care Capital Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

CCP TACOMA 1515 LLC

 

CCP NORTHERN NEVADA 2226 LLC

 

CCP EVERGREEN NORTH CASCADES 7201 LLC

 

CCP CASCADE PARK 7360 LLC

 

CCP WESTERN VILLAGE 3780 LLC

 

CCP FLORENCE VILLA 3781 LLC

 

CCP SOUTH SHORE MANOR 3782 LLC

 

CCP PEARL KRUSE 1527 LLC

 

CCP KEIZER 1526 LLC

 

CCP THREE FOUNTAINS 1525 LLC

 

CCP TRI-STATE 7172 LLC

 

CCP AZALEA 0824 LLC

 

CCP WHITESBURG 0791 LLC

 

CCP DOVER 0591 LLC

 

CCP HANOVER TERRACE 0593 LLC

 

CCP MAPLE RIDGE 0289 LLC

 

CCP EASTVIEW 0765 LLC

 

CCP COLONIAL MANOR 0766 LLC

 

CCP COLONY OAKS 0767 LLC

 

CCP NORTH RIDGE 0769 LLC

 

CCP VALLHAVEN 0770 LLC

 

CCP KENNEDY PARK 0771 LLC

 

CCP MT. CARMEL 0773 LLC

 

CCP SHERIDAN 0775 LLC

 

CCP WOODSTOCK 0776 LLC

 

CCP WYOMISSING 1237 LLC

 

CCP BEAR CREEK 3764 LLC

 

CCP AUGUSTA 0544 LLC

 

CCP EASTSIDE 0545 LLC

 

CCP WINSHIP GREEN 0546 LLC

 

CCP BREWER 0547 LLC

 

CCP KENNEBUNK 0549 LLC

 

CCP NORWAY 0550 LLC

 

CCP WESTGATE MANOR 0554 LLC

 

CCP BRENTWOOD 0555 LLC

 

CCP CAMELOT 0563 LLC

 

CCP NUTMEG PAVILION 0567 LLC

 

CCP PARKWAY PAVILION 0568 LLC

 

CCP BELLINGHAM 0158 LLC

 

CCP QUEEN ANNE 0462 LLC

 

CCP PHOENIX 1930 LLC

 

CCP BAYLOR 1961 LLC

 

CCP CHERRY HILLS 1159 LLC

 

CCP LA MESA 1910 LLC

 

CCP COUNTRYSIDE 1153 LLC

 

CCP COUNTRYSIDE FOUR SEASONS 1150 LLC

 

CCP GARDEN VALLEY 1155 LLC

 

CCP HEBERT 1981 LLC

 

CCP LAKESIDE 1900 LLC

 

[Signature Page to Care Capital Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

CCP NICHOLAS 1157 LLC

 

CCP SHARPE 1158 LLC

 

CCP TRINITY 1980 LLC

 

CCP SAN ANTONIO 1920 LLC

 

CCP VILLAGE 1931 LLC

 

CCP VICTORY 1990 LLC

 

CCP WORTHINGTON 1160 LLC

 

CCP ROYAL OAKS 0112 LLC

 

CCP MADISON 0132 LLC

 

CCP SAVANNAH REHAB 0155 LLC

 

CCP BOISE 0216 LLC

 

CCP MEADOWVALE 0269 LLC

 

CCP ROSEWOOD 0277 LLC

 

CCP OAKVIEW 0278 LLC

 

CCP FOUNTAIN CIRCLE 0280 LLC

 

CCP RIVERSIDE 0281 LLC

 

CCP BREMEN 0290 LLC

 

CCP MUNCIE 0406 LLC

 

CCP PARKWOOD 0407 LLC

 

CCP CHEYENNE 0441 LLC

 

CCP SUNNYSIDE 0452 LLC

 

CCP MEDFORD 0453 LLC

 

CCP RAWLINS 0481 LLC

 

CCP WIND RIVER 0482 LLC

 

CCP SAGE VIEW 0483 LLC

 

CCP BLUE HILLS 0501 LLC

 

CCP BRIGHAM MANOR 0503 LLC

 

CCP COUNTRY MANOR 0507 LLC

 

CCP CRAWFORD 0508 LLC

 

CCP SACHEM 0514 LLC

 

CCP OAKWOOD 0517 LLC

 

CCP ELIOT 0526 LLC

 

CCP BOLTON MANOR 0529 LLC

 

CCP COUNTRY GARDENS 0534 LLC

 

CCP QUINCY 0537 LLC

 

CCP NEWTON WELLESLEY 0539 LLC

 

CCP DEN-MAR 0542 LLC

 

CCP BLUEBERRY HILL 0581 LLC

 

CCP COLONY HOUSE 0582 LLC

 

CCP FRANKLIN 0584 LLC

 

CCP RIVER TERRACE 0587 LLC

 

CCP WALDEN 0588 LLC

 

CCP LAS VEGAS 0640 LLC

 

CCP TORREY PINES 0641 LLC

 

CCP MARIETTA 0645 LLC

 

CCP FEDERAL HEIGHTS 0655 LLC

 

CCP SAVANNAH SPECIALTY 0660 LLC

 

CCP DANVILLE CENTRE 0782 LLC

 

CCP NORTHFIELD CENTRE 0784 LLC

 

[Signature Page to Care Capital Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

CCP HILLCREST 0785 LLC

 

CCP ELIZABETHTOWN 0787 LLC

 

CCP PRIMACY 0822 LLC

 

CCP HARBOUR POINT 0826 LLC

 

CCP VILLA CAMPANA 0851 LLC

 

CCP KACHINA POINT 0853 LLC

 

CCP MALLEY 0859 LLC

 

CCP HARRODSBURG 0864 LLC

 

CCP BRIGHTON 0873 LLC

 

CCP MASTERS 0884 LLC

 

CCP OAK HILL 1231 LLC

 

CCP WEST HUTCHISON 3719/3728 LLC

 

CCP TEXAS HILL COUNTRY 3724 LLC

 

CCP CHAPARRAL 3725 LLC

 

CCP SIERRA VERDE 3727 LLC

 

CCP BELLEVILLE 7343 LLC

 

CCP MOUNTAIN VIEW 2228 LLC

 

CCP BAYVIEW 7176 LLC

 

CCP AVIS ADAMS 7173 LLC

 

CCP SPRINGFIELD BUSINESS TRUST

 

CCP ST. FRANCIS 1742 LLC

 

CCP TACOMA PEARL 1532 LLC

 

CCP RIVERSIDE 7516 LLC

 

CCP WEST OAKS 7517 LLC

 

CCP BAYTOWN 7518 LLC

 

CCP CEDAR BAYOU 7518 LLC

 

CCP BANDERA 7525 LLC

 

CCP MYSTIC PARK 7526 LLC

 

CCP PARAMOUNT SAN ANTONIO 7527 LLC

 

CCP WEST OAKS 7528

 

CCP WESTWOOD 7529 LLC

 

CCP PARAMOUNT PASADENA 7536 LLC

 

CCP POINTE 7537 LLC

 

CCP BRODIE 7515 LLC

 

CCP PILGRIM MANOR 7610 LLC

 

CCP SPRING LAKE 7611 LLC

 

CCP BRADFORD 7612 LLC

 

CCP GUEST HOUSE 7613 LLC

 

CCP ALPINE 7614 LLC

 

CCP COLONIAL OAKS 7615 LLC

 

CCP SHREVEPORT MANOR 7616 LLC

 

CCP BOOKER T. WASHINGTON 7617 LLC

 

CCP SPRING LAKE VL 7611 LLC

 

CCP GOLDEN/7470 LLC

 

CCP HOLDINGS GP1 LLC

 

BLOOMSBURG NOMINEE LLC

 

CCP SCC HOLDINGS LLC

 

CCP TRISUN LLC

 

CCP SENIOR INDIANA LLC

 

[Signature Page to Care Capital Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

UNITED REHAB REALTY HOLDING, LLC

 

MLD PROPERTIES, LLC

 

CCP KANSAS II LLC

 

CCP PROPERTIES BUSINESS TRUST

 

CCP KINGSTON BUSINESS TRUST

 

CCP LOMA LINDA 3726 LLC

 

CCP ROSE GARDEN 1152/1156 LLC

 

CCP PARKSIDE FAMILY 1151/1154 LLC

 

 

 

 

 

By:

/s/ Lori B. Wittman

 

Name: Lori B. Wittman
Title: Vice President and Treasurer of Care Capital Properties, Inc. and each of
the foregoing Subsidiary Guarantors

 

[Signature Page to Care Capital Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

CCP CHOWCHILLA 3765 LP

 

CCP DRIFTWOOD 7140 LP

 

CCP ORANGE HILLS 7390 LP

 

CCP HEALTHBRIDGE 7403 LP

 

CCP FAYETTE COUNTY 7452 LP

 

CCP WARREN 7453 LP

 

CCP GALION 7451 LP

 

CCP PETTIGREW 0116 LP

 

CCP SUNNYBROOK 0137 LP

 

CCP RALEIGH 0143 LP

 

CCP CYPRESS POINTE 0188 LP

 

CCP SILAS CREEK 0191 LP

 

CCP LINCOLN 0307 LP

 

CCP GUARDIAN ROANOKE 0704 LP

 

CCP MONROE 0707 LP

 

CCP KINSTON 0711 LP

 

CCP GUARDIAN ZEBULON 0713 LP

 

CCP GUARDIAN ROCKY MOUNT 0723 LP

 

CCP GASTONIA 0724 LP

 

CCP BAY VIEW 0738 LP

 

CCP CHAPEL HILL 0806 LP

 

CCP FRANKLIN WOODS 0560 LP

 

CCP CHILLICOTHE 0569 LP

 

CCP PICKERINGTON 0570 LP

 

CCP LOGAN 0571 LP

 

CCP WINCHESTER PLACE 0572 LP

 

CCP MINERVA 0577 LP

 

CCP CAMBRIDGE 0634 LP

 

CCP COSHOCTON 0635 LP

 

CCP LEBANON COUNTRY 0868 LP

 

CCP REGENCY MANOR 2701 LP

 

CCP BURLINGTON HOUSE 2702 LP

 

WHC LIMITED PARTNERSHIP

 

 

 

 

 

By: CCP Holdings GP1 LLC, its General Partner

 

 

 

 

 

By:

/s/ Lori B. Wittman

 

Name: Lori B. Wittman
Title: Vice President and Treasurer of Care Capital Properties, Inc. and each of
the foregoing Subsidiary Guarantors

 

[Signature Page to Care Capital Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

BLOOMSBURG NOMINEE LP

 

 

 

By: Bloomsburg Nominee LLC, its General Partner

 

 

 

 

 

 

By:

/s/ Lori B. Wittman

 

Name:

Lori B. Wittman

 

Title:

Vice President and Treasurer of Care Capital Properties, Inc. and each of the
foregoing Subsidiary Guarantors

 

Signature page to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as Administrative Agent

 

 

 

 

 

 

By:

/s/ Darleen R. DiGrazia

 

Name:

Darleen R. DiGrazia

 

Title:

Vice President

 

[Signature Page to Care Capital Credit Agreement]

 

--------------------------------------------------------------------------------


 

LENDERS:

 

 

BANK OF AMERICA, N.A., as a Lender, a Swing Line Lender and an L/C Issuer

 

 

 

 

 

 

By:

/s/ Yinghua Zhang

 

Name:

Yinghua Zhang

 

Title:

Director

 

[Signature Page to Care Capital Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as a Lender, a Swing Line Lender and an L/C Issuer

 

 

 

 

 

 

By:

/s/ Nadeige Dang

 

Name:

Nadeige Dang

 

Title:

Vice President

 

[Signature Page to Care Capital Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC, as a Lender, a Swing Line Lender and an L/C Issuer

 

 

 

 

 

 

By:

/s/ Christopher Lee

 

Name:

Christopher Lee

 

Title:

Vice President

 

[Signature Page to Care Capital Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

CITIZENS BANK, NATIONAL ASSOCIATION, as a Lender, a Swing Line Lender and an L/C
Issuer

 

 

 

 

 

 

By:

/s/ David R. Jablonowski

 

Name:

David R. Jablonowski

 

Title:

Sr. Vice President

 

[Signature Page to Care Capital Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Lender

 

 

 

 

 

 

By:

/s/ Brian McNany

 

Name:

Brian McNany

 

Title:

Director

 

[Signature Page to Care Capital Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

MUFG UNION BANK, N.A., as a Lender

 

 

 

 

 

 

By:

/s/ Brian McNany

 

Name:

Brian McNany

 

Title:

Director

 

[Signature Page to Care Capital Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A., as a Lender

 

 

 

 

 

 

By:

/s/ Michael Chlopak

 

Name:

Michael Chlopak

 

Title:

Vice President

 

[Signature Page to Care Capital Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as a Lender

 

 

 

 

 

By:

/s/ Thomas Randolph

 

Name:

Thomas Randolph

 

Title:

Managing Director

 

 

 

 

 

 

 

By:

/s/ Amy Trapp

 

Name:

Amy Trapp

 

Title:

Managing Director

 

[Signature Page to Care Capital Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA, as a Lender

 

 

 

 

 

By:

/s/ Rina Kansagra

 

Name:

Rina Kansagra

 

Title:

Authorized Signatory

 

[Signature Page to Care Capital Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, N.A., as a Lender

 

 

 

 

 

By:

/s/ Christopher M. Johnson

 

Name:

Christopher M. Johnson

 

Title:

Assistant Vice President

 

[Signature Page to Care Capital Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

CAPITAL ONE, N.A., as a Lender

 

 

 

 

 

By:

/s/ Derek Zeller

 

Name:

Derek Zeller

 

Title:

Authorized Signatory

 

[Signature Page to Care Capital Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

COMPASS BANK, as a Lender

 

 

 

 

 

By:

/s/ Brian Tuerff

 

Name:

Brian Tuerff

 

Title:

Senior Vice President

 

[Signature Page to Care Capital Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY SENIOR FUNDING, INC., as a Lender

 

 

 

 

 

By:

/s/ Michael King

 

Name:

Michael King

 

Title:

Vice President

 

[Signature Page to Care Capital Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

By:

/s/ John Murphy

 

Name:

John Murphy

 

Title:

Senior Vice President

 

[Signature Page to Care Capital Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

UBS AG, STAMFORD BRANCH, as a Lender

 

 

 

 

 

By:

/s/ Darlene Arias

 

Name:

Darlene Arias

 

Title:

Director

 

 

 

 

 

 

 

By:

/s/ Kenneth Chin

 

Name:

Kenneth Chin

 

Title:

Director

 

[Signature Page to Care Capital Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

BRANCH BANKING AND TRUST COMPANY, as a Lender

 

 

 

 

 

By:

/s/ Ahaz Armstrong

 

Name:

Ahaz Armstrong

 

Title:

Vice President

 

[Signature Page to Care Capital Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

FIFTH THIRD BANK, AN OHIO BANKING CORPORATION, as a Lender

 

 

 

 

 

By:

/s/ Michael P. Perillo

 

Name:

Michael P. Perillo

 

Title:

AVP

 

[Signature Page to Care Capital Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

REGIONS BANK, as a Lender

 

 

 

 

 

By:

/s/ Steven W. Mitchell

 

Name:

Steven W. Mitchell

 

Title:

Senior Vice President

 

[Signature Page to Care Capital Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

SUMITOMO MITSUI BANKING CORPORATION, as a Lender

 

 

 

 

 

By:

/s/ William G. Karl

 

Name:

William G. Karl

 

Title:

Executive Officer

 

[Signature Page to Care Capital Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

THE HUNTINGTON NATIONAL BANK, as a Lender

 

 

 

 

 

By:

/s/ Joshua A. Casto

 

Name:

Joshua A. Casto

 

Title:

Authorized Signer

 

[Signature Page to Care Capital Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

SYNOVUS BANK, as a Lender

 

 

 

 

 

By:

/s/ David W. Bowman

 

Name:

David W. Bowman

 

Title:

Director

 

[Signature Page to Care Capital Credit Agreement]

 

--------------------------------------------------------------------------------